EXHIBIT 10.1

EXECUTION VERSION










CREDIT AND GUARANTY AGREEMENT

dated as of May 6, 2010

among

PHILLIPS-VAN HEUSEN CORPORATION, as U.S. Borrower,

TOMMY HILFIGER B.V., as Foreign Borrower,

CERTAIN SUBSIDIARIES OF PHILLIPS-VAN HEUSEN CORPORATION,
as Guarantors,

VARIOUS LENDERS,

BARCLAYS CAPITAL and DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers,

BARCLAYS CAPITAL, DEUTSCHE BANK SECURITIES INC., BANC OF AMERICA SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC and RBC CAPITAL MARKETS, as Joint Lead
Bookrunners,

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

DEUTSCHE BANK SECURITIES INC., as Syndication Agent,

and

BANC OF AMERICA SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC and RBC
CAPITAL MARKETS,
as Co-Documentation Agents




________________________________________________________

Senior Secured Credit Facilities

________________________________________________________











 




--------------------------------------------------------------------------------










TABLE OF CONTENTS

Page



ARTICLE I. DEFINITIONS AND INTERPRETATION

2

Section 1.01

Definitions

2

Section 1.02

Accounting Terms

62

Section 1.03

Interpretation, Etc.

62

Section 1.04

Exchange Rates; Currency Equivalents.

63

Section 1.05

Dutch Terms

64



ARTICLE II. LOANS AND LETTERS OF CREDIT

65

Section 2.01

Term Loans

65

Section 2.02

Revolving Loans

66

Section 2.03

Swing Line Loans

68

Section 2.04

Issuance of Letters of Credit and Purchase of Participations Therein

71

Section 2.05

Pro Rata Shares; Availability of Funds

79

Section 2.06

Use of Proceeds

80

Section 2.07

Evidence of Debt; Register; Notes

80

Section 2.08

Interest on Loans

81

Section 2.09

Conversion/Continuation

84

Section 2.10

Default Interest

85

Section 2.11

Fees

85

Section 2.12

Scheduled Payments/Commitment Reductions

87

Section 2.13

Voluntary Prepayments/Commitment Reductions

91

Section 2.14

Mandatory Prepayments/Commitment Reductions

94

Section 2.15

Application of Prepayments/Reductions; Application of Proceeds of Collateral  95

Section 2.16

General Provisions Regarding Payments

98

Section 2.17

Ratable Sharing

99

Section 2.18

Making or Maintaining Eurocurrency Rate Loans

100

Section 2.19

Increased Costs; Capital Adequacy

102

Section 2.20

Taxes; Withholding, Etc.

103

Section 2.21

Obligation to Mitigate

106

Section 2.22

Defaulting Lenders

106

Section 2.23

Removal or Replacement of a Lender

107

Section 2.24

Incremental Facilities

108

Section 2.25

Appointment of Borrower Representative

111

Section 2.26

Ancillary Facilities.

111



ARTICLE III. CONDITIONS PRECEDENT

115

Section 3.01

Closing Date

115

Section 3.02

Conditions to Each Credit Extension

121








 




--------------------------------------------------------------------------------












ARTICLE IV. REPRESENTATIONS AND WARRANTIES

122

Section 4.01

Organization; Structure Chart; Requisite Power and Authority; Qualification  122

Section 4.02

Equity Interests and Ownership

122

Section 4.03

Due Authorization

123

Section 4.04

No Conflict

123

Section 4.05

Governmental Consents

123

Section 4.06

Binding Obligation

123

Section 4.07

Historical Financial Statements

124

Section 4.08

Projections

124

Section 4.09

No Material Adverse Change

124

Section 4.10

Adverse Proceedings, Etc.

124

Section 4.11

Payment of Taxes

125

Section 4.12

Properties

125

Section 4.13

Environmental Matters

126

Section 4.14

No Defaults

126

Section 4.15

Governmental Regulation

126

Section 4.16

Margin Stock

126

Section 4.17

Employee Benefit Plans

126

Section 4.18

Solvency

127

Section 4.19

Compliance with Statutes, Etc.

128

Section 4.20

Disclosure

128

Section 4.21

Intellectual Property

128

Section 4.22

Ranking; Security

130

Section 4.23

Centre of Main Interests and Establishments

130

Section 4.24

Dutch Loan Parties

130

Section 4.25

Shares

131



ARTICLE V. AFFIRMATIVE COVENANTS

131

Section 5.01

Financial Statements and Other Reports

131

Section 5.02

Existence

135

Section 5.03

Payment of Taxes and Claims

136

Section 5.04

Maintenance of Properties

136

Section 5.05

Insurance

136

Section 5.06

Books and Records; Inspections

137

Section 5.07

Lenders’ Calls

137

Section 5.08

Compliance with Material Contractual Obligations and Laws

137

Section 5.09

Environmental

137

Section 5.10

Maintenance of Ratings.

139

Section 5.11

Intellectual Property

139

Section 5.12

Subsidiaries

140

Section 5.13

Additional Material Real Estate Assets

141

Section 5.14

Additional Collateral

142

Section 5.15

Interest Rate Protection

142

Section 5.16

Further Assurances

142

Section 5.17

Foreign Bank Accounts and Cash held by Foreign Group Member

143





ii

 




--------------------------------------------------------------------------------










Section 5.18

Guarantor Coverage Test

143

Section 5.19

Post-Closing Obligations

144



ARTICLE VI. NEGATIVE COVENANTS

144

Section 6.01

Indebtedness

144

Section 6.02

Liens

148

Section 6.03

Designation of Subsidiaries

151

Section 6.04

Restricted Payments

153

Section 6.05

Restrictions on Subsidiary Distributions; No Further Negative Pledges

154

Section 6.06

Investments

155

Section 6.07

Financial Covenants

157

Section 6.08

Fundamental Changes; Disposition of Assets; Acquisitions

159

Section 6.09

Disposal of Subsidiary Interests

161

Section 6.10

Sales and Lease-Backs

161

Section 6.11

Transactions with Shareholders and Affiliates

162

Section 6.12

Conduct of Business

162

Section 6.13

Amendments or Waivers of Organizational Documents and Certain Other Documents
 163

Section 6.14

Fiscal Year

163

Section 6.15

Centre of Main Interests and Establishments

164

Section 6.16

Limitation in Relation to German Loan Parties

164

Section 6.17

UK Defined Benefit Pension Plan

165

Section 6.18

Financial Assistance

165



ARTICLE VII. GUARANTY

165

Section 7.01

Guaranty of the Obligations

165

Section 7.02

Limitation on Liability; Contribution by Guarantors

166

Section 7.03

Payment by Guarantors

167

Section 7.04

Liability of Guarantors Absolute

168

Section 7.05

Waivers by Guarantors

170

Section 7.06

Guarantors’ Rights of Subrogation, Contribution, Etc.

170

Section 7.07

Subordination of Other Obligations

171

Section 7.08

Continuing Guaranty

173

Section 7.09

Authority of Guarantors or the Borrowers

173

Section 7.10

Financial Condition of the Borrowers

173

Section 7.11

Bankruptcy, Etc.

173

Section 7.12

Discharge of Guaranty Upon Sale of Guarantor

174

Section 7.13

German Guarantor Limitations.

174

Section 7.14

Dutch Guarantor Limitations

177

Section 7.15

Subordination of the Guaranteed Obligations

177



ARTICLE VIII. EVENTS OF DEFAULT

177

Section 8.01

Events of Default

177



ARTICLE IX. AGENTS

182

Section 9.01

Appointment of Agents

182





iii

 




--------------------------------------------------------------------------------










Section 9.02

Powers and Duties

182

Section 9.03

General Immunity

183

Section 9.04

Agents Entitled to Act as Lender

185

Section 9.05

Lenders’ Representations, Warranties and Acknowledgment

185

Section 9.06

Right to Indemnity

186

Section 9.07

Successor Administrative Agent, Collateral Agent and Swing Line Lender

186

Section 9.08

Security Documents and Guaranty

188

Section 9.09

Withholding Taxes

190

Section 9.10

Administrative Agent May File Proofs of Claim

190

Section 9.11

Administrative Agent’s “Know Your Customer” Requirements

191

Section 9.12

German Collateral Agent

191

Section 9.13

Certain Canadian Matters

192

Section 9.14

Parallel Debt

193



ARTICLE X. MISCELLANEOUS

196

Section 10.01

Notices

196

Section 10.02

Expenses

197

Section 10.03

Indemnity

198

Section 10.04

Set-Off

199

Section 10.05

Amendments and Waivers

200

Section 10.06

Successors and Assigns; Participations

203

Section 10.07

Independence of Covenants, Etc.

208

Section 10.08

Survival of Representations, Warranties and Agreements

208

Section 10.09

No Waiver; Remedies Cumulative

208

Section 10.10

Marshalling; Payments Set Aside

208

Section 10.11

Severability

209

Section 10.12

Obligations Several; Independent Nature of Lenders’ Rights

209

Section 10.13

Table of Contents and Headings

209

Section 10.14

APPLICABLE LAW

209

Section 10.15

CONSENT TO JURISDICTION

210

Section 10.16

WAIVER OF JURY TRIAL

210

Section 10.17

Confidentiality

211

Section 10.18

Usury Savings Clause

212

Section 10.19

Counterparts

212

Section 10.20

Effectiveness; Entire Agreement; No Third Party Beneficiaries

213

Section 10.21

PATRIOT Act

213

Section 10.22

“Know Your Customer” Checks

213

Section 10.23

Electronic Execution of Assignments

214

Section 10.24

No Fiduciary Duty

214

Section 10.25

Judgment Currency

215

Section 10.26

Ancillary Borrowers

215





iv

 




--------------------------------------------------------------------------------










SCHEDULES:

1.01(a)

Tranche A Term Loan Commitments

1.01(b)

Tranche B Term Loan Commitments

1.01(c)

Revolving Commitments

1.01(d)

Notice Addresses

1.01(e) Agreed Security Principles

1.01(f) Mandatory Costs

1.01(g)

Material Companies

1.01(h)

Foreign Guarantors

1.01(i)

Existing Canadian Letters of Credit

1.01(j)

Existing Foreign Letters of Credit

1.01(k)

Existing U.S. Letters of Credit

3.01(c) Structure Chart

3.01(e)

Existing Ancillary Facilities

3.01(g)

Closing Date Mortgaged Properties

4.02

Equity Interests and Ownership

4.12

Real Estate Assets

4.21

Intellectual Property

5.12(b)

Excluded Subsidiaries

5.19

Post-Closing Items

6.01

Certain Indebtedness

6.02

Certain Liens

6.05

Certain Restrictions on Subsidiaries

6.06

Certain Investments

6.08(d)

Certain Asset Sale

6.11

Certain Affiliate Transactions







EXHIBITS:

A-1

Borrowing Notice

A-2

Conversion/Continuation Notice

A-3

Issuance Notice

B-1

Tranche A Term Loan Note

B-2

Tranche B Term Loan Note

B-3

Revolving Loan Note

B-4

Swing Line Note

B-5

Incremental Term Loan Note

C-1

Compliance Certificate

C-2

Guarantor Coverage Certificate

D

Certificate re Non-Bank Status

E-1

Closing Date Certificate

E-2

Solvency Certificate

F-1

Guarantor Counterpart Agreement

F-2

Ancillary Borrower Counterpart Agreement

G

U.S. Pledge and Security Agreement

H

Mortgage

I

Landlord Waiver and Consent Agreement

J

Joinder Agreement





v

 




--------------------------------------------------------------------------------







CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of May 6, 2010, is entered into by
and among PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation (the “U.S.
Borrower”), TOMMY HILFIGER B.V., a Dutch private limited liability company with
its corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), CERTAIN SUBSIDIARIES OF THE
U.S. BORROWER, as Guarantors, the Lenders party hereto from time to time, and
BARCLAYS BANK PLC (“Barclays Bank”), as Administrative Agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity, the
“Collateral Agent”), with Deutsche Bank Securities Inc. (“DBSI”), as Syndication
Agent (together with its permitted successors in such capacity, the “Syndication
Agent”), and Banc of America Securities LLC (“BAS”), Credit Suisse Securities
(USA) LLC (“CS Securities”) and Royal Bank of Canada (“RBC”), as
Co-Documentation Agents (the “Co-Documentation Agents”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.01 hereof;

WHEREAS, pursuant to that certain Purchase Agreement, dated as of March 15, 2010
(the “Acquisition Agreement”), by and among the U.S. Borrower, Tommy Hilfiger
Corporation, a British Virgin Islands corporation (“Seller BVI”), Tommy Hilfiger
Holding S.a.r.l., a Luxembourg limited liability company (together with Seller
BVI, the “Seller”), Tommy Hilfiger B.V., a Dutch limited liability company (the
“Acquired Business”), and the other parties thereto, the U.S. Borrower has
acquired all of the equity interests (the “Acquisition”) of Tommy Hilfiger
U.S.A., Inc. and the Acquired Business;

WHEREAS, in connection with the Acquisition, the U.S. Borrower shall receive at
least $400,000,000 in exchange for common equity issued to the public market or
to private investors (the “Equity Contribution”);

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers named herein, consisting of $367,700,000 aggregate principal amount of
U.S. Tranche A Term Loans, €100,000,000 aggregate principal amount of Foreign
Tranche A Term Loans, $1,003,100,000 aggregate principal amount of U.S.
Tranche B Term Loans, €300,000,000 aggregate principal amount of Foreign
Tranche B Term Loans, up to $265,000,000 aggregate principal amount of U.S.
Revolving Commitments, up to $10,000,000 aggregate principal amount of Canadian
Revolving Commitments and up to €132,275,132.28 aggregate principal amount of
Foreign Revolving Commitments, the proceeds of which shall be used to finance,
in part, the Acquisition (including refinancing or retiring certain existing
Indebtedness of the U.S. Borrower, the Acquired Business and their respective
Subsidiaries and paying Transaction Costs);

WHEREAS, the Borrowers have agreed to secure all of their Obligations by
granting to the Collateral Agent, for the benefit of the Secured Parties, a
First Priority Lien on substantially








 




--------------------------------------------------------------------------------










all of their respective assets, including a pledge of all of the Equity
Interests of each of their respective Subsidiaries, subject to the exceptions
and limitations described herein; and

WHEREAS, subject to the terms hereof and the limitations described herein, (i)
the U.S. Guarantors have agreed to guarantee the obligations of the Borrowers
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets, including a pledge of all of
the Equity Interests of each of their respective U.S. Subsidiaries and limited
to 66% of all the Equity Interests of certain of their respective first tier
Foreign Subsidiaries and U.S.-Owned DREs with respect to any grant of security
in respect of the guarantee of obligations of the U.S. Borrower (provided, that
if a U.S.-Owned DRE owns less than 100% of a Foreign Subsidiary, the granting of
the securities in the Equity Interests of such U.S.-Owned DRE shall be adjusted
so that the Equity Interests representing 66% (but not more than 66%) of the
Equity Interests in such Foreign Subsidiary (in the aggregate) are pledged), but
all of the Equity Interests of each of their Foreign Subsidiaries in respect of
the guarantee of obligations of the Foreign Borrower, and (ii) the Foreign
Guarantors have agreed to guarantee the obligations of the Foreign Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Foreign Obligations Secured Parties, a
First Priority Lien on certain of their respective assets, including a pledge of
all of the Equity Interests of each of their respective Subsidiaries in each
case of clauses (i) and (ii) subject to certain exceptions and limitations.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I.
DEFINITIONS AND INTERPRETATION

Section 1.01

Definitions

.  The following terms used herein, including in the preamble, recitals,
exhibits and schedules hereto, shall have the following meanings:

“2020 Notes” means the 7.375% senior unsecured notes due 2020 issued by the U.S.
Borrower pursuant to the 2020 Notes Indenture.

“2020 Notes Documents” means the 2020 Notes, the 2020 Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the
2020 Notes or providing for any guarantee or other right in respect thereof

“2020 Notes Indenture” means that certain Indenture dated as of the date hereof,
between the U.S. Borrower and U.S. Bank National Association, as trustee.

“2023 Debentures” means the 7-3/4% debentures due 2023 issued by the U.S.
Borrower pursuant to the 2023 Debentures Indenture.

“2023 Debentures Indenture” means that certain Indenture dated as of November 1,
1993, between the U.S. Borrower and the 2023 Debentures Trustee.





2

 




--------------------------------------------------------------------------------










“2023 Debentures Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the date hereof between the U.S. Borrower, the Collateral
Agent and The Bank of New York Mellon, as trustee under the 2023 Debentures
Indenture.

“2023 Debentures Obligations” means all obligations of every nature of any Group
Member under or with respect to the 2023 Debentures.

“2023 Debentures Trustee” means The Bank of New York, as trustee under the 2023
Debentures Indenture, and its successors in such capacity.

“Acceptable Bank” means (i) any bank or financial institution that has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A or
higher by S&P or Fitch or A2 or higher by Moody’s or a comparable rating from an
internationally recognized credit rating agency or (ii) any bank that is credit
insured by a United States, United Kingdom, Swiss, Danish, Japanese or Canadian
or member state of the European Union government agency (including the Federal
Deposit Insurance Company in the United States).  

“Acquired Business” has the meaning specified in the recitals hereto.

“Acquired Permitted CapEx Amount” has the meaning set forth in Section 6.07(c).

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Agreement” has the meaning specified in the recitals hereto.

 “Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in connection with, any Permitted Acquisition, whether paid in cash
or by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business.  

“Acquisition Documents” means the Acquisition Agreement together with all other
instruments and agreements entered into by any Group Member in connection
therewith.

“Additional Assets” means (a) any property, plant or equipment used in any
business in which any Group Member was engaged on the Closing Date and any
extension of such businesses consistent with industry developments and any
business ancillary, complementary or related to any of the foregoing, (b) the
Equity Interests of a Person that becomes a Subsidiary as a result of the
acquisition of such Equity Interests by (including by merger or consolidation
with or into) any Group Member or (c) Equity Interests constituting a minority
interest in any Person that at such time is a Subsidiary.





3

 




--------------------------------------------------------------------------------










 “Adjusted Eurocurrency Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurocurrency Rate Loan, the greater of
(I) 1.75% per annum and (II) the rate per annum obtained by dividing (and
rounding upward to the next whole multiple of 1/16 of 1.00%) (i) (a) the rate
per annum (rounded to the nearest 1/100 of 1.00%) equal to the rate determined
by the Administrative Agent to be the applicable Screen Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in the relevant currency, determined as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, or (b) in the event the
rates referenced in the preceding clause (a) are not available, the rate per
annum (rounded to the nearest 1/100 of 1.00%) equal to the offered quotation
rate to first class banks in the London interbank market by the Administrative
Agent for deposits (for delivery on the first day of the relevant period) in
such currency of amounts in same day funds comparable to the principal amount of
the applicable Loan of the Administrative Agent, in its capacity as a Lender,
for which the Adjusted Eurocurrency Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Adverse Proceeding” means any action, suit or proceeding at law or in equity
or, to the knowledge of any Authorized Officer of any Borrower, any hearing
(whether administrative, judicial or otherwise), investigation before or by any
Governmental Authority or arbitration (whether or not purportedly on behalf of
any Group Member) against or affecting any Group Member or any property of any
Group Member.

“Affected German Guarantor” has the meaning set forth in Section 7.13(a).

“Affected Lender” has the meaning set forth in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10.0% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting Securities or by contract or otherwise;
provided, that no Agent or Lender shall be deemed to be an Affiliate of any Loan
Party.  

“Agent” means each of the Administrative Agent, the Syndication Agent, the
Collateral Agent and the Co-Documentation Agents.

“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).

“Aggregate Amounts Due” has the meaning set forth in Section 2.17.

“Aggregate Payments” has the meaning set forth in Section 7.02(b).





4

 




--------------------------------------------------------------------------------










“Agreed Security Principles” means the security principles applicable to Foreign
Loan Parties as set forth on Schedule 1.01(e).  

“Agreement” means this Credit and Guaranty Agreement, dated as of May 6, 2010,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Agreement Currency” has the meaning set forth in Section 10.25.

“ALTA” means American Land Title Association, and any successor thereto.

“Ancillary Borrower” means, with respect to an Ancillary Facility, any Borrower
or any Group Member that shall have acceded as a Borrower to this Agreement and
become a Borrower under the Ancillary Facility pursuant to Section 10.26.

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Foreign Revolving Commitment Period.  

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the Euro Equivalent of the maximum amount of Approved
Currency which that Ancillary Lender has agreed (whether or not subject to
satisfaction of conditions precedent) to make available from time to time under
an Ancillary Facility and which has been authorized as such under Section 2.26,
to the extent that amount is not cancelled or reduced under this Agreement or
the Ancillary Documents relating to that Ancillary Facility.  

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.  

“Ancillary Facility” means any ancillary facility made available by any
Ancillary Lender in accordance with Section 2.26.

“Ancillary Lender” means each Lender (or Affiliate of a Lender) that makes
available an Ancillary Facility in accordance with Section 2.26.  

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force, the aggregate of the Euro Equivalent of
the following amounts outstanding under such Ancillary Facility: (a) the
principal amount under each overdraft facility and on-demand short term loan
facility (net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available such Ancillary
Facility to the extent that the credit balances are freely available to be set
off by such Ancillary Lender against liabilities owed to it by that Borrower
under such Ancillary Facility); (b) the face amount of each guaranty, bond and
letter of credit under such Ancillary Facility and (c) the amount fairly
representing the aggregate exposure (excluding interest and similar charges) of
such Ancillary Lender under each other type of accommodation provided under such
Ancillary Facility, in each of clauses (a) through (c), as determined by such
Ancillary Lender, acting reasonably in accordance with its normal banking
practice and in accordance with the relevant Ancillary Document.    





5

 




--------------------------------------------------------------------------------










“Applicable Margin” means (i) (a) with respect to U.S. Tranche B Term Loans that
are Eurocurrency Rate Loans, 3.00% per annum, (b) with respect to U.S. Tranche B
Term Loans that are Base Rate Loans, 2.00% per annum and (c) with respect to
Foreign Tranche B Term Loans, 3.25% per annum, (ii) with respect to Tranche A
Term Loans and Revolving Loans that are Eurocurrency Rate Loans, (a) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the second full Fiscal Quarter after the Closing Date,
a percentage, per annum, determined by reference to the following table as if
the Leverage Ratio then in effect were 3.00:1.00; and (b) thereafter, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

Leverage Ratio

Applicable Margin for U.S. Tranche A Term Loans and  U.S. Revolving Loans and
Canadian Revolving Loans that are Eurocurrency Rate Loans

Applicable Margin for Foreign Tranche A Term Loans and Foreign Revolving Loans

>3.00:1.00

3.00%

3.25%

<3.00:1.00

 >2.50:1.00

2.75%

3.00%

<2.50:1.00

2.50%

2.75%




and (iii) with respect to Swing Line Loans and U.S. Tranche A Term Loans and
Revolving Loans that are Base Rate Loans or Canadian Prime Rate Loans, an amount
equal to (a) the Applicable Margin for Eurocurrency Rate Loans as set forth in
clause (ii)(a) or (ii)(b) above, as applicable, minus (b) 1.00% per annum.  No
change in the Applicable Margin for Tranche A Term Loans and Revolving Loans
shall be effective until three (3) Business Days after the date on which the
Administrative Agent has received the applicable financial statements and a
Compliance Certificate pursuant to Section 5.01(c) calculating the Leverage
Ratio.  At any time the Borrower Representative has not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(c), the Applicable Margin for Tranche A Term Loans and Revolving
Loans shall be determined as if the Leverage Ratio were in excess of 3.00:1.00.
 Promptly following receipt of the applicable information under Section 5.01(c),
the Administrative Agent shall give each Lender telefacsimile or telephonic
notice (confirmed in writing) of the Applicable Margin for Tranche A Term Loans
and Revolving Loans in effect from such date.  In the event that any financial
statement or certificate delivered pursuant to Section 5.01 is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for Tranche A Term Loans and Revolving Loans for
any period (an “Applicable Period”) than the Applicable Margin for Tranche A
Term Loans and Revolving Loans applied for such Applicable Period, then (i) the
Borrower Representative shall immediately deliver to the Administrative Agent a
correct certificate required by Section 5.01 for





6

 




--------------------------------------------------------------------------------










such Applicable Period, (ii) the Applicable Margin for Tranche A Term Loans and
Revolving Loans shall be recalculated with the Leverage Ratio at the corrected
level and (iii) each applicable Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for Tranche A Term Loans and Revolving Loans for
such Applicable Period.  Nothing in this definition shall limit the right of the
Administrative Agent or any Lender under Section 2.10 or Article VIII and the
provisions of this definition shall survive the termination of this Agreement.  

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  The rate of
interest on Eurocurrency Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.

“Applicable Revolving Commitment Fee Percentage” means (a) from the Closing Date
until the date of delivery of the Compliance Certificate and the financial
statements for the second full Fiscal Quarter after the Closing Date, a
percentage, per annum, determined by reference to the following table as if the
Leverage Ratio then in effect were 3.00:1.00; and (b) thereafter, a percentage,
per annum, determined by reference to the Leverage Ratio in effect from time to
time as set forth below:

Leverage Ratio

Applicable Revolving Commitment Fee Percentage for U.S. Revolving Loans and
Canadian Revolving Loans

Applicable Revolving Commitment Fee Percentage for Foreign Revolving Loans

>3.00:1.00

0.75%

1.30%

<3.00:1.00

 >2.50:1.00

0.75%

1.20%

<2.50:1.00

0.50%

1.10%




No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until three (3) Business Days after the date on which the
Administrative Agent has received the applicable financial statements and a
Compliance Certificate pursuant to Section 5.01(c) calculating the Leverage
Ratio.  At any time the Borrower Representative has not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(c), the Applicable Revolving Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 3.00:1.00.  Promptly
following receipt of the applicable information under Section 5.01(c), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Revolving Commitment Fee Percentage in
effect from such date.  In the event that any financial statement or certificate





7

 




--------------------------------------------------------------------------------










delivered pursuant to Section 5.01 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Revolving Commitment Fee Percentage for any Applicable Period than
the Applicable Revolving Commitment Fee Percentage applied for such Applicable
Period, then (i) the Borrower Representative shall immediately deliver to the
Administrative Agent a correct certificate required by Section 5.01 for such
Applicable Period, (ii) the Applicable Revolving Commitment Fee Percentage shall
be recalculated with the Leverage Ratio at the corrected level and (iii) each
applicable Borrower shall immediately pay to the Administrative Agent the
accrued additional fees owing as a result of such increased Applicable Revolving
Commitment Fee Percentage for such Applicable Period.  Nothing in this
definition shall limit the right of the Administrative Agent or any Lender under
Section 2.10 or Article VIII and the provisions of this definition shall survive
the termination of this Agreement.

“Appointer” has the meaning set forth in Section 9.13.

“Approved Currency” means each of Dollars, Euros, Canadian Dollars or any Other
Foreign Currency.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).

“Arrangers” means each of Barclays Capital and DBSI, in its capacity as joint
lead arranger under the Commitment Letter.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than (a) any Loan Party or (b) any Restricted Subsidiary
in the ordinary course of business), in one transaction or a series of
transactions, of all or any part of any Group Member’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the U.S. Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold, leased, licensed out or otherwise
disposed of in the ordinary course of business, (ii) sales, leases, licenses out
or other dispositions of worn out, obsolete, scrap or surplus assets or assets
no longer useful in the conduct of the business of any Group Member, in each
case, in the ordinary course of business and (iii) sales, leases, licenses out
or other dispositions of other assets for aggregate consideration of less than
$7,500,000 with respect to any transaction or series of related transactions.

 “Assignment Agreement” means an assignment agreement in the form agreed to by
the Administrative Agent and the Lenders on the Closing Date, with such
amendments or modifications solely to reflect market practice as may be approved
in writing by the Administrative Agent.

“Assignment Effective Date” has the meaning set forth in Section 10.06(b).  





8

 




--------------------------------------------------------------------------------










“Attributable Indebtedness” means, in respect of any Sale and Lease-Back, as at
the time of determination, the present value (discounted at the interest rate
borne by the 2020 Notes, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the Capital Lease
included in such Sale and Lease-Back (including any period for which such
Capital Lease has been extended).

“Auditor's Determination” has the meaning set forth in Section 7.13(f).

“Authorized Officer” means, as applied to any Person, the chairman of the board
(if an officer), principal executive officer, president or any corporate vice
presidents (or the equivalent thereof), principal financial officer, principal
accounting officer or any director of such Person. Unless otherwise specified,
an Authorized Officer shall refer to an Authorized Officer of the Borrower
Representative.

“Available Amount” means, as of any date, the sum, without duplication, of: (i)
the aggregate cumulative amount of any Consolidated Excess Cash Flow to the
extent not otherwise required to be applied pursuant to Section 2.14(d),
beginning with the Fiscal Year ending January 30, 2011, (ii) the Net Cash
Proceeds received after the Closing Date and on or prior to the date of such
determination of the Available Amount, of any sale of Equity Interests by, or
capital contribution to, the U.S. Borrower (which, in the case of any such sale
of Equity Interests is not Disqualified Equity Interests and are not issued in
connection with the Transactions), and (iii) an amount equal to any returns
(including dividends, interest, distributions, returns on principal, profits on
sale, repayments, income and similar amounts) actually received in cash and Cash
Equivalents by any Loan Party in respect of any Investments made pursuant to
Section 6.06(m), less, the sum of any Available Amount used to make (w)
Restricted Payments pursuant to Section 6.04(f) and 6.04(g), (x) Investments
permitted by Section 6.06(m) and (y) below par purchases of Term Loans in
accordance with Section 2.13(c).  For the avoidance of doubt, any Net Cash
Proceeds from the sale of Equity Interests or any cash returns received in
respect of any Investment pursuant to Section 6.06(m)(ii) or (n)(ii) received by
any Group Member shall not be included in the Available Amount to the extent
such Net Cash Proceeds or cash returns are utilized to make Restricted Payments
pursuant to Section 6.04(f)(ii) or Investments pursuant to Section 6.06(m)(ii)
or (n)(ii) as applicable, which are not specifically tied to the Available
Amount.

“Bank Guarantee” means a direct guaranty issued for the account of the Foreign
Borrower pursuant to this Agreement by an Issuing Bank, in form acceptable to
such Issuing Bank, ensuring that a liability of the Foreign Borrower acceptable
to such Issuing Bank and owing to a third party will be met.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays Bank” has the meaning specified in the preamble hereto.

“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank.

“BAS” has the meaning specified in the preamble hereto.





9

 




--------------------------------------------------------------------------------










“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, (iii) 2.75% and (iv) the Adjusted
Eurocurrency Rate that would be payable on such day for a Eurocurrency Rate Loan
with a one-month Interest Period plus 1.00%.  Any change in the Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Directors” means with respect to any Person, the board of directors,
the board of managers or similar governing body of such Person, or if such
Person is owned and/or managed by a single entity, the board of directors or
similar governing body of such entity.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Bookrunners” means each of Barclays Capital, DBSI, BAS, CS Securities and RBC
Capital Markets, in its capacity as joint bookrunner under the Commitment
Letter.

“Borrower Financial Advisor” has the meaning set forth in Section 10.24.  

“Borrower Representative” means the U.S. Borrower in its capacity as
representative of the other Borrowers as set forth in Section 2.25.

“Borrowers” means the Persons identified as the “Borrowers” in the preamble
hereto or any other Person that may accede to this Agreement as an Ancillary
Borrower hereunder.

“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Principal Office with
respect to the Obligations denominated in Dollars is located and:

(a)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(b)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any day on





10

 




--------------------------------------------------------------------------------










which the Trans-European Automated Real-time Gross Settlement Express Transfer
which utilizes a single shared platform and which was launched on 19 November
2007 (TARGET 2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro;

(c)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d)

if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;

(e)

if such date relates to any interest rate settings, funding, disbursement,
settlements and payments in Canadian Dollars, means any day other than a
Saturday, Sunday or other day on which commercial banks in Toronto, Ontario are
authorized or required by law to close; and

(f)

if such day relates to any actions, omissions or obligations pursuant to Section
7.13, means any day other than a Saturday, Sunday or other day on which banks in
Düsseldorf, Germany, are closed.

“Canadian Dollars” means the lawful money of Canada.

“Canadian Issuing Bank” means an Issuing Bank that has agreed to issue Canadian
Letters of Credit.

“Canadian Letter of Credit” means any commercial or standby letter of credit
issued or to be issued by an Issuing Bank for the account of the U.S. Borrower
or any of its Subsidiaries pursuant to Section 2.04(a)(iii) of this Agreement,
and any letter of credit listed on Schedule 1.01(i) issued and outstanding as of
the Closing Date.  Each such letter of credit listed on Schedule 1.01(i) shall
be deemed to constitute a Canadian Letter of Credit and a Letter of Credit
issued hereunder on the Closing Date for all purposes under this Agreement and
the other Loan Documents.

“Canadian Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b)
the aggregate unused amount of the Canadian Revolving Commitments then in
effect.  

“Canadian Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Dollar Equivalent of the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all Canadian Letters
of Credit then outstanding, and (ii) the Dollar Equivalent of the aggregate
amount of all drawings under





11

 




--------------------------------------------------------------------------------










Canadian Letters of Credit honored by the Issuing Bank and not theretofore
reimbursed by or on behalf of the U.S. Borrower.

“Canadian Loan Party” means any Loan Party organized under the laws of Canada or
any province or territory thereof.

“Canadian Prime Rate” means, at any time, the greater of (i) the average of the
rates of interest per annum equal to the per annum rate of interest quoted,
published and commonly known in Canada as the “prime rate” or which Royal Bank
of Canada establishes at its main office in Toronto, Ontario as the reference
rate of interest in order to determine interest rates for loans in Canadian
Dollars to its Canadian borrowers, adjusted automatically with each quoted or
published change in such rate, all without the necessity of any notice to the
U.S. Borrower or any other Person and (ii) the sum of (x) the average of the
rates per annum for Canadial Dollar bankers’ acceptances having a term of one
month that appears on the Reuters Screen CDOR Page as of 10:00 a.m. (Toronto
time) on the date of determination, as reported by the Administrative Agent (and
if such screen is not available, any successor or similar service as may be
selected by the Administrative Agent), and (y) 1.00%.

“Canadian Prime Rate Loans” means Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.

“Canadian Refunded Swing Line Loans” has the meaning set forth in Section
2.03(b)(iv).

“Canadian Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Canadian Revolving Loan and to acquire participations in
Canadian Letters of Credit and Swing Line Loans hereunder and “Canadian
Revolving Commitments” means such commitments of all Lenders in the aggregate.
 The amount of each Lender’s Canadian Revolving Commitment, if any, is set forth
on Schedule 1.01(c) or in the applicable Assignment Agreement or Joinder
Agreement, as applicable, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Canadian Revolving
Commitments as of the Closing Date is $10,000,000.

“Canadian Revolving Commitment Period” means the period from the Closing Date to
but excluding the Canadian Revolving Commitment Termination Date.

“Canadian Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, (ii) the date the Canadian
Revolving Commitments are permanently reduced to zero pursuant to Section
2.13(b) or 2.14 and (iii) the date of the termination of the Canadian Revolving
Commitments pursuant to Section 8.01.

“Canadian Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Canadian Revolving
Commitments, that Lender’s Canadian Revolving Commitment; and (ii) after the
termination of the Canadian Revolving Commitments, the sum of (a) the Dollar
Equivalent of the aggregate outstanding principal amount of the Canadian
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Dollar
Equivalent of the aggregate Canadian Letter of Credit Usage in respect of all
Canadian Letters of Credit issued by such Issuing Bank (net of any
participations by Lenders in





12

 




--------------------------------------------------------------------------------










such Canadian Letters of Credit),  (c) the Dollar Equivalent of the aggregate
amount of all participations by that Lender in any outstanding Canadian Letters
of Credit or any unreimbursed drawing under any Canadian Letter of Credit, (d)
in the case of the Canadian Swing Line Lender, the aggregate outstanding
principal amount of all Canadian Swing Line Loans (net of any participations
therein by other Lenders), and (e) the aggregate amount of all participations
therein by that Lender in any outstanding Canadian Swing Line Loans.

“Canadian Revolving Loan” means Loans made by a Lender in respect of its
Canadian Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(c)
and/or Section 2.24.

“Canadian Security Documents” means (i) the Ontario law governed general
security agreements entered into by Tommy Hilfiger Canada Inc. and Tommy
Hilfiger Retail Canada, Inc.; (ii) the Quebec law governed deeds of hypothec,
bonds, delivery orders and bond pledges entered into by Tommy Hilfiger Canada
Inc. and Tommy Hilfiger Retail Canada Inc., (iii) the New York law governed
share pledge agreements over the shares in Tommy Hilfiger Canada Inc. entered
into by Tomcan Investments Inc. as pledgor; and (iv) the Ontario law governed
share pledge agreement over the shares in  Tommy Hilfiger Retail Canada
Inc. entered into by Tommy Hilfiger Canada Inc. as pledgor.

“Canadian Swing Line Lender” means Barclays Bank in its capacity as the Canadian
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.

“Canadian Swing Line Loan” means a Loan made by the Canadian Swing Line Lender
to the U.S. Borrower pursuant to Section 2.03(a)(ii).

“Canadian Swing Line Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of Canadian Revolving Commitments then in effect.

 “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Collateralize” means either (a) the delivery of cash to the Collateral
Agent as security for the payment of Obligations in respect of Letters of Credit
in an amount equal to 102.0% of the aggregate face amount of such outstanding
Letters of Credit or (b) the delivery to the applicable Issuing Bank of a
customary back-to-back letter of credit in an amount equal to 102.0% of the
aggregate face amount of the outstanding Letters of Credit issued by such
Issuing Bank.  “Cash Collateralization” has a correlative meaning.

 “Cash Equivalents” means, as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States or Canadian
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States or Canada, in
each case maturing within one year after such date; (ii) marketable direct
obligations issued by any state or province of the United States of America or
Canada, as the case may be, or any political subdivision of any such state,
province or any public





13

 




--------------------------------------------------------------------------------










instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s or the equivalent rating from any other
internationally recognized rating agency; (iii) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or
Canada that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator), (b) has Tier 1 capital
(as defined in such regulations) of not less than $500,000,000 and (c) has a
rating of at least AA- from S&P and Aa3 from Moody’s or the equivalent rating
from any other internationally recognized rating agency; and (iv) shares of any
money market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $5,000,000,000 and (c) has the
highest rating obtainable from either S&P or Moody’s or the equivalent rating
from any other internationally recognized rating agency; provided, that, in the
case of any Investment by a Subsidiary that is not a U.S. Subsidiary, “Cash
Equivalents” shall also include: (x) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case maturing within a
year after such date, (y) investments of the type and maturity described in
clauses (i) through (iv) above of Subsidiaries that are not U.S. Subsidiaries,
which Investments have ratings described in such clauses or equivalent ratings
from comparable foreign rating agencies and (z) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this definition (including this proviso).

“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearinghouse transfer services) and other
cash management services entered into with a Lender Counterparty.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.

“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
interest in the Equity Interests of the U.S. Borrower or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors of the U.S. Borrower, (ii) the majority of the seats (other
than vacant seats) on the Board of Directors of the U.S. Borrower cease to be
occupied by Continuing Directors, (iii) the U.S. Borrower shall cease to own,
directly or indirectly, 100% of the Equity Interests of the Foreign Borrower or
(iv) any “change of control” (or similar event, however denominated) shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness of any Borrower.

“China JV” means that certain joint venture that the U.S. Borrower (or any of
its Subsidiaries) and certain other persons may form after the date hereof to
operate and use the Tommy Hilfiger brands or brands of the U.S. Borrower in the
People’s Republic of China and, in certain circumstances, Hong Kong.





14

 




--------------------------------------------------------------------------------










“CK Distribution” means a CK Distribution as such term is defined in the CKI
Intercreditor Agreement.

“CK Letter Agreement” means that certain letter agreement, dated April 7, 2010
by and between the U.S. Borrower and Mr. Calvin Klein.

“CKI” means Calvin Klein, Inc., a New York corporation.

“CKI Affiliates” means CK Service Corp. and any Person that becomes a Subsidiary
of CKI or CK Service Corp. after the date hereof.

“CKI Amount” means, for any period, the Design Services Purchase Payments, as
defined in and paid or payable by any Group Member to Mr. Calvin Klein or the
Klein heirs for such period pursuant to the CKI Stock Purchase Agreement.

“CKI and Debenture Obligations” means the “First Lien Obligations” as defined in
the CKI Intercreditor Agreement.

“CKI Blockage Event” means the commencement of a Blockage Period, as defined in
the CKI Intercreditor Agreement.

“CKI Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., as
collateral agent under the CKI Security Agreement, and its successors in such
capacity.

“CKI Documents” means the CKI Stock Purchase Agreement, the CKI Security
Agreement, the CKI Pledgor Guarantees and the CKI Intercreditor Agreement

“CKI Intercreditor Agreement” means that certain Intercreditor Agreement dated
May 6, 2010, among the Collateral Agent and the CKI Collateral Agent, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof.

“CKI Liquidated Damages Amount” means the Liquidated Damages Amount as such term
is defined in the CKI Stock Purchase Agreement as of the date hereof.

“CKI Obligations” means all obligations of every nature of the U.S. Borrower,
CKI and the CKI Affiliates under or with respect to the CKI Documents.

“CKI Pledgor Guarantees” means the Pledgor Guarantees, as the same may be
amended, restated, supplemented or otherwise modified from time to time, into
which each of CKI and CK Service Corp. has entered, and certain CKI Affiliates
may enter from time to time after the date hereof, pursuant to which CKI and CK
Service Corp. and, if any, the CKI Affiliates party thereto have guaranteed the
payment in full of the U.S. Borrower’s obligations under the CKI Stock Purchase
Agreement.

“CKI Related Assets Pledge and Security Agreement” means the CKI Related Assets
Pledge and Security Agreement to be executed by the U.S. Borrower, CKI and the
CKI





15

 




--------------------------------------------------------------------------------










Affiliates in favor of the Collateral Agent substantially in the form of
Exhibit G, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 “CKI Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, among the U.S. Borrower, CKI,
the CKI Affiliates, the CKI Collateral Agent and Mr. Calvin Klein, pursuant to
which a First Priority Lien shall have been granted to the CKI Collateral Agent
on the Equity Interests in CKI and the CKI Affiliates and on any other assets of
CKI and the CKI Affiliates named therein, to secure the CKI Obligations as it
may be amended, restated, supplemented or otherwise modified from time to time.

“CKI Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
December 17, 2002, among the U.S. Borrower, CKI, the CKI Affiliates and the
sellers named therein, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“CKI Trust” means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the CKI Trust Agreement.

“CKI Trust Agreement” means the Trust Agreement dated as of March 14, 1994,
between CKI and Wilmington Trust Company, relating to the CKI Trust, and the
other agreements related thereto.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having U.S. Tranche A Term Loan Exposure, (b) Lenders
having Foreign Tranche A Term Loan Exposure, (c) Lenders having U.S. Tranche B
Term Loan Exposure, (d) Lenders having Foreign Tranche B Term Loan Exposure, (e)
Lenders having U.S. Revolving Exposure (including U.S. Swing Line Lender), (f)
Lenders having Foreign Revolving Exposure, (g) Lenders having Canadian Revolving
Exposure (including the Canadian Swing Line Lender) and (h) Lenders having
Incremental Term Loan Exposure of each applicable Series, and (ii) with respect
to Loans, each of the following classes of Loans: (a) U.S. Tranche A Term Loans,
(b) Foreign Tranche A Term Loans, (c) U.S. Tranche B Term Loans, (d) Foreign
Tranche B Term Loans, (e) U.S. Revolving Loans (including U.S. Swing Line
Loans), (f) Foreign Revolving Loans, (g) Canadian Revolving Loans (including
Canadian Swing Line Loans) and (h) each Series of Incremental Term Loans.

“Closing Date” means the date on which the Term Loans are made, which occurred
on May 6, 2010.

“Closing Date Ancillary Facility” means that facility made available to the
Foreign Borrower, Tommy Hilfiger Group B.V. and Tommy Hilfiger Europe B.V.
pursuant to that certain Ancillary Facility Agreement, dated as of May 6, 2010,
among the Foreign Borrower, Tommy Hilfiger Group B.V., Tommy Hilfiger Europe
B.V. and Fortis Bank (Nederland) N.V.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.





16

 




--------------------------------------------------------------------------------










“Closing Date Mortgaged Property” has the meaning set forth in Section
3.01(g)(1).

“Co-Documentation Agents” has the meaning specified in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” has the meaning set forth in Section 10.20.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrowers dated as of April 14, 2010.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Group on a consolidated basis equal to (i) Consolidated Net Income, plus, to
the extent reducing Consolidated Net Income, the sum, without duplication, of
amounts for (a) consolidated interest expense, (b) provisions for taxes based on
income, profits or capital, (c) total depreciation expense, (d) total
amortization expense, (e) other non-cash charges (including, without limitation,
any non-cash charges related to writing up inventory in connection with the
Acquisition, but excluding any non-cash charge to the extent that it represents
an accrual of or reserve for cash expenditures in any future period), (f) net
cash charges associated with or related to any contemplated restructurings
related to the Acquisition in an aggregate amount not to exceed $90,000,000, (g)
all amounts in respect of extraordinary, unusual or non-recurring losses,
expenses or charges (including, without limitation, (A) restructuring charges
(other than those described in clause (f)), (B) any fees, expenses or charges
relating to plant shutdowns and discontinued operations, (C) acquisition
integration costs and (D) any expenses or charges relating to any offering of
Equity Interests, Permitted Acquisition, or any Investment or Indebtedness
permitted under this Agreement, in each case under this clause (D), whether or
not successful), (h) any financial advisory fees, accounting fees, legal fees
and other similar advisory and consulting fees and related out-of-pocket
expenses incurred by any Group Member as a result of the Acquisition, in an
aggregate amount not to exceed $55,000,000, (i) with respect to any four-Fiscal
Quarter measurement period ending on or prior to the end of the eighth full
Fiscal Quarter following the Closing Date, the amount of cost savings and other
operating improvements and synergies projected by the U.S. Borrower in good
faith to be realized as a result of the Acquisition (calculated on a pro forma
basis as though such cost savings and other operating improvements and synergies
had been realized on the first day of such period), without duplication of the
amount of actual benefits realized during such period from such actions to the
extent already included in the Consolidated Net Income for such period, in an
aggregate amount not to exceed $40,000,000, (j) losses on agreements with
respect to Hedge Agreements and any related tax gains, in each case incurred in
connection with or as a result of the Acquisition, and





17

 




--------------------------------------------------------------------------------










(k) non-cash losses on agreements with respect to Hedge Agreements, minus, (ii)
to the extent included in calculating Consolidated Net Income, the sum of (a)
all amounts in respect of extraordinary, unusual or nonrecurring gains, (b)
gains on agreements with respect to Hedge Agreements and any related tax gains,
in each case incurred in connection with or as a result of the Acquisition, (c)
non-cash gains on agreements with respect to Hedge Agreements, (d) cash payments
made during such period with respect to non-cash charges that were added back
pursuant to clause (e) above in a prior period, and (e) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period).  For the avoidance of doubt,
Consolidated Adjusted EBITDA shall be calculated to exclude any gain resulting
from any debt repurchase (including, for the avoidance of doubt, repurchases of
Loans under Section 2.13(c) or repurchases of the 2023 Debentures).

In addition, for purposes of making the calculation referred to above,
acquisitions (including the Acquisition), Investments, dispositions, mergers,
consolidations, operational improvements and discontinued operations (as
determined in accordance with GAAP) that have been made by any Group Member,
including through mergers or consolidations and including any related financing
transactions, during the relevant period or subsequent to such period and on or
prior to the date of such calculation (the “relevant transaction”), shall be
deemed to have occurred on the first day of the relevant period and (without
duplication of the pro forma adjustments provided for in the immediately
preceding paragraph with respect to the Acquisition) such calculation shall be
made giving pro forma effect to any cost savings and other operating
improvements and synergies in connection with such relevant transaction (without
duplication of actual benefits realized during such period from the same) that
are (a) factually supportable and determined in good faith by the U.S. Borrower,
as certified in an officer’s certificate signed by an Authorized Officer and (b)
do not exceed the actual cost savings expected in good faith to be realized by
the Group over the twelve-month period following such relevant transaction.

 “Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Group during such period determined on a consolidated basis
that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of the Group; provided, that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or Section 2.14(b) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.08.

“Consolidated Cash Interest Expense” means, for any period, total interest
expense payable in cash in such period (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest) of the Group on
a consolidated basis with respect to all outstanding Indebtedness of the Group
(net of cash interest income), excluding, however, any one time financing fees
(to the extent included in such Person’s consolidated interest expense for such
period).





18

 




--------------------------------------------------------------------------------










“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Group on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Group on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, (b) to the extent reducing Consolidated Net Income, the
sum, without duplication, of amounts for non-cash charges reducing Consolidated
Net Income, including for depreciation and amortization (excluding any such
non-cash charge to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period) and (c) the Consolidated Working Capital
Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period paid in
cash of (1) scheduled repayments of Indebtedness to the extent actually made
(excluding for the avoidance of doubt, repayments of revolving loans or swing
line loans except to the extent the related revolving commitments are
permanently reduced in connection with such repayments and any purchases (or
repayments in connection therewith) of Loans pursuant to Section 2.13(c)) and
scheduled repayments of obligations under Capital Leases (excluding any interest
expense portion thereof), (2) Consolidated Capital Expenditures, and (3) to the
extent actually declared, Restricted Payments permitted by Section 6.04(d), and
(b) other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period).

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Group on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Group Member) in which any other Person (other than
a Group Member) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to any Group Member by such
Person during such period, (b) to the extent included in net income, the income
(or loss) of any Person accrued prior to the date it becomes a Group Member or
is merged into or consolidated with the Group or that Person’s assets are
acquired by any Group Member, (c) the income of any Subsidiary of the U.S.
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax non-cash gains (or losses) attributable to Asset
Sales or returned surplus assets of any Pension Plan, (e) the CKI Amount and the
Itochu Amount to the extent not already reducing net income; provided that, if
during any period, the U.S. Borrower or any of its Subsidiaries repays the
Itochu Amount in whole, then for such period, the excess of the amount of such
amounts repaid over the regularly scheduled payment of the Itochu Amount for
such period shall not reduce net income,





19

 




--------------------------------------------------------------------------------










and (f) (to the extent not included in clauses (a) through (e) above) any net
extraordinary gains or net extraordinary losses.  For the avoidance of doubt,
cash amounts used by the Borrowers to make purchases of debt (including
purchases of Loans under Section 2.13(c) and purchases of the 2023 Debentures)
shall not reduce Consolidated Net Income, nor will any non-cash gain associated
with the cancellation of such purchased debt increase Consolidated Net Income.  

“Consolidated Total Assets” means as of any date of determination, the total
assets of the Group, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the U.S. Borrower as of such date.

“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Group (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero coupon Indebtedness) determined on a consolidated basis in accordance with
GAAP, exclusive of any contingent liability in respect of any Letter of Credit,
plus (b) to the extent not included in clause (a), Indebtedness relating to
securitization of receivables generated by the Group (whether or not such
Indebtedness is on the balance sheet of the Group).  For the avoidance of doubt,
Consolidated Total Debt will be calculated to exclude all Indebtedness of the
Group to ITOCHU Corporation pursuant to the Itochu Agreement or otherwise
related to such agreement and all Indebtedness of the Group pursuant to the CKI
Documents.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Group over Consolidated Current
Liabilities of the Group.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Equity
Interests of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.





20

 




--------------------------------------------------------------------------------










“Continuing Directors” means individuals who on the Closing Date constituted the
Board of Directors of the U.S. Borrower (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of the U.S. Borrower was approved by a vote of a majority of the
directors of the U.S. Borrower then still in office who were either directors on
the Closing Date or whose election or nomination for election was previously so
approved).

 “Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” has the meaning set forth in Section 7.02(b).

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Copyrights” has the meaning set forth in the U.S. Pledge and Security
Agreement.

“Corresponding Debt” means, in respect of a Loan Party, its Foreign
Corresponding Debt or its U.S. Corresponding Debt.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F-1 or Exhibit F-2, as applicable, delivered by a Loan Party pursuant
to Section 5.12 or by an Ancillary Borrower pursuant to Section 10.26.

“Covenant Transaction” has the meaning set forth in Section 1.04(c).

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Crown” means the government of Canada, any provincial or territorial government
therein and any of their political subdivisions.

 “CS Securities” has the meaning specified in the preamble hereto.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk of the Group and not for speculative purposes.

“DBSI” has the meaning specified in the preamble hereto.





21

 




--------------------------------------------------------------------------------










“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, examinership,
reorganization or similar debtor relief laws of the United States or other
Relevant Jurisdiction from time to time in effect and affecting the rights of
creditors generally.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.10.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three (3) Business Days of the date required to
be funded by it hereunder, (b) notified the Borrower Representative, the
Administrative Agent or any Lender in writing, or has otherwise indicated
through a public statement, that it does not intend to comply with its funding
obligations hereunder and generally under agreements in which it commits to
extend credit, (c) failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, examiner, liquidator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof; provided that if the
Borrower Representative, the Administrative Agent, the applicable Swing Line
Lender and the applicable Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash
Collateralization of Letters of Credit and/or Swing Line Loans), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the obligations of the Swing Line Lender
and/or the Issuing Bank and the funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to Section 2.22),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and





22

 




--------------------------------------------------------------------------------










provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.

“Designated Gross Amount” has the meaning set forth in Section 2.26(b)(ii)

“Designated Net Amount” has the meaning set forth in Section 2.26(b)(ii)

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments of dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior Payment in Full of all
Obligations.

“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any other Approved
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date.  In making the determination of the
Dollar Equivalent for purposes of determining the aggregate available U.S.
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which any U.S. Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Dutch Closing Security Documents” means:

(i)

the Foreign Law Partnership Pledge Agreement;

(ii)

the Dutch law deed of pledge of shares in Prince 1 B.V. by, inter alios, Trumpet
C.V. as pledgor, as well as the updated shareholders' register in which the
pledge of shares has been registered;

(iii)

the Dutch law deed of pledge of shares in Prince 2 B.V. by, inter alios, Prince
1 B.V. as pledgor, as well as the updated shareholders' register in which the
pledge of shares has been registered;





23

 




--------------------------------------------------------------------------------










(iv)

the Dutch law deed of pledge of shares in the Foreign Borrower by, inter alios,
Prince 2 B.V. as pledgor, as well as the updated shareholders' register in which
the pledge of shares has been registered;

(v)

the Dutch law deed of pledge of shares in Tommy Hilfiger Group B.V. by, inter
alios, the Foreign Borrower as pledgor, as well as the updated shareholders'
register in which the pledge of shares has been registered;

(vi)

the Dutch law deed of disclosed pledge bank accounts by, inter alios, Trumpet
C.V., Prince 1 B.V., Prince 2 B.V. and the Foreign Borrower as pledgors, as well
as fully executed notices to the respective account banks;

(vii)

the Dutch law deed of disclosed pledge of intercompany receivables by, inter
alios, Trumpet C.V., Prince 1 B.V., Prince 2 B.V. and the Foreign Borrower as
pledgors, as well as fully executed notices to the respective debtors;

(viii)

the Dutch law deed of disclosed pledge of insurance claims by, inter alios,
Trumpet C.V., Prince 1 B.V., Prince 2 B.V. and the Foreign Borrower as pledgors,
as well as fully executed notices to the respective debtors;

(ix)

the Dutch law deed of undisclosed pledge of third party receivables by, inter
alios, Trumpet C.V., Prince 1 B.V., Prince 2 B.V. and the Foreign Borrower as
pledgors; and

(x)

the Dutch law deed of pledge of moveable assets by, inter alios, Trumpet C.V.,
Prince 1 B.V., Prince 2 B.V. and the Foreign Borrower as pledgors.

“Dutch Loan Party” means any Loan Party incorporated in The Netherlands.

“Dutch Security” means the Collateral that is the subject of any Security
Document governed by the laws of The Netherlands.

“Dutch Security Documents” means, in relation to each applicable Dutch Loan
Party (or (a) in the case of a share pledge, each shareholder of the applicable
Dutch Loan Party, or (b) in case of a pledge of an Intellectual Property Asset
registered in The Netherlands (or, in respect of any trademark or design, the
Benelux), the Loan Party that is the holder of that Intellectual Property
Asset): (i) Dutch law notarial deeds of pledge of shares over the shares in each
Dutch Loan Party as well as the updated shareholders' register in which the
pledge of shares has been registered; (ii) Dutch law disclosed deeds of pledge
of bank accounts as well as fully executed notices to the respective account
banks; (iii) Dutch law disclosed deeds of pledge of intercompany receivables as
well as fully executed notices to the respective debtors; (iv) Dutch law
disclosed deeds of pledge of insurance receivables as well as fully executed
notices to the respective debtors; (v) Dutch law undisclosed deeds of pledge of
third party receivables (other than receivables subject to any Lien interest
pursuant to another Security Document); (vi) Dutch law undisclosed deeds of
pledge over movable assets; (vii) Dutch law notarial deeds of mortgage over any
Real Estate Assets located in The Netherlands, and (viii) Dutch law deed of
pledge over any Intellectual Property Assets registered in The Netherlands (or,
in respect of any trademark or design, the Benelux).





24

 




--------------------------------------------------------------------------------










“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund, European
Credit Management Limited (ECM) programmes or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
that neither any Loan Party nor any Affiliate thereof, nor any Defaulting
Lender, shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Group or any of their respective ERISA
Affiliates or with respect to which the Group or any of their respective ERISA
Affiliates has or would reasonably be expected to have liability, contingent or
otherwise, under ERISA.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Group Member or any Facility.

“Equity Contribution” has the meaning set forth in the recitals hereto.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or





25

 




--------------------------------------------------------------------------------










not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Internal Revenue Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Internal Revenue Code
of which that Person, any corporation described in clause (i) above or any trade
or business described in clause (ii) above is a member.  Any former ERISA
Affiliate of any Group Member shall continue to be considered an ERISA Affiliate
of such Group Member within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of such Group Member and with respect
to liabilities arising after such period for which such Group Member could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by a regulation in effect on the date hereof); (ii) the failure to meet
the minimum funding standard of Sections 412 or 430 of the Internal Revenue Code
or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code or Section
302(c) of ERISA) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) a determination by the Pension Plan’s actuary that any Pension Plan is, or
is expected to be, in “at risk” status (as defined in Section 430 of the
Internal Revenue Code or Section 303 of ERISA); (iv) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (v) a determination under and in accordance with said
sections that any Multiemployer Plan is, or is expected to be, in “critical” or
“endangered” status under Section 432 of the Internal Revenue Code or Section
305 of ERISA; (vi) the withdrawal by any Group Member or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to any Group Member
or any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (vii) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which is reasonably likely to constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (viii) the imposition of liability on any Group
Member or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (ix) the
withdrawal of any Group Member or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Group Member or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (x) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA or a
violation of Section 436 of the Internal Revenue Code with respect to any
Pension Plan; (xi) the occurrence of any Foreign Plan Event or (xii) any other
event or condition with respect to an Employee Benefit Plan with respect to
which any Group Member is likely to incur liability other than in the ordinary
course.





26

 




--------------------------------------------------------------------------------










 “Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Euro Equivalent” means, with respect to an amount denominated in Euros, such
amount, and with respect to an amount denominated in Dollars or any Other
Foreign Currency, the equivalent in Euros of such amount determined at the
Exchange Rate on the applicable Valuation Date.  In making the determination of
the Euro Equivalent for purposes of determining the aggregate available Foreign
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the Foreign Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.

“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.

“Event of Default” means any of the conditions or events set forth in Section
8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (London, England time) on such date.  In the event that such rate
does not appear on the Reuters screen, the “Exchange Rate” with respect to such
Original Currency into such Exchanged Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower Representative or, in
the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such Original Currency are
then being conducted, at or about 11:00 a.m., local time, on such date for the
purchase of the Exchanged Currency, with such Original Currency for delivery two
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means (i) any Tax imposed on the overall net income of a Person
(or franchise tax or minimum tax imposed in lieu thereof) by the jurisdiction in
which that Person is organized or in which that Person’s principal office
(and/or, in the case of a Lender, its applicable lending office) is located or
with which that Person has a present or former connection (other than any
connection arising solely from the acquisition and holding of any Loan and/or
Commitment (including entering into or being a party to this Agreement), the
receipt of payments relating thereto, and/or the exercise of rights and remedies
under this Agreement or any other Loan Document); (ii) with respect to any
Lender to a U.S. Loan (other than a Lender that becomes a Lender pursuant to
Section 2.23), any Tax imposed pursuant to the





27

 




--------------------------------------------------------------------------------










laws of the United States of America or any political subdivision thereof or
therein that would apply if any payment were made under any of the Loan
Documents to such Lender on the day such Lender becomes a Lender (or designates
a new lending office), except to the extent such Lender’s assignor (or such
Lender, when it designates a new lending office) was entitled to receive
additional amounts pursuant to Section 2.20; (iii) with respect to any Lender,
any withholding Tax that is imposed on any payment to such Lender on the day
that such Lender becomes a Lender (or designates a new lending office) by any
jurisdiction, excluding any jurisdiction (other than the United States of
America or any political subdivision thereof, which shall be governed by clause
(ii) hereof) that would not have imposed such Tax but for the fact that any of
the Loan Parties is organized or has its principal office located in such
jurisdiction, or has a present or former connection with, or makes or causes to
be made any payment under any Loan Document through, such jurisdiction on behalf
of any Loan Party, except to the extent such Lender’s assignor (or such Lender,
when it designates a new lending office) was entitled to receive additional
amounts pursuant to Section 2.20; (iv) any Tax that is attributable to a
Lender’s failure to comply with Section 2.20(c) of this Agreement or (v) any
U.S. federal Tax imposed by reason of a Lender’s failure to comply with the
requirements of Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder (the “FATCA”).

“Existing Credit Facilities Indebtedness” means (i) Indebtedness and other
obligations outstanding under that certain Second Amended and Restated Credit
Agreement, dated as of July 10, 2007, among the U.S. Borrower and certain of its
Subsidiaries, as borrowers or guarantors, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, the lenders party thereto and the
other agents party thereto, as amended prior to the Closing Date and (ii) the
Existing Tommy Facilities.

“Existing Notes” means the U.S. Borrower’s 8-1/8% Senior Notes due 2013 issued
pursuant to that certain Indenture dated as of May 5, 2003 between the U.S.
Borrower and U.S. Bank, National Association, as trustee and the U.S. Borrower’s
7-1/4% Senior Notes due 2011 issued pursuant to that certain Indenture dated as
of February 18, 2004 between the U.S. Borrower and U.S. Bank National
Association, as trustee.

“Existing Tommy Facilities” means that certain (i) Senior Facilities Agreement,
dated as of April 27, 2006, as amended and restated on May 9, 2006, among the
Acquired Business (formerly known as Elmira 1 B.V.) and certain Subsidiaries of
the Acquired Business, as borrowers or guarantors, Citibank International PLC,
as agent for certain financial institutions party thereto as lenders, and the
other parties thereto and (ii) Mezzanine Facilities Agreement, dated as of April
28, 2006, as amended and restated on May 9, 2006, among the Acquired Business
(formerly known as Elmira 1 B.V.) and certain Subsidiaries of the Acquired
Business, as guarantors, Credit Suisse, London Branch, as agent for certain
financial institutions party thereto as lenders, and the other parties thereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Group Member or any of its predecessors or Affiliates.

“Fair Share” has the meaning set forth in Section 7.02(b).





28

 




--------------------------------------------------------------------------------










“Fair Share Contribution Amount” has the meaning set forth in Section 7.02(b).

“FATCA” has the meaning set forth in the definition of “Excluded Taxes”.

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (i) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent, in its  capacity
as a Lender, on such day on such transactions as determined by the
Administrative Agent.

 “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
principal financial officer of the U.S. Borrower that such financial statements
fairly present, in all material respects, the financial condition of the Group
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Financial Plan” has the meaning set forth in Section 5.01(h).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Group ending on the Sunday closest to
February 1 of each calendar year.

“Fitch” means Fitch, Inc.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.





29

 




--------------------------------------------------------------------------------










“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Borrower” has the meaning specified in the preamble hereto.

“Foreign Collateral Perfection Certificate” means a certificate to be provided
in respect of foreign Collateral, in a form reasonably acceptable to the
Administrative Agent.

“Foreign Contributing Guarantors” has the meaning set forth in Section 7.02(b).

“Foreign Currency Equivalent” means, with respect to an amount denominated in
Canadian Dollars or any Other Foreign Currency, such amount, and with respect to
an amount denominated in Dollars or Euros, the equivalent in Canadian Dollars or
such Other Foreign Currency of such amount determined at the Exchange Rate on
the applicable Valuation Date.

“Foreign Corresponding Debt” has the meaning set forth in Section 9.14(a)(i).

“Foreign Guaranteed Obligations” has the meaning set forth in Section 7.01(b).

“Foreign Guarantor” means any Guarantor that is not a U.S. Guarantor.  

“Foreign Issuing Bank” means an Issuing Bank that has agreed to issue Foreign
Letters of Credit.

“Foreign Law Partnership Pledge Agreement” means the Dutch law governed deed of
pledge of partnership interests in Trumpet C.V. by, inter alios, BassNet, Inc.
and PVH Prince C.V. Holding Corporation, as pledgors, in support of the Foreign
Guaranteed Obligations.

“Foreign Law Security Documents” means each of the Dutch Security Documents, the
German Security Documents, the Canadian Security Documents and each Foreign Law
Partnership Pledge Agreement.

“Foreign Letter of Credit” means any Bank Guarantee or any commercial or standby
letter of credit issued or to be issued by an Issuing Bank for the account of
the Foreign Borrower or any of its Subsidiaries pursuant to Section 2.04(a)(ii)
of this Agreement, and any letter of credit listed on Schedule 1.01(j) issued
and outstanding as of the Closing Date.  Each such letter of credit listed on
Schedule 1.01(j) shall be deemed to constitute a Foreign Letter of Credit and a
Letter of Credit issued hereunder on the Closing Date for all purposes under
this Agreement and the other Loan Documents.

 “Foreign Letter of Credit Sublimit” means the lesser of (a) €75,585,790 and (b)
the aggregate unused amount of the Foreign Revolving Commitments then in effect.
 

“Foreign Letter of Credit Usage” means, as at any date of determination, the sum
of (i) the Euro Equivalent of the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Foreign Letters of
Credit then outstanding, and (ii) the Euro Equivalent of the aggregate amount of
all drawings under Foreign Letters of Credit





30

 




--------------------------------------------------------------------------------










honored by an Issuing Bank and not theretofore reimbursed by or on behalf of the
Foreign Borrower.

“Foreign Loan” means a Foreign Tranche A Term Loan, a Foreign Tranche B Term
Loan and/or a Foreign Revolving Loan.

“Foreign Loan Party” means any Loan Party other than a U.S. Loan Party.

“Foreign Obligations” means the Obligations in respect of any Foreign Loan and
any other Obligations of the Foreign Borrower and Foreign Guarantors.

“Foreign Obligations Secured Parties” means the Agents, Lenders, Issuing Banks,
the Lender Counterparties and the Ancillary Lenders in respect of any Foreign
Obligations, and shall include, without limitation, all former Agents, Lenders,
Issuing Banks, Lender Counterparties and Ancillary Lenders to the extent that
any Foreign Obligations owing to such Persons were incurred while such Persons
were Agents, Lenders, Issuing Banks, Lender Counterparties or Ancillary Lenders
and such Foreign Obligations have not been paid or satisfied in full.

“Foreign Offer” has the meaning set forth in Section 2.13(c).

“Foreign Offer Loans” has the meaning set forth in Section 2.13(c).

“Foreign Parallel Debt” means, in respect of a Foreign Loan Party, any amount
which that Foreign Loan Party owes to the Collateral Agent under Section 9.14.

“Foreign Plan” shall mean any Employee Benefit Plan, program, policy,
arrangement or agreement maintained or contributed to by any Foreign Loan Party
or any of their respective Subsidiaries with respect to employees employed
outside the United States.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, in each case which is
reasonably likely to result, directly or indirectly, in material liability to a
Loan Party, (d) the incurrence of any material liability by any Loan Party or
any their respective Subsidiaries under applicable law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by any Loan
Party or any of their respective Subsidiaries, or the imposition on any Loan
Party or any of their respective Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law.





31

 




--------------------------------------------------------------------------------










“Foreign Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Foreign Revolving Loan and to acquire participations in
Foreign Letters of Credit hereunder, as reduced by the amount of any Ancillary
Commitment, and “Foreign Revolving Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Foreign Revolving
Commitment, if any, is set forth on Schedule 1.01(c) or in the applicable
Assignment Agreement or Joinder Agreement, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Foreign Revolving Commitments as of the Closing Date is
€132,275,132.28.

“Foreign Revolving Commitment Period” means the period from the Closing Date to
but excluding the Foreign Revolving Commitment Termination Date

“Foreign Revolving Commitment Termination Date” means the earliest to occur of
(i) the fifth anniversary of the Closing Date, (ii) the date the Foreign
Revolving Commitments are permanently reduced to zero pursuant to Section
2.13(b) or 2.14 and (iii) the date of the termination of the Foreign Revolving
Commitments pursuant to Section 8.01.  

“Foreign Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Foreign Revolving
Commitments, that Lender’s Foreign Revolving Commitment; and (ii) after the
termination of the Foreign Revolving Commitments, the sum of (a) the Euro
Equivalent of the aggregate outstanding principal amount of the Foreign
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Euro
Equivalent of the aggregate Foreign Letter of Credit Usage in respect of all
Foreign Letters of Credit issued by such Issuing Bank (net of any participations
by Lenders in such Foreign Letters of Credit), (c) the Euro Equivalent of the
aggregate amount of all participations by that Lender in any outstanding Foreign
Letters of Credit or any unreimbursed drawing under any Foreign Letter of Credit
and (d) the Euro Equivalent of the aggregate amount of all amounts borrowed from
such Lender under any Ancillary Facility pursuant to Section 2.26.

“Foreign Revolving Loan” means Loans made by a Lender in respect of its Foreign
Revolving Commitment to the Foreign Borrower pursuant to Section 2.02(b) and/or
Section 2.24.

“Foreign Subsidiary” means (i) any Restricted Subsidiary that is not organized
under the laws of the United States, any State thereof or the District of
Columbia (other than any such Subsidiary that is treated as a partnership or
disregarded as an entity separate from its owner for U.S. federal tax purposes
and all of whose partners or whose owner (as the case may be) is (or are)
treated as a domestic corporation(s) for U.S. federal tax purposes) and (ii) any
Restricted Subsidiary of a Subsidiary described in clause (i).

“Foreign Tranche A Term Loan” means a Tranche A Term Loan denominated in Euros
and made by a Lender to the Foreign Borrower pursuant to Section 2.01(a)(i).

“Foreign Tranche A Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Foreign Tranche A Term Loan and “Foreign Tranche A Term
Loan Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Foreign Tranche A Term Loan Commitment, if any, is set
forth on





32

 




--------------------------------------------------------------------------------










Schedule 1.01(a) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Foreign Tranche A Term Loan Commitments as of the
Closing Date is €100,000,000.

“Foreign Tranche A Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Foreign
Tranche A Term Loans of such Lender; provided, that at any time prior to the
making of the Foreign Tranche A Term Loans, the Foreign Tranche A Term Loan
Exposure of any Lender shall be equal to such Lender’s Foreign Tranche A Term
Loan Commitment.

“Foreign Tranche B Term Loan” means a Tranche B Term Loan denominated in Euros
and made by a Lender to the Foreign Borrower pursuant to Section 2.01(a)(ii).

“Foreign Tranche B Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Foreign Tranche B Term Loan and “Foreign Tranche B Term
Loan Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Foreign Tranche B Term Loan Commitment, if any, is set
forth on Schedule 1.01(b) or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Foreign Tranche B Term Loan Commitments as of the
Closing Date is €300,000,000.

“Foreign Tranche B Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Foreign
Tranche B Term Loans of such Lender; provided, that at any time prior to the
making of the Foreign Tranche B Term Loans, the Foreign Tranche B Term Loan
Exposure of any Lender shall be equal to such Lender’s Foreign Tranche B Term
Loan Commitment.

“FQ1”, “FQ2”, “FQ3” and “FQ4” mean, when used with a numerical year designation,
the first, second, third or fourth Fiscal Quarters, respectively, of the
designated Fiscal Year of any Borrower (e.g., FQ4 2010 means the fourth Fiscal
Quarter of a Borrower’s 2010 Fiscal Year, which ends January 30, 2011).

“Funding Guarantor” has the meaning set forth in Section 7.02(b).

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.

“German Group Member” has the meaning set forth in Section 6.16(a).

“German Loan Party” means any Loan Party incorporated in Germany.

“German Security” means the Collateral that is subject of any Security Document
governed by the laws of Germany.

“German Security Documents” means:





33

 




--------------------------------------------------------------------------------










(i)

the German law governed share pledge agreements over the shares in T.H.
Deutschland GmbH, Tommy Hilfiger Footwear Europe GmbH and Hilfiger Stores GmbH
entered into by, inter alios, Hilfiger Holdings Germany GmbH & Co. KG as
pledgor;

(ii)

the German law governed share pledge agreement over the shares in Hilfiger
Beteiligungsgesellschaft mbH, entered into by, inter alios, Tommy Hilfiger
Europe B.V. as pledgor;

(iii)

the German law governed interest pledge agreement over the interests in Hilfiger
Holdings Germany GmbH & Co. KG, entered into by, inter alios, Tommy Hilfiger
Europe B.V. and Hilfiger Beteiligungsgesellschaft mbH as pledgors;

(iv)

the German law governed account pledge agreements entered into by, inter alios,
Tommy Hilfiger Footwear Europe GmbH, Hilfiger Stores GmbH, Hilfiger Holdings
Germany GmbH & Co. KG, Hilfiger Beteiligungsgesellschaft mbH and T.H.
Deutschland GmbH as pledgor;

(v)

the German law governed global assignment agreements entered into by, inter
alios, Tommy Hilfiger Footwear Europe GmbH, Hilfiger Stores GmbH, Hilfiger
Holdings Germany GmbH & Co KG, Hilfiger Beteiligungsgesellschaft mbH and T.H.
Deutschland GmbH as assignor; and

(vi)

the German law governed security transfer agreements over fixed and current
assets entered into by, inter alios, Tommy Hilfiger Footwear Europe GmbH,
Hilfiger Stores GmbH, Hilfiger Holdings Germany GmbH & Co. KG, Hilfiger
Beteiligungsgesellschaft mbH and T.H. Deutschland GmbH as transferor.

 “Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.

“Group” means, collectively, the U.S. Borrower and its Restricted Subsidiaries;
provided that, as used in Sections 5.01(a) and (b) with respect to the financial
statements required to be delivered thereunder, it shall mean the U.S. Borrower
and its consolidated Subsidiaries in accordance with GAAP.





34

 




--------------------------------------------------------------------------------










“Group Member” means any of the U.S. Borrower or any of its Restricted
Subsidiaries.

“Group Member Adjusted EBITDA” means, for any period for any Group Member, the
amount of Consolidated Adjusted EBITDA attributable to such Group Member for
such period, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(f), (g), (h) or
(l), Group Member Adjusted EBITDA shall be calculated on a consolidated basis
for such Group Member and its Subsidiaries).

“Group Member Assets” means, for any Group Member, as of any date of
determination, the total assets of such Group Member, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(f), (g), (h) or
(l), Group Member Assets shall be calculated on a consolidated basis for such
Group Member and its Subsidiaries).

“Guaranteed Obligations” has the meaning set forth in Section 7.01(b).

“Guarantor” means (i) with respect to the Obligations of the U.S. Borrower, each
U.S. Subsidiary and (ii) with respect to the Obligations of the Foreign
Borrower, (v) the U.S. Borrower, (w) each U.S. Subsidiary, (x) any other
Borrower (other than the U.S. Borrower), (y) each Foreign Subsidiary set forth
on Schedule 1.01(h) and (z) each other Foreign Subsidiary guaranteeing the
Obligations of the Foreign Borrower after the Closing Date.  For the avoidance
of doubt, no Foreign Guarantor shall guarantee the Obligations of the U.S.
Borrower or any other U.S. Loan Party.

“Guarantor Coverage Certificate” means a Guarantor Coverage Certificate
substantially in the form of Exhibit C-2.

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls (“PCBs”) and toxic mold.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.





35

 




--------------------------------------------------------------------------------










“Historical Financial Statements of the Acquired Business” means as of the
Closing Date, (i) audited special purpose consolidated financial statements of
the Acquired Business for the Fiscal Years ended March 31, 2008 and 2009 and an
unqualified audit report relating thereto; (ii) audited special purpose
consolidated financial statements of the Acquired Business for the Fiscal Years
ended March 31, 2007 and 2008 and an unqualified audit report relating thereto;
(iii) unaudited special purpose consolidated interim financial statements of the
Acquired Business for the nine months ended December 31, 2009, and (iii)
unaudited financial statements of the Acquired Business for the twelve-month
period ended December 31, 2009.

“Historical Financial Statements of the U.S. Borrower” means as of the Closing
Date, audited consolidated financial statements of the U.S. Borrower consisting
of balance sheets as of February 1, 2009 and January 31, 2010 and income
statements and statements of stockholders' equity and cash flows for Fiscal
Years 2007, 2008 and 2009 and an unqualified audit report relating thereto.

“IFRS” has the meaning set forth in Section 4.07.

“Increased Amount Date” has the meaning set forth in Section 2.24.

“Increased-Cost Lender” has the meaning set forth in Section 2.23.

“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.

“Incremental Revolving Loan” has the meaning set forth in Section 2.24.

“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.

“Incremental Term Loan” has the meaning set forth in Section 2.24.

“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.

“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.

“Incremental Term Loan Note” means a promissory note in the form of Exhibit B-5,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 “Incurrence Test” means that, as of the applicable test date, the Leverage
Ratio as of such date, based on Consolidated Adjusted EBITDA for the most
recently ended period of





36

 




--------------------------------------------------------------------------------










four consecutive Fiscal Quarters of the Group for which internal financial
statements are available and Consolidated Total Debt as of the applicable test
date, shall be 3.00:1.00 or less.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) obligations evidenced by bonds,
debentures, notes or other similar instruments; (iv) any obligation owed for all
or any part of the deferred purchase price of property or services (excluding
trade accounts payable and accrued expenses in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument in each case to the extent
that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP; (v) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person (provided that if the recourse to
such Person in respect of such indebtedness is limited solely to the property
subject to such Lien, the amount of such indebtedness shall be deemed to be the
fair market value (as determined in good faith by such Person) of the property
subject to such Lien or the amount of such indebtedness if less); (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests, (viii) the net payments that such Person would
have to make in the event of any early termination, on the date Indebtedness of
such Person is being determined, in respect of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and any
Currency Agreement, in each case, whether entered into for hedging or
speculative purposes; provided, that in no event shall obligations under any
derivative transaction be deemed “Indebtedness” for any purpose under Section
6.07 or for the purpose of calculating the Incurrence Test or Leverage Ratio
unless such obligations relate to a derivatives transaction which has been
terminated, (ix) the full outstanding balance of trade receivables, notes or
other instruments sold with full recourse in a factoring or similar transaction,
other than in any such case any thereof sold solely for purposes of collection
of delinquent accounts and (x) any Contingent Liability with respect to the
foregoing.  The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including any of the foregoing in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Group Member, its Affiliates or any other Person, whether or
not any such Indemnitee





37

 




--------------------------------------------------------------------------------










shall be designated as a party or a potential party thereto, and any fees or
expenses incurred by Indemnitees in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, or any enforcement of
any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) the Commitment Letter (and any related fee or engagement letter) delivered
by any Agent or any Lender to the U.S. Borrower with respect to the transactions
contemplated by this Agreement; (iii) any Environmental Claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of any Group Member; or (iv) any Loan or the use of
proceeds thereof.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(a).

“Installment” has the meaning set forth in Section 2.12(a).

“Installment Date” has the meaning set forth in Section 2.12(a).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, including without
limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses (as
each such term is defined in the U.S. Pledge and Security Agreement), and the
right to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all Proceeds therefrom, including without limitation
license fees, royalties, income, payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning set forth in the
U.S. Pledge and Security Agreement and the CKI Related Assets Pledge and
Security Agreement, as applicable.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal-Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such
four-Fiscal-Quarter period.

“Intercreditor Agreements” means the CKI Intercreditor Agreement and the 2023
Debentures Intercreditor Agreement.





38

 




--------------------------------------------------------------------------------










“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan), each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Closing Date and the final maturity date of such Loan; and (ii) any Loan that is
a Eurocurrency Rate Loan, the last day of each Interest Period applicable to
such Loan; provided, that in the case of each Interest Period of longer than
three (3) months “Interest Payment Date” shall also include each date that is
three (3) months, or an integral multiple thereof, after the commencement of
such Interest Period.  

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one-, two-, three- or six-months (or, if available to all of
the Lenders, nine or twelve months and for the first twenty-eight (28) days
following the Closing Date, such other period as the Administrative Agent and
the Borrower Representative shall agree), as selected by the Borrowers in the
applicable Borrowing Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conver­sion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, that (a) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period in respect of a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (c) and (d),
of this definition, end on the last Business Day of a calendar month; (c) no
Interest Period with respect to any portion of any Class of Term Loans shall
extend beyond such Class’s Term Loan Maturity Date; and (d) no Interest Period
with respect to any portion of any Class of Revolving Loans shall extend beyond
such Class’s Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
 or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the operations of the Group
and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
any Group Member of, or of a beneficial interest in, any of the Securities of
any other Person (other than a Loan Party); (ii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by any Group Member to any other Person
(other than a Loan Party), including all Indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business and (iii) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and Currency Agreement,
whether





39

 




--------------------------------------------------------------------------------










entered into for hedging or speculative purposes.  The amount of any Investment
of the type described in clauses (i) and (ii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“Issuance Notice” means a notice substantially in the form of Exhibit A-3.

“Issuing Bank” means each of Barclays Bank PLC, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Fortis Bank (Nederland) N.V., as Issuing Bank hereunder and
any other Lender that has notified the Administrative Agent that it has agreed
to a request by the Borrower Representative to become an Issuing Bank hereunder
with respect to U.S. Letters of Credit, Foreign Letters of Credit or Canadian
Letters of Credit, as applicable, together with their respective permitted
successors and assigns in such capacity. Unless otherwise specified, in respect
of any Letters of Credit, “Issuing Bank” shall refer to the applicable Issuing
Bank which has issued such Letter of Credit. An Issuing Bank may perform its
obligations hereunder through any applicable branch thereof and such branch
shall be treated as the applicable Issuing Bank where applicable.

“Itochu Agreement” means that certain Stockholders’ Agreement, dated as of
December 27, 2007, among ITOCHU Corporation, Tommy Hilfiger Group B.V., Tommy
Hilfiger Japan Corporation and certain other parties signatory thereto.

“Itochu Amount” means, for any period, the payments paid or payable by any Group
Member for such period pursuant to the Itochu Agreement.

“Itochu Guarantee” means that certain Guarantee, dated as of January 23, 2008,
by Fortis Bank (Nederland) N.V. of certain obligations of Tommy Hilfiger Group
B.V. under the Itochu Agreement for the benefit of ITOCHU Corporation.

“Itochu Obligations” means all obligations of any nature of any Subsidiary of
the U.S. Borrower under or with respect to the Itochu Guarantee, the Itochu
Agreement and the preferred shares of Tommy Hilfiger Japan Corporation.

“Japanese Yen” means the lawful currency of Japan.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

“Judgment Currency” has the meaning set forth in Section 10.25.

“Landlord Consent” means, with respect to any Leasehold Property for which a
landlord’s consent is required prior to a Loan Party’s granting of a Mortgage on
such Leasehold Property, a letter, certificate or other instrument in writing
from the lessor under the related lease, pursuant to which, among other things,
the landlord consents to the granting of a Mortgage on





40

 




--------------------------------------------------------------------------------










such Leasehold Property by the Loan Party tenant, such Landlord Consent to be in
form and substance acceptable to the Collateral Agent in its reasonable
discretion and sufficient for the Collateral Agent to obtain a Title Policy with
respect to such Mortgage.

 “Landlord Personal Property Collateral Access Agreement” means a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit I with such
amendments or modifications as may be approved by the Collateral Agent.

“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any lease with respect to retail
store locations and any such leasehold interest designated from time to time by
the Collateral Agent in its sole discretion as not being required to be included
in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.  Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.

“Lender Counterparty” means each Person counterparty to a Hedge Agreement, Cash
Management Agreement or Treasury Transaction (who is (or at the time such Hedge
Agreement, Cash Management Agreement or Treasury Transaction was entered into,
was) a Lender, an Agent or an Affiliate of any thereof (including, for the
avoidance of doubt, any Person who is an Agent or a Lender (and any Affiliate
thereof) as of the Closing Date but subsequently, whether before or after
entering into a Hedge Agreement, Cash Management Agreement or Treasury
Transaction, ceases to be an Agent or a Lender, as the case may be).

“Letter of Credit” means a U.S. Letter of Credit, a Canadian Letter of Credit
and/or a Foreign Letter of Credit, as applicable.  

“Letter of Credit Sublimit” means the U.S. Letter of Credit Sublimit, the
Canadian Letter of Credit Sublimit or the Foreign Letter of Credit Sublimit, as
applicable.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal-Quarter period ending on such date.

“Lien” means any lien, mortgage, pledge, assignment or transfer for security
purpose, security interest, charge or similar encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
(or extended title) retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan” means a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Loan, a
Swing Line Loan and an Incremental Term Loan, which (i) in the case of Loans
denominated in Dollars, may be a Base Rate Loan or a Eurocurrency Rate Loan,
(ii) in the case of Loans denominated in Euros or an Other Foreign Currency,
shall be a Eurocurrency Rate





41

 




--------------------------------------------------------------------------------










Loan and (iii) in the case of Loans denominated in Canadian Dollars, may be a
Canadian Prime Rate Loan or a Eurocurrency Rate Loan.

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, the Intercreditor Agreements, each Joinder Agreement, any accession
or joinder agreement to the 2023 Debentures Intercreditor Agreement, any
documents or certificates executed by the Borrowers in favor of any Issuing Bank
relating to Letters of Credit, any Ancillary Document, and all other documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of any Agent, any Issuing Bank or any Lender in connection herewith on or after
the date hereof.

“Loan Party” means each Borrower and each Guarantor; provided that each
Subsidiary set forth on Schedule 1.01(h) shall be deemed on and after the
Closing Date to be a “Loan Party”, a “Guarantor” and a “Foreign Guarantor” for
purposes of the provisions contained in Article VI of this Agreement until such
Subsidiary becomes a Guarantor hereunder by executing a Counterpart Agreement,
upon which execution such Subsidiary shall become a Guarantor.

“Management Determination” has the meaning set forth in Section 7.13(f).

“Mandatory Costs” means the % rate per annum calculated by the Administrative
Agent in accordance with Schedule 1.01(f) hereto.

“Margin Stock” has the meaning given in Regulation U of the Board of Governors
as in effect from time to time.

“Market Disruption” means any Interest Rate Determination Date on which (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any
Eurocurrency Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurocurrency Rate, or (ii) before the close of business
in London on such Interest Rate Determination Date, the Administrative Agent
receives notifications from a Lender or Lenders (whose aggregate exposure in
respect of any Class of Loans exceeds 50% of that Class of Loans)  that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of the Adjusted Eurocurrency Rate.  

“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, operations or financial condition of the Group (other than any
Securitization Subsidiary) taken as a whole; (ii) the ability of any Loan Party
to fully and timely perform its Obligations, (iii) the legality, validity,
binding effect or enforceability against the Loan Parties of the Loan Documents
in a manner which would be prejudicial to the interests of the Secured Parties
taken as a whole; or (iv) the rights and remedies available to, or conferred
upon, any Agent and any Lender or any other Secured Party under any Loan
Document in any manner that would be prejudicial to the interests of the Secured
Parties, taken as a whole.





42

 




--------------------------------------------------------------------------------










“Material Company” means (i) any Loan Party, (ii) any Group Member that is
listed in Schedule 1.01(g) or (iii) any Group Member that has (x) Group Member
Adjusted EBITDA or (y) Group Member Assets representing, respectively, 5% or
more of Consolidated Adjusted EBITDA or Consolidated Total Assets.  For this
purpose:

(a)

the (i) Group Member Adjusted EBITDA and (ii) Group Member Assets will be
determined from its financial statements upon which the latest audited financial
statements of the Group have been based;

(b)

if a Subsidiary becomes a Group Member after the date on which the latest
audited financial statements of the Group have been prepared, the (i) Group
Member Adjusted EBITDA or (ii) Group Member Assets of that Subsidiary will be
determined from its latest financial statements;

(c)

the (i) Consolidated Adjusted EBITDA and (ii) Consolidated Total Assets will be
determined from its latest audited financial statements, adjusted (where
appropriate), in the case of Consolidated Adjusted EBITDA, taking into account
pro forma adjustments of the type described in the definition of “Consolidated
Adjusted EBITDA” and, in the case of Consolidated Total Assets, to reflect the
assets of any company or business subsequently acquired or disposed of; and

(d)

if a Material Company disposes of all or substantially all of its assets to
another Group Member, it will immediately cease to be a Material Company and the
other Group Member (if it is not already) will immediately become a Material
Company.

 “Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit or, for the avoidance of doubt, any CKI Obligations) of any one or more
of the Borrowers or any Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $50,000,000 or more.

“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of any Group Member.

“Material Real Estate Asset” means any Real Estate Asset in respect of which a
Loan Party has an ownership interest with a fair market value in excess of
$10,000,000 as of the date of the acquisition thereof, but excluding all
Leasehold Properties (i) that are retail store locations, (ii) with respect to
which the aggregate payments under the terms of the applicable lease are less
than $10,000,000 per annum or whose termination dates under the terms of the
applicable lease are not greater than 5 years after the date of the acquisition
thereof, (iii) that, by the terms of their respective leases are prohibited
from, or the respective landlord does not otherwise grant consent to, recording
a Record Document, or (iv) with respect to which, notwithstanding the U.S.
Borrower’s commercially reasonable efforts to secure a Landlord Consent pursuant
to the terms of Section 3.01(g)(3), such Landlord Consent shall not be
forthcoming from the applicable Landlord.

 “Moody’s” means Moody’s Investor Services, Inc.





43

 




--------------------------------------------------------------------------------










“Mortgage” means one or more instruments of mortgage or leasehold mortgage
substantially in the form of Exhibit H, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Group for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.

“Net Assets” has the meaning set forth in Section 7.13(h).

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to:  (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by any Group Member from such Asset Sale, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (1) taxes paid or payable as a result thereof including transfer taxes
and income or gains taxes payable as a result of any gain recognized in
connection with such Asset Sale, (2) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(3) a reasonable reserve established in accordance with GAAP retained by the
applicable Group Member, including, without limitation for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representa­tions and warranties to purchaser in respect of such Asset Sale
undertaken by any Group Member in connection with such Asset Sale, (4)
attorneys’ fees, accountants’ fees, investment banking fees, survey costs, title
insurance premiums and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees incurred in connection therewith and (5) in
case of any such Asset Sale occurring in a jurisdiction other than the United
States, the amount of all taxes paid (or reasonably estimated to be payable) by
the Group Members that are directly attributable to the distribution of such
cash proceeds from such jurisdiction or to the repatriation of such cash
proceeds into the United States or The Netherlands, but only to the extent the
Group Members have used commercially reasonable efforts to reduce or eliminate
such taxes, including by electing to prepay Loans in such a manner that would
result in the lowest possible amount of such taxes; (b) (i) any cash payments or
proceeds received by any Group Member (1) under any casualty insurance policy in
respect of a covered loss thereunder or (2) as a result of the taking of any
assets of any Group Member by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (1) any
actual and reasonable costs incurred by any Group Member in connection with the
adjustment or settlement of any claims of such Group Member in respect thereof,
(2) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in preceding





44

 




--------------------------------------------------------------------------------










clause (i)(2), including income taxes payable as a result of any gain recognized
in connection therewith and (3) in case of any such event occurring in a
jurisdiction other than the United States, the amount of all taxes paid (or
reasonably estimated to be payable) by the Group Members that are directly
attributable to the distribution of such cash proceeds from such jurisdiction or
to the repatriation of such cash proceeds into the United States or The
Netherlands, but only to the extent the Group Members have used commercially
reasonable efforts to reduce or eliminate such taxes, including by electing to
prepay Loans in such a manner that would result in the lowest possible amount of
such taxes; (c) with respect to any issuance or incurrence of Indebtedness
(other than in connection with a Qualified Securitization Financing) or any sale
of Equity Interests, the cash proceeds thereof, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses; and (d) with respect to any
issuance or incurrence of Indebtedness in connection with a Qualified
Securitization Financing, the cash proceeds thereof, net of any related
Securitization Fees and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, received directly or
indirectly from time to time in connection with such Qualified Securitization
Financing from Persons that are not Securitization Subsidiaries, including any
such cash proceeds received in connection with an increase in the outstanding
program or facility amount with respect to such Qualified Securitization
Financing, but excluding any cash collections from the Securitization Assets
backing such Qualified Securitization Financing that are reinvested (or deemed
to be reinvested) by such Persons in additional Securitization Assets without
any increase in the Indebtedness outstanding in connection with such Qualified
Securitization Financing.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (viii) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“Non-Consenting Lender” has the meaning set forth in Section 2.23.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-U.S. Lender” has the meaning set forth in Section 2.20(c).

“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, an
Incremental Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.





45

 




--------------------------------------------------------------------------------










“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Secured Parties, under any Loan
Document, Hedge Agreement, Cash Management Agreement or Treasury Transaction
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Loan Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Loan Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

“Offer” has the meaning set forth in Section 2.13(c).

“Offer Loans” has the meaning set forth in Section 2.13(c).

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, its by-laws, any memorandum of incorporation or
other constitutional documents, (ii) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement and (iv) with
respect to any limited liability company, its certificate of incorporation or
formation (and any amendments thereto), certificate of incorporation on change
of name (if any), its memorandum and articles of association (if any), its
articles of organization (if any), the shareholders’ list (if any) and its
limited liability company agreement or operating agreement.  In the event any
term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Foreign Currencies” means Japanese Yen and Pounds Sterling.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Parallel Debt” means, in respect of a Loan Party, its Foreign Parallel Debt or
its U.S. Parallel Debt.

“Participant Register” has the meaning set forth in Section 10.06(g)(iv).

“Patents” has the meaning set forth in the U.S. Pledge and Security Agreement.

“PATRIOT Act” has the meaning set forth in Section 3.01(u).  

“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than obligations under Hedge Agreements, Cash Management Agreements or
Treasury Transactions not yet due and payable and contingent obligations not yet
due and payable) and





46

 




--------------------------------------------------------------------------------










cancellation, expiration or Cash Collateralization of all Letters of Credit and
termination of all Commitments to lend under this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 or Section 303 of ERISA.

“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each U.S. Loan Party.

“Permitted Acquisition” means any acquisition by the U.S. Borrower and/or any of
its Wholly-Owned Restricted Subsidiaries of, or any transaction that results in
the U.S. Borrower and/or any of its Wholly-Owned Restricted Subsidiaries owning,
whether by purchase, merger, exclusive inbound license, transfer of rights under
Copyright or otherwise, all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person;
provided, that:

(a)

immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(b)

all transactions in connection therewith shall be consummated, in all material
respects, in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations;

(c)

in the case of the acquisition of Equity Interests, all of the Equity Interests
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the U.S. Borrower in connection with such
acquisition shall be owned 100.0% by the Loan Parties;

(d)

the Group shall be in compliance with the financial covenants set forth in
Section 6.07(a) and (b) on a pro forma basis after giving effect to such
acquisition as of the last day of the Fiscal Quarter most recently ended;

(e)

the acquisition shall not result in the Group acquiring any interest, direct or
indirect, in any Loan; and

(f)

in the case of an acquisition involving consideration in excess of $25,000,000,
the Borrower Representative shall have delivered to the Administrative Agent at
least five (5) Business Days prior to such acquisition, a Compliance Certificate
evidencing compliance with Sections 6.07(a) and 6.07(b) as required under clause
(d) above.

“Permitted Capital Expenditure Amount” has the meaning set forth in Section
6.07(c).   





47

 




--------------------------------------------------------------------------------










“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(ii) (A) such modification, refinancing, refunding, renewal or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (y) the date that is 90 days after the final maturity date of the
Term Loans, and (B) has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the earlier of (x) the
Indebtedness being modified, refinanced, refunded, renewed or extended and (y)
the Term Loans; (iii) at the time thereof, no Default or Event of Default shall
have occurred and be continuing; (iv) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended and (v) the obligors in respect of such Indebtedness being modified,
refinanced, refunded, renewed or extended are the obligors thereon and to the
extent an additional obligor would otherwise be permitted to incur such
Indebtedness under another provision of Section 6.01, such additional obligor
may be an obligor thereon.

“Permitted Sale and Lease-Back” has the meaning set forth in Section 6.10.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” has the meaning set forth in Section 5.01(n).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
New York City.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means, for each of the Administrative Agent, each Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” which, in the
case of the Administrative Agent, may include one or more separate offices with
respect to Approved





48

 




--------------------------------------------------------------------------------










Currencies as set forth on Schedule 1.01(d), or such other office or office of a
third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to the Borrowers, the Administrative Agent and each Lender.

“Projections” has the meaning set forth in Section 4.08.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) (1) the U.S. Tranche A Term
Loan Exposure of that Lender by (2) the aggregate U.S. Tranche A Term Loan
Exposure of all Lenders or (y) (1) the Foreign Tranche A Term Loan Exposure of
that Lender by (2) the aggregate Foreign Tranche A Term Loan Exposure of all
Lenders; (ii) with respect to all payments, computations and other matters
relating to all of the Tranche B Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) (1) the U.S. Tranche B Term
Loan Exposure of that Lender by (2) the aggregate U.S. Tranche B Term Loan
Exposure of all Lenders or (y) (1) the Foreign Tranche B Term Loan Exposure of
that Lender by (2) the aggregate Foreign Tranche B Term Loan Exposure of all
Lenders; (iii) with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, as the
context requires, the percentage obtained by dividing (x) (1) the U.S. Revolving
Exposure of that Lender by (2) the aggregate U.S. Revolving Exposure of all
Lenders, (y) (1) the Foreign Revolving Exposure of that Lender by (2) the
aggregate Foreign Revolving Exposure of all Lenders or (z) (1) the Canadian
Revolving Exposure of that Lender by (2) the aggregate Canadian Revolving
Exposure of all Lenders; and (iv) with respect to all payments, computations,
and other matters relating to Incremental Term Loan Commitments or Incremental
Term Loans of a particular Series, the percentage obtained by dividing (x) the
Incremental Term Loan Exposure of that Lender with respect to that Series by (y)
the aggregate Incremental Term Loan Exposure of all Lenders with respect to that
Series.  For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (i) an amount equal to the sum of the
Tranche A Term Loan Exposure, the Tranche B Term Loan Exposure, the Revolving
Exposure and the Incremental Term Loan Exposure of that Lender, by (ii) an
amount equal to the sum of the aggregate Tranche A Term Loan Exposure, the
aggregate Tranche B Term Loan Exposure, the aggregate Revolving Exposure and the
aggregate Incremental Term Loan Exposure of all Lenders.

“Qualified Securitization Financing” means any transaction or series of
transactions entered into by a Group Member  pursuant to which such Group
Member, sells, conveys, contributes, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary, Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary funds the acquisition of such Securitization Assets (i) with cash,
(ii) through the issuance to such Group Member of Seller’s Retained Interests or
an increase in such Seller’s Retained Interests, and/or (iii) with proceeds from
the sale, pledge or collection of Securitization Assets.

“RBC” has the meaning specified in the preamble hereto.





49

 




--------------------------------------------------------------------------------










“Real Estate Asset” means, at any time of determination, any interest (fee or
leasehold) then owned by any Loan Party in any real property.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.

“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).

“Register” has the meaning set forth in Section 2.07(b).

“Regulation” has the meaning set forth in Section 4.23.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Reimbursement Date” has the meaning set forth in Section 2.04(d)(i).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Relevant Jurisdiction” means, in relation to a Loan Party: (i) its jurisdiction
of organization; (ii) any jurisdiction where any asset subject to or intended to
be subject to the Security Documents to be created by it is situated; and (iii)
any jurisdiction where it conducts its business.





50

 




--------------------------------------------------------------------------------










“Relevant Restrictive Covenants” has the meaning set forth in Section 6.16(a).

“Replacement Lender” has the meaning set forth in Section 2.23.

“Required Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure, Incremental Term Loan Exposure
and/or Revolving Exposure and representing more than 50.0% of the sum of (i) the
aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the aggregate
Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate Revolving
Exposure of all Lenders and (iv) the aggregate Incremental Term Loan Exposure of
all Lenders.

“Required Prepayment Date” has the meaning set forth in Section 2.15(c).

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of any Group Member now
or hereafter outstanding, except a dividend payable solely in shares of Equity
Interests (other than Disqualified Equity Interests); (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of any Group
Member now or hereafter outstanding, except any such payment, purchase or
acquisition payable solely in shares of Equity Interests (other than
Disqualified Equity Interests); (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of any Group Member now or hereafter outstanding,
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the 2020 Notes and
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement or similar payment with respect to
Subordinated Indebtedness (other than if such Subordinated Indebtedness is owed
by the U.S. Borrower to any Restricted Subsidiary or owed by any Restricted
Subsidiary to the U.S. Borrower or any other Restricted Subsidiary and, with
respect to amounts owing to Restricted Subsidiaries that are not Loan Parties,
in the ordinary course of business).

“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment” means a U.S. Revolving Commitment, a Canadian Revolving
Commitment and/or a Foreign Revolving Commitment, as applicable.

“Revolving Commitment Period” means the U.S. Revolving Commitment Period, the
Canadian Revolving Commitment Period or the Foreign Revolving Commitment Period,
as applicable.

“Revolving Commitment Termination Date” means the U.S. Revolving Commitment
Termination Date, the Canadian Revolving Commitment Termination Date or the
Foreign Revolving Commitment Termination Date, as applicable.





51

 




--------------------------------------------------------------------------------










“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of such Lender’s U.S. Revolving Exposure, Canadian
Revolving Exposure and Foreign Revolving Exposure.

“Revolving Loan” means a U.S. Revolving Loan, a Canadian Revolving Loan and/or a
Foreign Revolving Loan, as applicable.  

“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B-3, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Sale and Lease-Back” has the meaning set forth in Section 6.10.

“Screen Rate” means, in relation to a Loan denominated in Dollars or Other
Foreign Currency, the British Bankers’ Association Interest Settlement Rate for
the relevant currency and Interest Period, in relation to a Loan denominated in
Canadian Dollars, the British Bankers’ Association Canadian Dollar Rate for the
relevant Interest Period and in relation to a Loan denominated in Euros, the
percentage rate per annum determined by the Banking Federation of the European
Union for the relevant period, in each case, displayed on the appropriate page
of the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the appropriate rate.

“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.

“Secured Parties” means the Agents, Lenders, Issuing Banks, the Lender
Counterparties and the Ancillary Lenders and shall include, without limitation,
all former Agents, Lenders, Issuing Banks, Lender Counterparties and Ancillary
Lenders to the extent that any Obligations owing to such Persons were incurred
while such Persons were Agents, Lenders, Issuing Banks, Lender Counterparties or
Ancillary Lenders and such Obligations have not been paid or satisfied in full.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.





52

 




--------------------------------------------------------------------------------










“Securitization Assets” means any accounts receivable owed to a Group Member
(whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, conveyed, contributed, assigned, pledged
or otherwise transferred by such Group Member to a Securitization Subsidiary.

“Securitization Fees” means, with respect to any Qualified Securitization
Financing, distributions or payments made, or fees paid, directly or by means of
discounts with respect to any Indebtedness issued or sold in connection with
such Qualified Securitization Financing, to a Person that is not a
Securitization Subsidiary in connection with such Qualified Securitization
Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant with respect to such Securitization Assets, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set, counterclaim or other dilution of any kind as a
result of any action taken by, any failure to take action by or any other event
relating to the seller, but in each case, not as a result of such receivable
being or becoming uncollectible for credit reasons.

 “Securitization Subsidiary” means a wholly owned Subsidiary of the U.S.
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which any Group Member makes an Investment and to
which such Group Member transfers, contributes, sells, conveys or grants a
security interest in Securitization Assets) that engages in no activities other
than in connection with the acquisition and/or financing of Securitization
Assets of the Group, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by any Group Member, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates any Group Member, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset (other than
Securitization Assets) of any Group Member, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which no Group Member, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than (i) the applicable receivables purchase agreements and related
agreements, in each case, having reasonably customary terms, or (ii) on terms
which the U.S. Borrower reasonably believes to be no less favorable to the
applicable Group Member than those that might be obtained at the time from
Persons that are not Affiliates of the Group and (c) to which no Group





53

 




--------------------------------------------------------------------------------










Member other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.  Any such designation by the Board
of Directors of the U.S. Borrower (or a duly authorized committee thereof) or
such other Person shall be evidenced to the Administrative Agent by delivery to
the Administrative Agent of a certified copy of the resolution of the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person giving effect to such designation and a certificate executed by an
Authorized Officer certifying that such designation complied with the foregoing
conditions.

 “Security Documents” means the U.S. Security Agreements, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, each Foreign Law Security Document, if
any, and all other instruments, documents and agreements delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to the Collateral Agent, for the benefit of Secured Parties, a Lien on any
assets or property of that Loan Party as security for all or certain of the
Obligations, including UCC financing statements and amendments thereto and
filings with the United States Patent and Trademark Office and the United States
Copyright Office.

“Seller” has the meaning specified in the recitals hereto.

“Seller BVI” has the meaning specified in the recitals hereto.

“Seller’s Retained Interest” means the debt or equity interests held by any
Group Member in a Securitization Subsidiary to which Securitization Assets have
been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through such Group Member has rights to or
receives distributions in respect of any residual or excess interest in the
Securitization Assets.

“Series” has the meaning set forth in Section 2.24.

“Series A Preferred Stock” means the Series A Convertible Preferred Stock of the
U.S. Borrower issued and outstanding as of the Closing Date.

“Software” means computer software of whatever kind or purpose, including code,
tools, developers kits, utilities, graphical user interfaces, menus, images,
icons, and forms, and all software stored or contained therein or transmitted
thereby, and related documentation.

“Solvency Certificate” means a Solvency Certificate of the principal financial
officer of the Borrower Representative substantially in the form of Exhibit E-2.

“Solvent” means, with respect to the Group on a consolidated basis, that as of
the date of determination, (a) the sum of such Group’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Group’s present assets; (b) such Group’s capital is not unreasonably small in
relation to its business as of the date of determination; and (c) such Group has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise).  For purposes of this definition,
the amount of any contingent liability at





54

 




--------------------------------------------------------------------------------










any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 “Standard Securitization Undertakings” means representations, warranties,
covenants, Securitization Repurchase Obligations and indemnities entered into by
any Group Member that are reasonably customary in accounts receivable
securitization transactions.

“Subordinated Foreign Intercompany Obligations” has the meaning set forth in
Section 7.07(b).

“Subordinated Indebtedness” means, with respect to the Obligations, any
Indebtedness of any Loan Party that is by its terms subordinated in right of
payment to any of the Obligations.

“Subordinated U.S. Intercompany Obligations” has the meaning set forth in
Section 7.07(a).

 “Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for purposes of Article IV and V, no Securitization
Subsidiary shall be considered a Subsidiary of the U.S. Borrower; provided,
further, that, notwithstanding anything contained herein or otherwise, for
purposes of this Agreement and any other Loan Document, the CKI Trust shall not
be considered a Subsidiary of the U.S. Borrower; and provided, further, that
unless the context otherwise requires, a Subsidiary shall mean a direct or
indirect Subsidiary of the U.S. Borrower.

“Swing Line Lender” means each of the Canadian Swing Line Lender and the U.S.
Swing Line Lender.  

“Swing Line Loan” means a Canadian Swing Line Loan or a U.S. Swing Line Loan, as
applicable.

“Swing Line Note” means a promissory note substantially in the form of
Exhibit B-4, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Syndication Agent” has the meaning set forth in the preamble.





55

 




--------------------------------------------------------------------------------










“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.

“Term Lenders” means the Lenders having Tranche A Term Loan Exposure, Tranche B
Exposure and Incremental Term Loan Exposure of each applicable Series.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan and an
Incremental Term Loan.

“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the Incremental Term Loan Commitment of a Lender, and
“Term Loan Commitments” means such commitments of all Lenders.

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date and the Incremental Term Loan Maturity Date of
any Series of Incremental Term Loans.

“Terminated Lender” has the meaning set forth in Section 2.23.

“TH Acknowledgment and Consent” means that certain Irrevocable Acknowledgment
and Consent Agreement dated as of May 8, 2006 among Mr. Tommy Hilfiger, Tommy
Hilfiger Licensing LLC, Tommy Hilfiger U.S.A., Inc. and Elmira (BVI) Unlimited
(as the same shall have been amended, restated, supplemented or modified prior
to the Closing Date).

“TH Documents” means the TH Employment Agreements and the TH Acknowledgment and
Consent.

“TH Employment Agreements” means (i) that certain Amended and Restated
Employment Agreement dated as of May 9, 2006 between Tommy Hilfiger U.S.A., Inc.
and Mr. Tommy Hilfiger (as the same shall have been amended, restated,
supplemented or modified prior to the Closing Date) and (ii) that certain
Employment Agreement dated as of May 9, 2006 between the Acquired Business and
Mr. Tommy Hilfiger (as the same shall have been amended, restated, supplemented
or modified prior to the Closing Date).

“Title Company” has the meaning set forth in Section 3.01(g)(4).

“Title Policy” has the meaning set forth in Section 3.01(g)(4).

“Total Utilization of Canadian Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding Canadian Revolving Loans (other than Canadian
Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans
or reimbursing the applicable Issuing Bank for any amount drawn under any
Canadian Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Canadian Swing Line Loans and (iii) the Canadian
Letter of Credit Usage.





56

 




--------------------------------------------------------------------------------










“Total Utilization of Foreign Revolving Commitments” means, as at any date of
determination, the Euro Equivalent of the sum of (i) the aggregate principal
amount of all outstanding Foreign Revolving Loans (other than Foreign Revolving
Loans made for the purpose of reimbursing the applicable Issuing Bank for any
amount drawn under any Foreign Letter of Credit, but not yet so applied) and
(ii) the Foreign Letter of Credit Usage.

“Total Utilization of U.S. Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding U.S. Revolving Loans (other than U.S. Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
the applicable Issuing Bank for any amount drawn under any U.S. Letter of
Credit, but not yet so applied), (ii) the aggregate principal amount of all
outstanding U.S. Swing Line Loans and (iii) the U.S. Letter of Credit Usage.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the Total Utilization of U.S. Revolving
Commitments, (ii) the Total Utilization of Canadian Revolving Commitments and
(iii) the Total Utilization of Foreign Revolving Commitments.

“Trademarks” has the meaning set forth in the U.S. Pledge and Security
Agreement.

“Tranche A Term Loan” means a U.S. Tranche A Term Loan and/or a Foreign Tranche
A Term Loan, as applicable.

“Tranche A Term Loan Commitment” means a U.S. Tranche A Term Loan Commitment
and/or a Foreign Tranche A Term Loan Commitment, as applicable.  

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of such Lender’s Foreign Tranche A Term Loan Exposure
and U.S. Tranche A Term Loan Exposure.

“Tranche A Term Loan Maturity Date” means the earlier of (i) the fifth
anniversary of the Closing Date and (ii) with respect to the Foreign Tranche A
Term Loans or the U.S. Tranche A Term Loans, as applicable, the date on which
all such Tranche A Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.

“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Tranche B Term Loan” means a U.S. Tranche B Term Loan and/or a Foreign Tranche
B Term Loan, as applicable.  

“Tranche B Term Loan Commitment” means a U.S. Tranche B Term Loan Commitment
and/or a Foreign Tranche B Term Loan Commitment, as applicable.





57

 




--------------------------------------------------------------------------------










“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of such Lender’s Foreign Tranche B Term Loan Exposure
and U.S. Tranche B Term Loan Exposure.

“Tranche B Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date and (ii) with respect to the Foreign Tranche B
Term Loans or the U.S. Tranche B Term Loans, as applicable, the date on which
all such Tranche B Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.

“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Transactions” means the Acquisition, the refinancing of the Existing Credit
Facilities Indebtedness, the tender for and satisfaction and discharge of the
Existing Notes, the issuance of the 2020 Notes, the entry into this Agreement
and the initial borrowing of the Loans hereunder on the Closing Date, the Equity
Contribution and the issuance of common equity of the U.S. Borrower to the
Seller as required by the terms of the Acquisition Agreement.

“Transaction Costs” means the fees, costs and expenses payable by any Group
Member on or before the Closing Date in connection with the Transactions.

“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price and not for speculative purposes.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan, a Eurocurrency Rate Loan or a Canadian Prime Rate Loan and (ii)
with respect to Swing Line Loans, a Base Rate Loan or a Canadian Prime Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation, including Personal Property Security legislation in Canada) as in
effect in any applicable jurisdiction.

“UK” means the United Kingdom.

“Unrestricted Subsidiary” means any Subsidiary of the U.S. Borrower designated
by the Board of Directors of the U.S. Borrower (or a duly authorized committee
thereof) as an Unrestricted Subsidiary pursuant to Section 6.03 hereof
subsequent to the date hereof, and any Subsidiary formed or acquired by an
Unrestricted Subsidiary following such Unrestricted Subsidiary’s designation.

“Up-Stream or Cross-Stream Security” has the meaning set forth in Section
7.13(a).

“U.S. Borrower” has the meaning specified in the preamble hereto.

“U.S. Contributing Guarantors” has the meaning set forth in section 7.02(b).





58

 




--------------------------------------------------------------------------------










“U.S. Corresponding Debt” has the meaning set forth in Section 9.14(a)(ii).

“U.S. Guaranteed Obligations” has the meaning set forth in Section 7.01(a).

“U.S. Grantor” has the meaning specified in the U.S. Pledge and Security
Agreement or the CKI Related Assets Pledge and Security Agreement, as
applicable.

“U.S. Guarantor” means each Guarantor that is a U.S. Subsidiary.

“U.S. Issuing Bank” means an Issuing Bank that has agreed to issue U.S. Letters
of Credit.

“U.S. Lender” has the meaning set forth in Section 2.20(c).

“U.S. Letter of Credit” means any commercial or standby letter of credit issued
or to be issued by an Issuing Bank for the account of the U.S. Borrower or any
of its Subsidiaries pursuant to Section 2.04(a)(i) of this Agreement, and any
letter of credit listed on Schedule 1.01(k) issued and outstanding as of the
Closing Date.  Each such letter of credit listed on Schedule 1.01(k) shall be
deemed to constitute a U.S. Letter of Credit and a Letter of Credit issued
hereunder on the Closing Date for all purposes under this Agreement and the
other Loan Documents.

“U.S. Letter of Credit Sublimit” means the lesser of (a) $220,000,000 and (b)
the aggregate unused amount of the U.S. Revolving Commitments then in effect.  

“U.S. Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all U.S. Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under U.S. Letters of Credit honored
by an Issuing Bank and not theretofore reimbursed by or on behalf of the U.S.
Borrower.

 “U.S. Loan” means a U.S. Tranche A Term Loan, a U.S. Tranche B Term Loan and/or
a U.S. Revolving Loan.

“U.S. Loan Party” means the U.S. Borrower and each U.S. Guarantor.

“U.S. Offer” has the meaning set forth in Section 2.13(c).

“U.S. Offer Loans” has the meaning set forth in Section 2.13(c).

“U.S.-Owned DRE” means any entity that (A) is disregarded as an entity separate
from its owner for U.S. federal tax purposes and is directly owned by the U.S.
Borrower or a U.S. Subsidiary or (B) is treated as a partnership for U.S.
federal tax purposes and all of the partners of which are domestic corporations
for U.S. federal tax purposes, and, in the case of clause (A) or (B), that
directly owns Equity Interests in a Foreign Subsidiary and does not own any
significant asset other than Equity Interests and Securities of Foreign
Subsidiaries.





59

 




--------------------------------------------------------------------------------










“U.S. Parallel Debt” means in respect of a Loan Party (other than a Foreign Loan
Party), any amount which that Loan Party owes to the Collateral Agent under
Section 9.14.

“U.S. Pledge Agreement” means the U.S. Pledge Agreement to be executed by the
U.S. Borrower and certain U.S. Guarantors (other than CKI and the CKI
Affiliates), as it may be amended, restated, supplemented or otherwise modified
from time to time, pursuant to which  certain U.S. Loan Parties pledge shares in
the stock of Foreign Subsidiaries in support of the Foreign Obligations.

“U.S. Pledge and Security Agreement” means the U.S. Pledge and Security
Agreement to be executed by the U.S. Borrower and each U.S. Guarantor (other
than CKI and the CKI Affiliates) substantially in the form of Exhibit G, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“U.S. Refunded Swing Line Loans” has the meaning set forth in Section
2.03(b)(iv).

“U.S. Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any U.S. Revolving Loan and to acquire participations in U.S.
Letters of Credit and Swing Line Loans hereunder and “U.S. Revolving
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s U.S. Revolving Commitment, if any, is set forth on Schedule
1.01(c) or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the U.S. Revolving Commitments as of
the Closing Date is $265,000,000.

“U.S. Revolving Commitment Period” means the period from the Closing Date to but
excluding the U.S. Revolving Commitment Termination Date

“U.S. Revolving Commitment Termination Date” means the earliest to occur of (i)
the fifth anniversary of the Closing Date, (ii) the date the U.S. Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b) or 2.14
and (iii) the date of the termination of the U.S. Revolving Commitments pursuant
to Section 8.01.  

“U.S. Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the U.S. Revolving Commitments,
that Lender’s U.S. Revolving Commitment; and (ii) after the termination of the
U.S. Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the U.S. Revolving Loans of that Lender, (b) in the case of an Issuing
Bank, the aggregate U.S. Letter of Credit Usage in respect of all U.S. Letters
of Credit issued by such Issuing Bank (net of any participations by Lenders in
such U.S. Letters of Credit), (c) the aggregate amount of all participations by
that Lender in any outstanding U.S. Letters of Credit or any unreimbursed
drawing under any U.S. Letter of Credit, (d) in the case of the U.S. Swing Line
Lender, the aggregate outstanding principal amount of all U.S. Swing Line Loans
(net of any participations therein by other Lenders), and (e) the aggregate
amount of all participations therein by that Lender in any outstanding U.S.
Swing Line Loans.

“U.S. Revolving Loan” means Loans made by a Lender in respect of its U.S.
Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(a) and/or
Section 2.24.





60

 




--------------------------------------------------------------------------------










“U.S. Security Agreements” means the U.S. Pledge and Security Agreement, the
U.S. Pledge Agreement and the CKI Related Assets Pledge and Security Agreement.

“U.S. Subsidiary” means any Restricted Subsidiary other than a Foreign
Subsidiary.

“U.S. Swing Line Lender” means Barclays Bank in its capacity as the U.S. Swing
Line Lender hereunder, together with its permitted successors and assigns in
such capacity.

“U.S. Swing Line Loan” means a Loan made by the U.S. Swing Line Lender to the
U.S. Borrower pursuant to Section 2.03(a)(i).

“U.S. Swing Line Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of U.S. Revolving Commitments then in effect.

“U.S. Tranche A Term Loan” means a Tranche A Term Loan denominated in Dollars
and made by a Lender to the U.S. Borrower pursuant to Section 2.01(a)(i).

“U.S. Tranche A Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund a U.S. Tranche A Term Loan and “U.S. Tranche A Term Loan
Commitments” means such commitments of all Lenders in the aggregate.  The amount
of each Lender’s U.S. Tranche A Term Loan Commitment, if any, is set forth on
Schedule 1.01(a) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the U.S. Tranche A Term Loan Commitments as of the Closing
Date is $367,700,000.

“U.S. Tranche A Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the U.S. Tranche A
Term Loans of such Lender; provided, that at any time prior to the making of the
U.S. Tranche A Term Loans, the U.S. Tranche A Term Loan Exposure of any Lender
shall be equal to such Lender’s U.S. Tranche A Term Loan Commitment.

“U.S. Tranche B Term Loan” means a Tranche B Term Loan denominated in Dollars
and made by a Lender to the U.S. Borrower pursuant to Section 2.01(a)(ii).

“U.S. Tranche B Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund a U.S. Tranche B Term Loan and “U.S. Tranche B Term Loan
Commitments” means such commitments of all Lenders in the aggregate.  The amount
of each Lender’s U.S. Tranche B Term Loan Commitment, if any, is set forth on
Schedule 1.01(b) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the U.S. Tranche B Term Loan Commitments as of the Closing
Date is $1,003,100,000.

“U.S. Tranche B Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the U.S. Tranche B
Term Loans of such Lender; provided, that at any time prior to the making of the
U.S. Tranche B Term Loans, the U.S. Tranche B Term Loan Exposure of any Lender
shall be equal to such Lender’s U.S. Tranche B Term Loan Commitment.





61

 




--------------------------------------------------------------------------------










“Valuation Date” means (i) the date two (2) Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or Issuing Bank.

“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.15(c).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Restricted Subsidiary” means, with respect to any Person, any
other Person all of the Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable law) are owned by such Person directly and/or through
other wholly-owned Restricted Subsidiaries of such Person.

Section 1.02

Accounting Terms

.  Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by the Borrower Representative to Lenders pursuant to Section 5.01(a) and
5.01(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.01(d), if applicable).  Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements of the U.S. Borrower;
provided that if a change in GAAP would materially change the calculation of the
financial covenants, standards or terms of this Agreement, (i) the Borrower
Representative shall provide prompt notice of such change to the Administrative
Agent and (ii) the Borrower Representative or the Administrative Agent may
request that such calculations continue to be made in accordance with GAAP
without giving effect to such change (in which case the Borrower Representative,
the Administrative Agent and the Lenders agree to negotiate in good faith to
amend the provisions hereof to eliminate the effect of such change in GAAP, but
until such amendment is entered into, the calculations shall be made in
accordance with those used to prepare the Historical Financial Statements of the
U.S. Borrower without giving effect to such change).  

Section 1.03

Interpretation, Etc.

  Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References
herein to any Article, Section, Schedule or Exhibit shall be to an Article, a
Section, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided.  The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to





62

 




--------------------------------------------------------------------------------










limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The word “will” shall
be construed to have the same meaning and effect as the word “shall”; and the
words “asset” and “property” shall be construed as having the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Securities, accounts and contract rights.  The terms
lease and license shall include sub-lease and sub-license, as applicable.
 Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  Except as otherwise expressly provided
herein or therein, any reference in this Agreement or any other Loan Document to
any agreement, document or instrument shall mean such agreement, document or
instrument as amended, restated, supplemented or otherwise modified from time to
time, in each case, in accordance with the express terms of this Agreement or
such Loan Document.

Section 1.04

Exchange Rates; Currency Equivalents.  

(a)

The Administrative Agent or the Issuing Bank, as applicable, shall determine the
Exchange Rates as of each Valuation Date to be used for calculating Euro
Equivalent and Dollar Equivalent amounts of Credit Extensions and amounts
outstanding hereunder denominated in other Approved Currencies.  Such Exchange
Rates shall become effective as of such Valuation Date and shall be the Exchange
Rates employed in converting any amounts between the applicable currencies until
the next Valuation Date to occur.  Except for purposes of financial statements
delivered by the Borrower Representative hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be the Dollar Equivalent of such currency
as so determined by the Administrative Agent or the Issuing Bank, as applicable.

(b)

Whenever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars or Euros, but such
borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in another
Approved Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar or Euro amount (rounded to the nearest unit of such other
Approved Currency, with 0.5 or a unit being rounded upward), as determined by
the Administrative Agent or the Issuing Bank, as the case may be.  

(c)

Notwithstanding the foregoing, for purposes of determining compliance with
Sections 5.17, 6.01, 6.02, 6.04, 6.06, 6.07(c), 6.08 and 6.10, (i) with respect
to any amount of cash on deposit, Indebtedness, Investment, Restricted Payment,
Lien, Asset Sale or Attributable Indebtedness (each, a “Covenant Transaction”)
in a currency other than Dollars, no Default or Event of Default shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Covenant Transaction is incurred or made, and (ii) with
respect to any Covenant Transaction incurred or made in reliance on a provision
that makes reference to a percentage of Consolidated Total Assets, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in the amount of Consolidated





63

 




--------------------------------------------------------------------------------










Total Assets occurring after the time such Covenant Transaction is incurred or
made in reliance on such provision.

(d)

For purposes of determining compliance with the Leverage Ratio, the amount of
any Indebtedness denominated in any currency other than Dollars will be
converted into Dollars based on the relevant currency exchange rate in effect on
the date of the financial statements on which the applicable Consolidated
Adjusted EBITDA is calculated.  For purposes of determining compliance with
Sections 5.17, 6.01, 6.02, 6.04, 6.06, 6.07(c), 6.08 and 6.10, with respect to
the amount of any Covenant Transaction in a currency other than Dollars, such
amount (i) if incurred or made in reliance on a fixed Dollar basket, will be
converted into Dollars based on the relevant currency exchange rate in effect on
the Closing Date, and (ii) if incurred in reliance on a percentage basket, will
be converted into Dollars based on the relevant currency exchange rate in effect
on the date such Covenant Transaction is incurred or made and such percentage
basket will be measured at the time such Covenant Transaction is incurred or
made.

(e)

For the avoidance of doubt, in the case of a Loan denominated in an Approved
Currency other than Dollars, except as expressly provided herein, all interest
and fees shall accrue and be payable thereon based on the actual amount
outstanding in such Approved Currency (without any translation into the Dollar
Equivalent thereof).

Section 1.05

Dutch Terms

.  In this Agreement, where it relates to a Dutch Loan Party, a reference to:

(a)

a necessary action to authorize where applicable, includes without limitation:
any action requires to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden);

(b)

gross negligence means grove schuld;

(c)

a Lien includes any mortgage (hypotheek), pledge (pandrecht), retention of title
arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
right to reclaim goods (recht van reclame), and, in general, any right in rem,
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

(d)

willful misconduct means opzet;

(e)

a dissolution includes a Dutch entity being dissolved (ontbonden);

(f)

a moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend;

(g)

any step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under section 36 of the 1990 Dutch Tax
Collection Act (Invorderingswet 1990);

(h)

a receiver includes a curator;





64

 




--------------------------------------------------------------------------------










(i)

an administrator includes a bewindvoerder; and

(j)

an attachment includes a beslag.

ARTICLE II.
LOANS AND LETTERS OF CREDIT

Section 2.01

Term Loans

.

(a)

Loan Commitments.  Subject to the terms and conditions hereof,

(i)

each Lender severally agrees to make, on the Closing Date, (x) a U.S. Tranche A
Term Loan to the U.S. Borrower in an amount equal to such Lender’s U.S.
Tranche A Term Loan Commitment and (y) a Foreign Tranche A Term Loan to the
Foreign Borrower in an amount equal to such Lender’s Foreign Tranche A Term Loan
Commitment; and

(ii)

each Lender severally agrees to make, on the Closing Date, (x) a U.S. Tranche B
Term Loan to the U.S. Borrower in an amount equal to such Lender’s U.S.
Tranche B Term Loan Commitment and (y) a Foreign Tranche B Term Loan to the
Foreign Borrower in an amount equal to such Lender’s Foreign Tranche B Term Loan
Commitment.

the Borrowers may make only one borrowing under each of the Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments which shall be on the Closing
Date.  Any amount borrowed under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed.  Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to the Tranche A Term Loans and the
Tranche B Term Loans shall be paid in full no later than the Tranche A Term Loan
Maturity Date and the Tranche B Term Loan Maturity Date, respectively.  Each
Lender’s Tranche A Term Loan Commitments and Tranche B Term Loan Commitments
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche A Term Loan Commitments
and Tranche B Term Loan Commitments on such date.

(b)

Borrowing Mechanics for Term Loans.

(i)

The Borrower Representative shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than one (1) Business Days prior to the
Closing Date, which notice may be conditional upon the occurrence of the
consummation of the Acquisition.  Promptly upon receipt by the Administrative
Agent of such Borrowing Notice, the Administrative Agent shall notify each
Lender of the proposed borrowing.

(ii)

Each Lender shall make its Tranche A Term Loans and/or Tranche B Term Loans, as
the case may be, available to the Administrative Agent not later than 12:00 p.m.
(New York City time) and, with respect to Foreign Tranche B Term





65

 




--------------------------------------------------------------------------------










Loans and Foreign Tranche A Term Loans, 12:00 P.M. (London time) on the Closing
Date, by wire transfer of same day funds in Dollars or Euros, as the case may
be, at the Principal Office designated by the Administrative Agent.  Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of the Term Loans available to the
applicable Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the
applicable Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the applicable Borrower.

Section 2.02

Revolving Loans

.  

(a)

U.S. Revolving Commitments.  During the U.S. Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
U.S. Revolving Loans to the U.S. Borrower in an aggregate amount up to but not
exceeding such Lender’s U.S. Revolving Commitment; provided, that after giving
effect to the making of any U.S. Revolving Loans in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect.  Loans in respect of the U.S. Revolving Commitments may be drawn
in Dollars.  Amounts borrowed pursuant to this Section 2.02(a) may be repaid and
reborrowed during the applicable Revolving Commitment Period.  Each Lender’s
U.S. Revolving Commitments shall expire on the U.S. Revolving Commitment
Termination Date and all U.S. Revolving Loans and all other amounts owed
hereunder with respect to the U.S. Revolving Loans and the U.S. Revolving
Commitments shall be paid in full no later than such date.

(b)

Foreign Revolving Commitments.  During the Foreign Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Foreign Revolving Loans to the Foreign Borrower in an aggregate amount up to but
not exceeding such Lender’s Foreign Revolving Commitment; provided, that after
giving effect to the making of any Foreign Revolving Loans in no event shall the
Total Utilization of Foreign Revolving Commitments exceed the Foreign Revolving
Commitments then in effect.  Loans in respect of the Foreign Revolving
Commitments may be drawn in Euros, Japanese Yen or Pounds Sterling, as specified
in the Borrowing Notice.  Amounts borrowed pursuant to this Section 2.02(b) may
be repaid and reborrowed during the applicable Revolving Commitment Period.
 Each Lender’s Foreign Revolving Commitments shall expire on the Foreign
Revolving Commitment Termination Date and all Foreign Revolving Loans and all
other amounts owed hereunder with respect to the Foreign Revolving Loans and the
Foreign Revolving Commitments shall be paid in full no later than such date.
 Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to the Foreign
Borrower or an Ancillary Borrower in place of all or part of its Foreign
Revolving Commitments.

(c)

Canadian Revolving Commitments. During the Canadian Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to





66

 




--------------------------------------------------------------------------------










make Canadian Revolving Loans to the U.S. Borrower in an aggregate amount up to
but not exceeding such Lender’s Canadian Revolving Commitment; provided, that
after giving effect to the making of any Canadian Revolving Loans in no event
shall the Total Utilization of Canadian Revolving Commitments exceed the
Canadian Revolving Commitments then in effect.  Loans in respect of the Canadian
Revolving Commitments may be drawn in Dollars or Canadian Dollars.  Amounts
borrowed pursuant to this Section 2.02(c) may be repaid and reborrowed during
the applicable Revolving Commitment Period.  Each Lender’s Canadian Revolving
Commitments shall expire on the Canadian Revolving Commitment Termination Date
and all Canadian Revolving Loans and all other amounts owed hereunder with
respect to the Canadian Revolving Loans and the Canadian Revolving Commitments
shall be paid in full no later than such date.

(d)

Borrowing Mechanics for Revolving Loans.  

(i)

Except pursuant to 2.04(d), (x) U.S. Revolving Loans that are Base Rate Loans
and Canadian Revolving Loans that are Base Rate Loans or Canadian Prime Rate
Loans shall be made in a minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (y) U.S. Revolving Loans and Canadian
Revolving Loans that are Eurocurrency Rate Loans shall be in a minimum amount of
$1,000,000 (or, with regard to Loans denominated in Canadian Dollars, the
applicable Foreign Currency Equivalent) and integral multiples of $1,000,000
(or, with regard to Loans denominated in Canadian Dollars, the applicable
Foreign Currency Equivalent) in excess of that amount and (z) Foreign Revolving
Loans shall be in a minimum amount of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) and integral multiples of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) in excess of that amount.

(ii)

Whenever the U.S. Borrower desires that Lenders make Revolving Loans to it, it
shall deliver to the Administrative Agent a fully executed and delivered
Borrowing Notice no later than 10:00 a.m. (New York City time) (x) at least
three (3) Business Days in advance of the proposed Credit Date in the case of a
Eurocurrency Rate Loan denominated in Dollars or Canadian Dollars and (y) at
least one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan denominated in Dollars or a Revolving
Loan that is a Canadian Prime Rate Loan denominated in Canadian Dollars.
 Whenever the Foreign Borrower desires that Lenders make Foreign Revolving
Loans, it shall deliver to the Administrative Agent a fully executed and
delivered Borrowing Notice no later than 10:00 a.m. (London, England time) at
least three (3) Business Days in advance of the proposed Credit Date.  Except as
otherwise provided herein, a Borrowing Notice for a Revolving Loan that is a
Eurocurrency Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the applicable Borrower shall be bound to make a
borrowing in accordance therewith.

(iii)

Notice of receipt of each Borrowing Notice in respect of U.S. Revolving Loans or
Canadian Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable interest rate, shall be
provided by the Administrative Agent to each applicable Lender by telefacsimile
with





67

 




--------------------------------------------------------------------------------










reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than 2:00
p.m. (New York City time) on the same day as the Administrative Agent’s receipt
of such Notice from the U.S. Borrower.  Each Lender shall make the amount of its
U.S. Revolving Loan or Canadian Revolving Loan, as applicable, available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in the requested
Approved Currency, at the Principal Office designated by the Administrative
Agent.  

(iv)

Notice of receipt of each Borrowing Notice in respect of Foreign Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 10:00 a.m. (London, England time)) not later than 2:00 p.m. (London,
England time) on the same day as the Administrative Agent’s receipt of such
Notice from the applicable Foreign Borrower.  Each Lender shall make the amount
of its Foreign Revolving Loan available to the Administrative Agent not later
than 12:00 p.m. (London, England time) on the applicable Credit Date by wire
transfer of same day funds in the requested Approved Currency, at the Principal
Office designated by the Administrative Agent.

(v)

Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
Revolving Loans available to the applicable Borrower on the applicable Credit
Date by causing an amount of same day funds in the requested Approved Currency
equal to the proceeds of all such Revolving Loans received by the Administrative
Agent from Lenders to be credited to the account of the applicable Borrower at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to the Administrative Agent by the
applicable Borrower or the Borrower Representative.

Section 2.03

Swing Line Loans

.  

(a)

Swing Line Loans Commitments.

(i)

From time to time during the U.S. Revolving Commitment Period, subject to the
terms and conditions hereof, the U.S. Swing Line Lender hereby agrees to make
U.S. Swing Line Loans to the U.S. Borrower in the aggregate amount up to but not
exceeding the U.S. Swing Line Sublimit; provided, that after giving effect to
the making of any U.S. Swing Line Loan, in no event shall the Total Utilization
of U.S. Revolving Commitments exceed the U.S. Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.03(a)(i) may be repaid and
reborrowed during the U.S. Revolving Commitment Period.  The U.S. Swing Line
Lender’s Revolving Commitment shall expire on the U.S. Revolving Commitment
Termination Date.  All U.S. Swing Line Loans and all other amounts owed
hereunder with respect to the U.S.





68

 




--------------------------------------------------------------------------------










Swing Line Loans shall be paid in full on the earlier of (i) the date which is
three days after the incurrence thereof and (ii) the U.S. Revolving Commitment
Termination Date; and

(ii)

From time to time during the Canadian Revolving Commitment Period, subject to
the terms and conditions hereof, the Canadian Swing Line Lender hereby agrees to
make Canadian Swing Line Loans to the U.S. Borrower in the aggregate amount up
to but not exceeding the Canadian Swing Line Sublimit; provided, that after
giving effect to the making of any Canadian Swing Line Loan, in no event shall
the Total Utilization of Canadian Revolving Commitments exceed the Canadian
Revolving Commitments then in effect.  Amounts borrowed pursuant to this Section
2.03(a)(ii) may be repaid and reborrowed during the Canadian Revolving
Commitment Period.  The Canadian Swing Line Lender’s Canadian Revolving
Commitment shall expire on the Canadian Revolving Commitment Termination Date.
 All Canadian Swing Line Loans and all other amounts owed hereunder with respect
to the Canadian Swing Line Loans shall be paid in full on the earlier of (i) the
date which is three days after the incurrence thereof and (ii) the Canadian
Revolving Commitment Termination Date.

(b)

Borrowing Mechanics for Swing Line Loans.  

(i)

Swing Line Loans shall be made in a minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(ii)

Whenever the U.S. Borrower desires that the U.S. Swing Line Lender make a U.S.
Swing Line Loan, the U.S. Borrower shall deliver to the Administrative Agent a
Borrowing Notice no later than 10:30 a.m. (New York City time) on the proposed
Credit Date.  Whenever the U.S. Borrower desires that the Canadian Swing Line
Lender make a Canadian Swing Line Loan, the U.S. Borrower shall deliver to the
Administrative Agent a Borrowing Notice no later than 10:00 a.m. (New York City
time) on the proposed Credit Date.  

(iii)

The applicable Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 1:00 p.m.(New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars or Canadian Dollars, at the Administrative Agent’s Principal Office.
 Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the U.S. Borrower promptly upon receipt from
such Swing Line Lender on the applicable Credit Date by causing an amount of
same day funds in Dollars or Canadian Dollars equal to the proceeds of all such
Swing Line Loans received by the Administrative Agent from the applicable Swing
Line Lender to be credited to the account of the U.S. Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the U.S. Borrower.

(iv)

With respect to any Swing Line Loans which have not been voluntarily prepaid by
the U.S. Borrower pursuant to Section 2.13(a) or repaid pursuant to clause (a)
above, the applicable Swing Line Lender may at any time in its sole and





69

 




--------------------------------------------------------------------------------










absolute discretion, deliver to the Administrative Agent (with a copy to the
U.S. Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Borrowing Notice given by the U.S. Borrower) requesting that (x)
with regard to any U.S. Swing Line Loan, each Lender holding a U.S. Revolving
Commitment make U.S. Revolving Loans that are Base Rate Loans to the U.S.
Borrower on such Credit Date in an amount equal to the amount of such U.S. Swing
Line Loans (the “U.S. Refunded Swing Line Loans”) outstanding on the date such
notice is given which the U.S. Swing Line Lender requests Lenders to prepay, and
(y) with regard to any Canadian Swing Line Loan, each Lender holding a Canadian
Revolving Commitment make Canadian Revolving Loans that are Base Rate Loans or
Canadian Prime Rate Loans, as applicable, to the U.S. Borrower on such Credit
Date in an amount equal to the amount of such Canadian Swing Line Loans (the
“Canadian Refunded Swing Line Loans” and, together with the U.S. Refunded Swing
Line Loans, the “Refunded Swing Line Loans”) outstanding on the date such notice
is given which the Canadian Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than the applicable
Swing Line Lender shall be immediately delivered by the Administrative Agent to
the applicable Swing Line Lender (and not to the U.S. Borrower) and applied to
repay a corresponding portion of the applicable Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the applicable Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by the applicable Swing Line Lender to the
U.S. Borrower, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line Loans and shall no longer be due
under the applicable Swing Line Note of the applicable Swing Line Lender but
shall instead constitute part of the applicable Swing Line Lender’s outstanding
Revolving Loans to the U.S. Borrower and shall be due under the applicable
Revolving Loan Note issued by the U.S. Borrower to the applicable Swing Line
Lender. If any portion of any such amount paid (or deemed to be paid) to the
applicable Swing Line Lender should be recovered by or on behalf of the U.S.
Borrower from the applicable Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.

(v)

If for any reason Revolving Loans are not made pursuant to Section 2.03(b)(iv)
in an amount sufficient to repay any amounts owed to the applicable Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by the applicable Swing Line
Lender, (x) each Lender holding a U.S. Revolving Commitment shall be deemed to,
and hereby agrees to, have purchased a participation in such outstanding U.S.
Swing Line Loans in an amount equal to its Pro Rata Share of the applicable
unpaid amount together with accrued interest thereon, and (y) each Lender
holding a Canadian Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Canadian Swing Line Loans
in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one Business Day’s notice from the
applicable Swing Line Lender, each Lender holding a U.S. Revolving Commitment or
a Canadian Revolving Commitment, as applicable, shall





70

 




--------------------------------------------------------------------------------










deliver to the applicable Swing Line Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Principal
Office of such Swing Line Lender. In order to evidence such participation each
Lender holding such a Revolving Commitment agrees to enter into a participation
agreement at the request of the applicable Swing Line Lender in form and
substance reasonably satisfactory to the applicable Swing Line Lender.  In the
event any Lender holding such a Revolving Commitment fails to make available to
the applicable Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, the applicable Swing Line Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable Swing
Line Lender for the correction of errors among banks and thereafter at the Base
Rate or the Canadian Prime Rate, as applicable.

(vi)

Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to Section 2.03(b)(iv) and each Lender’s obligation to
purchase a participation in any unpaid Swing Line Loans pursuant to the
immediately preceding paragraph shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Swing Line Lender, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided, that such obligations of each Lender are subject
to the condition that the applicable Swing Line Lender had not received prior
notice from the U.S. Borrower or the Required Lenders that any of the conditions
under Section 3.02 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made; and (2) no Swing Line Lender
shall be obligated to make any Swing Line Loans (A) if it has elected not to do
so after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.02 to the making of such Swing Line Loan have been satisfied or waived by the
Required Lenders or (C) at a time when any Lender is a Defaulting Revolving
Lender with U.S. Revolving Commitments or Canadian Revolving Commitments, as
applicable, unless the applicable Swing Line Lender has entered into
arrangements satisfactory to it and the U.S. Borrower to eliminate the
applicable Swing Line Lender’s risk with respect to the Defaulting Revolving
Lender’s participation in such Swing Ling Loan, including by the U.S. Borrower
cash collateralizing such Defaulting Revolving Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

Section 2.04

Issuance of Letters of Credit and Purchase of Participations Therein

.  





71

 




--------------------------------------------------------------------------------










(a)

Letters of Credit.  

(i)

During the U.S. Revolving Commitment Period, subject to the terms and conditions
hereof, each U.S. Issuing Bank agrees to issue U.S. Letters of Credit for the
account of the U.S. Borrower or any Restricted Subsidiary thereof in the
aggregate amount up to but not exceeding the U.S. Letter of Credit Sublimit;
provided, that (i) each U.S. Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each U.S. Letter of Credit shall not be less than
$2,000 or such lesser amount as is acceptable to the applicable Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
U.S. Letter of Credit Usage exceed the U.S. Letter of Credit Sublimit then in
effect; (v) in no event shall any standby U.S. Letter of Credit have an
expiration date later than the earlier of (1) the U.S. Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit; and (vi) in no event shall any commercial U.S.
Letter of Credit have an expiration date later than the earlier of (1) the U.S.
Revolving Commitment Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Letter of Credit.  

(ii)

During the Foreign Revolving Commitment Period, subject to the terms and
conditions hereof, each Foreign Issuing Bank agrees to issue Foreign Letters of
Credit for the account of the Foreign Borrower or any Restricted Subsidiary
thereof in the aggregate amount up to but not exceeding the Foreign Letter of
Credit Sublimit; provided, that (i) each Foreign Letter of Credit shall be
denominated in Euros, Japanese Yen or Pounds Sterling; (ii) the stated amount of
each Foreign Letter of Credit shall not be less than €1500 (or the applicable
Foreign Currency Equivalent) or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Total Utilization of Foreign Revolving Commitments exceed the Foreign
Revolving Commitments then in effect; (iv) after giving effect to such issuance,
in no event shall the Foreign Letter of Credit Usage exceed the Foreign Letter
of Credit Sublimit then in effect; (v) in no event shall any standby Foreign
Letter of Credit have an expiration date later than the earlier of (1) the
Foreign Revolving Commitment Termination Date and (2) the date which is one year
from the date of issuance of such standby Letter of Credit; and (vi) in no event
shall any commercial Foreign Letter of Credit have an expiration date later than
the earlier of (1) the Foreign Revolving Commitment Termination Date and (2) the
date which is 180 days from the date of issuance of such commercial Letter of
Credit.

(iii)

During the Canadian Revolving Commitment Period, subject to the terms and
conditions hereof, each Canadian Issuing Bank agrees to issue Canadian Letters
of Credit for the account of the U.S. Borrower or any Restricted Subsidiary
thereof in the aggregate amount up to but not exceeding the Canadian Letter of
Credit Sublimit; provided, that (i) each Canadian Letter of Credit shall be
denominated in Dollars or Canadian Dollars; (ii) the stated amount of each
Canadian Letter of Credit shall not be less than $2,000 (or the applicable
Foreign Currency Equivalent) or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Total Utilization of Canadian Revolving





72

 




--------------------------------------------------------------------------------










Commitments exceed the Canadian Revolving Commitments then in effect; (iv) after
giving effect to such issuance, in no event shall the Canadian Letter of Credit
Usage exceed the Canadian Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Canadian Letter of Credit have an expiration date later
than the earlier of (1) the Canadian Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any commercial Canadian Letter of Credit
have an expiration date later than the earlier of (1) the Canadian Revolving
Commitment Termination Date and (2) the date which is 180 days from the date of
issuance of such commercial Letter of Credit.  

Subject to the foregoing, (i) an Issuing Bank may agree that a standby Letter of
Credit shall automatically be extended for one or more successive periods not to
exceed one year each; provided, that no Issuing Bank shall extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; (ii) if the applicable Issuing Bank and the Administrative Agent
each consent in their sole discretion, the expiration date on any Letter of
Credit may extend beyond the applicable Revolving Commitment Termination Date;
provided, that if any such Letter of Credit is outstanding or the expiration
date is extended to a date after the date that is five (5) Business Days prior
to the applicable Revolving Commitment Termination Date, the applicable Borrower
shall Cash Collateralize such Letter of Credit on or prior to the date that is
five (5) Business Days prior to the applicable Revolving Commitment Termination
Date; and (iii) in the event that any Lender is a Defaulting Revolving Lender,
the applicable Issuing Bank shall not be required to issue any Letter of Credit
under the applicable Revolving Commitment unless such Issuing Bank has entered
into arrangements satisfactory to it and the applicable Borrower to eliminate
such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Revolving Lender, including by cash collateralizing such
Defaulting Revolving Lender’s Pro Rata Share of the applicable Letter of Credit
Usage.  Notwithstanding the foregoing, Barclays Bank shall have no obligation to
issue commercial Letters of Credit unless separately agreed to by Barclays Bank
and the Borrower Representative.  

(b)

Notice of Issuance.  

(i)

Whenever the U.S. Borrower or any Restricted Subsidiary thereof desires the
issuance of a Letter of Credit, the U.S. Borrower shall (x) in the case of
standby Letters of Credit, deliver to the Administrative Agent and the
applicable Issuing Bank an Issuance Notice (or such other notice as may be
agreed by such Issuing Bank) no later than 12:00 p.m. (New York City time) at
least three (3) Business Days in advance of the proposed date of issuance, or
such shorter period as may be agreed to by the Issuing Bank in any particular
instance and (y) in the case of commercial Letters of Credit, deliver to the
applicable Issuing Bank an application therefor on the proposed date of
issuance. Such Issuance Notice shall specify if such Letter of Credit is
requested under the U.S. Revolving Commitments or the Canadian Revolving
Commitments.  Upon satisfaction or waiver of the conditions set forth in Section
3.02, the Issuing Bank shall issue the requested Letter of Credit only in
accordance with the Issuing Bank’s standard operating procedures.  Upon the
issuance of any U.S. Letter of Credit or amendment or modification to a U.S.
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender





73

 




--------------------------------------------------------------------------------










with a U.S. Revolving Commitment, of such issuance, or amendment or modification
and the amount of such Lender’s respective participation in such U.S. Letter of
Credit pursuant to Section 2.04(e). Upon the issuance of any Canadian Letter of
Credit or amendment or modification to a Canadian Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender with a Canadian Revolving Commitment, of
such issuance, amendment or modification to such Canadian Letter of Credit and
the amount of such Lender’s respective participation in such Canadian Letter of
Credit pursuant to Section 2.04(e).

(ii)

Whenever the Foreign Borrower or any Restricted Subsidiary thereof desires the
issuance of a Letter of Credit, the Foreign Borrower or the Borrower
Representative shall (x) in the case of standby Letters of Credit, deliver to
the Administrative Agent and the applicable Issuing Bank an Issuance Notice (or
such other notice as may be agreed by such Issuing Bank) no later than 12:00
p.m. (London, England time) at least three (3) Business Days in advance of the
proposed date of issuance, or such shorter period as may be agreed to by the
Issuing Bank in any particular instance and (y) in the case of commercial
Letters of Credit, deliver to the applicable Issuing Bank an application
therefor on the proposed date of issuance.  Upon satisfaction or waiver of the
conditions set forth in Section 3.02, the Issuing Bank shall issue the requested
Letter of Credit only in accordance with the Issuing Bank’s standard operating
procedures.  Upon the issuance of any Foreign Letter of Credit or amendment or
modification to a Foreign Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender with a Foreign Revolving
Commitment of such issuance, or amendment or modification and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.04(e).

(c)

Responsibility of the Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrowers and the applicable Issuing Bank, each Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
the applicable Issuing Bank by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing Bank
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit





74

 




--------------------------------------------------------------------------------










or of the proceeds thereof; (vii) the misapplication by the beneficiary of any
such Letter of Credit of the proceeds of any drawing under such Letter of
Credit; or (viii) any consequences arising from causes beyond the control of the
Issuing Bank, including any Governmental Acts; none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Bank’s rights or powers
hereunder.  Without limiting the foregoing and in furtherance thereof, no action
taken or omitted by an Issuing Bank under or in connection with the Letters of
Credit or any documents and certificates delivered thereunder, if taken or
omitted in good faith and in the absence of gross negligence or willful
misconduct (as determined by a final, non-appealable judgment of a court of
competent jurisdiction), shall give rise to any liability on the part of such
Issuing Bank to any Borrower; provided that the foregoing shall not be construed
to excuse such Issuing Bank from liability to the Borrowers to the extent of any
direct damages suffered by the Borrowers or any of their Subsidiaries that are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have been caused by such Issuing Bank’s gross negligence or
willful misconduct.

(d)

Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of Credit.
 

(i)

In the event an Issuing Bank has determined to honor a drawing under a U.S.
Letter of Credit or Canadian Letter of Credit, it shall immediately notify the
U.S. Borrower and the Administrative Agent, and the U.S. Borrower shall
reimburse the applicable Issuing Bank on or before the Business Day immediately
following the date on which such notice is received by the U.S. Borrower (the
“Reimbursement Date”) in an amount in the Approved Currency in which such Letter
of Credit was issued and in same day funds equal to the amount of such honored
drawing; provided, that anything contained herein to the contrary
notwithstanding, (x) unless the U.S. Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 10:00 a.m. (New
York City time) on the Reimbursement Date that the U.S. Borrower intends to
reimburse the applicable Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the Borrower
Representative shall be deemed to have given a timely Borrowing Notice to the
Administrative Agent requesting (A) in the case of a U.S. Letter of Credit,
Lenders with U.S. Revolving Commitments to make U.S. Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (B) in the case of a Canadian Letter of
Credit, Lenders with Canadian Revolving Commitments to make Canadian Revolving
Loans that are Canadian Prime Rate Loans on the Reimbursement Date in an amount
in Canadian Dollars or Dollars, as applicable, equal to the amount of such
honored drawing (provided that, in respect of any honored drawing in an amount
less than $250,000 (or the Canadian Dollar equivalent), the U.S. Borrower shall
reimburse the applicable Issuing Bank for such amount in cash and shall not be
entitled to reimburse such drawing in accordance with this clause (x)) and (y)
subject to satisfaction or waiver of the conditions specified in Section 3.02,
(A) Lenders with U.S. Revolving Commitments shall, on the Reimbursement Date for
any U.S. Letter of Credit, make U.S. Revolving Loans that are Base Rate Loans in
the amount of such honored drawing and (B) Lenders with Canadian Revolving
Commitments shall, on the Reimbursement Date for any Canadian Letter of Credit,
make Canadian Revolving Loans that are Canadian Prime Rate Loans in an amount of
such honored drawing, in each case, the proceeds of





75

 




--------------------------------------------------------------------------------










which shall be applied directly by the Administrative Agent to reimburse the
applicable Issuing Bank for the amount of such honored drawing; provided,
further, that if for any reason proceeds of Revolving Loans are not received by
the applicable Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, the U.S. Borrower shall reimburse the Issuing
Bank, on demand, in an amount in same day funds equal to the excess of the
amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received.  

(ii)

In the event the Issuing Bank has determined to honor a drawing under a Foreign
Letter of Credit, it shall immediately notify the applicable Foreign Borrower
and the Administrative Agent, and the applicable Foreign Borrower shall
reimburse the Issuing Bank on or before the Reimbursement Date in an amount in
the Approved Currency in which such Letter of Credit was issued and in same day
funds equal to the amount of such honored drawing; provided, that anything
contained herein to the contrary notwithstanding, (i) unless the applicable
Foreign Borrower shall have notified the Administrative Agent and the Issuing
Bank prior to 10:00 a.m. (London, England time) on the Reimbursement Date that
the Foreign Borrower intends to reimburse the Issuing Bank for the amount of
such honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower Representative shall be deemed to have given a timely Borrowing Notice
to the Administrative Agent requesting Lenders with Foreign Revolving
Commitments to make Foreign Revolving Loans that are Eurocurrency Rate Loans
with an Interest Period of one month on the Reimbursement Date in an amount in
the applicable Approved Currency equal to the amount of such honored drawing
(provided that, in respect of any honored drawing in an amount less than
€250,000, the Foreign Borrower shall reimburse the applicable Issuing Bank for
such amount in cash and shall not be entitled to reimburse such drawing in
accordance with this clause (i)), and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.02, Lenders with Foreign Revolving
Commitments shall, on the Reimbursement Date for any Foreign Letter of Credit,
make Foreign Revolving Loans that are Eurocurrency Rate Loans with an Interest
Period of one month in the amount of such honored drawing, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for the amount of such honored drawing; provided, further, that if for any
reason proceeds of Foreign Revolving Loans are not received by the Issuing Bank
on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the applicable Foreign Borrower shall reimburse the Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Foreign Revolving Loans, if
any, which are so received

Nothing in this Section 2.04(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and each Borrower shall retain any and all
rights it may have against any such Lender resulting from the failure of such
Lender to make such Revolving Loans under this Section 2.04(d).  

(e)

Lenders’ Purchase of Participations in Letters of Credit.  Immediately upon the
issuance of each U.S. Letter of Credit, each Lender having a U.S. Revolving





76

 




--------------------------------------------------------------------------------










Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such U.S. Letter
of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the U.S. Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder.  Immediately upon the issuance of each Canadian Letter of Credit,
each Lender having a Canadian Revolving Commitment shall be deemed to have
purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Canadian Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Canadian Revolving Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder.  Immediately upon the
issuance of each Foreign Letter of Credit, each Lender having a Foreign
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Foreign Letter of Credit and any drawings honored thereunder in an amount equal
to such Lender’s Pro Rata Share (with respect to the Foreign Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the applicable Borrower shall fail
for any reason to reimburse the applicable Issuing Bank as provided in Section
2.04(d), such Issuing Bank shall promptly notify each Lender with an applicable
Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the applicable Revolving Commitments.  Each Lender with a U.S.
Revolving Commitment shall make available to the applicable Issuing Bank an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of the Issuing Bank specified in such notice, not later than 12:00
p.m. (New York City time) on the first Business Day (under the laws of the
jurisdiction in which such office of the Issuing Bank is located) after the date
notified by the Issuing Bank.  Each Lender with a Canadian Revolving Commitment
shall make available to the applicable Issuing Bank an amount equal to its
respective participation, in Dollars or Canadian Dollars, as applicable, and in
same day funds, at the office of the Issuing Bank specified in such notice, not
later than 12:00 p.m. (New York City time) on the first Business Day (under the
laws of the jurisdiction in which such office of the Issuing Bank is located)
after the date notified by the Issuing Bank.  Each Lender with a Foreign
Revolving Commitment shall make available to the applicable Issuing Bank an
amount equal to its respective participation, in Euros or such Other Foreign
Currency, as applicable, and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. (London, England time)
on the first Business Day (under the laws of the jurisdiction in which such
office of the Issuing Bank is located) after the date notified by the Issuing
Bank.  In the event that any Lender with a U.S. Revolving Commitment, Canadian
Revolving Commitment or Foreign Revolving Commitment, as applicable, fails to
make available to the applicable Issuing Bank on such Business Day the amount of
such Lender’s participation in such Letter of Credit as provided in this Section
2.04(e), the applicable Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the Issuing Bank for the correction of
errors among banks and thereafter, in respect of U.S. Letters of Credit, at the
Base Rate, in respect of Canadian Letters of Credit denominated in Canadian
Dollars, at the Canadian Prime Rate, in respect of Canadian Letters of Credit
denominated in Dollars, at the Base Rate, and in respect of Foreign Letters of
Credit, at the Eurocurrency Rate for an Interest Period of one month.  In the
event the applicable Issuing Bank





77

 




--------------------------------------------------------------------------------










shall have been reimbursed by other Lenders pursuant to this Section 2.04(e) for
all or any portion of any drawing honored by the Issuing Bank under a Letter of
Credit, the Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.04(e) with respect to such honored
drawing such Lender’s Pro Rata Share (with respect to the applicable Revolving
Commitments) of all payments subsequently received by the applicable Issuing
Bank from the applicable Borrower in reimbursement of such honored drawing when
such payments are received.  Any such distribution shall be made to a Lender at
its primary address set forth below its name on Schedule 1.01(d) or at such
other address as such Lender may request.

(f)

Obligations Absolute.  The obligation of (i) the U.S. Borrower to reimburse each
applicable Issuing Bank for drawings honored under the U.S. Letters of Credit or
Canadian Letters of Credit issued by it and to repay any U.S. Revolving Loans or
Canadian Revolving Loans made by Lenders pursuant to Section 2.04(d), (ii) the
Foreign Borrower to reimburse the Issuing Bank for drawings honored under the
Foreign Letters of Credit issued by it to the Foreign Borrower and to repay any
Foreign Revolving Loans made by Lenders pursuant to Section 2.04(d) and (iii)
the Lenders under Section 2.04(e), in each case shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which any Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), Issuing Bank, Lender or
any other Person or, in the case of a Lender, against any Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the applicable Issuing Bank under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit; (v) any adverse change in the business, general
affairs, assets, liabilities, operations, management, condition (financial or
otherwise), stockholders’ equity, results of operations or value of any Loan
Party; (vi) any breach hereof or any other Loan Document by any party thereto;
(vii) the fact that an Event of Default or a Default shall have occurred and be
continuing; or (viii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; provided that in each case payment by the
Issuing Bank under the applicable Letter of Credit shall not have been
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have constituted gross negligence, bad faith or willful
misconduct of the Issuing Bank under the circumstances in question.

(g)

Indemnification.  Without duplication of any obligation of the Borrowers under
Section 10.02 or 10.03, in addition to amounts payable as provided herein, each
Borrower hereby agrees to protect, indemnify, pay and save harmless the Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) which any Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
such Issuing Bank for the account of such Borrower, other than as a result of
(1) the gross





78

 




--------------------------------------------------------------------------------










negligence, bad faith or willful misconduct of the Issuing Bank or (2) the
dishonor by the Issuing Bank of a demand for payment made in compliance with the
provisions hereunder or under the Letter of Credit, in each case, as determined
by a final, non-appealable judgment of court of competent jurisdiction, or (ii)
the failure of such Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

(h)

Resignation and Removal of Issuing Bank.  An Issuing Bank may resign as Issuing
Bank upon 60 days prior written notice to the Administrative Agent, the Lenders
and the Borrower Representative.  An Issuing Bank may be replaced at any time by
written agreement among the Borrower Representative, the Administrative Agent,
the replaced Issuing Bank (provided that no consent of the replaced Issuing Bank
will be required if the replaced Issuing Bank has no Letters of Credit or
reimbursement Obligations with respect thereto outstanding) and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank.  At the time any such replacement or
resignation shall become effective, the applicable Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank.  From and after the
effective date of any such replacement or resignation, (i) any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement or
resignation of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto to the extent that Letters of Credit issued by it remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation, but shall not be required to issue
additional Letters of Credit or to renew existing Letters of Credit.

Section 2.05

Pro Rata Shares; Availability of Funds

.  

(a)

Pro Rata Shares.  All Loans shall be made, and all participations purchased, by
Lenders simultaneously and proportionately to their respective Pro Rata Shares
of the applicable Class of Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitments or any Revolving Commitments
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b)

Availability of Funds.  Unless the Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to the Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
Credit Date and the Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to the Borrowers a corresponding amount on
such Credit Date.  If such corresponding amount is not in fact made available to
the





79

 




--------------------------------------------------------------------------------










Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to the Administrative Agent, at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Business Days and thereafter, if such Loan is in Dollars, at the Base Rate, if
such Loan is in Canadian Dollars, at the Canadian Prime Rate, and if such Loan
is in Euros or any Other Foreign Currency, at the rate certified by the
Administrative Agent to be its cost of funds (from any source which it may
reasonably select).  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower Representative and the applicable
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent at the Base Rate if
such Loan is in Dollars, at the Canadian Prime Rate if such Loan is in Canadian
Dollars, and at the rate certified by the Administrative Agent to be its cost of
funds (from any source which it may reasonably select) if such Loan is in Euros
or any Other Foreign Currency.  Nothing in this Section 2.05(b) shall be deemed
to relieve any Lender from its obligation to fulfill its Term Loan Commitments
and Revolving Commitments hereunder or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

Section 2.06

Use of Proceeds

.  The proceeds of the Term Loans shall be applied by the Borrowers to fund the
Transactions. The proceeds of the Revolving Loans, Swing Line Loans, Letters of
Credit and any loans under any Ancillary Facility made after the Closing Date
shall be applied by the applicable Borrower for working capital or general
corporate purposes of such Borrower or any of its Subsidiaries, including
Permitted Acquisitions.  The proceeds of the Incremental Term Loans shall be
applied by the applicable Borrower for working capital or general corporate
purposes of such Borrower and its Subsidiaries, including Permitted
Acquisitions.  No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

Section 2.07

Evidence of Debt; Register; Notes

.  

(a)

Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of each Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof.  

(b)

Register.  The Administrative Agent (or its agent or sub-agent appointed by it)
acting for this purpose as an agent of the Borrowers shall maintain at its
Principal Office a register for the recordation of the names and addresses of
Lenders and the Revolving Commitment and Loans of each Lender from time to time
(the “Register”).  The Register shall





80

 




--------------------------------------------------------------------------------










be available for inspection by the Borrower Representative at any reasonable
time and from time to time upon reasonable prior notice and upon request (which
may not be made more than once per month) the Administrative Agent shall provide
a copy of the information in the Register to the Borrower.  The Administrative
Agent shall record, or shall cause to be recorded, in the Register the Revolving
Commitments and the Loans in accordance with the provisions of Section 10.06,
and each repayment or prepayment in respect of the principal amount of the
Loans, and any such recordation shall be conclusive and binding on each Borrower
and each Lender, absent manifest error.  Each Borrower hereby designates the
Administrative Agent to serve as such Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.07, and each Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and Affiliates shall constitute “Indemnitees.”

(c)

Notes.  If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent) at least five (5)
Business Days prior to the Closing Date, or at any time thereafter, each
applicable Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.06) on the Closing Date (or, if such
notice is delivered after the Closing Date, promptly after such Borrower’s
receipt of such notice) a Note or Notes to evidence such Lender’s Tranche A Term
Loans, Tranche B Term Loans, Incremental Term Loan, Revolving Loans or Swing
Line Loan, as the case may be.

Section 2.08

Interest on Loans

.  

(a)

Except as otherwise set forth herein, each Class of Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)

in the case of Tranche A Term Loans and Revolving Loans:

(A)

if a Base Rate Loan, at the Base Rate plus the Applicable Margin;

(B)

if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin and plus Mandatory Costs, if any; or

(C)

if a Canadian Prime Rate Loan, at the Canadian Prime Rate plus the Applicable
Margin;

(ii)

in the case of Swing Line Loans, at the Base Rate or the Canadian Prime Rate, as
applicable, plus the Applicable Margin; and

(iii)

in the case of Tranche B Term Loans:

(A)

if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or





81

 




--------------------------------------------------------------------------------










(B)

if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin and plus Mandatory Costs, if any.

(b)

The Type of Loan (except a Swing Line Loan, which can be made and maintained as
a Base Rate Loan or Canadian Prime Rate Loan only), and the Interest Period with
respect to any Eurocurrency Rate Loan shall be selected by the applicable
Borrower and notified to the Administrative Agent and Lenders pursuant to the
applicable Borrowing Notice or Conver­sion/Continuation Notice, as the case may
be; provided, that until the date on which the Arrangers notify the Borrower
Representative that the primary syndication of the Loans and Revolving
Commitments has been completed (which date shall be not later than twenty-eight
(28) days after the Closing Date), the Term Loans shall be maintained as either
(1) Eurocurrency Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans (or Canadian Prime Rate Loans) or such shorter
period as the U.S. Borrower and the Administrative Agent may agree.  If on any
day a Loan is outstanding with respect to which a Borrowing Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan, if a Loan
denominated in Dollars or Canadian Dollars, shall be a Base Rate Loan or a
Canadian Prime Rate Loan, as applicable, and, if a Loan denominated in any other
Approved Currency, shall be a Eurocurrency Rate Loan having an Interest Period
of one month.

(c)

In connection with Eurocurrency Rate Loans there shall be no more than five (5)
Interest Periods outstanding at any time in respect of each of the Tranche A
Term Loans and the Tranche B Term Loans, no more than ten (10) Interest Periods
outstanding at any time in respect of the U.S. Revolving Loans, no more than
five (5) Interest Periods outstanding at any time in respect of the Canadian
Revolving Loans, and no more than ten (10) Interest Periods outstanding at any
time in respect of the Foreign Revolving Loans.  In the event the Borrower
Representative fails to specify between a Base Rate Loan or a Eurocurrency Rate
Loan in the applicable Borrowing Notice or Conversion/Continuation Notice for
any Loan denominated in Dollars, such Loan (if outstanding as a Eurocurrency
Rate Loan) shall be automatically converted into a Base Rate Loan on the last
day of the then-current Interest Period for such Loan (or if outstanding as a
Base Rate Loan shall remain as, or (if not then outstanding) shall be made as, a
Base Rate Loan).  In the event the Borrower Representative fails to specify an
Interest Period for any Eurocurrency Rate Loan in the applicable Borrowing
Notice or Conversion/Continuation Notice, such Borrower shall be deemed to have
selected an Interest Period of one month.  As soon as practicable after 10:00
a.m. (New York City time) or, with respect to Loans in respect of Foreign
Revolving Commitments, 10:00 a.m. (London, England time), on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurocurrency Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower Representative and each Lender.
 In the event that the Borrower Representative fails to specify between a
Canadian Prime Rate Loan and a Eurocurrency Rate Loan in the applicable
Borrowing Notice or Conver­sion/Continuation Notice for any Loan denominated in
Canadian Dollars, such Loan (if outstanding as a Eurocurrency Rate Loan) shall
be automatically converted into a Canadian Prime Rate Loan on the last day of
the then-current Interest Period for such Loan (or if





82

 




--------------------------------------------------------------------------------










outstanding as a Canadian Prime Rate Loan shall remain as, or (if not then
outstanding) shall be made as, a Canadian Prime Rate Loan).  

(d)

Interest payable pursuant to Section 2.08(a) shall be computed (i) in the case
of Base Rate Loans and Canadian Prime Rate Loans on the basis of a 365-day or
366-day year, as the case may be and (ii) in the case of Eurocurrency Rate
Loans, on the basis of a 360-day year, in each case for the actual number of
days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Term Loan, the last
Interest Payment Date with respect to such Term Loan or, with respect to a Base
Rate Loan being converted from a Eurocurrency Rate Loan, the date of conversion
of such Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall
be included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurocurrency Rate Loan, the date of conversion of such Base
Rate Loan to such Eurocurrency Rate Loan, as the case may be, shall be excluded;
provided, that if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

(e)

Except as otherwise set forth herein, interest on each Loan shall accrue on a
daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; provided, that with respect to any voluntary
prepayment of a Base Rate Loan and a Canadian Prime Rate Loans, accrued interest
shall instead be payable on the applicable Interest Payment Date and (iii) at
maturity of such Loan, including final maturity of such Loan.

(f)

The applicable Borrower agrees to pay to the Issuing Bank, with respect to
drawings honored under a Letter of Credit, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the applicable Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the applicable Reimbursement Date, the
rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans (or if such Letter of Credit is denominated in Canadian
Dollars, the Canadian Prime Rate) or, with respect to Letters of Credit
denominated in a currency other than Dollars or Canadian Dollars, Eurocurrency
Rate Loans with an Interest Period of one month, and (ii) thereafter, a rate
which is 2.00% per annum in excess of the rate of interest otherwise payable
hereunder with respect to such Revolving Loans.

(g)

Interest payable pursuant to Section 2.08(f) shall be computed on the basis of a
365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full.  Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.08(f), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to but excluding the date on which the Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to





83

 




--------------------------------------------------------------------------------










receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event the Issuing Bank shall have been
reimbursed by Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.04(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which the Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
applicable Borrower.

(h)

The rate and time of payment of interest in respect of any Ancillary Facility
shall be determined by agreement between the relevant Ancillary Lender and the
Borrower under such Ancillary Facility based on normal market rates and terms.

(i)

For purposes of disclosure pursuant to the Interest Act (Canada), (i) whenever
any interest under this Agreement is calculated using a rate based on a year of
360 days or 365 days, as the case may be, the rate determined pursuant to such
calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days, as the case may be, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by 360 or 365, as the case may be, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

Section 2.09

Conversion/Continuation

.  

(a)

Subject to Section 2.18 and so long as no Default or Event of Default shall have
occurred and then be continuing, the Borrowers shall have the option:

(i)

to convert at any time all or any part of any Term Loan or Revolving Loan
denominated in Dollars or Canadian Dollars equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, that a Eurocurrency Rate Loan may only be
converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate Loan unless the U.S. Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii)

upon the expiration of any Interest Period applicable to any Eurocurrency Rate
Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurocurrency Rate
Loan;

provided that, for the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.





84

 




--------------------------------------------------------------------------------










(b)

The Borrower Representative shall deliver a Conversion/Continuation Notice to
the Administrative Agent no later than 10:00 a.m. (New York City time) or, with
respect to Loans in respect of Foreign Revolving Commitments, 10:00 a.m.
(London, England time), at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan or Canadian
Prime Rate Loan) and at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, a Eurocurrency Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurocurrency Rate Loans, shall be irrevocable on and after the related Interest
Rate Determination Date, and each Borrower shall be bound to effect a conversion
or continuation in accordance therewith.

Section 2.10

Default Interest

.  Upon the occurrence and during the continuance of an Event of Default under
Section 8.01(a), (c) (in the case of a failure to perform or comply with any
term or condition contained in Section 6.07(a) or (b)), (f), (g), or (h) and, at
the request of the Required Lenders, any other Event of Default, the principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate (the “Default Rate”) that is 2.00% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, that in the
case of Eurocurrency Rate Loans denominated in Dollars and Canadian Dollars,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurocurrency Rate Loans shall
thereupon become Base Rate Loans or Canadian Prime Rate Loans, as applicable,
and shall thereafter bear interest payable upon demand at a rate which is 2.00%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans.  Payment or acceptance of the increased rates of interest provided
for in this Section 2.10 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.

Section 2.11

Fees

.  

(a)

The U.S. Borrower agrees to pay to Lenders (other than Defaulting Lenders)
having U.S. Revolving Exposure and Canadian Revolving Exposure, as applicable:

(i)

commitment fees equal to (1) the average of the daily difference between (a) the
U.S. Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding U.S. Revolving Loans plus (y) the U.S. Letter of Credit Usage, times
(2) the Applicable Revolving Commitment Fee Percentage;

(ii)

commitment fees equal to (1) the average of the daily difference between (a) the
Canadian Revolving Commitments and (b) the Dollar Equivalent of the





85

 




--------------------------------------------------------------------------------










aggregate principal amount of (x) all outstanding Canadian Revolving Loans plus
(y) the Canadian Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage;

(iii)

letter of credit fees equal to (1) the Applicable Margin for U.S. Revolving
Loans that are Eurocurrency Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such U.S. Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination); and

(iv)

letter of credit fees equal to (1) the Applicable Margin for Canadian Revolving
Loans that are Eurocurrency Rate Loans, times (2) the Dollar Equivalent of the
average aggregate daily maximum amount available to be drawn under all such
Canadian Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination).

All fees referred to in this Section 2.11(a) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.

(b)

The Foreign Borrower agrees to pay to Lenders (other than Defaulting Lenders)
having Foreign Revolving Exposure:

(i)

commitment fees equal to (1) the average of the daily difference between (a) the
Foreign Revolving Commitments and (b) the Euro Equivalent of the aggregate
principal amount of (x) all outstanding Foreign Revolving Loans plus (y) the
Foreign Letter of Credit Usage, times (2) the Applicable Revolving Commitment
Fee Percentage; and

(ii)

letter of credit fees equal to (1) the Applicable Margin for Foreign Revolving
Loans, times (2) the Euro Equivalent of the average aggregate daily maximum
amount available to be drawn under all such Foreign Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(b) shall be paid in Euros to the
Administrative Agent at its applicable Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.

(c)

Letter of Credit Fees.  

(i)

The U.S. Borrower agrees to pay directly to the applicable Issuing Bank, for its
own account, with respect to any standby U.S. Letters of Credit and standby
Canadian Letters of Credit a fronting fee in Dollars equal to 0.250%, per annum,
times the average aggregate daily maximum amount available to be drawn under all
such U.S. Letters of Credit and Canadian Letters of Credit (determined as of the
close of business on any date of determination).





86

 




--------------------------------------------------------------------------------










(ii)

The Foreign Borrower agrees to pay directly to the applicable Issuing Bank, for
its own account, with respect to any standby Foreign Letters of Credit a
fronting fee in Euros equal to 0.250%, per annum, times the average aggregate
daily maximum amount available to be drawn under all such Foreign Letters of
Credit (determined as of the close of business on any date of determination).

(iii)

The applicable Borrower agrees to pay fees to be agreed with the applicable
Issuing Bank in respect of all commercial Letters of Credit.

(iv)

The applicable Borrower agrees to pay such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with the applicable Issuing Bank’s standard schedule for such charges
and as in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

(d)

All fees referred to in Section 2.11(a), 2.11(b), 2.11(c)(i) and 2.11(c)(ii)
shall be calculated on the basis of a 360-day year and the actual number of days
elapsed and shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year during the applicable Revolving
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the applicable Revolving Commitment Termination Date.

(e)

In addition to any of the foregoing fees, the Borrowers agree to pay to Agents
such other fees (such as administrative agency fees) in the amounts and at the
times separately agreed upon.  The rate and timing of fees in respect of any
Ancillary Facility shall be determined by agreement between the relevant
Ancillary Lender and the Borrower under such Ancillary Facility based on normal
market rates and terms.  Certain fees separately agreed shall be payable to the
Lenders on the Closing Date as fee compensation for the funding of such Lender’s
Loans as availability of such Lender’s unfunded Revolving Commitment.  Such
closing fees shall be in all respect earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter.

Section 2.12

Scheduled Payments/Commitment Reductions

.  

(a)

The principal amounts of the U.S. Tranche A Term Loans shall be repaid in
consecutive quarterly installments (each, an “Installment”) in the aggregate
amounts set forth below on the dates set forth below (each, an “Installment
Date”), commencing on September 30, 2010:

Amortization Date

U.S. Tranche A Term Loan Installments

September 30, 2010

$4,596,250

December 31, 2010

$4,596,250

March 31, 2011

$4,596,250

June 30, 2011

$4,596,250





87

 




--------------------------------------------------------------------------------














September 30, 2011

$9,192,500

December 31, 2011

$9,192,500

March 31, 2012

$9,192,500

June 30, 2012

$9,192,500

September 30, 2012

$13,788,750

December 31, 2012

$13,788,750

March 31, 2013

$13,788,750

June 30, 2013

$13,788,750

September 30, 2013

$22,981,250

December 31, 2013

$22,981,250

March 31, 2014

$22,981,250

June 30, 2014

$22,981,250

September 30, 2014

$41,366,250

December 31, 2014

$41,366,250

March 31, 2015

$41,366,250

Tranche A Term Loan Maturity Date

Remainder




(b)

The principal amounts of the Foreign Tranche A Term Loans shall be repaid in
Installments in the aggregate amounts set forth below on the Installment Dates
set forth below, commencing on September 30, 2010:

Amortization Date

Foreign Tranche A Term Loan Installments

September 30, 2010

€1,250,000

December 31, 2010

€1,250,000

March 31, 2011

€1,250,000

June 30, 2011

€1,250,000

September 30, 2011

€2,500,000

December 31, 2011

€2,500,000

March 31, 2012

€2,500,000

June 30, 2012

€2,500,000

September 30, 2012

€3,750,000

December 31, 2012

€3,750,000

March 31, 2013

€3,750,000

June 30, 2013

€3,750,000





88

 




--------------------------------------------------------------------------------














September 30, 2013

€6,250,000

December 31, 2013

€6,250,000

March 31, 2014

€6,250,000

June 30, 2014

€6,250,000

September 30, 2014

€11,250,000

December 31, 2014

€11,250,000

March 31, 2015

€11,250,000

Tranche A Term Loan Maturity Date

Remainder




(c)

The principal amounts of the U.S. Tranche B Term Loans shall be repaid in
Installments in the aggregate amounts set forth below on the Installment Dates
set forth below, commencing on September 30, 2010:

Amortization Date

U.S. Tranche B Term Loan Installments

September 30, 2010

$2,507,750

December 31, 2010

$2,507,750

March 31, 2011

$2,507,750

June 30, 2011

$2,507,750

September 30, 2011

$2,507,750

December 31, 2011

$2,507,750

March 31, 2012

$2,507,750

June 30, 2012

$2,507,750

September 30, 2012

$2,507,750

December 31, 2012

$2,507,750

March 31, 2013

$2,507,750

June 30, 2013

$2,507,750

September 30, 2013

$2,507,750

December 31, 2013

$2,507,750

March 31, 2014

$2,507,750

June 30, 2014

$2,507,750

September 30, 2014

$2,507,750

December 31, 2014

$2,507,750

March 31, 2015

$2,507,750





89

 




--------------------------------------------------------------------------------














June 30, 2015

$2,507,750

September 30, 2015

$2,507,750

December 30, 2015

$2,507,750

March 31, 2016

$2,507,750

Tranche B Term Loan Maturity Date

Remainder




(d)

The principal amounts of the Foreign Tranche B Term Loans shall be repaid in
Installments in the aggregate amounts set forth below on the Installment Dates
set forth below, commencing on September 30, 2010:

Amortization Date

Foreign Tranche B Term Loan Installments

September 30, 2010

€750,000

December 31, 2010

€750,000

March 31, 2011

€750,000

June 30, 2011

€750,000

September 30, 2011

€750,000

December 31, 2011

€750,000

March 31, 2012

€750,000

June 30, 2012

€750,000

September 30, 2012

€750,000

December 31, 2012

€750,000

March 31, 2013

€750,000

June 30, 2013

€750,000

September 30, 2013

€750,000

December 31, 2013

€750,000

March 31, 2014

€750,000

June 30, 2014

€750,000

September 30, 2014

€750,000

December 31, 2014

€750,000

March 31, 2015

€750,000

June 30, 2015

€750,000

September 30, 2015

€750,000

December 30, 2015

€750,000





90

 




--------------------------------------------------------------------------------














March 31, 2016

€750,000

Tranche B Term Loan Maturity Date

Remainder




(e)

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be, in accordance with
Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Tranche A Term Loans
and the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
respectively.

Section 2.13

Voluntary Prepayments/Commitment Reductions

.

(a)

Voluntary Prepayments.  

(i)

Any time and from time to time (1) with respect to Base Rate Loans or Canadian
Prime Rate Loans, the U.S. Borrower may prepay any such Loans on any Business
Day in whole or in part, in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount; (2) with respect to
Eurocurrency Rate Loans, the applicable Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of, with
respect to Loans denominated in Dollars or Canadian Dollars and U.S. Revolving
Loans or Canadian Revolving Loans, $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and, with respect to Loans denominated in
Euros and all Foreign Revolving Loans, €5,000,000 and integral multiples of
€1,000,000 in excess of that amount; and (3) with respect to Swing Line Loans,
the U.S. Borrower may prepay any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $500,000, and in integral multiples of
$100,000 in excess of that amount.

(ii)

All such prepayments shall be made (1) upon not less than one Business Day’s
prior written notice in the case of Base Rate Loans or Canadian Prime Rate
Loans; (2) upon not less than three (3) Business Days’ prior written notice in
the case of Eurocurrency Rate Loans and (3) upon written notice on the date of
prepayment, in the case of Swing Line Loans;

in each case given to the Administrative Agent or applicable Swing Line Lender,
as the case may be, by 12:00 p.m. (New York City time) (or, with respect to
repayments of Foreign Loans, 12:00 p.m. London, England time) on the date
required (and the Administrative Agent or such Swing Line Lender, as the case
may be, shall promptly transmit such original notice by telefacsimile or
telephone to each Lender).  Upon the giving of any such notice, the principal
amount of the





91

 




--------------------------------------------------------------------------------










Loans specified in such notice shall become due and payable on the prepayment
date specified therein; provided that such a notice may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative if such condition is
not satisfied.  Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b)

Voluntary Commitment Reductions.   

(i)

The Borrower Representative may, upon not less than three (3) Business Days’
prior written notice confirmed in writing to the Administrative Agent (which
original written notice the Administrative Agent shall promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the U.S. Revolving Commitments, the Canadian Revolving Commitments
and/or the Foreign Revolving Commitments in an amount up to the amount by which
(x) the U.S. Revolving Commitments exceed the Total Utilization of U.S.
Revolving Commitments, (y) the Canadian Revolving Commitments exceed the Total
Utilization of Canadian Revolving Commitments or (z) the Foreign Revolving
Commitments exceed the Total Utilization of Foreign Revolving Commitments, as
applicable, at the time of such proposed termination or reduction; provided,
that any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of, with respect to U.S. Revolving Commitments and
Canadian Revolving Commitments, $5,000,000 and integral multiples of $1,000,000
in excess of that amount, and, with respect to Foreign Revolving Commitments,
€5,000,000 and integral multiples of €1,000,000 in excess of that amount.

(ii)

The Borrower Representative’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower
Representative’s notice and shall reduce the applicable Revolving Commitments of
each Lender proportionately to its Pro Rata Share thereof; provided that such a
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities, in which case such notice may be revoked by the Borrower
Representative if such conditions is not satisfied.

(c)

Below-Par Purchases.  Notwithstanding anything to the contrary contained in this
Section 2.13 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Loans of the U.S. Borrower
and its Subsidiaries, so long as no Default or Event of Default has occurred and
is continuing, either Borrower may repurchase outstanding Term Loans pursuant to
this Section 2.13(c) on the following basis:

(i)

The U.S. Borrower may make one or more offers (each, a “U.S. Offer”) to
repurchase all or any portion of the U.S. Tranche A Term Loans and U.S. Tranche
B Term Loans (such Term Loans, the “U.S. Offer Loans”), and the Foreign Borrower
may make one or more offers (each, a “Foreign Offer” and, together with each
U.S. Offer, an “Offer”) to repurchase all or any portion of the Foreign Tranche
A Term Loans and Foreign Tranche B Term Loans (such Term Loans, the “Foreign
Offer Loans”





92

 




--------------------------------------------------------------------------------










and, together with the U.S. Offer Loans, the “Offer Loans”); provided that, (A)
the applicable Borrower delivers notice of its intent to make such Offer to the
Administrative Agent at least five Business Days in advance of the launch of any
proposed Offer, (B) upon the launch of such proposed Offer, the applicable
Borrower delivers an irrevocable notice of such Offer to all applicable Term
Lenders (with a copy to the Administrative Agent) indicating (1) the last date
on which such Offer may be accepted, (2) the maximum dollar amount of such U.S.
Offer or maximum Euro amount of such Foreign Offer, as applicable, and (3) the
repurchase price per dollar of principal amount of such U.S. Offer Loans or the
repurchase price per Euro of principal amount of such Foreign Offer Loans, as
applicable, at which the applicable Borrower is willing to repurchase such Offer
Loans (which price shall be below par), (C) the maximum dollar amount of each
U.S. Offer and the maximum Euro amount of each Foreign Offer shall be an amount
reasonably determined by the applicable Borrower in consultation with the
Administrative Agent prior to the making of any such Offer; (D) the Borrower
shall hold such Offer open for a minimum period of days to be reasonably
determined by the Administrative Agent and the applicable Borrower prior to the
making of any such Offer; (E) a Term Lender who elects to participate in the
Offer may choose to sell all or part of such Term Lender’s Offer Loans; (F) such
Offer shall be made to all Term Lenders holding the Offer Loans on a pro rata
basis in accordance with the respective principal amount then due and owing to
the Term Lenders; provided, further that, if any Term Lender elects not to
participate in the Offer, either in whole or in part, the amount of such Term
Lender’s Offer Loans not being tendered shall be excluded in calculating the pro
rata amount applicable to the balance of such Offer Loans and (G) such Offer
shall be conducted pursuant to such procedures the Administrative Agent may
establish in consultation with the applicable Borrower (which shall be
consistent with this Section 2.13(c)) and that a Lender must follow in order to
have its Offer Loans repurchased, which procedures may include a requirement
that that the applicable Borrower represent and warrant that it does not have
any material non-public information with respect to any Loan Party (or its
Subsidiaries) that could be material to a Lender’s decision to participate in
such Offer;

(ii)

With respect to all repurchases made by the applicable Borrower such repurchases
shall be deemed to be voluntary prepayments pursuant to this Section 2.13 in an
amount equal to the aggregate principal amount of such Term Loans, provided that
such repurchases shall not be subject to the provisions of paragraphs (a) and
(b) of this Section 2.13 or Section 2.17;

(iii)

Upon the purchase by the applicable Borrower of any Term Loans, (A)
automatically and without the necessity of any notice or any other action, all
principal and accrued and unpaid interest on the Term Loans so repurchased shall
be deemed to have been paid for all purposes and shall be cancelled and no
longer outstanding for all purposes of this Agreement and all other Loan
Documents (and in connection with any Term Loan purchased pursuant to this
Section 2.13(c), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect such cancellation) and (B) the applicable
Borrower will promptly advise the Administrative Agent of the total amount of
Offer Loans that were repurchased from each Lender who elected to participate in
the Offer;





93

 




--------------------------------------------------------------------------------










(iv)

Failure by the Borrowers to make any payment to a Lender required by an
agreement permitted by this Section 2.13(c) shall not constitute an Event of
Default under Section 8.01(a);

(v)

No proceeds of any Revolving Loans may be used to purchase any Offer Loans, and
all amounts used to purchase Offer Loans shall be deemed to be a use of the
Available Amount; and

(vi)

The amount of such repurchases (based on the face value of the Term Loans
purchased thereby) shall be applied on a pro rata basis to reduce the remaining
Installments on the applicable Class of Term Loans pursuant to Section 2.12.

Section 2.14

Mandatory Prepayments/Commitment Reductions

.  

(a)

Asset Sales.  No later than ten (10) Business Days following the date of receipt
by any Group Member of any Net Cash Proceeds in respect of any Asset Sale
pursuant to Section 6.08(d), 6.08(j)(ii) or 6.08(k), the Term Loans shall be
repaid as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Cash Proceeds; provided, that so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower Representative shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries, to invest such Net Cash Proceeds within three
hundred sixty-five (365) days of receipt thereof in Additional Assets, which
investment may include the repair, restoration or replacement of the applicable
assets thereof, to the extent such investments are otherwise permitted under
this Agreement.

(b)

Insurance/Condemnation Proceeds.  No later than ten (10) Business Days following
the date of receipt by any Group Member, or the Administrative Agent as loss
payee, of any Net Cash Proceeds of the type described in clause (b) of the
definition thereof, the Term Loans shall be repaid as set forth in Section
2.15(b) in an aggregate amount equal to such Net Cash Proceeds; provided, that
so long as no Default or Event of Default shall have occurred and be continuing,
the Borrower Representative shall have the option, upon written notice to the
Administrative Agent, directly or through one or more of its Subsidiaries to
invest such Net Cash Proceeds within three hundred sixty-five (365) days of
receipt thereof in Additional Assets, which Investment may include the repair,
restoration or replacement of the applicable assets thereof.

(c)

Issuance or Incurrence of Debt.  No later than one (1) Business Day following
the date of receipt by any Group Member of any Net Cash Proceeds from the
issuance or incurrence of any Indebtedness of any Group Member (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01,
but including Indebtedness permitted to be incurred pursuant to Sections
6.01(d)(1)(ii) (except for Indebtedness incurred for the purpose of repaying
Revolving Loans), 6.01(n)(i) and 6.01(n)(ii), the Net Cash Proceeds of which are
required to prepay Term Loans, which Net Cash Proceeds shall be applied not
later than five (5) Business Days after receipt to the extent necessary to allow
the Borrowers to





94

 




--------------------------------------------------------------------------------










comply with Section 2.15(c)), the Term Loans shall be prepaid by the applicable
Borrower as set forth in Section 2.15(b) in an aggregate amount equal to 100.0%
of such Net Cash Proceeds.

(d)

Consolidated Excess Cash Flow.  In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
January 30, 2011), no later than ninety (90) days after the end of such Fiscal
Year, the Term Loans shall be prepaid by the applicable Borrower as set forth in
Section 2.15(b) in an aggregate amount equal to (i) 50% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Term Loans pursuant to
Section 2.13(a); provided, that if, as of the last day of the most recently
ended Fiscal Year, the Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.01(c)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
(x) less than 2.50:1.00 but at least 2.00:1.00, the U.S. Borrower shall only be
required to make the prepayments and/or reductions otherwise required hereby in
an amount equal to (i) 25% of such Consolidated Excess Cash Flow minus (ii)
voluntary repayments of the Loans (excluding repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments) or (y) less than 2.00:1.00, no such
payment shall be required.

(e)

Revolving Loans, Swing Line Loans and Letters of Credit.  The applicable
Borrower shall from time to time (i) prepay first, the Swing Line Loans, and
second, the Revolving Loans and (ii) if all such Loans are prepaid without
exhausting the excess referred to below, Cash Collateralize outstanding Letters
of Credit, in each case, to the extent necessary so that (x) the Total
Utilization of U.S. Revolving Commitments shall not at any time exceed the U.S.
Revolving Commitments then in effect, (y) the Total Utilization of Canadian
Revolving Commitments shall not at any time exceed the Canadian Revolving
Commitments then in effect and (z) the Total Utilization of Foreign Revolving
Commitments shall not at any time exceed the Foreign Revolving Commitments then
in effect.  Notwithstanding the foregoing, mandatory prepayments of Swing Line
Loans and Revolving Loans and Cash Collateralization of Letters of Credit that
would otherwise be required pursuant to this Section 2.14(e) solely as a result
of fluctuations in Exchange Rates from time to time shall only be required to be
made on the last Business Day of each month on the basis of the Exchange Rate in
effect on such Business Day.

(f)

Prepayment Certificate.  Concurrently with any prepayment of the Term Loans
pursuant to Sections 2.14(a) through 2.14(d), the Borrower Representative shall
deliver to the Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable Net Cash Proceeds
or Consolidated Excess Cash Flow, as the case may be.  In the event that the
Borrower Representative shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the applicable
Borrower shall promptly make an additional prepayment of the Term Loans in an
amount equal to such excess, and the Borrower Representative shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer describing such excess.

Section 2.15

Application of Prepayments/Reductions; Application of Proceeds of Collateral

.





95

 




--------------------------------------------------------------------------------










(a)

Application of Voluntary Prepayments by Type of Loans.  Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by the applicable
Borrower in the applicable notice of prepayment; provided that any voluntary
prepayment pursuant to Section 2.13(a) of Term Loans must be made pro rata to
all Term Loans (but may be applied to the Installments thereof as determined by
the Borrower Representative); provided, further, that in the event the
applicable Borrower fails to specify the Loans to which any such prepayment
shall be applied, such prepayment shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and applied to reduce in
direct order of maturity the next four scheduled Installments of the Tranche A
Term Loans and Tranche B Term Loans due and thereafter on a pro rata basis to
reduce the scheduled remaining Installments of the Tranche A Term Loans and
Tranche B Term Loans;

in each case, for the avoidance of doubt, allocated on a pro rata basis among
the applicable U.S. Loans and Foreign Loans.

(b)

Application of Mandatory Prepayments by Type of Loans.  Any amount required to
be paid pursuant to Sections 2.14(a) through 2.14(d) shall be applied to prepay
Term Loans on a pro rata basis in accordance with the respective outstanding
principal amounts thereof and further applied to reduce in direct order of
maturity the next four scheduled Installments due and thereafter on a pro rata
basis to the remaining scheduled Installments of principal of the Tranche A Term
Loans and Tranche B Term Loans, in each case, for the avoidance of doubt,
allocated on a pro rata basis among the applicable U.S. Loans and Foreign Loans.

(c)

Waivable Mandatory Prepayment.  Anything contained herein to the contrary
notwithstanding, so long as any Tranche A Term Loans are outstanding, in the
event the Borrower Representative is required to make any mandatory prepayment
(a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans, pursuant to
Section 2.14, not less than five (5) Business Days prior to the date (the
“Required Prepayment Date”) on which the Borrower Representative is required to
make such Waivable Mandatory Prepayment, the Borrower Representative shall
notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent shall promptly thereafter notify each Lender holding an
outstanding Tranche B Term Loan of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount.  Each such Lender may exercise such option by giving written notice to
the Borrower Representative and the Administrative Agent of its election to do
so on or before the third Business Day prior to the Required Prepayment Date (it
being understood that any Lender which does not notify the Borrower
Representative and the Administrative Agent of its election to exercise such
option on or before the third Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
 On the Required Prepayment Date, the applicable Borrower shall pay to the
Administrative Agent the amount of the Waivable





96

 




--------------------------------------------------------------------------------










Mandatory Prepayment, which amount shall be applied (i) in an amount equal to
that portion of the Waivable Mandatory Prepayment payable to those Lenders that
have elected not to exercise such option, to prepay the Tranche B Term Loans of
such Lenders (which prepayment shall be applied to the scheduled Installments of
principal of the Tranche B Term Loans in accordance with Section 2.15(b)), and
(ii) in an amount equal to that portion of the Waivable Mandatory Prepayment
otherwise payable to those Lenders that have elected to exercise such option, to
prepay the Tranche A Term Loans (which prepayment shall be applied to the
scheduled Installments of principal of the Tranche A Term Loans in accordance
with Section 2.15(b) and further applied to the scheduled Installments of
principal of the Tranche B Term Loans in accordance with Section 2.15(b)).

(d)

Application of Prepayments of Loans to Base Rate Loans and Eurocurrency Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
of U.S. Loans shall be applied first to Base Rate Loans and Canadian Prime Rate
Loans to the full extent thereof before application to Eurocurrency Rate Loans,
in each case in a manner which minimizes the amount of any payments required to
be made by the U.S. Borrower pursuant to Section 2.18(c).

(e)

Application of Proceeds of Collateral.  

(i)

Except as expressly set forth in clause (ii) below, all proceeds received by the
Administrative Agent from the Collateral Agent in respect of any sale of, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Administrative Agent against, the
Obligations in the following order of priority:  first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Administrative Agent and its agents and counsel,
and all other expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to indemnification hereunder (in its capacity
as the Administrative Agent and not as a Lender) and all advances made by the
Administrative Agent hereunder for the account of the applicable Loan Party, and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
the Credit Agreement, all in accordance with the terms hereof or thereof;
second, to the extent of any excess of such proceeds, to repay any outstanding
Swing Line Loans and amounts drawn under Letters of Credit and not reimbursed by
the applicable Borrower or the applicable Revolving Lenders; third, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties holding
such Obligations; and fourth, to the extent of any excess of such proceeds, to
the payment to or upon the order of the applicable Loan Party or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

(ii)

All proceeds received by the Administrative Agent from the Collateral Agent in
respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral of the Foreign Borrower or Foreign Guarantors shall
be applied in full or in part by the Administrative Agent against, the Foreign
Obligations in the following order of priority:  first, to the payment of all
costs and expenses of such





97

 




--------------------------------------------------------------------------------










sale, collection or other realization, including reasonable compensation to the
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith, and all amounts for which the Administrative Agent is
entitled to indemnification hereunder (in its capacity as the Administrative
Agent and not as a Lender) and all advances made by the Administative Agent
hereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof; second, to
the extent of any excess of such proceeds, to repay any outstanding amounts
drawn under Foreign Letters of Credit and not reimbursed by the applicable
Borrower or the applicable Revolving Lenders; third, to the extent of any excess
of such proceeds, to the payment of all other Foreign Obligations for the
ratable benefit of the Lenders and the Lender Counterparties holding such
Foreign Obligations; and fourth, to the extent of any excess of such proceeds,
to the payment to or upon the order of the applicable Loan Party or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

(iii)

It is acknowledged and agreed that the Collateral Agent will distribute proceeds
of Collateral to the Administrative Agent and, as applicable, the 2023
Debentures Trustee, as required by the terms of the Security Documents or the
2023 Debentures Intercreditor Agreement.  

Section 2.16

General Provisions Regarding Payments

.  

(a)

All payments by the Borrowers of principal, interest, fees and other Obligations
shall be made, with respect to the U.S. Loans or the U.S. Revolving Commitments,
  in Dollars, and, with respect to the Foreign Loans or the Foreign Revolving
Commitments, in Euros, in each case in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) or, with
respect to Foreign Loans or Foreign Revolving Commitments, 12:00 p.m. (London,
England time), on the date due at the Principal Office designated by the
Administrative Agent for the account of Lenders.  For purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrowers on the next
succeeding Business Day.

(b)

All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans, Base Rate Loans or Canadian Prime Rate
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

(c)

The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such





98

 




--------------------------------------------------------------------------------










Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(d)

Notwithstanding the foregoing provisions hereof, if any Conversion/ Continuation
Notice is withdrawn as to any Affected Lender or if any Affected Lender makes
Base Rate Loans in lieu of its Pro Rata Share of any Eurocurrency Rate Loans,
the Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

(e)

Subject to the provisos set forth in the definition of “Interest Period” as they
may apply to Revolving Loans, whenever any payment to be made hereunder with
respect to any Loan shall be stated to be due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and, with
respect to Revolving Loans only, such extension of time shall be included in the
computation of the payment of interest hereunder or of the Revolving Commitment
fees hereunder.

(f)

The Administrative Agent shall deem any payment by or on behalf of any Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) or, with respect to Foreign Loans or Foreign Revolving Commitments, 12:00
p.m. (London, England time), to be a non-conforming payment.  Any such payment
shall not be deemed to have been received by the Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day.  The Administrative Agent shall give prompt telephonic notice
to the Borrower Representative and each applicable Lender (confirmed in writing)
if any payment is non-conforming.  Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
8.01(a).  

(g)

If an Event of Default shall have occurred and not otherwise been waived, and
the maturity of the Obligations shall have been accelerated pursuant to Section
8.01, all payments or proceeds received by Agents hereunder in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 2.15(e).

(h)

If a CKI Blockage Event has occurred and is continuing, any payment, including
any prepayments or distribution of any kind or character (whether required by
this Agreement or optionally made by any Loan Party) shall be accompanied by a
certificate, duly executed by an Authorized Officer of the U.S. Borrower stating
that no part of such payment or distribution constitutes a CK Distribution, and
such reasonable evidence as the Administrative Agent may reasonably request
supporting such certification.

Section 2.17

Ratable Sharing

.  The Lenders to the U.S. Borrower agree among themselves, on the one hand, and
the Lenders to the Foreign Borrower hereby agree among themselves, on the other
hand, that, except as otherwise provided in the Security Documents with respect
to amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by





99

 




--------------------------------------------------------------------------------










counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Administrative Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The provisions of this
Section 2.17 shall not be construed to apply to (a) any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or payments made with proceeds of Collateral applied as set forth in Section
2.15(e) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.  For the avoidance of doubt no Lender to the Foreign Borrower shall
make payments to a Lender to the U.S. Borrower pursuant to this Section 2.17.

Section 2.18

Making or Maintaining Eurocurrency Rate Loans

.  

(a)

Inability to Determine Applicable Interest Rate.  In the event of any Market
Disruption, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower
Representative and each Lender of such determination, whereupon (i) with respect
to Loans denominated in Dollars or Canadian Dollars, (x) no Loans may be made
as, or converted to, Eurocurrency Rate Loans until such time as the
Administrative Agent notifies the Borrower Representative and Lenders that the
circumstances giving rise to such notice no longer exist and (y) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower Representative
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower Representative, and (ii) with respect
to Loans denominated in Euros or Other Foreign Currency, if the Administrative
Agent or the Borrower Representative so require, the Administrative Agent and
the Borrower Representative will negotiate in good faith for a period of not
more than 30 days in order to agree on a mutually acceptable substitute basis
for calculating the interest payable on the affected Eurocurrency Rate Loans
and, (x) if a substitute basis is agreed within that period between the
Administrative Agent and the Borrower Representative, then it shall apply in
accordance with its terms (and may be retrospective to the beginning of the
relevant Interest Period) and (y) unless and until a substitute basis is so
agreed, the interest payable to such Lenders on the applicable Eurocurrency Rate
Loans for the relevant





100

 




--------------------------------------------------------------------------------










Interest Period will be the rate notified to the Administrative Agent by that
Lender to be its cost of funds (from any source which it may reasonably select)
plus the Applicable Margin and, if applicable, Mandatory Costs.

(b)

Illegality.  Notwithstanding any other provision herein, if the adoption of or
any change in any law, treaty, governmental rules, regulation or guideline or
order, or in the interpretation or application thereof shall make it unlawful
for any Lender to make or maintain Eurocurrency Rate Loans as contemplated by
this Agreement (such Lender an “Affected Lender”), (i) the Commitment of such
Lender hereunder to make Eurocurrency Rate Loans, continue Eurocurrency Rate
Loans as such and convert Base Rate Loans or Canadian Prime Rate Loans to
Eurocurrency Rate Loans shall forthwith be canceled until such time as it shall
no longer be unlawful for such Lender to make or maintain the affected Loan and
(ii) with respect to any such Lender’s Loans then outstanding as Eurocurrency
Rate Loans denominated in Dollars or Canadian Dollars, if any, shall be
converted automatically to Base Rate Loans or Canadian Prime Rate Loans,
respectively, on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.  If
any such conversion of a Eurocurrency Rate Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18(c).

(c)

Compensation for Breakage or Non-Commencement of Interest Periods.  The
applicable Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to Lenders of funds borrowed by it to make or carry its
Eurocurrency Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender actually sustains as a
direct result of any of the following circumstances: (i) if for any reason
(other than a default by such Lender) a borrowing of any Eurocurrency Rate Loan
does not occur on a date specified therefor in a Borrowing Notice, or a
conversion to or continuation of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurocurrency Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurocurrency Rate Loans is not made on any date specified in a notice of
prepayment given by the applicable Borrower or the Borrower Representative.

(d)

Booking of Eurocurrency Rate Loans.  Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to or for the account of any of its branch offices
or the office of an Affiliate of such Lender.

(e)

Assumptions Concerning Funding of Eurocurrency Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurocurrency Rate Loans through the purchase of a Eurocurrency deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurocurrency Rate in an amount equal to the amount of such Eurocurrency
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of





101

 




--------------------------------------------------------------------------------










such Lender to the relevant office of such Lender; provided, that each Lender
may fund each of its Eurocurrency Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.18 and under Section 2.19.

Section 2.19

Increased Costs; Capital Adequacy

.  

(a)

Compensation For Increased Costs.  In the event that any Lender (which term
shall include the Issuing Bank for purposes of this Section 2.19(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurocurrency Rate Loans that are
reflected in the definition of Adjusted Eurocurrency Rate); or (ii) imposes any
other condition on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market or the relevant
off-shore interbank market for any Approved Currency; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans hereunder or acquiring participations in, issuing or
maintaining Letters of Credit hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the applicable Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to the Borrower Representative (with a
copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.  For the avoidance of
doubt, this Section 2.19(a) shall not apply to any Taxes, which shall be
governed by Section 2.20.  

(b)

Capital Adequacy Adjustment.  In the event that any Lender (which term shall
include the Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof in each case
that





102

 




--------------------------------------------------------------------------------










becomes effective after the date hereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive issued or
made after the date hereof regarding capital adequacy (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitment or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit, to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five (5) Business Days after receipt by the Borrower Representative from such
Lender of the statement referred to in the next sentence, the applicable
Borrower shall pay to such Lender such additional amount or amounts as shall
compensate such Lender or such controlling corporation on an after-tax basis for
such reduction. Such Lender shall deliver to the Borrower Representative (with a
copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

Section 2.20

Taxes; Withholding, Etc.

 

(a)

Payments to Be Free and Clear.  All sums payable by or on behalf of any Loan
Party hereunder and under any other Loan Document shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Indemnified Tax or Other Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority.

(b)

Withholding of Taxes.  If any Loan Party or any other Person is required by law
to make any deduction or withholding for or on account of any Indemnified Tax
from any sum paid or payable by or on behalf of any Loan Party to the
Administrative Agent or any Lender (which term shall include the Issuing Bank
for purposes of this Section 2.20(b)) under any of the Loan Documents: (i) the
applicable Loan Party shall notify the Administrative Agent in writing of any
such requirement or any change in any such requirement as soon as the applicable
Loan Party becomes aware of it; (ii) the applicable Borrower shall pay any such
Indemnified Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Loan Party) for its own
account or (if that liability is imposed on the Administrative Agent or such
Lender) on behalf of and in the name of the Administrative Agent or such Lender,
as the case may be; (iii) the sum payable by such Loan Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, the Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to what it would have received had
no such deduction, withholding or payment been required or made (after taking
into account any additional deduction, withholding or payment of any Indemnified
Taxes on such increased payment); and (iv) within thirty (30) days after the due
date of payment of any Indemnified Tax which it is required by clause (ii)





103

 




--------------------------------------------------------------------------------










above to pay, the applicable Loan Party shall deliver to the Administrative
Agent evidence satisfactory to the Administrative Agent and other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

(c)

Evidence of Exemption From Withholding Tax.  Any Lender (which term shall
include the Issuing Bank for purposes of this Section 2.20(c)) that is entitled
to an exemption from or reduction of withholding Tax under the law of the
jurisdiction in which any Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall, to the extent it may lawfully do so,
deliver to such Borrower and the Administrative Agent, at the time or times
prescribed by applicable requirements of law and reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable requirements of law and any other
information (including whether such Lender has complied with the FATCA) as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, each Lender that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes and that is a
Lender to a U.S. Loan (a “Non-U.S. Lender”) (for this purpose, including any
Commitment with respect thereto) shall, to the extent it is legally entitled to
do so, deliver to the Administrative Agent for transmission to the Borrower
Representative, on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date of the Assignment Agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be prescribed by law
or as may be necessary in the determination of the Borrower Representative or
the Administrative Agent (each in the reasonable exercise of its discretion),
(i) two (2) original copies of Internal Revenue Service Form W-8BEN (claiming
the benefits of any applicable income tax treaty), W-8ECI, W-8EXP and/or W-8IMY
(or, in each case, any successor forms), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code or reasonably requested by the Borrower Representative or the
Administrative Agent to establish that such Lender is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Loan Documents or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and is relying on the so-called “portfolio interest
exemption,” a Certificate re Non-Bank Status together with two (2) original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code or reasonably requested by the Borrower
Representative or the Administrative Agent to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the Loan
Documents.  Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower Representative on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two (2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms,





104

 




--------------------------------------------------------------------------------










certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent and
the Borrower Representative two (2) new original copies of Internal Revenue
Service Form W-8BEN, W-8ECI, W-8IMY, W-8EXP and/or W-9 (or, in each case, any
successor form), or a Certificate re Non-Bank Status, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Borrower Representative or the Administrative Agent to confirm or
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Loan Documents, or notify the Administrative
Agent and the Borrower Representative of its inability to deliver any such
forms, certificates or other evidence.  No Borrower shall be required to pay any
additional amount to any Non-U.S. Lender under Section 2.20(b)(iii) with respect
to Indemnified Taxes imposed by reason of such Lender’s failure (1) to deliver
the forms, certificates or other evidence required by this Section 2.20(c) or
(2) to notify the Administrative Agent and the Borrower Representative of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, that if such Lender shall have satisfied the requirements to
deliver forms, certificates or other evidence under this Section 2.20(c) on the
Closing Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.20(c)
shall relieve any Loan Party of its obligation to pay any additional amounts
pursuant to this Section 2.20 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof that becomes
effective after such date, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

(d)

Without limiting the provisions of Section 2.20(b), each Loan Party shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law.  Each Loan Party or the Borrower Representative shall deliver to
the Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to the Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.

(e)

If the Administrative Agent or a Lender (which term shall include the Issuing
Bank for purposes of this Section 2.20(e)) receives a refund of any amount as to
which a Borrower has made any payments pursuant to this Section 2.20, the
Administrative Agent or such Lender shall pay over any such refund to such
Borrower, net of such Lender’s expenses and out-of-pocket costs; provided that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (including any applicable
interest, fees and penalties) in the event that the Administrative Agent or such
Lender is required to repay such refund to the relevant Governmental Authority.

(f)

The Loan Parties shall jointly and severally indemnify the Administrative Agent
and any Lender (which term shall include Issuing Bank for purposes of this
Section





105

 




--------------------------------------------------------------------------------










2.20(f)) for the full amount of Indemnified Taxes for which additional amounts
are required to be paid pursuant to Section 2.20(b) and Other Taxes, in each
case arising in connection with this Agreement or any other Loan Document
(including any such Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by the
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to such Loan Party shall be conclusive
absent manifest error.  Such payment shall be due within thirty (30) days of
such Loan Party’s receipt of such certificate.

Section 2.21

Obligation to Mitigate

.  Each Lender (which term shall include the Issuing Bank for purposes of this
Section 2.21) agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans or Letters of Credit, as the case
may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender or (b) take such other measures as such Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect the interests of such Lender in any material respect;
provided, that such Lender shall not be obligated to utilize such other office
pursuant to this Section 2.21 unless the Borrower Representative agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above.  A certificate as to the amount of any such
expenses payable by the Borrower Representative pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower Representative (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  For the
avoidance of doubt, nothing in this Section 2.21 shall relieve any Lender from
its obligations pursuant to Section 2.20(c) of this Agreement.

Section 2.22

Defaulting Lenders

.  Notwithstanding anything to the contrary contained in this Agreement, if any
obligations of any Lender to purchase participations in or otherwise refinance
or support any Swing Line Loans or Letters of Credit exist at the time any
Lender having a Revolving Commitment becomes a Defaulting Lender (such Lender, a
“Defaulting Revolving Lender”) then:  





106

 




--------------------------------------------------------------------------------










(a)

all obligations of the applicable Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support such Swing Line Loans and
Letters of Credit shall be reallocated among the non-Defaulting Revolving
Lenders of the applicable Class in accordance with their respective Pro Rata
Share thereof, but only to the extent (i) (x) with respect to U.S. Swing Line
Loans and U.S. Letters of Credit, the sum of the non-Defaulting Revolving
Lenders’ Pro Rata Shares of the Total Utilization of U.S. Revolving Commitments
plus such Defaulting Revolving Lender’s Pro Rata Share of U.S. Revolving
Exposure do not exceed the total of all non-Defaulting Revolving Lenders’ U.S.
Revolving Commitments, (y) with respect to Canadian Swing Line Loans and
Canadian Letters of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro
Rata Shares of the Total Utilization of Canadian Revolving Commitments plus such
Defaulting Revolving Lender’s Pro Rata Share of Canadian Revolving Exposure do
not exceed the total of all non-Defaulting Revolving Lenders’ Canadian Revolving
Commitments and (z) with respect to Foreign Letters of Credit, the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the Total Utilization of
Foreign Revolving Commitments plus such Defaulting Revolving Lender’s Pro Rata
Share of Foreign Revolving Exposure do not exceed the total of all
non-Defaulting Revolving Lenders’ Foreign Revolving Commitments and (ii) in each
case, the conditions set forth in Section 3.02 are satisfied at such time;

(b)

if the reallocation described in clause (a) above cannot, or can only partially,
be effected, the applicable Borrower shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swing Line
Loans to the extent the obligations of the applicable Defaulting Revolving
Lender to purchase participations in or otherwise refinance or support Swing
Line Loans have not been reallocated pursuant to clause (a) above and (ii)
second, within three Business Days following notice by the Administrative Agent,
Cash Collateralize such Defaulting Revolving Lender’s Pro Rata Share of the
obligations to purchase participations in or otherwise refinance or support
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (a) above) for so long as such obligations are outstanding; and

(c)

if the obligations of the applicable Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support Letters of Credit are
reallocated among the non-Defaulting Revolving Lenders pursuant to clause (a)
above, then the fees payable to the Lenders pursuant to Section 2.11 shall be
adjusted in accordance with such non-Defaulting Revolving Lenders’ Pro Rata
Shares.

Section 2.23

Removal or Replacement of a Lender

.  Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to the
Borrower Representative that such Lender is an Affected Lender or that such
Lender is entitled to receive payments under Section 2.18, 2.19 or 2.20, (ii)
the circumstances which have caused such Lender to be an Affected Lender or
which entitle such Lender to receive such payments remain in effect, and (iii)
such Lender shall fail to withdraw such notice within five (5) Business Days
after the Borrower Representative’s request for such withdrawal; or (b) (i) any
Lender shall become a Defaulting Lender, (ii) such Defaulting Lender’s default
remains in effect and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five (5)
Business Days thereafter; or (c) in connection with any proposed amendment,
modification,





107

 




--------------------------------------------------------------------------------










termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.05(b), the consent of Required Lenders shall have
been obtained but the consent of one or more of such other Lenders (each, a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower Representative
may, by giving written notice to the Administrative Agent and any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each, a “Replacement Lender”) in accordance with the provisions of Section
10.06 and the applicable Borrower shall pay the fees, if any, payable thereunder
in connection with any such assignment from an Increased-Cost Lender, a
Non-Consenting Lender or a Defaulting Lender; provided, that (1) on the date of
such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings on Letters of Credit that have been
funded by such Terminated Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.11, such amounts to be calculated based on the Dollar Equivalent thereof with
respect to the U.S. Term Loans, U.S. Revolving Commitments or Canadian Revolving
Commitments and based on the Euro Equivalent thereof with respect to the Foreign
Term Loans or Foreign Revolving Commitments; (2) on the date of such assignment,
the applicable Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender; provided, that the applicable Borrower may not make such election with
respect to any Terminated Lender that is also the Issuing Bank unless, prior to
the effectiveness of such election, the applicable Borrower shall have caused
each outstanding Letter of Credit issued thereby to be cancelled, replaced or
Cash Collateralized. Upon the prepayment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s Revolving Commitments, if
any, such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, that any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.  Each Lender agrees that
if a Borrower exercises its option hereunder to cause an assignment by such
Lender as a Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.06.  In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.06 on behalf of a Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06.

Section 2.24

Incremental Facilities

.  The Borrower Representative may by written notice to the Administrative Agent
at any time more than 90 days after the Closing Date elect to request (A) prior
to the Revolving





108

 




--------------------------------------------------------------------------------










Commitment Termination Date, an increase to the existing Revolving Commitments
(any such increase, the “Incremental Revolving Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “Incremental Term
Loan Commitments”), by an amount not in excess of $250,000,000 in the aggregate
and not less than $25,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent or such lesser amount that shall constitute
the difference between $250,000,000 and all such Incremental Revolving
Commitments and Incremental Term Loan Commitments obtained prior to such date),
and integral multiples of $10,000,000 in excess of that amount.  Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
the Borrower Representative proposes that the Incremental Revolving Commitments
or Incremental Term Loan Commitments, as applicable, shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, an “Incremental
Revolving Loan Lender” or “Incremental Term Loan Lender”, as applicable) to whom
the Borrower Representative proposes any portion of such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, be allocated
and the amounts of such allocations; provided that the Administrative Agent may
elect or decline to arrange such Incremental Revolving Commitments or
Incremental Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the Incremental Revolving Commitments
or Incremental Term Loan Commitments may elect or decline, in its sole
discretion, to provide an Incremental Revolving Commitment or an Incremental
Term Loan Commitment.  Such Incremental Revolving Commitments or Incremental
Term Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (2) both before
and after giving effect to the making of any Series of Incremental Term Loans,
each of the conditions set forth in Section 3.02 shall be satisfied; (3) the
U.S. Borrower shall be in pro forma compliance with each of the covenants set
forth in Section 6.07 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such Incremental Revolving Commitments or
Incremental Term Loan Commitments, as applicable; (4) the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the applicable Borrower, the Incremental Revolving Loan Lender or Incremental
Term Loan Lender, as applicable, and the Administrative Agent, and each of which
shall be recorded in the Register and each Incremental Revolving Loan Lender and
Incremental Term Loan Lender shall be subject to the requirements set forth in
Section 2.20(c); (5) the applicable Borrower shall make any payments required
pursuant to Section 2.18(c) in connection with the Incremental Revolving
Commitments; (6) the applicable Borrower shall deliver or cause to be delivered
any legal opinions or other documents (including modifications of Mortgages and
title insurance endorsements or policies) as reasonably requested by the
Administrative Agent in connection with any such transaction and (7) the
applicable Borrower shall have paid all fees and expenses owing to the Agents
and the Lenders in respect of such Incremental Revolving Commitments or
Incremental Term Loan Commitments.  Any Incremental Term Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of
Incremental Term Loans for all purposes of this Agreement.





109

 




--------------------------------------------------------------------------------










On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with Revolving Commitments of the same Class shall assign to
each of the Incremental Revolving Loan Lenders, and each of the Incremental
Revolving Loan Lenders shall purchase from each of such Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
applicable Revolving Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Lenders with Revolving
Commitments of the same Class and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Incremental Revolving Commitments to the Revolving Commitments of the
applicable Class, (b) each Incremental Revolving Commitment shall be deemed for
all purposes a Revolving Commitment of the applicable Class and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan of the applicable Class and (c) each Incremental Revolving Loan
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto.

On any Increased Amount Date on which any Incremental Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the Borrowers (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower Representative’s notice of each Increased Amount Date and in respect
thereof (y) the Incremental Revolving Commitments and the Incremental Revolving
Loan Lenders or the Series of Incremental Term Loan Commitments and the
Incremental Term Loan Lenders of such Series, as applicable and (z) in the case
of each notice to any applicable Lender with Revolving Commitments, the
respective interests in such Lender’s Revolving Loans, in each case subject to
the assignments contemplated by this Section.

The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche B Term Loans of the same Class.
 The terms and provisions of the Incremental Revolving Loans shall be identical
to the Revolving Loans of the same Class.  In the case of any Incremental Term
Loans, (i) the Weighted Average Life to Maturity of all Incremental Term Loans
of any Series shall be no shorter than the Weighted Average Life to Maturity of
the Tranche B Terms Loans, (ii) the applicable Incremental Term Loan Maturity
Date of each Series shall be no earlier than the final maturity of the Term
Loans, and (iii) the yield and all other terms applicable to the Incremental
Term Loans of each Series shall be determined by the Borrower Representative and
the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided, however, that the yield applicable to the Incremental Term
Loans (after giving effect to all rate floors and all fees or original issue
discount payable with respect to such Incremental Term Loans), as reasonably
determined by the Administrative Agent, shall not be greater than the applicable
interest rate (including the





110

 




--------------------------------------------------------------------------------










Applicable Margin and rate floor) payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to the
Tranche B Term Loans, plus 0.25% per annum unless (i) the interest rate with
respect to the Tranche B Term Loans is increased so as to cause the then
applicable interest rate under this Agreement on the Tranche B Term Loans to be
not more than 0.25% less than the yield then applicable to the Incremental Term
Loans (after giving effect to all rate floors and all fees or original issue
discount payable with respect to such Incremental Term Loans) and (ii) the
interest rate with respect to Tranche A Term Loans is increased by an amount
equal to the amount of any increase in the interest rate for Tranche B Term
Loans pursuant to clause (i).  Any Incremental Revolving Loans will be
documented solely as an increase to the Revolving Commitments of the same Class
without any change in terms, other than any change that is more favorable to the
Revolving Lenders and applies equally to all Revolving Loans and Revolving
Commitments of the same Class.  Each Joinder Agreement may, without the consent
of any Lender other than the applicable Incremental Revolving Loan Lender or
Incremental Term Loan Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to effect the provisions of this Section 2.24.  

Section 2.25

Appointment of Borrower Representative

.  Each Borrower hereby appoints the Borrower Representative as its agent,
attorney-in-fact and representative for the purpose of (i) making any borrowing
requests or other requests required under this Agreement, (ii) the giving and
receipt of notices by and to Borrowers under this Agreement, (iii) the delivery
of all documents, reports, financial statements and written materials required
to be delivered by Borrowers under this Agreement, and (iv) all other purposes
incidental to any of the foregoing.  Each Borrower agrees that any action taken
by the Borrower Representative as the agent, attorney-in-fact and representative
of the Borrowers shall be binding upon each Borrower to the same extent as if
directly taken by such Borrower.

Section 2.26

Ancillary Facilities.

(a)

Type of Facility.  An Ancillary Facility may be by way of: (i) an overdraft
facility; (ii) a guarantee, bonding, documentary or stand-by letter of credit
facility; (iii) a term loan facility; (iv) a derivatives facility; (v) a foreign
exchange facility; or (vi) any other facility or accommodation reasonably
necessary or useful in connection with the business of the Group or any member
thereof and which is agreed by the Borrower Representative with an Ancillary
Lender.

(b)

Availability.

(i)

If the Foreign Borrower or any other Ancillary Borrower and a Lender agree and
except as otherwise provided in this Agreement, such Lender may provide an
Ancillary Facility on a bilateral basis in place of all or part of that Lender's
unutilized Foreign Revolving Commitment (which, except for the purposes of
determining the Required Lenders and for the purpose of Section 2.23, shall be
reduced by the amount of the Ancillary Commitment under that Ancillary
Facility).  





111

 




--------------------------------------------------------------------------------










(ii)

An Ancillary Facility shall not be made available unless, not later than five
(5) Business Days prior to the Ancillary Commencement Date for such Ancillary
Facility, the Administrative Agent has been notified in writing by the Borrower
Representative that such Ancillary Facility has been established and specifying
(1) the proposed Ancillary Commencement Date and expiration date of the
Ancillary Facility; (2) the proposed type of Ancillary Facility to be provided,
(3) the proposed Ancillary Lender and Ancillary Borrower, (4) the proposed
Ancillary Commitment, the maximum amount of the Ancillary Facility and, if the
Ancillary Facility is an overdraft facility comprising more than one account,
its maximum gross amount (that amount being the "Designated Gross Amount") and
its maximum net amount (that amount being the "Designated Net Amount"); and (5)
the proposed currency of the Ancillary Facility (if not denominated in Euros).

(iii)

The Administrative Agent shall promptly notify the Ancillary Lender and the
other Lenders of the establishment of an Ancillary Facility.  Subject to
compliance with clause (b)(ii) above, (x) the Lender concerned will become an
Ancillary Lender and (y) the Ancillary Facility will be available, with effect
from the date agreed by the Borrower Representative, the applicable Ancillary
Borrower and the Ancillary Lender.

(iv)

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Lender other than the relevant Ancillary Lender unless such
amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Section 2.26).  In such a case, the provisions of this
Agreement with regard to amendments and waivers will apply.

(c)

Terms of Ancillary Facilities.

(i)

Except as provided below, the terms of any Ancillary Facility will be those
agreed by the applicable Ancillary Lender and the applicable Ancillary Borrower;
provided that such terms (1) must be based upon normal commercial terms at that
time (except as varied by this Agreement); (2) may allow only the applicable
Ancillary Borrower to use the Ancillary Facility; (3) may not allow the
Ancillary Outstandings to exceed the Ancillary Commitment; (4) may not allow the
Ancillary Commitment of a Lender to exceed the Foreign Revolving Commitment of
that Lender; and (5) shall require that the Ancillary Commitment shall be
reduced to zero, and that all Ancillary Outstandings shall be repaid (or cash
collateralized in a manner acceptable to the applicable Ancillary Lender) not
later than the Foreign Revolving Commitment Termination Date (or such earlier
date as the Foreign Revolving Commitment of the relevant Ancillary Lender is
reduced to zero).

(ii)

If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for (x) Sections
2.08(d), 2.08(g), and 2.11(d) which shall not prevail for the purposes of
calculating fees, interest or commission relating to an Ancillary Facility; (y)
an Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents





112

 




--------------------------------------------------------------------------------










shall prevail to the extent required to permit the netting of balances on those
accounts; and (z) where the relevant term of this Agreement would be contrary
to, or inconsistent with, the law governing the relevant Ancillary Document, in
which case that term of this Agreement shall not prevail.

(iii)

Interest, commission and fees on Ancillary Facilities are dealt with in Sections
2.08(h) and 2.11(e).

(d)

Repayment of Ancillary Facility.

(i)

An Ancillary Facility shall cease to be available on the Foreign Revolving
Commitment Termination Date or such earlier date on which its expiration occurs
or on which it is cancelled in accordance with the terms of this Agreement or
the applicable Ancillary Facility.

(ii)

If an Ancillary Facility expires in accordance with its terms, the Ancillary
Commitment of the Ancillary Lender shall be reduced to zero (and such Lender’s
Foreign Revolving Commitment shall be increased accordingly).

(iii)

No Ancillary Lender may demand repayment or prepayment of any amounts or demand
cash collateralization for any liabilities made available or incurred by it
under its Ancillary Facility (except where the Ancillary Facility is provided on
a net limit basis to the extent required to bring any gross outstandings down to
the net limit) unless (x) the Foreign Revolving Commitments have been cancelled
in full, or all outstanding Foreign Revolving Loans have become due and payable
in accordance with the terms of this Agreement, or the Administrative Agent has
declared all outstanding Foreign Revolving Loans immediately due and payable, or
the expiration date of the Ancillary Facility occurs; (y) it becomes unlawful in
any applicable jurisdiction for the Ancillary Lender to perform any of its
obligations as contemplated by this Agreement or to fund, issue or maintain its
participation in its Ancillary Facility; or (z) the Ancillary Outstandings (if
any) under that Ancillary Facility can be refinanced by a Foreign Revolving Loan
and the Ancillary Lender gives sufficient notice to enable a Foreign Revolving
Loan to be made to refinance those Ancillary Outstandings.

(iv)

For the purposes of determining whether or not the Ancillary Outstandings under
an Ancillary Facility mentioned in clause (c)(iii)(z) above can be refinanced by
a Foreign Revolving Loan, (x) the Foreign Revolving Commitment of the Ancillary
Lender will be increased by the amount of its Ancillary Commitment; and (y) the
Foreign Revolving Loan may (so long as clause (c)(iii)(x) above does not apply)
be made irrespective of whether a Default is outstanding or any other applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are applied in refinancing those Ancillary Outstandings) and irrespective of
whether the applicable Foreign Borrower or the Borrower Representative shall
have delivered a Borrowing Notice.

(v)

On the making of a Foreign Revolving Loan to refinance Ancillary Outstandings,
(x) each Lender will participate in such Foreign Revolving Loan on a pro





113

 




--------------------------------------------------------------------------------










rata basis in accordance with its respective Foreign Revolving Commitment (as
determined by the Administrative Agent); and (y) the relevant Ancillary Facility
shall be cancelled.

(vi)

In relation to an Ancillary Facility which comprises an overdraft facility where
a Designated Net Amount has been established, the Ancillary Lender providing
that Ancillary Facility shall only be obliged to take into account for the
purposes of calculating compliance with the Designated Net Amount those credit
balances which it is permitted to take into account by the then current law and
regulations in relation to its reporting of exposures to applicable regulatory
authorities as netted for capital adequacy purposes.

(e)

Ancillary Outstandings.

Each Ancillary Borrower and each Ancillary Lender agrees with and for the
benefit of each Lender that (i) the Ancillary Outstandings under any Ancillary
Facility provided by that Ancillary Lender shall not exceed the Ancillary
Commitment applicable to that Ancillary Facility and where the Ancillary
Facility is an overdraft facility comprising more than one account, Ancillary
Outstandings under that Ancillary Facility shall not exceed the Designated Net
Amount in respect of that Ancillary Facility; and (ii) where all or part of the
Ancillary Facility is an overdraft facility comprising more than one account,
the Ancillary Outstandings (calculated on the basis that the words in
parentheses in paragraph (a) of the definition of that term were deleted) shall
not exceed the Designated Gross Amount applicable to that Ancillary Facility.

(f)

Information.

Each Ancillary Borrower and each Ancillary Lender shall, promptly upon request
by the Administrative Agent, supply the Administrative Agent with any
information relating to the operation of an Ancillary Facility (including the
Ancillary Outstandings) as the Administrative Agent may reasonably request from
time to time. The Ancillary Borrowers consents to all such information being
released to the Administrative Agent and the Lenders.

(g)

Foreign Revolving Facility Commitment Amounts. Notwithstanding any other term of
this Agreement, each Lender shall ensure that at all times its Foreign Revolving
Commitment (excluding for these purposes any reduction in a Lender’s Foreign
Revolving Commitment attributable to the relevant Ancillary Commitment) is not
less than its Ancillary Commitment.

(h)

Affiliates of Lenders as Ancillary Lenders.

(i)

Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Lender.  In such case, the Lender and its Affiliate shall be treated
as a single Lender having a Foreign Revolving Commitment of the relevant Lender.

(ii)

To become an Ancillary Lender hereunder, an Affiliate of a Lender must be
designated in the notice required in respect of the applicable Ancillary
Facility pursuant to Section 2.26(b)(ii) hereof or otherwise in a writing signed
by an Authorized Officer of the applicable Ancillary Borrower and delivered to
the Administrative Agent,





114

 




--------------------------------------------------------------------------------










and shall deliver to the Administrative Agent such documentation as the
Administrative Agent shall reasonably require.  

(iii)

Each Lender shall ensure that each of its Affiliates that becomes an Ancillary
Lender will comply with any obligations imposed upon it pursuant to this
Agreement.  Where this Agreement imposes an obligation on an Ancillary Lender
and the relevant Ancillary Lender is an Affiliate of a Lender which is not a
party to this Agreement, the relevant Lender shall ensure that the obligation is
performed by its Affiliate.

(i)

Closing Date Ancillary Facility.  The parties agree, notwithstanding anything
herein to the contrary, that (i) on the Closing Date, the Closing Date Ancillary
Facility shall be an Ancillary Facility, the Foreign Borrower shall be an
Ancillary Borrower and Fortis Bank (Nederland) N.V. shall be an Ancillary
Lender, in each case for all purposes hereunder, and (ii) upon becoming a
Guarantor hereunder pursuant to the execution and delivery of a Counterpart
Agreement, each of Tommy Hilfiger Group B.V. and Tommy Hilfiger Europe B.V.
shall be an Ancillary Borrower for all purposes hereunder.  

ARTICLE III.
CONDITIONS PRECEDENT

Section 3.01

Closing Date

.  The obligation of each Lender to make a Credit Extension on the Closing Date
is subject to the satisfaction, or waiver of the following conditions on or
before the Closing Date:

(a)

Loan Documents.  The Administrative Agent shall have received each of the Credit
Agreement, the U.S. Security Agreements, the Dutch Closing Security Documents,
the Intercreditor Agreements, a Mortgage in respect of each Closing Date
Mortgaged Property and the Intellectual Property Security Agreements, in each
case, executed and delivered by each applicable Loan Party.  

(b)

Organizational Documents; Incumbency.  The Administrative Agent shall have
received in relation to each U.S. Loan Party, the Foreign Borrower, Tommy
Hilfiger Group B.V. (but solely with respect to clause (1) and (4) below),
Trumpet C.V., Prince 1 B.V. and Prince 2 B.V. (1) copies of each Organizational
Document and, to the extent applicable, certified as of a recent date by the
appropriate governmental official; (2) corporate or entity certificates
incorporating, without limitation, signature and incumbency certificates of the
officers, managers, members and/or directors of such Person executing the Loan
Documents to which it is a party; (3) to the extent applicable, resolutions of
the Board of Directors (which, in the case of each Dutch Loan Party other than
Trumpet C.V., shall be its board of managing directors) approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Closing Date, certified (to the extent required under applicable
law or customary in accordance with local law or practice) as of the Closing
Date by its secretary, its assistant secretary, director or any other competent
officer or appropriate person as being in full force and effect without
modification or amendment; (4) to the extent required under applicable law, the
relevant entity’s





115

 




--------------------------------------------------------------------------------










Organizational Documents or internal regulations or, customary in accordance
with local law or practice, a copy of resolutions from the general meeting of
shareholders or its partners approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment and (5) to the
extent required under applicable law or customary in accordance with local law
or practice, a good standing certificate from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, dated
a recent date prior to the Closing Date.

(c)

Organizational and Capital Structure Chart.  The organizational structure and
capital structure of the Group, after giving effect to the Acquisition, shall be
as set forth on Schedule 3.01(c).

(d)

Capitalization of the Group; Concurrent Transactions.  On or before the Closing
Date:

(i)

the Administrative Agent shall have received evidence that the Equity
Contribution shall have been made and that the U.S. Borrower shall have received
the proceeds of the Equity Contribution (or, with respect to the equity issued
to private investors, all conditions precedent to the initial funding of such
Equity Contribution shall have been satisfied);

(ii)

the 2020 Note Documents and all other agreements and documents contemplated
thereby shall have been entered into and shall be effective and the U.S.
Borrower shall have received, or substantially concurrently with the initial
borrowings under this Agreement shall receive, gross proceeds of the 2020 Notes
on the Closing Date in an aggregate amount of not less than $600,000,000 (or the
conditions to the issuance of the 2020 Notes, other than the funding of the
initial borrowings under this Agreement or the satisfaction of the conditions
set forth in this Section 3.01, shall have been satisfied or substantially
concurrently with the initial borrowings under this Agreement shall be
satisfied);

(iii)

(x) the aggregate proceeds of the Equity Contribution, together with the
proceeds of the 2020 Notes, the initial borrowings under this Agreement and
available cash of the U.S. Borrower and the Acquired Business shall be
sufficient to consummate the Acquisition, refinance all Existing Credit
Facilities Indebtedness, tender for and satisfy and discharge the Existing Notes
and to pay the Transaction Costs, (y) the Acquisition shall have been
consummated, or shall be consummated substantially concurrently with the initial
borrowings under this Agreement, including the issuance of common equity to the
Seller as required by the terms of the Acquisition Agreement, in accordance with
the terms of the Acquisition Documents and (z) all conditions to the Acquisition
set forth in the Acquisition Agreement shall have been satisfied or duly waived;
provided, that no material amendment, modification or waiver of any term of the
Acquisition Agreement or any condition to the U.S. Borrower’s obligation to
consummate the Acquisition thereunder shall be made or granted, as the case may
be, without the prior written consent of the Administrative Agent (it being
understood that





116

 




--------------------------------------------------------------------------------










any change in the price (including any price decrease) or structure of the
Acquisition and any changes to the waiver of jury trial, jurisdiction or third
party beneficiary language affecting the Lenders shall be deemed to be material
and shall require the prior written consent of the Administrative Agent);

(e)

Existing Indebtedness.  On the Closing Date, substantially concurrently with the
initial borrowings under this Agreement, the Group shall have (1) repaid in full
all Existing Credit Facilities Indebtedness, (2) terminated any commitments to
lend or make other extensions of credit thereunder (in the cases of clauses (1)
and (2), other than the ancillary facilities thereunder as set forth on Schedule
3.01(e) that will become Ancillary Facilities hereunder), (3) delivered to the
Administrative Agent all documents or instruments necessary to release all Liens
securing Existing Credit Facilities Indebtedness or other obligations of the
Group thereunder being repaid on the Closing Date, and (4) made arrangements
satisfactory to the Administrative Agent with respect to any letters of credit
outstanding thereunder.  The Existing Notes shall have substantially all
restrictive covenants contained in such Existing Notes removed therefrom and a
notice of redemption shall have been irrevocably delivered for such Existing
Notes and all funds necessary for such redemption shall have been irrevocably
deposited into escrow to fund such redemption.

(f)

Governmental Authorizations and Consents.  Each Loan Party (other than the
Foreign Guarantors) shall have obtained all material Governmental Authorizations
and all material consents of other Persons, in each case that are necessary in
connection with the transactions contemplated by the Loan Documents and the
Acquisition Agreement, and each of the foregoing shall be in full force and
effect.

(g)

U.S. Real Estate Assets.  In order to create in favor of the Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in
certain Real Estate Assets located in the United States, the Collateral Agent
shall have received from each applicable Loan Party:

(1)

fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.01(g) (each, a “Closing Date Mortgaged Property”);

(2)

an opinion of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) in each state in which a Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(3)

in the case of each Leasehold Property that is a Closing Date Mortgaged
Property, (A) a Landlord Consent if the applicable landlord has delivered such
Landlord Consent (it being agreed that the U.S. Borrower shall use commercially
reasonable efforts to obtain a Landlord Consent; provided that the U.S. Borrower
shall not be required to expend any funds or grant any concession





117

 




--------------------------------------------------------------------------------










to obtain such Landlord Consent), and (B) evidence that such Leasehold Property
is a Recorded Leasehold Interest;

(4)

ALTA mortgagee title insurance policies or unconditional commitments therefor
issued by one or more title companies (the “Title Company”) reasonably
satisfactory to the Collateral Agent with respect to each Closing Date Mortgaged
Property (each, a “Title Policy”), in amounts not less than 110% of the fair
market value of each Closing Date Mortgaged Property insuring the title to each
of the Closing Date Mortgaged Properties vested in the applicable Loan Party and
insuring the Collateral Agent that the relevant Mortgage creates a valid and
enforceable First Priority mortgage Lien on the Closing Date Mortgaged Property
encumbered thereby, each of which Title Policy (A) shall include all
endorsements reasonably requested by the Collateral Agent and (B) shall provide
for affirmative insurance and such reinsurance as the Collateral Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent; and evidence satisfactory to the
Collateral Agent that the applicable Loan Party has (i) delivered to the Title
Company all certificates, consents and affidavits required by the Title Company
in connection with the issuance of the applicable Title Policy and (ii) paid to
the Title Company or to the appropriate Governmental Authorities all expenses
and premiums of the Title Company and all other sums required in connection with
the issuance of the Title Policies and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages in the applicable real property records; together with a title
report issued by a title company with respect thereto, dated not more than
thirty (30) days prior to the Closing Date (or such earlier date as the
Collateral Agent may agree) and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Collateral Agent; and

(5)

(A) a completed Flood Certificate with respect to each Closing Date Mortgaged
Property, which Flood Certificate shall (i) be addressed to the Collateral
Agent, (ii) be completed by a company which has guaranteed the accuracy of the
information contained therein, and (iii) otherwise comply with the Flood
Program; (B) evidence describing whether the community in which each Closing
Date Mortgaged Property is located participates in the Flood Program; (C) if any
Flood Certificate states that a Closing Date Mortgaged Property is located in a
Flood Zone, the Borrower Representative’s written acknowledgement of receipt of
written notification from the Collateral Agent (i) as to the existence of each
such Closing Date Mortgaged Property, and (ii) as to whether the community in
which each such Closing Date Mortgaged Property is located is participating in
the Flood Program; and (D) if any Closing Date Mortgaged Property is located in
a Flood Zone and is located in a community that participates in the Flood
Program, evidence that the applicable Loan Party has obtained a policy of flood
insurance that is in compliance with all applicable regulations of the Board of
Governors.





118

 




--------------------------------------------------------------------------------










(h)

U.S. Personal Property Collateral.  In order to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral of each U.S. Loan
Party, each U.S. Loan Party shall have delivered to the Collateral Agent:  

(1)

evidence satisfactory to the Collateral Agent of the compliance by each such
Loan Party of their obligations under the U.S. Security Agreements (including
their obligations to execute and deliver UCC financing statements and originals
of securities, instruments and chattel paper as provided therein); provided that
in no event shall more than 66% of the Equity Interests in a U.S-Owned DRE be
pledged by any Loan Party, except that if such U.S.-Owned DRE owns less than
100% of the Equity Interests of a Foreign Subsidiary, appropriate adjustments
shall be made such that 66% of the Equity Interests of such Foreign Subsidiary
(but no more than 66%) are pledged;

(2)

a completed Perfection Certificate dated the Closing Date and executed by an
Authorized Officer of each such Loan Party, together with all attachments
contemplated thereby; and

(3)

fully executed and notarized Intellectual Property Security Agreements, in
proper form for filing or recording in the United States Copyright Office or the
United States Patent and Trademark Office, as applicable, memorializing and
recording the encumbrance of the registrations and applications for United
States Trademarks, Copyrights and Patents listed in Schedule 4.21 (excluding,
for the avoidance of doubt, those Trademarks, Copyrights and Patents, if any, in
the name of the CKI Trust).

(i)

Dutch Security.  The Collateral Agent shall have received a fully executed copy
of each Dutch Closing Security Document (other than any notarial deed of pledge
of shares), fully executed notices and/or other documents required to be
delivered in order to ensure the validity and perfection of each Dutch Closing
Security Document.

(j)

[Reserved].    

(k)

Financial Statements.  The Administrative Agent shall have received from the
U.S. Borrower (1) the Historical Financial Statements of the U.S. Borrower and
the Historical Financial Statements of the Acquired Business and (2) pro forma
consolidated balance sheets of the Group as filed with the SEC on April 26,
2010.

(l)

Evidence of Insurance.  The Collateral Agent shall have received a certificate
from the Borrower’s insurance broker or other evidence satisfactory to it that
all insurance required to be maintained pursuant to Section 5.05 is in full
force and effect, together with endorsements to the extent required under
Section 5.05.

(m)

Opinions of Counsel to Loan Parties.  The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Wachtell, Lipton, Rosen & Katz, as New York
counsel to the Loan Parties, Prickett, Jones & Elliot, P.A. as Delaware counsel
to the Loan Parties, Katten Muchin Rosenman, as





119

 




--------------------------------------------------------------------------------










California counsel to the Loan Parties, De Brauw Blackstone Westbroek N.V., as
Dutch counsel to the Loan Parties, and Loyens & Loeff (USA) B.V., as Dutch
counsel to the Administrative Agent, the Lenders and the other Secured Parties,
as to such matters as the Administrative Agent may reasonably request, dated as
of the Closing Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and each Loan Party hereby instructs such counsel
to deliver such opinions to the Agents and the Lenders).

(n)

Fees.  The Borrowers shall have paid to the Agents, concurrent with the
consummation of the Acquisition on the Closing Date, the fees payable on the
Closing Date pursuant to that certain Fee Letter, dated March 15, 2010, between
the Arrangers, the Bookrunners and the U.S. Borrower, including expenses to the
extent invoiced at least one (1) Business Day prior to the Closing Date.

(o)

Solvency Certificate.  The Administrative Agent shall have received a Solvency
Certificate from the U.S. Borrower in the form of Exhibit E-2.

(p)

Closing Date Certificate.  The Borrower Representative shall have delivered to
the Administrative Agent an executed Closing Date Certificate, together with all
attachments thereto, and which shall include certifications to the effect that:

(i)

since (i) January 31, 2010 with respect to the U.S. Borrower and its
Subsidiaries (taken as a whole) and (ii) March 31, 2009 with respect to the
Acquired Business, no event, circumstance or change has occurred that has
caused, either individually or in the aggregate, a Material Adverse Effect;

(ii)

each of the conditions precedent described in this Section 3.01 shall have been
satisfied on the Closing Date (except that no opinion need be expressed as to
Administrative Agent’s or Required Lenders’ satisfaction with any document,
instrument or other matter); and

(iii)

no terms or conditions of the Acquisition Agreement have been amended, waived or
terminated without the consent of the Administrative Agent, except to the extent
it does not materially affect the interests of the Lenders.

(q)

Ancillary Documents.  The Administrative Agent shall have received true and
correct copies of the CKI Documents, the TH Documents, the Acquisition Agreement
and the 2020 Notes Documents.

(r)

Credit Rating.  The U.S. Borrower shall have been assigned a public corporate
family rating from Moody’s and a public corporate credit rating from S&P and the
credit facilities hereunder shall have been assigned a public credit rating from
each of Moody’s and S&P.

(s)

No Litigation.  There shall not exist any Adverse Proceeding pending or, to the
knowledge of any Authorized Officer of any Borrower, threatened in writing,
that, singly or in the aggregate, materially impairs the Acquisition, the
financing thereof or any of the other transactions contemplated by the
Acquisition Agreement or the Loan Documents.





120

 




--------------------------------------------------------------------------------










(t)

Flow of Funds; Letter of Direction.  The Administrative Agent shall have
received a funds flow memorandum and duly executed letter of direction from the
Borrower Representative addressed to the Administrative Agent, on behalf of
itself and Lenders, directing the disbursement on the Closing Date of the
proceeds of the Loans made on such date.

(u)

Bank Regulatory Information.  To the extent requested in writing to the U.S.
Borrower at least 20 days prior to the Closing Date, the Lenders shall have
received at least 5 days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Pub. L. No. 107-56 the “PATRIOT
Act”).

(v)

Base Case Model.  The Lenders shall have received the base case model included
in the Confidential Information Memorandum or with such amendments or
modifications as do not materially and adversely affect the interests of the
Lenders or which have been made with the consent of the Administrative Agent,
such consent not to be unreasonably withheld.

(w)

Structure Diagram.  The Lenders shall have received a structure diagram prepared
by the U.S. Borrower describing the Group and the Acquisition, in a form
reasonably satisfactory to the Administrative Agent.

Section 3.02

Conditions to Each Credit Extension

.  

(a)

Conditions Precedent.  The obligation of each Lender to make any Loan, or each
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions precedent:

(i)

the Administrative Agent shall have received a fully executed and delivered
Borrowing Notice or Issuance Notice, as the case may be;

(ii)

after making the Credit Extensions requested on such Credit Date, (x) the Total
Utilization of U.S. Revolving Commitments shall not exceed the U.S. Revolving
Commitments then in effect, (y) the Total Utilization of Foreign Revolving
Commitments shall not exceed the Foreign Revolving Commitments then in effect
and (z) the Total Utilization of Canadian Revolving Commitments shall not exceed
the Canadian Revolving Commitments then in effect;

(iii)

as of such Credit Date, the representations and warranties contained herein and
in the other Loan Documents shall be true and correct in all material respects
on and as of that Credit Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided, that to the extent





121

 




--------------------------------------------------------------------------------










any such representation or warranty is already qualified by materiality or
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects;

(iv)

as of such Credit Date, no event shall have occurred and be continuing or would
result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default; and

(b)

Notices.  Any Notice shall be executed by an Authorized Officer of the Borrower
Representative or the applicable Borrower in a writing delivered to the
Administrative Agent.  

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Borrower and each
other Loan Party (in the case of each Loan Party, solely with respect to itself)
represents and warrants to each Lender and the Issuing Bank, on the Closing Date
and on each Credit Date that the following statements are true and correct:  

Section 4.01

Organization; Structure Chart; Requisite Power and Authority; Qualification

.  Each Group Member (a) is duly organized, duly incorporated or formed, validly
existing and, if applicable, in good standing under the laws of its jurisdiction
of organization, (b) has all requisite power and authority to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, except where failure to have such power and authority
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, to own and operate its properties and assets, to carry
on its business as now conducted and as proposed to be conducted, and (c) is
qualified to do business and, if applicable, in good standing in every
jurisdiction where any material portion of its assets are located and wherever
necessary to carry out its material business and operations, except where the
failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.02

Equity Interests and Ownership

.  The Equity Interests of each Group Member have been duly authorized and
validly issued and are fully paid and non-assessable.  Except as set forth on
Schedule 4.02, as of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which any Group Member is a party
requiring, and there is no membership interest or other Equity Interests of any
Group Member outstanding which upon conversion or exchange would require, the
issuance by any Group Member of any additional membership interests or other
Equity Interests of any Group Member or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Group Member.
 Schedule 4.02 sets forth the ownership interest of each Group Member in their
respective Subsidiaries as of the Closing Date after giving effect to the
Acquisition.





122

 




--------------------------------------------------------------------------------










Section 4.03

Due Authorization

.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of each such Loan Party.

Section 4.04

No Conflict

.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated by the Loan Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to any
such Loan Party, (ii) any of the Organizational Documents of any such Loan Party
or (iii) any order, judgment or decree of any court or other agency of
government binding on such Loan Party, except to the extent any such violation
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Loan Party except to the extent such conflict, breach or
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Loan Party
(other than any Permitted Liens); or (d) require any approval or consent of the
stockholders, members or partners, except for such approvals or consents which
have been obtained and except for any such approvals or consents the failure of
which to obtain would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.05

Governmental Consents

.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the incurrence by the Loan Parties of their
Obligations thereunder, the issuance of Letters of Credit and the granting of
security with respect to their Obligations thereunder do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for (i) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date, (ii)
the registration with the Dutch tax authorities of any Security Documents
providing for the creation of Dutch Security in the form of an undisclosed
pledge of receivables or an undisclosed pledge of movable assets, (iii) the
registration with the appropriate Dutch registry of any Security Document
providing for the creation of Dutch Security in the form of a mortgage over any
Real Estate Asset, (iv) such has been obtained or made and are in full force and
effect and (v) those the failure of which to obtain or make, would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 4.06

Binding Obligation

.  Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and, assuming due execution by each of the other parties
to such Loan Agreement, is the legally valid and binding obligation of such Loan
Party, enforceable against





123

 




--------------------------------------------------------------------------------










such Loan Party in accordance with its respective terms, except as may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally,
(ii) equitable principles relating to enforceability or (iii) any general rules
of law referred to in any legal opinion provided to any Agent or any Lender (or
its respective counsel) with respect to such Loan Document pursuant to the
Agreement or any other Loan Document.

Section 4.07

Historical Financial Statements

.  The Historical Financial Statements of the U.S. Borrower were prepared in
conformity with GAAP and fairly present, in all material respects, the
consolidated financial position, of the U.S. Borrower and its consolidated
Subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows, for the periods then ended. To the knowledge of any
Authorized Officer of the U.S. Borrower, the Historical Financial Statements of
the Acquired Business were prepared in conformity with International Financial
Reporting Standards (“IFRS”) as issued by the International Accounting Standards
Board (or, with respect to December 31, 2008, follow IFRS principles) and have
been prepared by management of the Acquired Business in a manner consistent with
the principles applied to the nine-month period as of and ending on December 31,
2009, and fairly present in all material respects the consolidated financial
position of the Acquired Business as of the dates thereof and its consolidated
results of operations and cash flows for the periods then ended (subject in the
case of the unaudited financial statements, to the absence of footnotes and to
normal year-end adjustments not expected to be material in amount and to any
other adjustments described therein including the notes thereto). As of the
Closing Date, no Group Member has any contingent liability or liability for
Taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the Historical Financial Statements of the U.S. Borrower or
Historical Financial Statements of the Acquired Business, respectively, or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, or financial condition of the Group
taken as a whole.

Section 4.08

Projections

.  On and as of the Closing Date, the projections of the Group for each Fiscal
Quarter of Fiscal Year 2010 and each Fiscal Year thereafter through and
including Fiscal Year 2016 (the “Projections”) are based on good faith estimates
by the management of the U.S. Borrower and the assumptions set forth therein;
provided, that the Projections are not to be viewed as facts and that actual
results during the period or periods covered by the Projections may differ from
such Projections and that the differences may be material.  

Section 4.09

No Material Adverse Change

.  Since (i) January 31, 2010 with respect to the U.S. Borrower and any
Subsidiary of the U.S. Borrower prior to giving effect to the Acquisition and
(ii) March 31, 2009 with respect to the Acquired Business, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.

Section 4.10

Adverse Proceedings, Etc.





124

 




--------------------------------------------------------------------------------










  There are no Adverse Proceedings pending or, to the knowledge of any
Authorized Officer of any Borrower, threatened in writing, individually or in
the aggregate, that would reasonably be expected to have a Material Adverse
Effect.  No Group Member (a) is in violation of any applicable laws (but
excluding any Environmental Laws, which are subject to Section 4.13) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (b) is in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

Section 4.11

Payment of Taxes

.  All material Tax returns and reports of the Group required to be filed by any
of them have been accurately and timely filed, and all material Taxes due and
payable and all assessments, fees, Taxes and other governmental charges upon any
Group Members and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
Taxes that are being contested in good faith by appropriate proceedings and for
which reserves or other appropriate provisions, if any, have been made in
accordance with GAAP.

Section 4.12

Properties

.  

(a)

Title.  Each Group Member has (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), (iii) valid
licensed rights in (in the case of licensed interests in Material Intellectual
Property) and (iv) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in the Historical
Financial Statements of the U.S. Borrower or, to the knowledge of any Authorized
Officer of any Borrower, the Historical Financial Statements of the Acquired
Business, as applicable, referred to in Section 4.07 and in the most recent
financial statements delivered pursuant to Section 5.01, in each case except for
(A) assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.08, (B)
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilized such properties for
their intended purposes or (C) where the failure to have such title, interest or
rights would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens other than Permitted Liens.

(b)

Real Estate.  As of the Closing Date, Schedule 4.12 contains a true and complete
list of all material Real Estate Assets (other than retail store locations) and
a description of each material lease or sublease affecting each Closing Date
Mortgaged Property of any Loan Party, of which such Loan Party is the landlord.
 





125

 




--------------------------------------------------------------------------------










(c)

Flood Zone Properties.  No Mortgage on a Closing Date Mortgaged Property
encumbers improved real property that is located in a Flood Zone (except any
such property as to which flood insurance has been obtained and is in full force
and effect as required by this Agreement).

Section 4.13

Environmental Matters

.  Except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect: (a) each Group Member is in compliance with
all applicable Environmental Laws; (b) each Group Member has obtained and
maintained in full force and effect all Governmental Authorizations required
pursuant to Environmental Laws for the operation of their respective business;
(c) there are no conditions, occurrences, violations of Environmental Law, or
presence or Releases of Hazardous Materials which would reasonably be expected
to form the basis of an Environmental Claim against any Group Member or related
to any Real Estate Assets; (d) there are no pending Environmental Claims against
any Group Member, and no Group Member has received any written notification of
any alleged violation of, or liability pursuant to, Environmental Law or
responsibility for the Release or threatened Release of, or exposure to, any
Hazardous Materials; and (e) no Lien (other than a Permitted Lien) imposed
pursuant to any Environmental Law has attached to any Collateral and, to the
knowledge of any Authorized Officer of any Borrower, no conditions exist that
would reasonably be expected to result in the imposition of such a Lien on any
Collateral.

Section 4.14

No Defaults

.  No Group Member is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, except where the consequences, direct or indirect, of
such default or defaults, if any, would not reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing or would reasonably be expected to occur as a result of any Credit
Extension or performance of any transaction under the Loan Documents.

Section 4.15

Governmental Regulation

.  No Group Member is subject to regulation under the Investment Company Act of
1940. No Group Member is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

Section 4.16

Margin Stock

.  No Group Member is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.  No part of the proceeds of the Loans will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.  

Section 4.17

Employee Benefit Plans





126

 




--------------------------------------------------------------------------------










.  Each Group Member and each of their respective ERISA Affiliates are in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, other than as would not
reasonably be expected to have a Material Adverse Effect.  Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status, in each case,
other than as would not reasonably be expected to have a Material Adverse
Effect. No material liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan (other than
in the ordinary course) or any trust established under Title IV of ERISA has
been or is expected to be incurred by any Group Member or any of their
respective ERISA Affiliates with respect to any Employee Benefit Plan.  No ERISA
Event or Foreign Plan Event has occurred or is reasonably expected to occur
where such ERISA Event or Foreign Plan Event would reasonably be expected to
have a Material Adverse Effect.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
any Group Member or any of their respective ERISA Affiliates (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan) did not exceed the aggregate current fair market value of the
assets of such Pension Plan, where such circumstance would reasonably be
expected to have a Material Adverse Effect. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the Group and its ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, does
not exceed $25,000,000.  Each Group Member and each of their ERISA Affiliates
have materially complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.  To the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable all laws, rules, regulations and orders of any Governmental Authority
and has been maintained, where required, in good standing with applicable
regulatory authorities, other than as would reasonably be expected to have a
Material Adverse Effect. Each Foreign Plan which is required under all
applicable laws, rules, regulations and orders of any Governmental Authority to
be funded satisfies in all material respects any applicable funding standard
under all applicable laws, rules, regulations and orders of any Governmental
Authority. For each Foreign Plan which is not funded or which is not required to
be fully funded under all applicable laws, rules regulations and orders of any
Governmental Authority, the unfunded obligations of such Foreign Plan are
properly accrued in all material respects.  Neither any Loan Party nor any of
its Subsidiaries is or has at any time been the employer, or connected or
associated with the employer (as those terms are used in the UK Pensions Act
2004) in relation to a UK defined benefit pension plan.

Section 4.18

Solvency

.  The Group Members are and, upon the incurrence of any Obligation on any date
on which this representation and warranty is made, shall be, on a consolidated
basis, Solvent.  





127

 




--------------------------------------------------------------------------------










Section 4.19

Compliance with Statutes, Etc.

  Each Group Member is in compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
assets and property (but excluding any Environmental Laws, which are subject to
Section 4.13), except such non-compliance that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  To the extent applicable, each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto.  No part of the proceeds of the
Loans shall be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 4.20

Disclosure

.  No representation or warranty of any Loan Party contained in any Loan
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by any Group Member (or by its agents on its behalf) for
use in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to it, or
to the Borrower Representative in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein (when
furnished and taken as a whole) not materially misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the U.S. Borrower to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

Section 4.21

Intellectual Property

.  

(a)

Except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or except where the
failure to do so is a result of a transaction or transactions permitted by this
Agreement, each of the Loan Parties (i) is the sole and exclusive owner of the
entire right, title, and interest in and to all of the Intellectual Property
listed on Schedule 4.21 (as such schedule may be amended or supplemented from
time to time pursuant to a Counterpart Agreement or pursuant to Section
5.01(k)(ii), 5.14 or otherwise), and possesses all rights to sue at law or in
equity for any infringement, misappropriation or other impairment thereof,
including the right to receive all royalties, license fees, proceeds and damages
therefrom, free and clear of all Liens, claims and licenses, except for
Permitted Liens and (ii) owns or, pursuant to written agreement, has the valid
right to use and, where such Loan Party does so, sublicense others to use, all
other Intellectual Property used in or





128

 




--------------------------------------------------------------------------------










necessary to conduct its business (including granting of outbound licenses of
such rights).  All Material Intellectual Property of each Loan Party is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of Patents, is any of the Intellectual Property the
subject of a reexamination proceeding, and each Loan Party has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every registration and application of Copyrights, Patents and
Trademarks of such Loan Party constituting Material Intellectual Property in
full force and effect.  No holding, decision, ruling, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or any Loan
Party’s right to register, own or use, any Material Intellectual Property of
such Loan Party, and no such action or proceeding is pending or, to the
knowledge of any Authorized Officer of any Borrower, threatened, nor does any
Loan Party know of any valid basis for any such action, except as would not
reasonably be expected to have a Material Adverse Effect.  Except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) all registrations, issuances and
applications for Copyrights, Patents and Trademarks of each Loan Party are
standing in the name of such Loan Party (or the CKI Trust), and (ii) all
exclusive Copyright Licenses constituting Material Intellectual Property in
respect of registered Copyrights, if any, have been properly recorded in the
United States Copyright Office or, where appropriate, any foreign counterpart.
 To the knowledge of any Authorized Officer of any Borrower, the use of Material
Intellectual Property by such Loan Party does not infringe or misappropriate the
rights of any person, except as would not reasonably be expected to have a
Material Adverse Effect.

(b)

Except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Loan Party has
been using appropriate statutory notice of registration in connection with its
use of registered Trademarks, proper marking practices in connection with its
use of Patents, and appropriate notice of copyright in connection with the
publication of Copyrights.  Except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Loan Party has taken commercially reasonable steps to
protect the confidentiality of its Trade Secrets in accordance with industry
standards.  Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party controls the nature and quality of all products sold and all services
rendered by it under or in connection with its Trademarks, in each case
consistent with industry practices, and has taken all commercially reasonable
actions necessary to ensure that all licensees of the Trademarks owned by such
Loan Party comply with such Loan Party’s standards of quality, in each case, to
the extent such Trademarks constitute Material Intellectual Property.

(c)

To the knowledge of any Authorized Officer of any Borrower, (i) the conduct of
such Loan Party’s business does not infringe, misappropriate, dilute or
otherwise violate any Intellectual Property right of any other Person, except
where such infringement, misappropriation, dilution or other violation would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) no claim exists that the use of any Material
Intellectual Property owned or used by any Loan Party (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person.  To the knowledge of any Authorized Officer
of any Borrower, no Person is infringing,





129

 




--------------------------------------------------------------------------------










misappropriating, diluting or otherwise violating any rights in any Intellectual
Property owned, licensed or used by such Loan Party, or any of its respective
licensees, except where such infringement, misappropriation, dilution or other
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No settlement or consents, covenants not to
sue, co-existence agreements, non-assertion assurances, or releases have been
entered into by any Loan Party or bind any Loan Party in a manner that could
adversely affect such Loan Party’s rights to own, license, transfer, or use any
of the Material Intellectual Property in a manner consistent with the way such
Loan Party conducts its business as of the date hereof.

(d)

Except as may be provided under the CKI Documents, neither the execution,
delivery or performance of this Agreement and the other Loan Documents, nor the
consummation of the Transactions and the other transactions contemplated hereby
and thereby, will alter, impair or otherwise affect or require the consent,
approval or other authorization of any other person in respect of any ownership,
contractual or other right of any Loan Party in any Material Intellectual
Property.

(e)

Except where the failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Loan Party has
taken commercially reasonable actions to maintain the secrecy and security of
its and its Subsidiaries material Software, networks and databases, and to the
knowledge of any Authorized Officer of any Borrower, none of the Software owned
by the Loan Party or its Subsidiaries and material to their businesses contains
any open source code where the consequences of containing such code would
reasonably be expected to have a Material Adverse Effect.

Section 4.22

Ranking; Security

.  

(a)

Each Loan Party’s obligations under the Loan Documents ranks at least equally in
right of payment with all of its unsecured and unsubordinated obligations, other
than those that are mandatorily preferred by law applying to companies generally
and other than with respect to the CKI Obligations and the 2023 Debentures
Obligations to the extent set forth in the CKI Intercreditor Agreement.

(b)

Each Security Document creates the security interest that it purports to create
and such security interests are valid and effective in all material respects to
the extent required therein.

Section 4.23

Centre of Main Interests and Establishments

.  Each Loan Party whose jurisdiction of incorporation is in a member state of
the European Union has its “centre of main interest” (as that term is used in
Article 3(l) of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”) in its jurisdiction of incorporation
and has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.  

Section 4.24

Dutch Loan Parties





130

 




--------------------------------------------------------------------------------










.  As of the Closing Date, no Dutch Loan Party has established a Works Council
(ondernemingsraad) nor has it received any request to establish a Works Council,
nor is it in the process of establishing one.

Section 4.25

Shares

.  

(a)

The shares of any Group Member which are subject to the German Security are
fully paid in and not subject to any option to purchase or similar rights. The
constitutional documents of companies whose shares are subject to the German
Security do not restrict or inhibit any transfer of those shares on creation or
enforcement of the German Security, unless appropriate resolutions to overcome
such restrictions and/or inhibitions are taken to the satisfaction of the
Collateral Agent. There are no agreements in force which provide for the issue
or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group (including
any option or right of pre-emption or conversion).

(b)

The shares of any Group Member which are subject to the Dutch Security are fully
paid in and not subject to any option to purchase or similar rights. The
constitutional documents of companies whose shares are subject to the Dutch
Security do not restrict or inhibit any transfer of those shares on creation or
enforcement of the Dutch Security save for any share transfer restrictions
(blokkeringsregeling) pursuant to section 2:195 of the Dutch Civil Code, unless
appropriate resolutions to overcome such restrictions and/or inhibitions are
taken to the satisfaction of the Collateral Agent. There are no agreements in
force which provide for the issue or allotment of, or grant any person the right
to call for the issue or allotment of, any share or loan capital of any member
of the Group (including any option or right of pre-emption or conversion).

ARTICLE V.
AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries to:

Section 5.01

Financial Statements and Other Reports

.  In the case of the Borrower Representative, deliver to the Administrative
Agent (which shall furnish to each Lender):

(a)

Quarterly Financial Statements.  As soon as available, and in any event within
45 days after the end of each Fiscal Quarter of each Fiscal Year (or, if
earlier, the date required to be filed with the SEC, giving effect to any
extension permitted by the SEC), commencing with the Fiscal Quarter in which the
Closing Date occurs, the consolidated balance sheets of the Group as at the end
of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Group for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter,





131

 




--------------------------------------------------------------------------------










setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, commencing with the first
Fiscal Quarter for which such corresponding figures are available, and a
Narrative Report with respect thereto, and the correspond­ing figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification (the Borrower Representative being
permitted to satisfy the requirements of this clause (a) (other than the
requirement for a comparison to the Financial Plan) by delivery of the U.S.
Borrower’s quarterly report on Form 10-Q (or any successor form), and all
supplements or amendments thereto, as filed with the SEC);

(b)

Annual Financial Statements.  As soon as available, and in any event within 90
days after the end of each Fiscal Year (or, if earlier, the date required to be
filed with the SEC, giving effect to any extension permitted by the SEC),
commencing with the Fiscal Year in which the Closing Date occurs, (i) the
consolidated balance sheets of the Group as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of the Group for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, and a Narrative Report with respect thereto, and the corresponding
figures from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification (the Borrower Representative being permitted to satisfy the
requirements of this clause (i) (other than the requirement for a comparison to
the Financial Plan) by delivery of the U.S. Borrower’s annual report on Form
10-K (or any successor form), and all supplements or amendments thereto, as
filed with the SEC); and (ii) with respect to such consolidated financial
statements a report thereon of Ernst & Young LLP or another independent
certified public accountant of recognized national standing selected by the U.S.
Borrower (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consoli­dated financial statements fairly present, in all material respects, the
consolidated financial position of the Group as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial state­ments) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together, to
the extent available pursuant to such accountant’s internal policies, with a
written statement by such independent certified public accountants (which
statement may be limited to accounting matters and disclaim responsibility for
legal interpretations) that to the best of such accountant’s knowledge, as of
the dates of the financial statements being furnished, no Default has occurred
under the covenants set forth in Section 6.07 and if such a Default has
occurred, specifying the nature and extent thereof.

(c)

Compliance Certificate; Guarantor Coverage Certificate.  (i) On the date that is
60 days following the Closing Date, a duly executed and completed Guarantor
Coverage Certificate, (ii) together with each delivery of financial statements
of the Group pursuant to Section 5.01(a), a duly executed and completed
Compliance Certificate, (iii) together with each delivery of financial
statements of the Group pursuant to Section 5.01(b), a duly executed and
completed Compliance Certificate, (iv) together with each delivery of financial
statements pursuant to Section 5.01(a) and (b), consolidated financial
statements of income and cash flows and the related consolidated balance sheet
covering the same periods reflecting adjustments





132

 




--------------------------------------------------------------------------------










necessary to eliminate the accounts of Unrestricted Subsidiaries, if any, from
such financial statements delivered pursuant to Section 5.01(a) and (b), (v)
within fifteen (15) days following each delivery of financial statements of the
Group pursuant to Section 5.01(b), a duly executed and completed Guarantor
Coverage Certificate and (vi) within ten (10) Business Days following any CKI
Blockage Event, a duly executed and completed Compliance Certificate with
respect to the most recently ended Fiscal Quarter for which a Compliance
Certificate has been delivered that shall, in the case of this clause (vi),
exclude CKI and any CKI Affiliate from any calculation of Consolidated Adjusted
EBITDA;

(d)

Statements of Reconciliation after Change in Accounting Principles.  If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements of the U.S. Borrower
prior to giving effect to the Transactions, the consolidated financial
statements of the Group delivered pursuant to Section 5.01(a) or 5.01(b) shall
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change (or as promptly as
practicable thereafter), one or more statements of reconciliation for all such
prior financial statements in form and substance reasonably satisfactory to the
Administrative Agent;

(e)

Notice of Default.  Promptly upon any Authorized Officer of any Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Loan Party with respect
thereto; (ii) that any Person has given any notice to any Loan Party or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01(b); (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
the applicable Group Member has taken, is taking and proposes to take with
respect thereto; or (iv) the occurrence of any CKI Blockage Event;

(f)

Notice of Litigation.  Promptly upon any Authorized Officer of any Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by the Borrower Representative to the Lenders or (ii) any development in
any Adverse Proceeding that, in the case of either clause (i) or (ii), would be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consumma­tion of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or the exercise of
rights or performance of obligations under any Loan Document written notice
thereof together with such other information as may be reasonably available to
the U.S. Borrower to enable the Lenders and their counsel to evaluate such
matters;

(g)

Pension Plans; ERISA.  Promptly (but in any event within three (3) days) upon
the occurrence of or upon any Authorized Officer of any Loan Party becoming
aware of the forthcoming occurrence of (A) any material ERISA Event, (B) the
adoption of any new Pension Plan or Foreign Plan that provides pension benefits
by any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates, (C) the adoption of an amendment to a Pension Plan or





133

 




--------------------------------------------------------------------------------










Foreign Plan that provides pension benefits if such amendment results in a
material increase in benefits or unfunded liabilities or (D) the commencement of
contributions by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates to a Multiemployer Plan or Pension Plan or Foreign
Plan that provides pension benefits, a written notice specifying the nature
thereof, what action any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; (ii)
with reasonable promptness (but in any event within three (3) days after
filing), copies of all notices received by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (iii) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request;

(h)

Financial Plan.  As soon as practicable and in any event no later than sixty
(60) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) thereafter through the final maturity date of the Loans (a “Financial
Plan”), including a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Group for each Fiscal
Quarter of such Fiscal Year and each other Fiscal Year, and an explanation of
the assumptions on which such forecasts are based;

(i)

Insurance Report.  As soon as practicable and in any event within 90 days after
the end of each Fiscal Year, a certificate from the Loan Parties’ insurance
broker(s) in form and substance reasonably satisfactory to the Administrative
Agent outlining all material insurance coverage maintained as of the date of
such certificate by the Loan Parties and their Restricted Subsidiaries;

(j)

Notice Regarding CKI Documents.  Promptly, and in any event within ten (10)
Business Days after any CKI Document is amended in any material respect, provide
copies of such amendment to the Administrative Agent;

(k)

Information Regarding Collateral.  

(i)

the Borrower Representative shall furnish to the Collateral Agent prompt written
notice of any change (A) in any Loan Party’s corporate or entity name, (B) in
any Loan Party’s type of organization, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s Federal Taxpayer Identification Number
or state organizational identification number.  Each Loan Party agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made (or will be made under any statutory period) under the
UCC or otherwise that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Security Documents;

(ii)

at the time of delivery of annual financial statements pursuant to Section
5.01(b), each Loan Party shall deliver (which delivery may be by electronic
means) to the Collateral Agent a supplement to Schedule 4.21 which shall list
any





134

 




--------------------------------------------------------------------------------










registrations or applications for registration of Intellectual Property that was
acquired after the later of the Closing Date and the date of the most recent
supplement (if any) delivered pursuant to this Section by any Group Member that
is, or pursuant to Section 5.12 becomes, a Loan Party; provided that this
Section shall not limit the requirements of Section 5.14; and

(iii)

each Loan Party also agrees promptly to notify (or to have the Borrower
Representative notify on its behalf) the Collateral Agent if any material
portion of the Collateral is damaged or destroyed;

(l)

Annual Collateral Verification.  Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), each Loan Party shall deliver to the Collateral Agent a
certificate of its Authorized Officer confirming that there has been no change
in the information set forth in the Foreign Collateral Perfection Certificate or
in the Perfection Certificate since the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes;

(m)

Management Letters.  Promptly after the receipt thereof by the U.S. Borrower, a
copy of any “management letter” received by the U.S. Borrower from its certified
public accountants and the management’s response thereto;

(n)

Certification of Public Information.  Each Borrower and each Lender acknowledge
that certain of the Lenders may be “public-side” Lenders (Lenders that do not
wish to receive material non-public information with respect to any Group Member
or its Securities) and, if documents or notices required to be delivered
pursuant to this Section 5.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
Representative has indicated contains Non-Public Information shall not be posted
on that portion of the Platform designated for such public-side Lenders.  The
Borrower Representative agrees to clearly designate all Information provided to
the Administrative Agent by or on behalf of the Borrowers which is suitable to
make available to Public Lenders.  If the Borrower Representative has not
indicated whether a document or notice delivered pursuant to this Section 5.01
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
any Group Member and its Securities; and

(o)

Other Information.  (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by any Group Member to their security holders acting in such
capacity and (ii) all regular, periodic and current reports and all registration
statements and prospectuses, if any, filed by any Group Member with any
Securities exchange or with the SEC; provided that to the extent such
information is filed with the SEC such information shall be deemed to have been
provided under this subclause and (B) such other information and data with
respect to any Group Member as from time to time may be reasonably requested by
the Administrative Agent or any Lender through the Administrative Agent.

Section 5.02

Existence





135

 




--------------------------------------------------------------------------------










.  Except as otherwise permitted under Section 6.08, at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, that no Loan Party
(other than any Borrower with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, licenses
and permits if (a) failure to do so would not reasonably be expected to result
in a Material Adverse Effect, or (b) such Person’s management shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person.

Section 5.03

Payment of Taxes and Claims

.  Pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
that no such Tax or claim need be paid to the extent it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserves or other appropriate provisions as shall
be required in conformity with GAAP shall have been made therefor.

Section 5.04

Maintenance of Properties

.  (a) In the case of material tangible properties used in the business of the
Loan Parties and their Restricted Subsidiaries, maintain or cause to be
maintained such tangible properties in good repair, working order and condition,
ordinary wear and tear excepted, and from time to time shall make or cause to be
made all appropriate repairs, renewals and replacements thereof; and (b) in the
case of intangible material properties that are used or useful in the business
of the Loan Parties and their Restricted Subsidiaries, maintain such intangible
properties as valid and enforceable, in each case except as would not reasonably
be expected to result in a Material Adverse Effect.

Section 5.05

Insurance

.  

(a)

In the case of the Borrower Representative, maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of the Loan Parties and their Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons.  Without limiting the generality of the
foregoing, the Borrower Representative shall maintain or cause to be maintained
(i) flood insurance that covers each Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, that is located
in a Flood Zone, in each case in compliance with any applicable regulations of
the Board of Governors, (ii) replacement





136

 




--------------------------------------------------------------------------------










value casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses.  Each such policy of insurance with respect to a Loan Party shall
(i) name the Secured Parties as additional insured parties thereunder as their
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to the Collateral Agent, that names the Collateral Agent, on behalf of the
Secured Parties, as the loss payee thereunder and (iii) provide that the insurer
affording coverage (with respect to property and liability insurance) will
provide for at least thirty (30) days’ prior written notice to the Collateral
Agent of any material modification or cancellation of such policy.

Section 5.06

Books and Records; Inspections

.  Maintain proper books of record and accounts in conformity in all material
respects with GAAP.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Loan
Party and any of its respective Subsidiaries, to examine and inspect, its and
their financial and accounting records and, with the prior consent of an
Authorized Officer of the Loan Party, to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested (but, so long as no Default or Event
of Default shall have occurred or be continuing, no more often than once per
Fiscal Quarter).

Section 5.07

Lenders’ Calls

.  In the case of the Borrowers, upon the request of the Administrative Agent or
the Required Lenders, participate in a conference call with the Administrative
Agent and the Lenders once during each Fiscal Year at such time as may be agreed
to by the Borrower Representative and the Administrative Agent.

Section 5.08

Compliance with Material Contractual Obligations and Laws

.  Comply with the requirements of all material Contractual Obligations
(including the Acquisition Documents) and all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  

Section 5.09

Environmental

.  

(a)

Environmental Disclosure.  In the case of the Borrower Representative, deliver
to the Administrative Agent and the Lenders:





137

 




--------------------------------------------------------------------------------










(i)

as soon as practicable following receipt thereof, copies of all environmental
assessments, audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of any Group Member or by any
independent consultants, Governmental Authorities or other Persons, with respect
to significant environmental matters at any Facility or with respect to any
Environmental Claims;

(ii)

promptly upon knowledge of any Authorized Officer of any Borrower thereof,
written notice relating to (1) any Release required to be reported to
Governmental Authority under any applicable Environmental Laws, (2) any remedial
action taken by any Loan Party or any other Person in response to (A) any
Hazardous Materials the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, (3) any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws in a
manner that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or (4) the imposition or written threat of any
imposition of any Lien (other than a Permitted Lien) on any Collateral pursuant
to any Environmental Law;

(iii)

as soon as practicable following the sending or receipt thereof by any Group
Member, a copy of (1) any and all material written communications with respect
to any Environmental Claims that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, (2) any report sent to
any Governmental Authority or other material written communications regarding a
Release required to be reported to such Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (3) any material written communications responding
to any request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether any Group Member may be
potentially responsible for any Hazardous Materials Activity that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect;

(iv)

written notice (delivered in each instance as soon as practicable) describing in
reasonable detail (1) any proposed acquisition of stock, assets, or other
property by any Group Member that would reasonably be expected to expose any
Group Member to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (2) any proposed action to be taken by any Group Member to modify current
operations in a manner that would reasonably be expected to subject any Group
Member to Environmental Claims that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and

(v)

with reasonable promptness, such other documents and information as from time to
time may be reasonably requested by the Administrative Agent in relation to any
matters disclosed pursuant to this Section 5.09(a).





138

 




--------------------------------------------------------------------------------










(b)

Environmental Claims, Etc.  Promptly take any and all actions necessary to (i)
cure any violation of applicable Environmental Laws by such Group Member that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (ii) conduct any investigative or remedial action that
may be required pursuant to applicable Environmental Laws by such Group Member
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) make an appropriate response to any
Environmental Claim against such Group Member and discharge any obligations it
may have to any Person thereunder where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c)

Environmental Compliance.  Use and operate all of its Facilities in compliance
with all Environmental Laws, keep all necessary Governmental Authorizations
required pursuant to any Environmental Laws, and handle all Hazardous Materials
in compliance with all Environmental Laws, in each case except where the failure
to comply with the terms of this clause would not reasonably be expected to have
a Material Adverse Effect.

Section 5.10

Maintenance of Ratings.

  In the case of the U.S. Borrower, at all times use commercially reasonable
efforts to maintain public corporate family and public corporate credit ratings
issued by Moody’s and S&P and public ratings issued by Moody’s and S&P with
respect to the credit facilities hereunder.

Section 5.11

Intellectual Property

.  

(a)

No Loan Party shall do any act or omit to do any act which would reasonably be
expected to cause any Material Intellectual Property, so long as it remains
Material Intellectual Property, to lapse, or become abandoned, canceled,
dedicated to the public, forfeited, unenforceable or otherwise impaired, or
which would adversely affect the validity, grant, or enforceability of the
security interest granted therein.  No Loan Party shall, with respect to any
Trademarks constituting Material Intellectual Property, cease the use of any of
such Trademarks, except in the ordinary course of business, or fail to maintain
the level of the quality of products sold and services rendered under any of
such Trademark at a level at least substantially consistent with the quality of
such products and services as of the date hereof, and such Loan Party shall take
all commercially reasonable steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality.  Each Loan Party shall,
within thirty (30) days of the creation or acquisition or exclusive license of
any copyrightable work that is included in the Material Intellectual Property,
apply to register the Copyright in the United States Copyright Office or, where
appropriate, any foreign counterpart and, in the case of an exclusive Copyright
License in respect of a registered Copyright constituting Material Intellectual
Property, record such license, in the United States Copyright Office or, where
appropriate, any foreign counterpart.  Each Loan Party shall take all reasonable
steps, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration or issuance of each Trademark, Patent, and Copyright owned by any
Loan Party and constituting Material Intellectual Property.





139

 




--------------------------------------------------------------------------------










(b)

Each Loan Party shall promptly notify the Collateral Agent if it knows that any
item of Material Intellectual Property, so long as it remains Material
Intellectual Property, has become (i) abandoned or dedicated to the public or
placed in the public domain, (ii) invalid or unenforceable, (iii) subject to any
adverse determination or development regarding any Loan Party’s ownership,
registration or use or the validity or enforceability of such item of
Intellectual Property (including any adverse development with respect to any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court) or (iv) the subject of any reversion or termination
rights.  

(c)

Except as provided in or permitted under Section 6.02, each Loan Party shall use
best efforts so as not to permit the inclusion in any contract to which it
hereafter becomes a party of any provision that could or may in any way
materially impair or prevent the creation of a security interest in, or the
assignment of, such Loan Party’s ownership interests in any Intellectual
Property acquired under such contracts that would become Material Intellectual
Property.

(d)

In the event that any Material Intellectual Property owned by any Loan Party is
infringed, misappropriated, diluted or otherwise violated by a third party and
such infringement, misappropriation, dilution or other violation would
reasonably be expected to have a Material Adverse Effect, such Loan Party shall
promptly take all commercially reasonable actions to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
Material Intellectual Property including, but not limited to, the initiation of
a suit for injunctive relief and to recover damages.

Section 5.12

Subsidiaries

.  

(a)

In the case of the Borrower Representative, in the event that any Person becomes
a U.S. Subsidiary of the U.S. Borrower after the date hereof, (a) promptly cause
such U.S. Subsidiary to become a Guarantor hereunder and a U.S. Grantor under
the U.S. Pledge and Security Agreement or the CKI Related Assets Pledge and
Security Agreement, as applicable, by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement, and (b)
promptly take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.01(b) and 3.01(h), and the Borrower
Representative shall promptly take or cause to be taken all of the actions
referred to in Section 3.01(h) necessary to grant and to perfect a First
Priority Lien in favor of the Collateral Agent, for the benefit of the Secured
Parties, under the applicable Security Documents, in the Equity Interests of any
such new U.S. Subsidiary (provided that in no event shall (1) more than 66% of
the voting Equity Interests of any Foreign Subsidiary directly owned by a U.S.
Subsidiary or more than 66% of the Equity Interests of any U.S.-Owned DRE be
required to be so pledged as security for the Obligations of the U.S. Borrower
and (2) no pledge of the Equity Interests of any other Foreign Subsidiary shall
be required as security for the Obligations of the U.S. Borrower).





140

 




--------------------------------------------------------------------------------










(b)

In the case of the Borrower Representative, with respect to any Foreign
Subsidiary formed or acquired after the Closing Date that is, or any Foreign
Subsidiary acquired pursuant to the Acquisition that becomes, after the Closing
Date (but, for the avoidance of doubt, excluding any Subsidiary of the U.S.
Borrower prior to the Acquisition as listed on Schedule 5.12(b)), (i) a Material
Company (excluding any Material Company organized under the laws of Japan), (ii)
the direct or indirect parent of any Borrower or Material Company or (iii) to
the extent required in order to comply with Section 5.18, any other Foreign
Subsidiary that the U.S. Borrower shall select in its sole discretion,
including, if so selected, any Material Company organized under the laws of
Japan, (x) subject to the Agreed Security Principles, promptly cause such
Foreign Subsidiary to become a Guarantor hereunder solely in respect of the
Obligations of the Foreign Borrower by executing and delivering to the
Administrative Agent a Counterpart Agreement and a party to any applicable
Foreign Law Security Document (provided that any Material Company organized
under the laws of Japan shall not be under an obligation to provide any Foreign
Law Security Document) and (y) subject to the Agreed Security Principles,
promptly take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are necessary to grant a perfected First Priority Lien in favor of the
Collateral Agent, for the benefit of the applicable Foreign Obligations Secured
Parties, in substantially all of such Foreign Subsidiary’s assets (subject
always to the Agreed Security Principles), and the Borrower Representative shall
promptly take or shall cause the applicable Group Member to take all of the
actions necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of the Foreign Obligations Secured Parties,
under the applicable Security Documents, in the Equity Interests of any such new
Foreign Subsidiary.  In addition, if any Foreign Subsidiary becomes an Ancillary
Borrower hereunder, subject to the Agreed Security Principles, it shall take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements and certificates as are necessary to
grant a perfected First Priority Lien in favor of the Collateral Agent, for the
benefit of the Foreign Obligations Secured Parties, in substantially all of such
Foreign Subsidiary’s assets (subject to the Agreed Security Principles).
 Notwithstanding the foregoing, any Obligations with respect to Real Estate
Assets shall be governed by Section 5.13.  

(c)

With respect to each new Restricted Subsidiary, the Borrower Representative
shall promptly send to the Collateral Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Group Member
and (ii) all of the data required to be set forth in Schedules 3.01(c) and 4.02
with respect to all Subsidiaries of the U.S. Borrower; and such written notice
shall be deemed to supplement Schedule 3.01(c) and 4.02 for all purposes hereof.

(d)

No Subsidiary listed on Schedule 5.12(b) shall under any circumstance be
required to become a Guarantor or otherwise guaranty the Obligations of any
Borrower, it being understood and agreed that nothing in this Section 5.12(d)
shall affect the obligation of the Loan Parties to comply with the requirements
of Section 5.18.

Section 5.13

Additional Material Real Estate Assets

.  In the event that any Loan Party acquires a Material Real Estate Asset or a
Real Estate Asset owned or leased on the Closing Date becomes a Material Real
Estate Asset and such





141

 




--------------------------------------------------------------------------------










interest has not otherwise been made subject to the Lien of the Security
Documents in favor of the Collateral Agent, for the benefit of Secured Parties,
in the case of such Loan Party, promptly take to the fullest extent commercially
practical all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 3.01(g) with respect to each
such Material Real Estate Asset that the Collateral Agent shall reasonably
request to create in favor of the Collateral Agent, for the benefit of Secured
Parties, a valid and, subject to any filing and/or recording referred to herein,
perfected First Priority security interest in such Material Real Estate Assets.
 

Section 5.14

Additional Collateral

.  With respect to any assets or property acquired after the Closing Date by any
Group Member that is, or pursuant to Section 5.12 becomes, a Loan Party (other
than (x) any assets or property described in Section 5.12 or Section 5.13 and
(y) any assets or property subject to a Lien expressly permitted by Section
6.02) as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected First Priority Lien, promptly (i) execute and deliver
to the Collateral Agent such amendments to the Security Documents or such new
Security Documents as the Collateral Agent deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the applicable Secured Parties, a
perfected First Priority Lien in such assets or property and (ii) take all
actions necessary or advisable to grant to the Collateral Agent, for the benefit
of the applicable Secured Parties, a perfected First Priority Lien in such
assets or property, including without limitation, authorizing the Collateral
Agent to file UCC financing statements in such jurisdictions as may be required
by the U.S. Security Agreements, or by law or as may be requested by the
Collateral Agent (subject, in the case of Foreign Loan Parties, to the Agreed
Security Principles).  Notwithstanding anything in this Section 5.14 or in
Sections 5.12, 5.13 or 5.16 to the contrary, Sections 5.12, 5.13, 5.14 and 5.16
shall not (x) apply to any property or Subsidiary created or acquired after the
Closing Date, as applicable, as to which the Administrative Agent has determined
in its sole discretion that the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected security
interest therein or (y) require a grant or perfection of a security interest (i)
in any asset excluded by the applicable security document, or (ii) in violation
of the Agreed Security Principles.  

Section 5.15

Interest Rate Protection

.  In the case of the U.S. Borrower, no later than ninety (90) days following
the Closing Date and at all times thereafter until the third anniversary of the
Closing Date, obtain and cause to be maintained protection against fluctuations
in interest rates pursuant to one or more Interest Rate Agreements in form and
substance reasonably satisfactory to the Administrative Agent, in order to
ensure that no less than 25% of the aggregate principal amount of the total
Indebtedness for borrowed money of the Group then outstanding is either (i)
subject to such Interest Rate Agreements or (ii) Indebtedness that bears
interest at a fixed rate.

Section 5.16

Further Assurances

.  At any time or from time to time upon the request of the Administrative
Agent, at the expense of the Loan Parties, promptly execute, acknowledge and
deliver such further documents





142

 




--------------------------------------------------------------------------------










and do such other acts and things as the Administrative Agent or the Collateral
Agent may reasonably request in order to effect fully the purposes of the Loan
Documents or to more fully perfect or renew the rights of the Administrative
Agent or the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Group Member which may be
deemed to be part of the Collateral), subject, in the case of Foreign Loan
Parties, to the Agreed Security Principles.  In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by the assets of each Loan Party in each case, to the extent otherwise
required by this Agreement and subject to the Agreed Security Principles.  Upon
the exercise by the Administrative Agent or the Collateral Agent of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which required any consent, approval, recording, qualification or
authorization of any Governmental Authority, the U.S. Borrower or the applicable
Loan Party will execute and deliver, or will cause the execution and delivery
of, all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent may be required to obtain
from such Loan Party for such consent, approval, recording, qualification or
authorization.

Section 5.17

Foreign Bank Accounts and Cash held by Foreign Group Member

.  

(a)

Subject to paragraph (b) below, no Foreign Loan Party will or will permit any of
its Subsidiaries to maintain, at any time, any cash in excess of $7,500,000 in
the aggregate on deposit with a bank other than an Acceptable Bank.   

(b)

No Foreign Loan Party shall be required to cause any Subsidiary to transfer any
cash under clause (a) if doing so would cause such Foreign Loan Party or such
Subsidiary to (i) incur a material U.S. federal income Tax liability by reason
of Section 956 of the Internal Revenue Code (except to the extent such liability
is avoidable through use of commercially reasonable efforts) or other material
cost or expense or (ii) breach any applicable law or Contractual Obligation or
result in personal liability for such Foreign Loan Party or such Subsidiary or
any of their respective directors (managing or otherwise) or management (except
to the extent such breach or liability is avoidable through use of commercially
reasonable efforts).

Section 5.18

Guarantor Coverage Test

.  As of (i) any one date between the Closing Date and the date that is 60 days
after the Closing Date, and (ii) any one date between the date that financial
statements are delivered pursuant to Section 5.01(b) and the date that is 45
days following such date, in each case, as demonstrated by a Guarantor Coverage
Certificate dated as of such date,





143

 




--------------------------------------------------------------------------------










(i)

the aggregate (without duplication) Group Member Adjusted EBITDA attributable to
the Loan Parties as a group is no less than 80% of Consolidated Adjusted EBITDA;
and

(ii)

the aggregate (without duplication) Group Member Assets of the Loan Parties as a
group is no less than 80% of Consolidated Total Assets.

Section 5.19

Post-Closing Obligations

.  Satisfy the requirements set forth on Schedule 5.19 on the earlier of (i) the
date specified for such requirement and (ii) 60 days after the Closing Date (or,
in each case, such later date as the Administrative Agent shall agree in its
reasonable discretion).

ARTICLE VI.
NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall not,
nor shall it cause or permit any of its Restricted Subsidiaries to:

Section 6.01

Indebtedness

.  Create, incur, assume or guaranty, or otherwise become or remain liable with
respect to any Indebtedness, except:

(a)

the Obligations;

(b)

(i) Indebtedness in respect of the 2023 Debentures, (ii) Indebtedness of the
U.S. Borrower in respect of the 2020 Notes in an aggregate principal amount not
to exceed $600,000,000 and guaranty obligations of any U.S. Guarantor in respect
of such Indebtedness, (iii) any Permitted Refinancing of the Indebtedness
described in clause (i) or (ii), and (iv) Indebtedness in respect of the
Existing Notes to the extent such Existing Notes remain outstanding after
consummation of the tender offer therefor;

(c)

Indebtedness of any Restricted Subsidiary owed to any Borrower or to any other
Restricted Subsidiary, or of any Borrower owed to any Restricted Subsidiary or
any other Borrower; provided, that (i) all such Indebtedness shall be evidenced
by an intercompany note, and, if owed to a Loan Party, shall (subject to the
Agreed Security Principles) be subject to a First Priority Lien pursuant to the
Security Documents, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations in a
manner consistent with the subordination provisions set forth in Section 7.07
and shall be Subordinated Indebtedness hereunder, (iii) any payment by any such
Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Subsidiary to such
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) such Indebtedness is permitted as an Investment under Section 6.06;





144

 




--------------------------------------------------------------------------------










(d)

(1) unsecured Indebtedness of U.S. Borrower, the net proceeds of which are used
solely to (i) consummate Permitted Acquisitions or (ii) repay the Term Loans (or
repay Revolving Loans with a permanent equivalent reduction in the Revolving
Commitments); provided, in each case, that such Indebtedness (a) matures at
least three months after the maturity date of the Term Loans, (b) has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Term Loans, (c) does not contain maintenance covenants that are
more restrictive than Sections 6.07(a) and (b) and (d) if guaranteed, is
guaranteed only by U.S. Guarantors; provided, that both immediately prior and
after giving effect to the incurrence thereof, (x) no Default or Event of
Default shall exist or result therefrom and (y) the U.S. Borrower shall be in
compliance with the covenants set forth in Sections 6.07(a) and (b) after giving
pro forma effect to the incurrence of such Indebtedness and the consummation of
such Permitted Acquisition or repayment of such Loans, as applicable and (2) any
Permitted Refinancings of such Indebtedness;

(e)

Indebtedness incurred by any Group Member arising from agreements providing for
indemnification, adjustment of purchase price, other compensation or similar
obligations (including, Indebtedness consisting of the deferred purchase price
of assets or property acquired in a Permitted Acquisition), in connection with
Permitted Acquisitions, permitted Investments or permitted dispositions of any
business, assets or Subsidiary of any Group Member;

(f)

Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal bonds or similar obligations incurred in
the ordinary course of business;

(g)

Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with deposit accounts;

(h)

guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of any Group Member;

(i)

guaranties by (i) any Borrower of Indebtedness of a Guarantor or any other
Borrower or guaranties by a Guarantor of Indebtedness of any Borrower or any
other Guarantor with respect, in each case, to Indebtedness otherwise permitted
to be incurred by such Borrower or such Guarantor pursuant to this Section 6.01
(other than clauses (b) and (c) of this Section); provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations, (ii) any Group Member that is not a Loan Party of Indebtedness of
any other Group Member that is not a Loan Party and (iii) the U.S. Borrower of
Indebtedness of any Group Member that is not a Loan Party incurred in the
ordinary course of business on ordinary business terms so long as such
Indebtedness is otherwise permitted to be incurred under Section 6.01(r) to the
extent such guaranties are unsecured and otherwise permitted as an Investment
under Section 6.06 (other than Section 6.06(q));

(j)

Indebtedness existing on the Closing Date which is described in Schedule 6.01
and any Permitted Refinancing thereof;





145

 




--------------------------------------------------------------------------------










(k)

Indebtedness (i) in an amount not to exceed at any one time outstanding
$40,000,000 (or, if the Incurrence Test is satisfied on a pro forma basis, 0.75%
of Consolidated Total Assets, if greater), which is incurred with respect to
Capital Leases or constitutes purchase money Indebtedness to finance the
acquisition, lease, construction or improvement of assets or property and any
Permitted Refinancing in respect thereof; provided, that any such Indebtedness
shall be secured only by the asset acquired, leased, constructed or improved in
connection with the incurrence of such Indebtedness, be incurred within 270 days
of the acquisition, lease, construction or improvement of the relevant equipment
or other asset and constitute not less than 75.0% of the aggregate consideration
paid with respect to such acquisition, lease, construction or improvement and
(ii) constituting Attributable Indebtedness with respect to any Sale and
Lease-Back permitted under Section 6.10 in an amount not to exceed at any one
time outstanding $35,000,000;

(l)

(i) (1) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Loan Party or becomes or is merged into or
consolidated with a Subsidiary after the Closing date or (2) Indebtedness
attaching to assets that are acquired by any Group Member after the Closing Date
as the result of a Permitted Acquisition; provided, that (x) such Indebtedness
existed at the time such Person became a Loan Party or became or was merged into
or consolidated with a Subsidiary or at the time such assets were acquired and,
in each case, was not created in contemplation thereof and (y) such Indebtedness
is not guaranteed in any respect by any Group Member (other than (A) by any such
Person that so becomes a Subsidiary or (B) to the extent any Group Member is
otherwise permitted to guaranty such Indebtedness under another provision under
this Section 6.01) and (ii) any Permitted Refinancing thereof;

(m)

Indebtedness of the type described in clause (viii) of the definition thereof
with respect to interest rates or foreign exchange rates, or any Treasury
Transaction; provided that in each case such Indebtedness shall not have been
entered into for speculation purposes;

(n)

(i) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to any of the Borrowers or the Guarantors, (ii)
Indebtedness of a Group Member consisting of Standard Securitization
Undertakings provided that, in each case, the Net Cash Proceeds with respect to
such Indebtedness are used to repay Term Loans and will be applied as set forth
in Section 2.15(b) and (iii) Indebtedness incurred with respect to any
disposition of accounts receivable in connection with receivables factoring
arrangements in the ordinary course of business;

(o)

Indebtedness owing to any insurance company in connection with the financing of
any insurance premiums permitted by such insurance company in the ordinary
course of business;

(p)

Indebtedness incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and insurance bonds and similar obligations;

(q)

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary





146

 




--------------------------------------------------------------------------------










course of business or other cash management services in the ordinary course of
business; provided that such Indebtedness (i) is extinguished within five
Business Days of its incurrence or (ii) if in respect of credit or purchase
cards, is extinguished within 60 days of its incurrence;

(r)

other Indebtedness of Subsidiaries (other than a Securitization Subsidiary) that
are not Loan Parties and Indebtedness incurred on behalf of or representing
guaranties of Indebtedness of Joint Ventures in an amount not to exceed at any
one time outstanding $125,000,000 (or, if the Incurrence Test is satisfied on a
pro forma basis, 2.0% of Consolidated Total Assets, if greater);

(s)

other Indebtedness of any Group Member (other than a Securitization Subsidiary)
in an aggregate amount not to exceed at any one time outstanding $150,000,000;

(t)

Indebtedness arising as a result of (the establishment of) a fiscal unity
(fiscale eenheid) between the Dutch Loan Parties;

(u)

Indebtedness pursuant to a declaration of joint and several liability used for
the purpose of Section 2:403 of the Dutch Civil Code (and any residual liability
under such declaration arising pursuant to section 2:404(2) of the Dutch Civil
Code);

(v)

Indebtedness representing the deferred obligation to purchase common stock or
common stock options permitted under Section 6.04(c);

(w)

Indebtedness arising under any domination and/or profit transfer agreement
(Beherrschungs und/oder Gewinnabführungsvertrag) with a German Loan Party which
is in force on the Closing Date;

(x)

Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade-related letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(y)

Indebtedness of the U.S. Borrower in respect of letters of credit issued by the
U.S. Borrower for its own account or for the account of any other Group Member;
provided that neither the Administrative Agent nor any Lender shall have any
direct or indirect liability with respect to any such letter of credit, whether
as a guarantor, confirming bank or otherwise;

(z)

Indebtedness, if any, in respect of the CKI Obligations and the Itochu
Obligations and any Permitted Refinancing of the Itochu Obligations;

(aa)

unsecured Indebtedness in respect of obligations of any Group Member to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business, and
not in connection with the borrowing of money or any Currency Agreement,
Interest Rate Agreement or Treasury Transaction;





147

 




--------------------------------------------------------------------------------










(bb)

Indebtedness representing deferred compensation to employees of any Group Member
incurred in the ordinary course of business; and

(cc)

all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (bb) above.

Section 6.02

Liens

.  Create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Loan Party or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, except:

(a)

Liens granted pursuant to any Loan Document in favor of the Collateral Agent for
the benefit of Secured Parties;

(b)

Liens for Taxes to the extent obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefore and Liens for Taxes not yet due and payable;

(c)

statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or Section 303(k) of ERISA or a violation of Section
436 of the Internal Revenue Code), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of ten
(10) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(d)

Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e)

easements, rights-of-way, restrictions, encroachments, and other defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of any Group Member;

(f)

any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder and covering only the assets so leased;





148

 




--------------------------------------------------------------------------------










(g)

Liens solely on any cash earnest money deposits made by any Group Member in
connection with any letter of intent or purchase agreement permitted hereunder;

(h)

Liens evidenced by the filing of precautionary UCC financing statements relating
solely to operating leases of personal property entered into in the ordinary
course of business;

(i)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(j)

any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k)

any reservations, limitations, exceptions, provisos and conditions, if any,
expressed in any original grants from the Crown, including, without limitation,
the reservation of any mines and minerals in the Crown or in any other Person;

(l)

licenses or sublicenses (including licenses or sublicenses of Patents,
Copyrights, Trademarks and other Intellectual Property rights), leases or
subleases granted by any Group Member in the ordinary course of business which
does not materially interfere with the business of the Group Members taken as a
whole;

(m)

Liens in favor of vendors of goods arising as a matter of law securing the
payment of the purchase price therefor so long as such Liens attach only to the
purchased goods or, where customary in the local market, Liens arising from a
contract securing (i) the payment of the purchase price of goods, (ii) the
performance of any work or (iii) the fulfillment of any obligation arising out
of the non-compliance with such contract;

(n)

Liens existing on the Closing Date which are described in Schedule 6.02 and
replacements, renewals or extensions of such Liens; provided, that such Lien
shall not apply to additional property other than (A) after-acquired property
that is related to the property covered by such Lien and (B) proceeds and
products thereof and such Lien shall secure only those obligations it secures on
the Closing Date and extensions, renewals and replacements thereof that, to the
extent constituting Indebtedness, qualify as a Permitted Refinancing thereof;

(o)

Liens arising under any retention of title, hire purchase or conditional sale
arrangement or arrangements having similar effect in respect of goods supplied
to a Group Member in the ordinary course of trading and on the supplier’s
standard or usual terms and arising as a result or omission by any Group Member,
including, for the avoidance of doubt, verlängerte Eigentumsvorbehalte and
erweiterte Eigentumsvorbehalte;

(p)

Liens securing Indebtedness permitted pursuant to Section 6.01(k); provided,
that any such Lien shall encumber only the property subject to the underlying
lease, after-acquired property that is required to be pledged pursuant to such
underlying lease on customary terms and proceeds and products thereof;

(q)

Liens securing Indebtedness permitted by Section 6.01(l) and any extensions,
renewals and replacements thereof that, to the extent constituting Indebtedness,





149

 




--------------------------------------------------------------------------------










qualify as a Permitted Refinancing thereof, provided, that any such Lien shall
encumber only assets and property of the Person so acquired or only attach to
those assets which secured such Indebtedness at the time such assets were
acquired by the Group other than (A) after-acquired property that is directly
related to the property secured by such Lien and (B) proceeds and products
thereof;

(r)

Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.01(i);

(s)

Liens on Securitization Assets or a Securitization Subsidiary’s other assets
arising in connection with a Qualified Securitization Financing;

(t)

Liens arising by virtue of any statutory, contractual or common law provision
relating to banker’s liens, rights of set-off or similar rights (i) relating to
the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Indebtedness and (ii)
relating to pooled deposit or sweep accounts of any Group Member to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Group;

(u)

any Lien created pursuant to the general conditions of a bank operating in The
Netherlands based on the general conditions drawn up by the Netherlands Bankers'
Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond) or pursuant to any other general conditions of, or any
contractual arrangement with, any such bank to substantially the same effect;

(v)

Liens arising out of consignment or similar arrangements for the sale by any
Group Member of goods through third parties in the ordinary course of business;

(w)

Liens on insurance policies and the proceeds thereof securing the financing of
the premiums with respect thereto;

(x)

Liens granted pursuant to the CKI Security Agreement to secure the CKI
Obligations, which are senior to the Lien in favor of the Collateral Agent
pursuant to the terms of the CKI Intercreditor Agreement;

(y)

Liens that are disclosed in (i) a Title Policy or (ii) any other title insurance
policies delivered to the Collateral Agent in connection with mortgages on
Material Real Estate Assets executed pursuant to Section 5.13 after the Closing
Date  (unless the Lien described in this clause (ii) is otherwise prohibited
under this Agreement and is capable of being discharged by a Loan Party in a
commercially practicable manner) and any replacement, extension or renewal of
any such Lien; provided, that such replacement, extension or renewal Lien shall
not cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(z)

Liens securing Attributable Indebtedness incurred under Section 6.01(k) pursuant
to any Sale and Lease-Back permitted under Section 6.10;





150

 




--------------------------------------------------------------------------------










(aa)

Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in the ordinary course of business and covering the goods
(or the documents of title in respect of such goods) financed by such letters of
credit, banker’s acceptances or bank guarantees and the proceeds and products
thereof;

(bb)

Liens securing Indebtedness permitted by Section 6.01(r); provided that any such
Liens shall only attach to the assets of the entity incurring such Indebtedness;

(cc)

Liens in favor of the U.S. Borrower or any other Loan Party; provided that if
any such Lien shall cover any Collateral, the holder of such Lien shall execute
and deliver to the Administrative Agent a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(dd)

(i) solely to the extent equal and ratable Liens are required pursuant to the
terms of the 2023 Debentures Indenture, Liens securing the 2023 Debentures
Obligations which Liens are granted pursuant to the Loan Documents, the CKI
Security Agreement or any other security agreement the terms of which are no
more favorable to the holders of the 2023 Debentures Obligations than the terms
of the U.S. Pledge and Security Agreement and (ii) Liens securing any Permitted
Refinancing of the 2023 Debentures Obligations, which Liens are granted pursuant
to the Loan Documents, the CKI Security Agreement or any other security
agreement the terms of which are no more favorable to the holders of the 2023
Debentures Obligations than the terms of the U.S. Pledge and Security Agreement;
it being agreed that in the case of clauses (i) and (ii), with respect to such
Loan Documents or other security agreements contemplated by such clauses entered
into after the date hereof, the Administrative Agent and the Collateral Agent
shall enter into intercreditor agreements as may be reasonably requested by the
Borrower Representative and acceptable to the Administrative Agent and the
Collateral Agent to give effect to the requirements of clause (i) or (ii) above,
as applicable; and   

(ee)

other Liens securing Indebtedness or other obligations in an aggregate amount
not to exceed at any one time outstanding $150,000,000; provided that if such
Liens secure Indebtedness and are on assets constituting Collateral, such Liens
are subordinated to the Liens securing the Obligations pursuant to intercreditor
agreement(s) reasonably satisfactory to the Administrative Agent.

Section 6.03

Designation of Subsidiaries

.  Designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary, except that the U.S. Borrower may at any
time designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that:

(a)

immediately after such designation, no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby and the Group shall be in
compliance with the financial covenants set forth in Section 6.07(a) and (b) on
a pro forma basis;





151

 




--------------------------------------------------------------------------------










(b)

with respect to any Subsidiary to be designated as an Unrestricted Subsidiary,
such Subsidiary or any of its Subsidiaries does not own any Equity Interests or
Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, any other Subsidiary of the U.S. Borrower which is not a Subsidiary
of the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary,

(c)

such Subsidiary is not party to any agreement, contract, arrangement or
understanding with any Borrower or any Restricted Subsidiary unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to such Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrowers;

(d)

such Subsidiary is a Person with respect to which neither any Borrower nor any
Restricted Subsidiaries has any direct or indirect obligation (1) to subscribe
for additional Equity Interests or (2) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

(e)

such Subsidiary has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of any Borrower or any Restricted
Subsidiaries;

(f)

neither any Borrower nor any Restricted Subsidiary will at any time (i) provide
a guarantee of, or similar credit support to, any Indebtedness of such
Subsidiary (including any undertaking, agreement or instrument evidencing such
Indebtedness), (ii) be directly or indirectly liable for any Indebtedness of
such Subsidiary or (iii) be directly or indirectly liable for any other
Indebtedness which provides that the holder thereof may (upon notice, lapse of
time or both) declare a default thereon (or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of such Subsidiary (including any corresponding right to take
enforcement action against such Subsidiary);

(g)

no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated as an Unrestricted Subsidiary;

(h)

at no time shall any Subsidiary be designated as an Unrestricted Subsidiary or
maintained as an Unrestricted Subsidiary more than ten (10) Business Days after
the time of delivery of the quarterly financial statements pursuant to Section
5.01(a) if (x) the Consolidated Adjusted EBITDA attributable to such Subsidiary,
calculated on an unconsolidated basis, exceeds 5.0% of Consolidated Adjusted
EBITDA or (y) the total assets of such Subsidiary, determined in accordance with
GAAP and calculated on an unconsolidated basis, exceeds 5.0% of Consolidated
Total Assets; and

(i)

any designation of a Restricted Subsidiary to an Unrestricted Subsidiary shall
be deemed an Investment under Section 6.06 in an amount equal to the fair market
value of the Subsidiary so designated.

(j)

Any such designation shall be evidenced by providing notice to the
Administrative Agent of the copy of the resolution of the U.S. Borrower's Board
or Directors (or duly authorized committee thereof) giving effect to such
designation and a certificate of an





152

 




--------------------------------------------------------------------------------










Authorized Officer certifying that such designation complies with the foregoing
requirements.  Any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary solely as a result of the application of Section 6.03(h), for
purposes of determining compliance with Article VI, shall be treated as a
Permitted Acquisition (without any requirement to satisfy the definition thereof
and without utilizing any portion of the amount specified in the proviso to
Section 6.08(i)), and all Indebtedness, Liens, Investments and any consensual
encumbrance or restriction of the type described in Section 6.05 of such
Unrestricted Subsidiary shall be treated as Indebtedness, Liens, Investments and
consensual encumbrances and restrictions of the type described in Section 6.05
of an entity acquired in a Permitted Acquisition. For the avoidance of doubt,
such designation shall not reduce the Group’s ability to consummate Permitted
Acquisitions.

Section 6.04

Restricted Payments

.  Directly or indirectly declare, order, pay, make or set apart any sum for any
Restricted Payment except that:

(a)

any Subsidiary of any Borrower may declare and pay dividends, repurchase its
Equity Interests, or make other distributions to each direct owner of Equity
Interests of such Subsidiary; provided that, in the case of a Subsidiary that is
a not a Wholly-Owned Restricted Subsidiary, such dividends, repurchases or other
distributions are made to all owners of such Subsidiary’s Equity Interests on a
pro rata basis (or more favorable basis from the perspective of the Group
Members) based on their relative ownership interests;

(b)

the U.S. Borrower may make regularly scheduled payments of principal and
interest in respect of the 2020 Notes and any Subordinated Indebtedness in
accordance with the terms of and only to the extent required by the 2020 Notes
Documents or the documentation governing such Subordinated Indebtedness, as
applicable, and the 2020 Notes and any Subordinated Indebtedness may be
refinanced pursuant to a Permitted Refinancing thereof;

(c)

the U.S. Borrower may purchase, repurchase, retire, redeem or otherwise acquire
its common stock or common stock options from present or former officers,
directors or employees of the Group in connection with any management equity
subscription agreement, any compensation, retirement, disability, severance or
benefit plan or agreement, any employment agreement or any other similar plans
or agreements, provided, that the aggregate amount of payments under this
paragraph (net of any proceeds received by the U.S. Borrower subsequent to the
Closing Date in connection with resales of any common stock or common stock
options so purchased or acquired) shall not exceed $15,000,000 in any calendar
year;

(d)

so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, the U.S. Borrower may declare and pay cash dividends
with respect to (i) its common stock in an annual amount not to exceed $0.20 per
outstanding share of common stock and (ii) its Series A Preferred Stock in an
annual amount of up to $0.20 per share of common stock that would be issuable
upon conversion of any outstanding share of Series A Preferred Stock (subject,
in the case of each of clause (i) and (ii), to adjustment for any stock split,
reverse stock split, stock dividend or similar occurrence so that the aggregate
amount of dividends payable after such transaction is the same as the amount
payable immediately prior to such transaction);





153

 




--------------------------------------------------------------------------------










(e)

the U.S. Borrower may pay any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement (including the other
provisions of this Section 6.04);

(f)

the U.S. Borrower may make Restricted Payments in respect of the 2020 Notes and
Subordinated Indebtedness; provided that (i) the amount of such Restricted
Payments pursuant to this clause (f) does not exceed (x) $50,000,0000 during the
term of this Agreement (or, if the Incurrence Test is satisfied on a pro forma
basis, 1.0% of Consolidated Total Assets, if greater) plus (y) if the Incurrence
Test is satisfied on a pro forma basis, an amount equal to the Available Amount,
(ii) such Restricted Payments are made from proceeds from the substantially
concurrent issuance, sale or exchange by the U.S. Borrower of Equity Interests,
or (iii) such Restricted Payment results from the conversion of all or any
portion of the 2020 Notes or Subordinated Indebtedness, as applicable, to Equity
Interests of the U.S. Borrower;

(g)

so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, other Restricted Payments in an aggregate amount not
to exceed (i) $100,000,000 (or, if the Incurrence Test is satisfied on a pro
forma basis, 1.75% of Consolidated Total Assets, if greater) during the term of
this Agreement plus (ii) if the Incurrence Test is satisfied on a pro forma
basis, an amount equal to the Available Amount, provided that after giving
effect to the consummation of such Restricted Payment and any financing thereof,
the Group shall be in compliance with the financial covenants set forth in
Sections 6.07(a) and (b); and

(h)

any Group Member may make Restricted Payments in respect of the Itochu
Obligations; and

(i)

the U.S. Borrower may make repurchases of Equity Interests deemed to occur upon
exercise of options, warrants, restricted stock units or similar rights if such
Equity Interests represents all or a portion of the exercise price thereof or
deemed to occur in connection with the satisfaction of any withholding tax
obligation incurred relating to the vesting or exercise of such options,
warrants, restricted stock units or similar rights.

Section 6.05

Restrictions on Subsidiary Distributions; No Further Negative Pledges

.  Except as arising under any Loan Document, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary of any Borrower to (a) pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests owned by such Borrower or any other Restricted Subsidiary of any
Borrower, (b) repay or prepay any Indebtedness owed by such Restricted
Subsidiary to any Borrower or any other Restricted Subsidiary of any Borrower,
(c) make loans or advances to any Borrower or any other Restricted Subsidiary of
any Borrower, (d) transfer, lease or license any of its property or assets to
any Borrower or any other Restricted Subsidiary of any Borrower or (e) create or
assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, to secure the Obligations, other than encumbrances and
restrictions (i) in agreements evidencing Indebtedness permitted by Section 6.01
and agreements





154

 




--------------------------------------------------------------------------------










relating to Liens permitted by Section 6.02 that impose restrictions on the
property subject to such Liens, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and agreements similar to any of the
foregoing (provided that such restrictions are limited to the assets or property
subject to such leases, licenses, joint venture or similar agreements), (iii)
created by virtue of any sale, transfer, lease or other disposition of, or any
agreement with respect thereto, any specific property, assets or Equity
Interests permitted to be so transferred under this Agreement, (iv) contained in
the 2023 Debentures Indenture, the CKI Documents, the Itochu Agreement, and any
agreement related to the China JV Obligations, (v) with respect to any
Restricted Subsidiary organized under the laws of Japan, imposed pursuant to an
agreement restricting (A) the creation or assumption of any Lien upon such
Restricted Subsidiary’s inventory and receivables or (B) the transfer of assets
of any such Restricted Subsidiary, in each case in the ordinary course of
business, (vi) existing under or by reason of applicable law, rule or
regulation, (vii) on the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (viii) in any
agreement in effect at the time a Person becomes a Subsidiary of the U.S.
Borrower, provided that the agreement in which such restrictions are contained
was not entered into in contemplation of such Person becoming a Subsidiary of
the U.S. Borrower, (ix) contained in agreements in effect on the Closing Date
and described in Schedule 6.05 and (x) in any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (ix) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the U.S. Borrower, no more
restrictive with respect to the restrictions referred to in clauses (a) through
(e) above than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

Section 6.06

Investments

.  Make or own any Investment in any Person, including any Joint Venture,
except:

(a)

Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;

(b)

Investments owned as of the Closing Date in any Restricted Subsidiary and
Investments made after the Closing Date in any Loan Party;

(c)

deposits, prepayments, advances in the form of a prepayment of expenses and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of the Group;

(d)

Investments to the extent that payment for such Investments is made with Equity
Interests of the U.S. Borrower;

(e)

Investments that are acquired by any Group Member as a result of a Permitted
Acquisition; provided that such Investments existed at the time of the Permitted
Acquisition and were not made in contemplation thereof;





155

 




--------------------------------------------------------------------------------










(f)

Consolidated Capital Expenditures with respect to the Loan Parties permitted by
Section 6.07(c);

(g)

loans and advances to employees, consultants or directors (managing or
otherwise) of the Group made in the ordinary course of business in an aggregate
principal amount at any one time outstanding not to exceed $15,000,000;

(h)

Permitted Acquisitions permitted pursuant to Section 6.08;

(i)

Investments in existence on, or pursuant to legally binding written commitments
in existence on, the Closing Date as described in Schedule 6.06 and, in each
case, any extensions, modifications or renewals thereof so long as the amount of
any Investment made pursuant to this clause (i) is not increased at any time
above the amount of such Investment existing or committed, as applicable, on the
Closing Date;

(j)

Currency Agreements, Interest Rate Agreements and Treasury Transactions which
constitute Investments;

(k)

accounts, chattel paper and notes receivable arising from the sale or lease of
goods or the performance of services in the ordinary course of business;

(l)

Investments received in the ordinary course of business by any Group Member in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
and customers arising in the ordinary course of business;

(m)

so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, other Investments in an aggregate amount not to
exceed at any one time outstanding (i) $135,000,000 (or, if the Incurrence Test
is satisfied on a pro forma basis, 2.25% of Consolidated Total Assets, if
greater), plus (ii) to the extent not included in the Available Amount, 100.0%
of the aggregate cash dividends and distributions received by any Group Member
from such Investments, plus (iii) if the Incurrence Test is satisfied on a pro
forma basis, an amount equal to the Available Amount at such time;

(n)

Investments in the China JV in an aggregate amount not to exceed at any one time
outstanding (i) $50,000,000, plus, (ii) to the extent not included in the
Available Amount, 100.0% of the aggregate cash dividends and distributions
received by any Group Member from the China JV;

(o)

Investments arising out of the receipt by any Group Member of noncash
consideration for the sale of assets permitted under Section 6.08;

(p)

guaranties by any Group Member of operating leases (other than obligations with
respect to Capital Leases) or of other obligations, that do not constitute
Indebtedness, in each case entered into by the applicable Group Member in the
ordinary course of business;





156

 




--------------------------------------------------------------------------------










(q)

guaranties permitted under Section 6.01 (except to the extent such guaranty is
expressly subject to Section 6.06);

(r)

Investments made pursuant to the CKI Trust Agreement; and

(s)

Investments consisting of the redemption, purchase, repurchase or retirement of
any Equity Interests permitted under Section 6.04.

Section 6.07

Financial Covenants

.  In the case of the U.S. Borrower:

(a)

Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter, beginning with the Fiscal Quarter ending October 31,
2010, to be less than the correlative ratio indicated:   

Fiscal Quarter

Interest Coverage Ratio

FQ3 2010

3.00:1.00

FQ4 2010

3.00:1.00

FQ1 2011

3.00:1.00

FQ2 2011

3.00:1.00

FQ3 2011

3.00:1.00

FQ4 2011

3.00:1.00

FQ1 2012

3.50:1.00

FQ2 2012

3.50:1.00

FQ3 2012

3.50:1.00

FQ4 2012

3.50:1.00

FQ1 2013

3.75:1.00

FQ2 2013

3.75:1.00

FQ3 2013

3.75:1.00

FQ4 2013

3.75:1.00

FQ1 2014

4.00:1.00

FQ2 2014

4.00:1.00

FQ3 2014

4.00:1.00

FQ4 2014

4.00:1.00

FQ1 2015 and thereafter

4.50:1.00








157

 




--------------------------------------------------------------------------------










(b)

Leverage Ratio.  Permit the Leverage Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending October 31, 2010, to exceed
the correlative ratio indicated:

Fiscal Quarter

Leverage Ratio

FQ3 2010

4.90:1.00

FQ4 2010

4.90:1.00

FQ1 2011

4.75:1.00

FQ2 2011

4.75:1.00

FQ3 2011

4.75:1.00

FQ4 2011

4.75:1.00

FQ1 2012

4.00:1.00

FQ2 2012

4.00:1.00

FQ3 2012

4.00:1.00

FQ4 2012

4.00:1.00

FQ1 2013

3.50:1.00

FQ2 2013

3.50:1.00

FQ3 2013

3.50:1.00

FQ4 2013

3.50:1.00

FQ1 2014

and thereafter

3.00:1.00







(c)

Maximum Consolidated Capital Expenditures.  

Make or incur Consolidated Capital Expenditures, in any Fiscal Year indicated
below, in an aggregate amount for the Group in excess of the corresponding
amount set forth below opposite such Fiscal Year (the “Permitted Capital
Expenditure Amount”); provided, that such amount for any Fiscal Year shall be
increased by (i) an amount equal to the excess, if any, of such amount for the
immediately preceding Fiscal Year (with the amount of any rollover from the
prior Fiscal Year being deemed to be used first) over the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year and (ii) to the
extent that a Permitted Acquisition is consummated during or prior to such
Fiscal Year (but after the Closing Date), an amount equal to 5% of the
Acquisition Consideration paid with respect to such Permitted Acquisition (the
“Acquired Permitted CapEx Amount”) (provided, however, that with respect to the
Fiscal Year during which any such Permitted Acquisition occurs, the amount of
additional Consolidated Capital Expenditures permitted as a result of this
clause (ii) shall be an amount equal to the product of (x) the Acquired
Permitted CapEx Amount and (y) a fraction, the numerator of which is the number
of days remaining in such Fiscal Year after the date such





158

 




--------------------------------------------------------------------------------










Permitted Acquisition is consummated and the denominator of which is the actual
number of days in such Fiscal Year):

Fiscal Year

Consolidated Capital Expenditures

2010

$215,000,000

2011

$220,000,000

2012

$210,000,000

2013

$240,000,000

2014

$250,000,000

2015

$270,000,000

2016

$280,000,000




Notwithstanding the foregoing, for purposes of determining compliance with this
Section 6.07(c) for any given Fiscal Year, the actual amount of Consolidated
Capital Expenditures that are made or incurred in such Fiscal Year and that are
denominated in any currency other than Dollars will be converted into Dollars
based on the relevant currency exchange rate in effect on the Closing Date.

Section 6.08

Fundamental Changes; Disposition of Assets; Acquisitions

.  Enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Consolidated Capital Expenditures in the
ordinary course of business) all or substantially all of the assets of, all of
the Equity Interests of, or a business line or unit or a division of, any
Person, except:

(a)

(i) any Group Member may be merged or consolidated with or into any other Group
Member, or be liquidated, wound up or dissolved, or all or any part of its
business, assets or property may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Group Member; provided, that (x) in the case of a merger or consolidation
of a Group Member that is not a Loan Party with or into a Borrower or Guarantor,
such Borrower or such Guarantor, as applicable, shall be the continuing or
surviving Person, (y) in the case of a merger or consolidation of a Guarantor
with or into another Guarantor, a Guarantor shall be the continuing or surviving
Person and (z) in the case of a merger or consolidation of a Guarantor with or
into a Borrower, such Borrower shall be the continuing or surviving Person, and
(ii) any Restricted Subsidiary may merge with any other person in order to
effect an Investment permitted pursuant to Section 6.06 so long as the
continuing or surviving person shall be a Restricted Subsidiary, which shall be
a Loan Party if





159

 




--------------------------------------------------------------------------------










the merging Restricted Subsidiary was a Loan Party and which together with each
of its Restricted Subsidiaries shall have complied with the requirements of
Section 5.12, 5.13 and 5.14, as applicable and if such transaction involves the
U.S. Borrower, the U.S. Borrower shall be the continuing or surviving Person;

(b)

any Group Member (other than the U.S. Borrower in the case of a disposition of
all of its assets) may dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to a Borrower or any other Loan Party, and any Group
Member that is not a Loan Party may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to another Group Member that is not a Loan
Party;

(c)

sales or other dispositions of assets that do not constitute Asset Sales;

(d)

(i) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-cash proceeds) when
aggregated with the proceeds of all other Asset Sales made pursuant to this
clause (d)(i) in any Fiscal Year, are less than (x) 2.0% of Consolidated Total
Assets plus (y) an amount equal to any unutilized portion of the amount
permitted under subclause (x) for any preceding Fiscal Year; provided that in no
event shall the proceeds of any Asset Sale, when aggregated with the proceeds of
all other Asset Sales made pursuant to this clause (d)(i) in any Fiscal Year,
exceed 5.0% of Consolidated Total Assets; and (ii) the Asset Sale described on
Schedule 6.08(d); provided that, in the case of each of clause (i) and (ii), (1)
the consideration received for such assets shall be in an amount at least equal
to the fair market value thereof (determined in good faith by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof)), (2)
except in the case of any Asset Sale to any Restricted Subsidiary, no less than
75.0% thereof shall be paid in cash or Cash Equivalents, and (3) except in the
case of any Asset Sale to any Restricted Subsidiary, the Net Cash Proceeds
thereof shall be applied as required by Section 2.14(a);

(e)

any Group Member may sell or discount, in each case without recourse and in the
ordinary course of business, accounts receivable arising in the ordinary course
of business (x) which are overdue, or (y) which such Group Member may reasonably
determine are difficult to collect but only in connection with the compromise or
collection thereof consistent with prudent business practice (and not as part of
any bulk sale or financing of receivables);

(f)

any Group Member may enter into licenses or sublicenses of Software,
Trademarks and other Intellectual Property and general intangibles in the
ordinary course of business and which do not materially interfere with the
business of the Group Members taken as a whole;

(g)

(i) any disposition of Securitization Assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing and (ii) any disposition of
accounts receivable in connection with receivables factoring arrangements in the
ordinary course of business;

(h)

dispositions of cash and Cash Equivalents;





160

 




--------------------------------------------------------------------------------










(i)

Permitted Acquisitions; provided, that in respect of acquisitions of Persons
which do not become Loan Parties or of assets which are not acquired by Loan
Parties, the consideration for such Persons or assets shall not exceed an
aggregate amount of 5.0% of Consolidated Total Assets over the term of this
Agreement; and

(j)

(i) Permitted Sale and Lease-Backs and (ii) Sale and Lease-Backs otherwise
permitted by Section 6.10(ii), provided that the Net Cash Proceeds of Sale and
Lease-Backs (other than Permitted Sale and Lease-Backs) shall be applied as
required by Section 2.14(a); provided, further, that, the case of clause (ii),
the net proceeds received by the applicable Group Member are at least equal to
the fair market value of such asset or Investment (as determined by the U.S.
Borrower’s Board of Directors (or a duly authorized committee thereof));

(k)

sales or other dispositions of the Equity Interests of, or other ownership
interests in or assets or property, including Indebtedness, or other securities
of, any Joint Venture (including the China JV); provided that, in each case, the
net proceeds received by the applicable Group Member are at least equal to the
fair market value of such asset or Investment (as determined by the U.S.
Borrower’s Board of Directors (or a duly authorized committee thereof);

(l)

any lease, assignment or sublease in the ordinary course of business which does
not materially interfere with the business of the Group Members taken as a
whole; and

(m)

Investments made in accordance with Section 6.06 and Restricted Payments made in
accordance with Section 6.04.

Section 6.09

Disposal of Subsidiary Interests

.  Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Section 6.08, or any
transfer to a Group Member otherwise permitted under Section 6.08, (a) sell,
assign, or otherwise dispose of any Equity Interests of any of its Restricted
Subsidiaries, except to qualify directors if required by applicable law; or (b)
permit any of its Restricted Subsidiaries to sell, assign, or otherwise dispose
of any Equity Interests of any of its Restricted Subsidiaries, except to qualify
directors if required by applicable law.

Section 6.10

Sales and Lease-Backs

.  Become or remain liable as lessee or as a guarantor or other surety with
respect to any lease of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than to any
Group Member), (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than to any Group Member) in connection with such lease or
(c) is to be sold or transferred by such Loan Party to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party (a “Sale and
Lease-Back”), excluding (i) any such arrangement to the extent that any
Attributable Indebtedness incurred in connection therewith does not exceed
$35,000,000 (such transaction, a “Permitted Sale and Lease-Back”) and (ii) any
other Sale and Lease-Back so long as such Group Member would be entitled to
incur the Attributable Indebtedness with





161

 




--------------------------------------------------------------------------------










respect to such Sale and Lease-Back under Section 6.01, create a Lien on the
property securing such Attributable Indebtedness under Section 6.02 and the
proceeds of such transaction are applied in accordance with Section 2.14(a).

Section 6.11

Transactions with Shareholders and Affiliates

. Enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property, the rendering of any service or the payment
of any management, advisory or similar fees) with any Affiliate of any Group
Member on terms that are less favorable to such Group Member than those that
might be obtained in a comparable arm’s length transaction at the time from a
Person who is not such a holder or Affiliate; provided, that the foregoing
restriction shall not apply to (a) any transaction between or among any Group
Members; (b) reasonable and customary fees and indemnities paid to directors,
officers and employees of any Group Member and compensation arrangements for
directors, officers and other employees of any Group Member entered into in the
ordinary course of business; (c) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans in the
ordinary course of business; (d) (x) any employment agreements entered into by
any Group Member in the ordinary course of business and any transaction pursuant
thereto and (y) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transaction pursuant thereto; (e) any
Restricted Payment permitted by Section 6.04; (f) any Investment permitted under
Section 6.06; (g) any transactions pursuant to agreements in existence on the
Closing Date and set forth  in Schedule 6.11 and any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect, (h)
any transactions between any Group Member and the China JV or any of its
Affiliates; (i) any transaction between any Group Member and Apax Partners L.P.
or any of its Affiliates; (j) any transaction with a Joint Venture for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business and in a manner consistent with past practice, (k) any
transaction entered into by a Person prior to the time such Person becomes a
Group Member or is merged or consolidated into a Group Member (provided such
transaction is not entered into in contemplation of such event); (l) any
transactions between any Group Member and Pepe Jeans SL (or any successor or
replacement sales and collection agent and franchisee in Spain and Portugal);
(m) any transaction between a Group Member and a Securitization Subsidiary
pursuant to a Qualified Securitization Financing; (n) any satisfaction or
discharge of the Itochu Obligations; (o) any transactions between any Group
Member and ITOCHU Corporation or any Joint Venture of any Group Member, in each
case in the ordinary course of business; (p) any transactions between any Group
Member and the CKI Trust pursuant to the CKI Trust Agreement; and (q) cost
sharing arrangements deemed appropriate by the U.S. Borrower to allocate
properly the costs of future maintenance and development of Intellectual
Property of any Group Member.

Section 6.12

Conduct of Business

.  From and after the Closing Date, engage in any business (either directly or
through a Restricted Subsidiary) other than the businesses engaged in by the
Group Members on the





162

 




--------------------------------------------------------------------------------










Closing Date or any extension of such businesses consistent with industry
developments and any business ancillary, complementary or related thereto.

Section 6.13

Amendments or Waivers of Organizational Documents and Certain Other Documents

.  Agree to (a) any material amendment, restatement, supplement or other
modification to or waiver of any of its Organizational Documents which would be
materially adverse to the interests of the Lenders, taken as a whole, (b) any
amendment, restatement, supplement or other modification to or waiver (other
than any such amendment, restatement, supplement or other modification or waiver
as may be required pursuant to the CK Letter Agreement as in effect on the
Closing Date) (i) of Section 4.17(c)(iv) or Section 4.18 of the CKI Security
Agreement (or any definition in the CKI Security Agreement that would have the
effect of amending, supplementing or otherwise modifying such Sections or the
effect or existence of a CKI Blockage Event), in each case that would be
materially adverse to the interests of the U.S. Borrower and its Subsidiaries,
taken as a whole, or (ii) of any provision of any CKI Document that has the
effect of (w) requiring any Person to become a CK Grantor (as defined in the CKI
Intercreditor Agreement as of the date hereof) that would not be required to
become a CK Grantor in accordance with the terms of the First Lien Collateral
Documents (as defined in the CKI Intercreditor Agreement as of the date hereof),
(x) adding additional CK Collateral (as defined in the CKI Intercreditor
Agreement as of the date hereof) that would not be required to become CK
Collateral (as defined in the CKI Intercreditor Agreement as of the date hereof)
pursuant to the terms of the First Lien Collateral Documents (as defined in the
CKI Intercreditor Agreement as of the date hereof), (y) increasing the amount
of, or adjusting the calculation of, the Klein Obligations (as defined in the
CKI Intercreditor Agreement as of the date hereof) in any manner unless such
adjustment could only decrease the amount of the Klein Obligations as of such
date (it being understood that this Section 6.13 shall not prohibit the making
of any one-time consent payment by any Group Member in respect of any amendment,
restatement, supplement or other modification or waiver to any CKI Documents) or
(z) decreasing the amount of the Maximum Second Lien Amount (as defined in the
CKI Intercreditor Agreement as of the date hereof), or (c) any amendment,
restatement, supplement, waiver or other modification of the terms of the 2020
Notes which would be materially adverse to the Lenders.

Section 6.14

Fiscal Year

.  Change its Fiscal Year-end from the Sunday closest to February 1 of each
calendar year or change its method of determining Fiscal Quarters; provided that
the Loan Parties may, at any time prior to the end of FQ4 2011, change their
Fiscal Year-end upon prior notice to the Administrative Agent; provided,
further, that (i) the U.S. Borrower will provide to the Administrative Agent
such audited financials as are required to be submitted to the SEC and at the
times required thereby, (ii) such change in Fiscal Year end shall not
relieve the U.S. Borrower from its obligation to provide to the Lenders
comparative figures to the corresponding periods from the prior Fiscal Year
or to the Financial Plan previously provided to the Lenders for such Fiscal Year
and (iii) notwithstanding any change in Fiscal Year end, the U.S. Borrower will
make a payment on or prior to April 30, 2011 pursuant to Section 2.14(d),
calculated as if no change in Fiscal Year had occurred, and, without duplication
of any amounts already paid with respect to such period, an additional payment
pursuant to Section 2.14(d) payable at the time the





163

 




--------------------------------------------------------------------------------










audited financial statements are delivered for the transition period as set
forth in clause (i) of this Section (it being understood and agreed that
subsequent to such payment (or in the event that no such financial statements
are required to be delivered), further payments pursuant to Section 2.14(d) will
occur with the delivery of annual financial statements).

Section 6.15

Centre of Main Interests and Establishments

.  No Loan Party whose jurisdiction is in a member state of the European Union
shall deliberately change its “centre of main interest” (as that term is used in
the Regulation) in a manner that would reasonably be expected to result in a
Material Adverse Effect.  

Section 6.16

Limitation in Relation to German Loan Parties

.  

(a)

The provisions of Sections 6.02, 6.03, 6.04, 6.05, 6.08, 6.11, 6.12 and 6.13
(the “Relevant Restrictive Covenants”) shall not apply to any German Loan Party
or any of its Subsidiaries from time to time which is incorporated in Germany (a
“German Group Member”).

(b)

With respect to any transactions not permitted under the Relevant Restrictive
Covenants (ignoring for this purpose clause (a) above), each German Loan Party
shall give the Administrative Agent notice in writing and in good time of the
intention of it or of any German Group Member to carry out any of the acts or
take any of the steps referred to in the Relevant Restrictive Covenant,
explaining if and how such steps might affect the financial situation of the
company or the Group, or the Lenders’ risk and security position. Any such
notification shall not be made later than twenty (20) Business Days before such
measure shall be implemented, or in case of urgent matters requiring an
implementation on shorter notice immediately after the need for the relevant
measure arises, provided that, the reasons for such urgent implementation are
described in the notification.

(c)

The Administrative Agent shall be entitled within ten (10) Business Days of
receipt of the relevant German Loan Party’s notice under clause (b) above to
request the relevant German Loan Party to supply to the Administrative Agent in
sufficient copies for the Lenders any relevant information in connection with
the proposed action or steps referred to in such notice.

(d)

The Administrative Agent shall notify the relevant German Loan Party, within ten
(10) Business Days of receipt of the relevant German Loan Party’s notice under
clause (b) above or, if additional information has been requested by the
Administrative Agent under clause (c) above, within ten (10) Business Days of
receipt of such information, whether the proposed action or steps under
clause (b) above is, or is in the reasonable opinion of the Administrative Agent
(acting on the instructions of the Required Lenders), likely to have a Material
Adverse Effect or a material adverse consequences for the Lenders’ risk or
security position.





164

 




--------------------------------------------------------------------------------










(e)

If the proposed action or steps under clause (b) above is considered by the
Administrative Agent (acting reasonably and in accordance with clause (d) above)
to have a Material Adverse Effect or a material adverse consequences for the
Lenders’ risk or security position and the relevant German Loan Party or German
Group Member nevertheless takes such action or steps, this shall constitute an
Event of Default pursuant to clause (m) of Section 8.01 and the Administrative
Agent shall consequently be entitled to take (and, if so instructed by the
Required Lenders, shall take) any of the steps set out in Section 8.01.

Section 6.17

UK Defined Benefit Pension Plan

.  Within the meaning of the UK Pensions Act 2004: (a) Become the employer in
relation to a UK defined benefit pension plan irrespective of the funded status
of such pension plan, or (b) become connected or associated with the employer in
relation to a UK defined benefit pension plan if, at the time of connection or
association, the liabilities of such pension plan, as calculated using the
actuarial methods and assumptions used for funding as set forth on the most
recent actuarial report for such pension plan, exceed the fair market value of
the assets of such plan by more than $50 million.

Section 6.18

Financial Assistance

.  Each Loan Party shall comply, where applicable, in all respects with any
financial assistance legislation in any Relevant Jurisdiction, including as
related to execution of the Security Documents and payment of amounts due under
this Agreement.  

ARTICLE VII.
GUARANTY

Section 7.01

Guaranty of the Obligations

.  

(a)

Subject to the provisions of Section 7.02, each U.S. Guarantor jointly and
severally hereby irrevocably and unconditionally guaranties to the
Administrative Agent for the ratable benefit of the Secured Parties the due and
punctual payment in full of all Obligations of the Borrowers (or, in the case of
the U.S. Borrower, all Obligations of the Foreign Borrower) when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or any comparable provision of any other Debtor Relief
Law) (the “U.S. Guaranteed Obligations”).

(b)

Subject to the provisions of Sections 7.02, 7.13 and 7.14, each Foreign
Guarantor, jointly and severally hereby irrevocably and unconditionally
guaranties to the Administrative Agent for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Obligations of the Foreign
Borrower on demand when the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay





165

 




--------------------------------------------------------------------------------










under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (the “Foreign
Guaranteed Obligations” and, together with the U.S. Guaranteed Obligations, the
“Guaranteed Obligations”).

Section 7.02

Limitation on Liability; Contribution by Guarantors

.  

(a)

Notwithstanding the foregoing, each Guarantor, and by acceptance of the benefits
hereof, the Administrative Agent and each other Secured Party hereby confirms
that it is the intention of all such Persons that each Guaranty and the
Guaranteed Obligations of each Guarantor hereunder not constitute a fraudulent
conveyance for purposes of the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to each Guaranty and the
Guaranteed Obligations of each Guarantor hereunder.  To effectuate the foregoing
intention, the Administrative Agent and the Secured Parties hereby irrevocably
agree that the Guaranteed Obligations of each Guarantor hereunder at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor hereunder not constituting a fraudulent transfer
or conveyance.

(b)

The U.S. Guarantors (the “U.S. Contributing Guarantors”) and Foreign Guarantors
(the “Foreign Contributing Guarantors,” and collectively with the U.S.
Contributing Guarantors, the “Contributing Guarantors”) desire to allocate among
themselves, in a fair and equitable manner, the U.S. Guaranteed Obligations and
Foreign Guaranteed Obligations, respectively, arising under this Guaranty;
provided that nothing in this Section 7.02 shall operate or be construed to
allocate to any Foreign Contributing Guarantor any Obligation of the U.S.
Borrower or to permit any payment by a Foreign Guarantor to reduce any
Obligations of the U.S. Borrower.  Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments exceed its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other applicable Contributing Guarantors in an amount sufficient to cause
each such Contributing Guarantor’s Aggregate Payments to equal its Fair Share as
of such date.  “Fair Share” means, with respect to a Contributing Guarantor as
of any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to (ii)
the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the U.S. Guaranteed Obligations or Foreign Guaranteed Obligations,
as applicable.  “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of any Debtor
Relief Law; provided, that solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 7.02, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered





166

 




--------------------------------------------------------------------------------










as assets or liabilities of such Contributing Guarantor. “Aggregate Payments”
means, with respect to a Contributing Guarantor as of any date of determination,
an amount equal to (1) the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Guaranty (including in respect of this Section 7.02), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other applicable Contributing Guarantors as contributions
under this Section 7.02.  The amounts payable as contributions hereunder shall
be determined as of the date on which the related payment or distribution is
made by the applicable Funding Guarantor.  The allocation among the applicable
Contributing Guarantors of their obligations as set forth in this Section 7.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.02.

Section 7.03

Payment by Guarantors

.  

(a)

Subject to Sections 7.02, 7.13 and 7.14, the U.S. Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Secured Party may have at law or in equity against any
U.S. Guarantor by virtue hereof, that upon the failure of any Borrower to pay
any of the U.S. Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a) or any comparable provision of any other Debtor Relief Law),
the U.S. Guarantors shall upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of the Secured Parties, an amount
equal to the sum of the unpaid principal amount of all U.S. Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such U.S.
Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code or any other Debtor
Relief Law, would have accrued on such U.S. Guaranteed Obligations, whether or
not a claim is allowed against such Borrower for such interest in the related
bankruptcy case or analogous proceeding under any Debtor Relief Law) and all
other U.S. Guaranteed Obligations then owed to the Secured Parties as aforesaid.

(b)

Subject to Sections 7.02, 7.13 and 7.14, the Foreign Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Foreign Guarantor by virtue hereof, that upon the failure of the Foreign
Borrower to pay any of the Foreign Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any comparable provision of any other
Debtor Relief Law), the Foreign Guarantors shall upon demand pay, or cause to be
paid, in cash, to the Administrative Agent for the ratable benefit of the
Secured Parties, an amount equal to the sum of the unpaid principal amount of
all Foreign Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Foreign Guaranteed Obligations (including interest which, but
for the Foreign Borrower’s becoming the subject of a case under the Bankruptcy
Code or any other





167

 




--------------------------------------------------------------------------------










Debtor Relief Law, would have accrued on such Foreign Guaranteed Obligations,
whether or not a claim is allowed against the Foreign Borrower for such interest
in the related bankruptcy case or analogous proceeding under any Debtor Relief
Law) and all other Foreign Guaranteed Obligations then owed to the Secured
Parties as aforesaid.

Section 7.04

Liability of Guarantors Absolute

.  Each Guarantor agrees that, to the maximum extent permitted by applicable
law, its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a Guarantor or surety other than Payment in Full
of the applicable Guaranteed Obligations.  In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees, to the maximum
extent permitted by applicable law, as follows:

(a)

this Guaranty is a guaranty of payment when due and not of collectability.  This
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety;

(b)

the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default;

(c)

the obligations of each Guarantor hereunder are independent of the obligations
of each Borrower and the obligations of any other Guarantor (including any other
Guarantor) of the obligations of each Borrower, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against such Borrower or any of such other Guarantors and whether or
not such Borrower is joined in any such action or actions;

(d)

payment by any Guarantor of a portion, but not all, of the applicable Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the applicable Guaranteed Obligations which has not
been paid.  Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the applicable Guaranteed Obligations,
such judgment shall not be deemed to release such Guarantor from its covenant to
pay the portion of the applicable Guaranteed Obligations that is not the subject
of such suit, and such judgment shall not, except to the extent satisfied by
such Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the applicable Guaranteed Obligations;

(e)

any Secured Party, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request





168

 




--------------------------------------------------------------------------------










and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Secured Party in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Secured Party may
have against any such security, in each case as such Secured Party in its
discretion may determine consistent herewith, the applicable Hedge Agreement,
Cash Management Agreement or Treasury Transaction and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents or any Hedge Agreements, Cash Management Agreements or Treasury
Transactions; and

(f)

this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
applicable Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, any Hedge Agreements, any Cash Management Agreements or any Treasury
Transactions, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any of the Hedge Agreements,
Cash Management Agreements or Treasury Transactions or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, such Hedge Agreement, such Cash Management
Agreement, such Treasury Transaction or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect (other than with respect to defense of payment or
performance in full); (iv) the application of payments received from any source
(other than payments received pursuant to the other Loan Documents, any of the
Hedge Agreements, any of the Cash Management Agreements, any Treasury
Transaction or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as Collateral for Indebtedness
other than the Guaranteed Obligations) to the payment of Indebtedness other than
the Guaranteed Obligations, even though any Secured Party might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of any Group Member and to any corresponding
restructuring of the Guaranteed





169

 




--------------------------------------------------------------------------------










Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses (other than defense of payment or performance in full),
set-offs or counterclaims which any Borrower may allege or assert against any
Secured Party in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
omission, or delay to do any other act, which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations.

Section 7.05

Waivers by Guarantors

.  Each Guarantor hereby waives, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other Guarantor
(including any other Guarantor) of the applicable Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from any
Borrower, any such other Guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of any Borrower or any other Person, or (iv) pursue any
other remedy in the power of any Secured Party whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Borrower or any other Guarantor
from any cause other than Payment in Full of the applicable Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
(other than defense of payment or performance in full) or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
Guarantors or sureties, or which may conflict with the terms hereof.

Section 7.06

Guarantors’ Rights of Subrogation, Contribution, Etc.

  Until the applicable Guaranteed Obligations shall have been Paid in Full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now





170

 




--------------------------------------------------------------------------------










has or may hereafter have against any applicable Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
applicable Borrower with respect to the Guaranteed Obligations, (b) any right to
enforce, or to participate in, any claim, right or remedy that any Secured Party
now has or may hereafter have against any Borrower, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
any Secured Party.  In addition, until the applicable Guaranteed Obligations
shall have been Paid in Full, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other Guarantor
(including any other Guarantor) of the applicable Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.02.  Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other Guarantor, shall be junior and subordinate to any rights
any Secured Party may have against any Borrower, to all right, title and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other Guarantor.  If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
applicable Guaranteed Obligations shall not have been finally and Paid in Full,
such amount shall be held in trust for the Administrative Agent on behalf of the
Secured Parties and shall forthwith be paid over to the Administrative Agent for
the benefit of the Secured Parties to be credited and applied against the
applicable Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

Section 7.07

Subordination of Other Obligations

(a)

Each U.S. Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such U.S. Guarantor by each other Loan Party (the
“Subordinated U.S. Intercompany Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 7.07(a):

(i)

Prohibited Payments, Etc.  So long as no Event of Default shall have occurred
and be continuing, each U.S. Guarantor may receive payments from any other Loan
Party on account of the Subordinated U.S. Intercompany Obligations (provided
that the making of such payments by the applicable obligor are not prohibited by
the terms of this Agreement) and demand, accept or take any action to collect
any payment on account of the Subordinated U.S. Intercompany Obligations.

(ii)

Prior Payment of Guarantied Obligations.  In any proceeding under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law relating to any other Loan Party, each U.S. Guarantor agrees that
the Secured Parties shall be entitled to receive Payment in Full in cash of all





171

 




--------------------------------------------------------------------------------










Guaranteed Obligations before such U.S. Guarantor receives payment of any
Subordinated U.S. Intercompany Obligations.

(iii)

Turn-Over.  After the occurrence and during the continuation of any Event of
Default, each U.S. Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated U.S.
Intercompany Obligations as trustee for the Secured Parties and deliver such
payments to the Administrative Agent (for the benefit of the applicable Secured
Parties) on account of the Guaranteed Obligations, together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such U.S. Guarantor under the other provisions of
this Agreement.

(iv)

Administrative Agent Authorization.  After the occurrence and during the
continuation of any Event of Default, the Administrative Agent is authorized and
empowered (but under no obligation), in its discretion, (i) in the name of each
U.S. Guarantor, to collect and enforce, and to submit claims in respect of, the
Subordinated U.S. Intercompany Obligations and to apply any amounts received
thereon to the Guaranteed Obligations, and (ii) to require each U.S. Guarantor
to (A) collect and enforce, and to submit claims in respect of, the Subordinated
Intercompany U.S. Obligations and (B) pay any amounts received on such
Subordinated Intercompany U.S. Obligations to the Administrative Agent for
application to the Guaranteed Obligations.  

(b)

Each Foreign Guarantor hereby subordinates any and all debts, liabilities and
other obligations owed to such Foreign Guarantor by each other Loan Party (the
“Subordinated Foreign Intercompany Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07(b):

(i)

Prohibited Payments, Etc.  So long as no Event of Default shall have occurred
and be continuing, each Foreign Guarantor may receive payments from any other
Loan Party on account of the Subordinated Foreign Intercompany Obligations
(provided that the making of such payments by the applicable obligor are not
prohibited by the terms of this Agreement) and demand, accept or take any action
to collect any payment on account of the Subordinated Foreign Intercompany
Obligations.

(ii)

Prior Payment of Guarantied Obligations.  In any proceeding under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law relating to any other Loan Party, each Foreign Guarantor agrees
that the Secured Parties shall be entitled to receive Payment in Full in cash of
all Guaranteed Obligations before such Guarantor receives payment of any
Subordinated Foreign Intercompany Obligations.

(iii)

Turn-Over.  After the occurrence and during the continuation of any Event of
Default, each Foreign Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Foreign
Intercompany Obligations as trustee for the Secured Parties and deliver such
payments to the Administrative Agent (for the benefit of the applicable Secured
Parties) on account of the Guaranteed Obligations, together with any necessary
endorsements or other





172

 




--------------------------------------------------------------------------------










instruments of transfer, but without reducing or affecting in any manner the
liability of such Foreign Guarantor under the other provisions of this
Agreement.

(iv)

Administrative Agent Authorization.  After the occurrence and during the
continuation of any Event of Default, the Administrative Agent is authorized and
empowered (but under no obligation), in its discretion, (i) in the name of each
Foreign Guarantor, to collect and enforce, and to submit claims in respect of,
the Subordinated Foreign Intercompany Obligations and to apply any amounts
received thereon to the Guaranteed Obligations, and (ii) to require each Foreign
Guarantor to (A) collect and enforce, and to submit claims in respect of, the
Subordinated Intercompany Foreign Obligations and (B) pay any amounts received
on such Subordinated Intercompany Foreign Obligations to the Administrative
Agent for application to the Guaranteed Obligations.

Section 7.08

Continuing Guaranty

.  This Guaranty is a continuing guaranty and shall remain in effect until all
of the U.S. Guaranteed Obligations and Foreign Guarantee Obligations,
respectively, shall have been Paid in Full.  Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

Section 7.09

Authority of Guarantors or the Borrowers

.  It is not necessary for any Secured Party to inquire into the capacity or
powers of any Guarantor or any Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

Section 7.10

Financial Condition of the Borrowers

.  Any Credit Extension may be made to any Borrower or continued from time to
time, and any Hedge Agreements, Cash Management Agreements and Treasury
Transactions may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower at the time of any such grant or continuation or at
the time such Hedge Agreement is entered into, as the case may be.  No Secured
Party shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of such
Borrower.  Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of each
Borrower and its ability to perform its obligations under the Loan Documents,
any Hedge Agreements, any Cash Management Agreements or any Treasury
Transactions, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
 Each Guarantor hereby waives and relinquishes any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of any Borrower now known or hereafter known by any
Secured Party.

Section 7.11

Bankruptcy, Etc.  





173

 




--------------------------------------------------------------------------------










(a)

The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding (or analogous proceeding under any Debtor Relief Law), voluntary or
involuntary, involving the bankruptcy, insolvency, examinership, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b)

Each Guarantor acknowledges and agrees that any interest on any portion of the
applicable Guaranteed Obligations which accrues after the commencement of any
case or proceeding referred to in clause (a) above (or, if interest on any
portion of the applicable Guaranteed Obligations ceases to accrue by operation
of law by reason of the commencement of such case or proceeding, such interest
as would have accrued on such portion of the applicable Guaranteed Obligations
if such case or proceeding had not been commenced) shall be included in the
applicable Guaranteed Obligations because it is the intention of Guarantors and
Secured Parties that the Guaranteed Obligations which are guaranteed by
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Guaranteed
Obligations.  Guarantors shall permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person
under any Debtor Relief Law to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c)

In the event that all or any portion of the Guaranteed Obligations are paid by
any Borrower, the obligations of the Guarantors with respect to such amounts
hereunder shall be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
any Secured Party as a preference, fraudulent transfer or otherwise, and any
such payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.

Section 7.12

Discharge of Guaranty Upon Sale of Guarantor

.  If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of or such Guarantor
ceases to be a Restricted Subsidiary, in each case in accordance with the terms
hereof or as otherwise consented to by the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.05), the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Secured Party or any other Person effective as of the time of such
transaction.  Upon request of the Borrower Representative, the Administrative
Agent and the Collateral Agent shall take, and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to take, such actions as shall be
reasonably requested to evidence the termination and release of such Guaranty.

Section 7.13

German Guarantor Limitations.  





174

 




--------------------------------------------------------------------------------










(a)

To the extent a Guarantor which is a German limited liability company
(Gesellschaft mit beschränkter Haftung – GmbH) (the “Affected German Guarantor”)
guarantees Obligations of the Foreign Borrower under the Agreement (such
guarantee an “Up-Stream or Cross-Stream Security”), the parties hereto agree
that enforcement of that guaranty shall be limited to the extent that such
payment under this guaranty has the effect of (i) reducing the Affected German
Guarantor’s Net Assets (Reinvermögen) to an amount less than its share capital
(Stammkapital) (Begründung einer Unterbilanz) or (ii) if its Net Assets are
already an amount less than its share capital (Stammkapital), causing such Net
Assets to be further reduced (Vertiefung einer Unterbilanz), and, as a result,
cause a violations of sections 30 and 31 German Limited Liability Companies Act
(GmbH-Gesetz) (as amended from time to time).

(b)

No reduction of the amount enforceable under this guarantee in accordance with
this Section 7.13 will prejudice the rights of the Collateral Agent or any
Lender to claim to continue enforcing this guaranty until full satisfaction of
the guaranteed claims (subject always to the operation of the limitation set out
above at the time of such enforcement).

(c)

For the purposes of the calculation of the amount to be paid under Section
7.13(a) the following balance sheet items shall be adjusted as follows:

(i)

the amount of any increase of the Affected German Guarantor’s share capital
(Stammkapital) effected in violation of the Agreement shall be deducted from the
share capital (Stammkapital);

(ii)

loans provided to the Affected German Guarantor after the date hereof by any
Group Member shall be disregarded insofar as such loans are or will in an
insolvency scenario be subordinated by law or by contract at least to the rank
pursuant to Section 39 (1) Nr. 5 of the German Insolvency Code (InsO);

(iii)

loans and other contractual liabilities incurred by the Affected German
Guarantor in violation of the provisions of the Agreement shall be disregarded;

(iv)

the Net Assets shall take into account the costs of the Auditor’s Determination
(as defined below), either as a reduction of assets or an increase of
liabilities; and

(v)

for the determination of Net Assets, the assets and liabilities of the Affected
German Guarantor shall be calculated on the basis of liquidation values
(Liquidationsbewertung) unless a continuation of the Affected German Guarantor’s
business, taking into account, for the avoidance of doubt, any payments to be
made by the Affected German Guarantor under the guaranty, is deemed more likely
than not pursuant to Section 19(2)1 of the German Insolvency Code (InsO)
(positive Fortführungsprognose) and justifies a valuation as going concern at
book values (Buchwerten).

(d)

The Affected German Guarantor shall realize, to the extent legally permitted and
commercially reasonable, in a situation where it does not have sufficient Net
Assets to maintain its stated share capital, any and all of its assets that are
shown in its balance





175

 




--------------------------------------------------------------------------------










sheet with a book value (Buchwert) that is significantly lower than the market
value of the assets if the relevant asset is not necessary for its business
(betriebsnotwendig).

(e)

Notwithstanding the above, this Section 7.13 shall not apply to any amounts due
and payable relating to funds made available and still outstanding under the
Agreement which have been made available by a Borrower or another member of the
Group to the Affected German Guarantor or its Subsidiaries in any form
(including, without limitation, by way of on-lending under an intercompany-loan
(weitergeleitetes Gesellschafterdarlehen), a capital infusion or otherwise.

(f)

The limitations set out in this Section 7.13 shall not apply:

(i)

if and to the extent that within 10 Business Days following the demand against
an Affected German Guarantor under this guarantee (the “Guarantee Demand”) the
managing directors of the Affected German Guarantor have not confirmed in
writing to the Collateral Agent (x) to what extent this guarantee is an
Up-Stream or Cross-Stream Security and (y) the amount which can be enforced
without causing the Net Assets of the Affected German Guarantor to fall below
its stated share capital, such confirmation to be supported by evidence
reasonably satisfactory to the Collateral Agent including unaudited interim
financial statements up to the end of the last completed calendar month (taking
into account the adjustments set out in Section 7.13(c)) (the “Management
Determination”); or

(ii)

if the Collateral Agent notifies the Affected German Guarantor that he contests
the Management Determination within ten Business Days of the Collateral Agent’s
receipt of the Management Determination and the Affected German Guarantor does
not deliver, or cause to be delivered, to the Collateral Agent within 30
Business Days from receipt of such notification a determination by auditors of
international standard and reputation as appointed by the Affected German
Guarantor of the amount that can be enforced without causing the Net Assets of
the Affected German Guarantor to fall below its stated share capital based on a
financial statement up to the end of the last completed calendar month which
shall be based on the same accounting principles that were applied when
establishing the previous year's financial statement and calculated and adjusted
in accordance with Section 7.13(a) and (c) (the “Auditor's Determination”).

(g)

If the Collateral Agent disagrees with the Management Determination and/or the
Auditor's Determination, this guarantee shall be enforceable up to the amount
which is undisputed. In relation to the amount which is disputed, the Collateral
Agent shall be entitled to further pursue its claims and enforce this guarantee
always subject to Section 7.13(a) up to and including Section 7.13(e) above if
it determines in good faith that the financial condition of the Affected German
Guarantor as set forth in the Auditor's Determination and/or the Management
Determination has substantially improved (in particular, if the Affected German
Guarantor has performed any actions in accordance with Section 7.13(d) which
have not been taken into account in the Management Determination and/or the
Auditor's Determination) and that all or part of the amount which is disputed is
no longer necessary for maintaining the stated share capital of the Affected
German Guarantor (calculated as of the date the Guarantee Demand was made), and
notifies the Affected German Guarantor of such amount setting out in reasonable





176

 




--------------------------------------------------------------------------------










detail the reasons why this amount is no longer necessary for maintaining the
stated share capital of the Affected German Guarantor, for the avoidance of
doubt it being understood that the Affected German Guarantor shall not be
obliged to pay such amount on demand. From receipt of such notification by the
Affected German Guarantor, Section 7.13(f) and Section 7.13(g) shall apply
accordingly to the enforcement of the relevant amount. Furthermore, in relation
to the amount which is disputed, the Collateral Agent or any Lender shall be
entitled to further pursue (including, but not limited in court) their payment
claims under the guarantee granted by the Affected German Guarantor (if any) in
excess of the amounts paid or payable pursuant to Section 7.13(g) above, for the
avoidance of doubt it being understood that the Affected German Guarantor shall
not be obliged to pay such amount on demand.

(h)

For purposes of this Section 7.13, “Net Assets” shall mean the assets pursuant
to section 266 (2) (A), (B) and (C) of German Commercial Code
(Handelsgesetzbuch) less the sum of the non-subordinated liabilities pursuant to
section 266 (3) (B), (C) and (D) of German Commercial Code (Handelsgesetzbuch),
taking into account the items set out in Section 7.13(c).

(i)

The provisions set out in this Section 7.13 shall apply mutatis mutandis to any
security granted by an Affected German Guarantor being a German limited
partnership (Kommanditgesellschaft, “GmbH & Co. KG”) if the enforcement would
lead to a violation of Sections 30, 31 German Limited Liability Companies Act
(GmbH-Gesetz) with regard to its general partner (Komplementär).

Section 7.14

Dutch Guarantor Limitations

.  In respect of a Dutch Loan Party, the guarantee under this Article VII
(including the contribution requirements under Section 7.02) does not apply to
(or, in the case of Section 7.02, will not create) any liability to the extent
that it would result in this guarantee constituting unlawful financial
assistance prohibited by section 2:98c or 2:207c of the Dutch Civil Code.

Section 7.15

Subordination of the Guaranteed Obligations

.  Notwithstanding anything herein to the contrary, the Collateral Agent, for
itself and on behalf of each Secured Party, and each Guarantor hereby agrees
that the Guaranteed Obligations of CKI and the CKI Affiliates shall be
subordinated in right of payment to the CKI and Debenture Obligations to the
extent set forth in Section 2.3 of the CKI Intercreditor Agreement.




ARTICLE VIII.
EVENTS OF DEFAULT

Section 8.01

Events of Default

.  If any one or more of the following conditions or events occur:

(a)

Failure to Make Payments When Due.  Failure by any Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration,





177

 




--------------------------------------------------------------------------------










by notice of voluntary prepayment, by mandatory prepayment or otherwise unless
the failure to make such a payment is caused solely by administrative or
technical error and payment is made within 3 Business Days of the due date
therefor; (ii) within five (5) Business Days after the date when due any amount
payable to the Issuing Bank in reimbursement of any drawing under a Letter of
Credit; or (iii) any interest on any Loan or any fee or any other amount due
hereunder within five (5) Business Days after the date due; or

(b)

Default Under Other Agreements.  (i) Failure of any Loan Party or any of their
respective Subsidiaries (other than a Securitization Subsidiary or an
Unrestricted Subsidiary) to pay when due any principal of or interest on or any
other amount (other than customary reimbursement of fees and expenses),
including any payment in settlement, payable in respect of one or more items of
Material Indebtedness (other than Indebtedness referred to in Section 8.01(a),
or the CKI Obligations, which are the subject of Section 8.01(o)) beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Loan
Party with respect to any other material term of (1) one or more items of
Material Indebtedness or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

(c)

Breach of Certain Covenants.  (i) Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.06, Section 5.01(e), Section
5.02 (solely as to the existence of any Borrower) or Article VI, or (ii) failure
of any Loan Party to perform or comply with any term or condition in Sections
5.01(a), 5.01(b) or 5.01(c), and in the case of this clause (ii), such default
shall not have been remedied or waived within fifteen (15) days; or

(d)

Breach of Representations, Etc.  Any representation, warranty, certification or
other statement made or deemed made by any Loan Party in any Loan Document or in
any statement or certificate at any time given by any Loan Party or any of its
Subsidiaries in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

(e)

Other Defaults Under Loan Documents.  Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other subsection of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after receipt by the Borrower Representative of notice
from the Administrative Agent or any Lender of such default; or

(f)

Involuntary Bankruptcy, Appointment of Receiver, Creditor’s Process, Etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Material Company, other than any Material Company organized under
the laws of Germany, in an involuntary case (or analogous proceeding under any
Debtor Relief Law) under the Bankruptcy Code or under any other Debtor Relief
Law now or hereafter in effect, which decree





178

 




--------------------------------------------------------------------------------










or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; (ii) (x) an involuntary case (or analogous
proceeding under any Debtor Relief Law) shall be commenced against any Material
Company (other than any Material Company organized under the laws of Germany)
under the Bankruptcy Code or under any other applicable Debtor Relief Law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, liquidator, conservator, custodian or other officer having similar
powers over any Material Company (other than any Material Company organized
under the laws of Germany), or over all or a substantial part of its property,
shall have been entered; or (y) there shall have occurred the involuntary
appointment of an interim receiver, trustee, examiner, liquidator, conservator
or other custodian of any Material Company (other than any Material Company
organized under the laws of Germany) for all or a substantial part of its
property; or a warrant of or order for attachment, execution or similar process
shall have been issued against any substantial part of the property of any
Material Company (other than any Material Company organized under the laws of
Germany), and any such event described in this clause (ii) shall continue for
sixty (60) days without having been dismissed or discharged; or (iii) any
expropriation, attachment, sequestration, distress or execution (including by
way of executory attachment (executioriaal beslag) or interlocutory attachment
(conservatoir beslag) or any analogous process in any jurisdiction affects any
asset or assets of a Material Company (other than any Material Company organized
under the laws of Germany) exceeding an aggregate value of €37,792,895 (or its
equivalent) unless such process is either being contested in good faith and/or
proven to be frivolous or vexatious and is discharged within twenty (20)
Business Days after commencement; or

(g)

Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Any Material Company
shall have an order for relief entered with respect to it or shall commence a
voluntary case (or analogous proceeding under any Debtor Relief Law) under the
Bankruptcy Code or under any other Debtor Relief Law now or hereafter in effect,
or shall consent to the entry of an order for relief in an involuntary case (or
analogous proceeding under any Debtor Relief Law), or to the conversion of an
involuntary case to a voluntary case (or analogous proceeding under any Debtor
Relief Law), under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, examiner, liquidator, conservator or
other custodian for all or a substantial part of its property; or any Material
Company shall make a general assignment for the benefit of creditors; (ii) any
Material Company shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the Board
of Directors (or similar governing body) or shareholders of any Loan Party or
any of its Subsidiaries, or any committee thereof shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.01(f); or (iii) a Dutch Loan Party shall have filed a notice
under Section 36 of the Dutch Tax Collection Act (Invorderingswet 1990); or

(h)

German Proceedings.  Without limitation of clauses (f) and (g) of this Article
VIII, with respect to any Material Company organized under the laws of Germany:
(i) an involuntary petition for insolvency proceedings in respect of its assets
(Antrag auf Eröffnung eines Insolvenzverfahrens) is filed and not dismissed
within 60 days; (ii) any event occurs which constitutes a cause for the
initiation of insolvency proceedings (Eröffnungsgrund) as set forth in Section
17 (Zahlungsunfähigkeit) or 19 (Überschuldung) of the German Insolvency Act
(Insolvenzordnung); (iii) the commencing of negotiations with one or more of its
creditors with a





179

 




--------------------------------------------------------------------------------










view to the general readjustment or rescheduling of its Indebtedness (other than
customary adjustments of payment terms with suppliers); (iv) an insolvency court
taking steps as set out in Section 21 of the German Insolvency Act
(Insolvenzordnung); or (v) a court order for commencement of insolvency
proceedings (Insolvenzeröffnungsbeschluss) or for rejection of insolvency
proceedings due to lack of funds (Abweisungsbeschluss mangels Masse) is made; or

(i)

Judgments and Attachments.  Any money judgment, writ or warrant of attachment or
similar process involving (i) in any individual case an amount in excess of
$50,000,000 or (ii) in the aggregate at any time an amount in excess of
$50,000,000 (in either case to the extent not covered by insurance by a solvent
and unaffiliated insurance company) shall be entered or filed against any Loan
Party or any of its Restricted Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty (60) days thereafter (or in any event later than five (5) days prior to
the date of any proposed sale thereunder); or

(j)

Employee Benefit Plans.  (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code; or

(k)

Change of Control.  A Change of Control occurs; or

(l)

Guaranties, Security Documents and other Loan Documents.  At any time after the
execution and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect with respect to a Material Company (other than in accordance with its
terms) or, with respect to a Material Company, shall become null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Security Document ceases to be in full force and effect (other than by reason of
a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall become null and void, or the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Security Documents with the priority required by the relevant
Security Document, in each case for any reason other than the failure of the
Collateral Agent or any Secured Party to take any action within its control;
provided that this clause (ii) shall not apply to any Security Document the
invalidity of which would not reasonably be considered prejudicial to the
interests of the Secured Parties taken as a whole, or (iii) any Loan Party shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party or shall
contest the validity or perfection of any Lien in any Collateral purported to be
covered by the Security Documents; or

(m)

German Loan Parties’ Breach of Relevant Restrictive Covenants.  A German Loan
Party or German Group Member does not comply with a Relevant Restrictive
Covenant after the Collateral Agent has confirmed in accordance with Section
6.16 that it





180

 




--------------------------------------------------------------------------------










considers the relevant action or step to have a Material Adverse Effect or
material adverse consequences for the Lenders’ risk or security position; or

(n)

Expropriation.  There occurs any seizure, expropriation, nationalization,
intervention or other action by or on behalf of any governmental, regulatory or
other authority or other person in relation to any Group Member or any of its
assets that would reasonably be expected to have a Material Adverse Effect; or

(o)

CKI Related Matters. (i) An event described in subsections (f) or (g) shall
occur with respect to the CKI Trust, (ii) the CKI Trust or the CKI Trust
Agreement or other operative documents with respect to the CKI Trust shall be
modified, amended or altered in any manner which would have a material adverse
effect on the CKI Trust or otherwise be materially disadvantageous to the
interests of the Lenders, taken as a whole, (iii) the CKI Intercreditor
Agreement shall cease to be in full force and effect (other than in accordance
with its terms or with the consent of the Required Lenders), (iv) the Design
Services Purchase Payment (as defined in the CKI Stock Purchase Agreement) shall
not be paid when due (beyond any applicable grace period) or the CKI Liquidated
Damages Amount under the CKI Stock Purchase Agreement shall become due and
payable (provided that, if such CKI Liquidated Damages Amount has become due and
payable solely arising from an Event of Default under the CKI Security Agreement
with respect to which no cure period applies, such acceleration of the CKI
Liquidated Damages Amount shall not be an Event of Default hereunder unless such
amount remains unpaid for thirty (30) days); or (v) a CKI Blockage Event shall
have occurred and pro forma for such occurrence, the U.S. Borrower would not be
in compliance with the financial covenants set forth in Section 6.07 after
excluding CKI and the CKI Affiliates from Consolidated Adjusted EBTIDA (provided
that such Event of Default may be cured upon delivery by the Borrower
Representative of a Compliance Certificate in accordance with Section
5.01(c)(vi) demonstrating compliance with the financial covenants set forth in
Section 6.07 after excluding CKI and the CKI Affiliates from Consolidated
Adjusted EBITDA);

THEN, (1) upon the occurrence of any Event of Default described in Sections
8.01(f), (g) or (h), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Required Lenders, (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments, the obligation of each Issuing Bank to
issue any Letter of Credit, the obligation of the Swing Line Lender to make any
Swing Line Loan and the obligation to make loans under any Ancillary Facility
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Loan
Party: (I) the unpaid principal amount of and accrued interest on the Loans,
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), (III) all amounts due under any Ancillary
Facility and (IV) all other Obligations; provided, that the foregoing shall not
affect in any way the obligations of Lenders under Section 2.03(b)(v) or Section
2.04(e); (C) the Administrative Agent may cause the Collateral Agent to enforce
any and all Liens and security interests created pursuant to Security Documents;
(D) the Administrative Agent shall direct the Borrower Representative to pay
(and each Borrower hereby agrees upon





181

 




--------------------------------------------------------------------------------










receipt of such notice, or upon the occurrence of any Event of Default specified
in Sections 8.01(f), (g) and (h) to pay) to the Administrative Agent such
additional amounts of cash as reasonably requested by the Issuing Bank, to be
held as security for each Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding; and (E) the Administrative Agent and the
Collateral Agent may exercise on behalf of themselves, the Lenders, the Issuing
Bank and the other Secured Parties all rights and remedies available to the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank
under the Loan Documents or under applicable law or in equity.

ARTICLE IX.
AGENTS

Section 9.01

Appointment of Agents

.  DBSI is hereby appointed the Syndication Agent hereunder, and each Lender
hereby authorizes DBSI to act as the Syndication Agent in accordance with the
terms hereof and the other Loan Documents.  Barclays Bank is hereby appointed
the Administrative Agent and the Collateral Agent hereunder and under the other
Loan Documents and each Lender hereby authorizes Barclays Bank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents.  Each of BAS, CS Securities and RBC is
hereby appointed a Co-Documentation Agent hereunder, and each Lender hereby
authorizes each of BAS, CS Securities and RBC to act as a Co-Documentation Agent
in accordance with the terms hereof and the other Loan Documents.  Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable.  The provisions of
this Article IX (other than as expressly provided herein) are solely for the
benefit of the Agents and the Lenders and no Loan Party shall have any rights as
a third party beneficiary of any of the provisions of this Article IX (other
than as expressly provided herein).  In performing its functions and duties
hereunder, each Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Group Member.  Each of the
Syndication Agent and each Co-Documentation Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates.  Each of the Syndication Agent and each
Co-Documentation Agent shall be released from the restrictions of Section 181
German Civil Code (BGB - Bürgerliches Gesetzbuch), and similar restrictions
under any other applicable law, and shall be authorized to delegate this power
of attorney, including the release from such restrictions.  Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the Arrangers, the Bookrunners, the Syndication Agent and the
Co-Documentation Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, the Bookrunners, the
Syndication Agent and the Co-Documentation Agent shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents and all of the other benefits of this Article
IX.  

Section 9.02

Powers and Duties





182

 




--------------------------------------------------------------------------------










.  Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to such
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  In the event that any
obligations (other than the Obligations) are permitted to be incurred hereunder
and secured by Liens permitted to be incurred hereunder on all or a portion of
the Collateral, each Lender authorizes the Administrative Agent and the
Collateral Agent to enter into Intercreditor Agreements, subordination
agreements and amendments to the Security Documents to reflect such arrangements
on terms acceptable to the Administrative Agent and Collateral Agent.  Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents.  Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship or other implied duties in respect of any
Lender, any Loan Party or any other Person; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
 Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law.  Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.  

Section 9.03

General Immunity

.  

(a)

No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, or for the
creation, perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Loan Party or to any Agent or Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of any Group Member or to make any disclosures
with respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Usage or the component amounts thereof.





183

 




--------------------------------------------------------------------------------










(b)

Exculpatory Provisions.  No Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders (i) for any action taken or
omitted by any Agent (A) under or in connection with any of the Loan Documents
or (B) with the consent or at the request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document.  No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity.  Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law.  Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for a Group Member), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.05).

(c)

Delegation of Duties. Each of the Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Loan Document by or through any one or more
sub-agents appointed by it and to grant an exemption from any restrictions to
any sub-delegate.  Each of the Administrative Agent, the Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.03 and of Section 9.06
shall apply to any of the Affiliates of the Administrative Agent or the
Collateral Agent and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent or Collateral Agent, as applicable.  All
of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.03 and of Section 9.06 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein.  Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent or the
Collateral Agent, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to





184

 




--------------------------------------------------------------------------------










all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided, that the
Administrative Agent and Collateral Agent shall be responsible for all acts of
each of their respective sub-agents, and each Loan Party, Secured Party and
other Person shall have the same rights against the Administrative Agent or
Collateral Agent, as applicable, as if the Administrative Agent or Collateral
Agent, as applicable, had performed the duties and exercised the rights and
powers under this Agreement or any other Loan Document that its sub-agent
performed or exercised.

(d)

Notice of Default or Event of Default.  No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender.  In the event that the Administrative Agent shall receive
such a notice, the Administrative Agent shall give notice thereof to the
Lenders, provided that failure to give such notice shall not result in any
liability on the part of the Administrative Agent.

Section 9.04

Agents Entitled to Act as Lender

.  The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, any Agent in its
individual capacity as a Lender hereunder.  With respect to its participation in
the Loans and the Letters of Credit, each Agent shall have the same rights and
powers hereunder in its capacity as a Lender as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity.  Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the U.S. Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the U.S. Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.  The Lenders
acknowledge that pursuant to such activities, the Agents or their Affiliates may
receive information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.

Section 9.05

Lenders’ Representations, Warranties and Acknowledgment

.  





185

 




--------------------------------------------------------------------------------










(a)

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Group in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of the Group.  No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b)

Each Lender, by delivering its signature page to this Agreement, an Assignment
Agreement or a Joinder Agreement and funding its Tranche A Term Loan, Tranche B
Term Loan and/or Revolving Loans on the Closing Date or by the funding of any
Incremental Term Loans or Incremental Revolving Loans, as the case may be, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on the Closing Date or as of the date
of funding of such Loans.

Section 9.06

Right to Indemnity

.  Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent to the extent that such Agent shall not have been
reimbursed by any Loan Party (and without limiting its obligation to do so), for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, that
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, that this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

Section 9.07

Successor Administrative Agent, Collateral Agent and Swing Line Lender

.  





186

 




--------------------------------------------------------------------------------










(a)

The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and the Borrower Representative.
 The Administrative Agent shall have the right to appoint a financial
institution to act as the Administrative Agent and/or the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower Representative
and the Required Lenders, and the Administrative Agent’s resignation shall
become effective on the earlier of (i) the acceptance of such successor
Administrative Agent by the Borrower Representative and the Required Lenders or
(ii) the thirtieth day after such notice of resignation.  Upon any such notice
of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Required Lenders shall have the
right, upon five (5) Business Days’ notice to the Borrower Representative, to
appoint a successor Administrative Agent.  If neither Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower Representative and Required Lenders, may retain its role
as the Collateral Agent under any Security Document.  Except as provided in the
preceding sentence, any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Collateral Agent.  After
any retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9.07 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  If the Administrative Agent is retaining its role as Collateral
Agent, the actions enumerated in the preceding sentence will be modified to
account for such retained role.  Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.  If Barclays Bank or
its successor as the Administrative Agent pursuant to this Section has resigned
as the Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Barclays Bank or its successor may resign as the
Collateral Agent upon notice to the Borrower Representative and Required Lenders
at any time.  

(b)

In addition to the foregoing, the Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and the Loan
Parties.  The Administrative Agent shall have the right to appoint a financial
institution as the Collateral





187

 




--------------------------------------------------------------------------------










Agent hereunder, subject to the reasonable satisfaction of the Borrower
Representative and the Required Lenders and the Collateral Agent’s resignation
shall become effective on the earlier of (i) the acceptance of such successor
Collateral Agent by the Borrower Representative and the Required Lenders or (ii)
the thirtieth day after such notice of resignation.  Upon any such notice of
resignation, Required Lenders shall have the right, upon five (5) Business Days’
notice to the Administrative Agent, to appoint a successor Collateral Agent.
 Upon the acceptance of any appointment as the Collateral Agent hereunder by a
successor Collateral Agent, the successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security
Documents, and the retiring Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Security Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Security Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents.  After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.

(c)

Any resignation of Barclays Bank or its successor as the Administrative Agent
pursuant to this Section shall also constitute the resignation of Barclays Bank
or its successor as the Swing Line Lender and Issuing Bank, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor the Swing Line Lender and
an Issuing Bank (in accordance with Section 2.04(h)) for all purposes hereunder.
 In such event (i) the U.S. Borrower shall prepay any outstanding Swing Line
Loans made by the retiring Administrative Agent in its capacity as Swing Line
Lender, (ii) upon such prepayment, the retiring Administrative Agent and Swing
Line Lender shall surrender any Swing Line Note held by it to the U.S. Borrower
for cancellation and (iii) the U.S. Borrower shall issue, if so requested by the
successor Administrative Agent and the Swing Line Lender, a new Swing Line Note
to the successor Administrative Agent and the successor Swing Line Lender, in
the principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.

Section 9.08

Security Documents and Guaranty

.  

(a)

Agents under Security Documents and Guaranty.  Each Secured Party hereby further
authorizes the Administrative Agent or the Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Security Documents which are not German Security Documents; provided,
that, except as expressly set forth herein, neither the Administrative Agent nor
the Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty





188

 




--------------------------------------------------------------------------------










of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations.  Subject to Section 10.05, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable may execute any documents or instruments necessary (i) in
connection with a sale or disposition of assets permitted by this Agreement, to
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.05) have
otherwise consented or (ii) to release any Guarantor from the Guaranty pursuant
to Section 7.12 or with respect to which Required Lenders (or such other Lenders
as may be required to give such consent under Section 10.05) have otherwise
consented.

(b)

Right to Realize on Collateral and Enforce Guaranty.  Anything contained in any
of the Loan Documents to the contrary notwithstanding, the Borrowers, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.

(c)

Rights under Hedge Agreements.  No Hedge Agreement shall create (or be deemed to
create) in favor of any Lender Counterparty that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents except as expressly
provided in Sections 2.15(e) and 10.05(c)(v) of this Agreement.  By accepting
the benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
clause (c).

(d)

Release of Collateral and Guarantees, Termination of Loan Documents.  

(i)

Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been Paid in Full, this Agreement and all
other Loan Documents, all guarantee obligations provided for in any Loan
Document and all security interests granted pursuant to any Loan Document shall
automatically terminate, and upon request of the Borrower Representative, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender or any Lender Counterparty) take such actions as shall
be reasonably requested to evidence the





189

 




--------------------------------------------------------------------------------










release of its security interest in all Collateral, and to evidence the release
of all guarantee obligations provided for in any Loan Document.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation, examinership, receivership or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor, liquidator, examiner or conservator of,
or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  

(ii)

Upon any disposition of property permitted by this Agreement, any security
interest in such property provided for in any Security Document shall be deemed
to be automatically released and such property shall automatically revert to the
applicable Loan Party with no further action on the part of any Person.  The
Collateral Agent shall, at the applicable Loan Party's expense, execute and
deliver or otherwise authorize the filing of such documents as such Loan Party
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

Section 9.09

Withholding Taxes

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, provided that nothing in this Section 9.09 shall impose any obligation
on any Loan Party.

Section 9.10

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under the Bankruptcy Code or other
applicable law or any other judicial proceeding relative to any Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are





190

 




--------------------------------------------------------------------------------










owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the other Secured
Parties (including fees, disbursements and other expenses of counsel) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
 Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and other Secured Party to make such payments to the Administrative
Agent.  Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.

Section 9.11

Administrative Agent’s “Know Your Customer” Requirements

.  Each Lender shall promptly, upon the request of the Administrative Agent,
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.  

Section 9.12

German Collateral Agent

.  Notwithstanding the generality of this Article IX:

(a)

Each of the Secured Parties confirms the appointment of the Collateral Agent as
agent, administrator and trustee (Treuhänder) for the purpose of accepting,
holding on trust (Treuhand), administering and enforcing remedies with respect
to the German Security that is subject of any German Security Document for and
on behalf of the Secured Parties pursuant to the provisions of this Agreement.

(b)

The Collateral Agent accepts such appointments and, in particular, accepts its
appointment as a trustee (Treuhänder), agent and administrator of the German
Security on the terms and subject to the conditions set forth in this Agreement.

(c)

The Collateral Agent, as applicable, shall:

(i)

hold, administer and, as the case may be, enforce any German Security which is
security assigned or otherwise transferred (Sicherungsübereignung/
Sicherungsabtretung) under the laws of Germany under a non-accessory security
right (nicht akzessorische Sicherheit) to it as a trustee (Treuhänder) in its
own name but for the benefit of the Secured Parties; and

(ii)

as applicable, administer and, as the case may be, enforce, any German Security
which is pledged under the laws of Germany (Verpfändung) or otherwise
transferred in accordance with the laws of Germany to (i) it in its own name but
for the benefit of the Secured Parties as well as (ii) any of the Secured
Parties under





191

 




--------------------------------------------------------------------------------










an accessory security right (akzessorische Sicherheit) in the name and for and
on behalf of the Secured Parties.

(d)

Each Secured Party hereby authorizes the Collateral Agent to accept, as its
representative (Stellvertreter), any German Security created in favor of such
Secured Party.

(e)

Each Secured Party hereby authorizes (bevollmächtigt) the Collateral Agent (with
the right of sub-delegation) to enter into any Security Document evidencing
German Security and to make and accept all declarations and take all actions as
it considers necessary or useful in connection with such German Security on
behalf of such Secured Party.  The Collateral Agent shall further be entitled to
rescind, amend and/or execute new and different documents securing such German
Security.

(f)

For the purposes of performing its rights and obligations as Collateral Agent
hereunder, each Secured Party hereby authorizes the Collateral Agent to act as
its agent (Stellvertreter), and releases the Collateral Agent from the
restrictions imposed by Section 181 German Civil Code (BGB), and similar
restrictions under any other applicable law. The Collateral Agent is hereby
authorized to delegate this power of attorney, including the release from such
restrictions. At the request of the Collateral Agent, each Secured Party shall
provide the Collateral Agent with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on their behalf.

(g)

Each Secured Party hereby ratifies and approves all acts previously done by the
Collateral Agent on such Secured Party’s behalf.

Section 9.13

Certain Canadian Matters

.  For greater certainty, and without limiting the powers of the Administrative
Agent, the Collateral Agent or any other person acting as an agent or mandatary
for such agent hereunder or under any of the other Loan Documents,  each of the
Loan Parties, including each of the Canadian Loan Parties, hereby acknowledges
that, for purposes of holding any security granted by any Loan Party on property
pursuant to the laws of the Province of Quebec to secure obligations of any
Borrower or any other Loan Party under any bond or debenture issued by any
Borrower or any other Loan Party, the Collateral Agent is and shall be the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Quebec) for all present and future Secured
Parties, and in particular for all present and future holders of any such bond
or debenture.  Each Secured Party, on its own behalf and on behalf of its
Affiliates that may from time to time be Secured Parties (each, an “Appointer”)
hereby: (i) irrevocably constitutes, ratifies and confirms, to the extent
necessary, the Collateral Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil Code
of Québec) in order to hold hypothecs and security granted by any Borrower or
any other Loan Party on property pursuant to the laws of the Province of Quebec
to secure obligations of any Borrower or any other Loan Party under any bond
issued by any Borrower or any other Loan Party; and (ii) appoints, ratifies and
confirms and agrees that the Collateral Agent may act as the bondholder or
debentureholder and mandatary, custodian and depository with respect to any bond
or debenture that may be issued by any Borrower or any Loan Party and pledged in
their favour from time to time.  Each assignee of an Appointer on its





192

 




--------------------------------------------------------------------------------










own behalf and on behalf of its Affiliates that may from time to time be Secured
Parties shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir) and shall be deemed to have confirmed and ratified the constitution of
the Collateral Agent as bondholder or debentureholder and mandatary, custodian
and depositary with respect to any bond or debenture that may be issued by any
Borrower or any Loan Party and pledged from time to time in favour of the
Collateral Agent by the execution of an Assignment and Acceptance or by
otherwise becoming a party hereto.  Notwithstanding the provisions of Section 32
of the An Act respecting the special powers of legal persons (Quebec), the
Collateral Agent may acquire and be the holder of any bond or debenture issued
by any Borrower or any other Loan Party (i.e., the fondé de pouvoir may acquire
and hold the first bond or debenture issued under any deed of hypothec by any
Borrower or any Loan Party).  Each Borrower and each Loan Party hereby
acknowledges that such bond or debenture constitutes a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Quebec.  The Collateral
Agent, acting as fondé de pouvoir shall have the same rights, powers, immunities
and exclusions from liability as are prescribed in favor of the Collateral Agent
in this Agreement, which shall apply mutatis mutandis to the Collateral Agent
acting as fondé de pouvoir.  

Section 9.14

Parallel Debt

.

(a)

For the purpose of establishing a valid Lien pursuant to any Security Document
governed by Dutch or German law:

(i)

each Foreign Loan Party irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance (bij voorbaat)) (where applicable, by way
of an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis)) to pay
to the Collateral Agent amounts equal to any amounts owing from time to time by
that Foreign Loan Party to any Foreign Obligations Secured Party under the Loan
Documents, any Hedge Agreement, any Cash Management Agreement or any Treasury
Transaction (as each may be amended, varied, supplemented or extended from time
to time) whether for principal, interest, (including interest which, but for the
filing of a petition in bankruptcy with respect to such Foreign Loan Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Foreign Loan Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Hedge Agreements, fees, expenses, indemnification or otherwise,
as and when those amounts are due (its "Foreign Corresponding Debt"), and each
Foreign Obligations Secured Party consents to each Foreign Loan Party’s
undertaking pursuant to this paragraph (i); and

(ii)

each Loan Party (other than any Foreign Loan Party) irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance
(bij voorbaat)) (where applicable, by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis)) to pay to the Collateral Agent amounts equal to
any amounts owing from time to time by that Loan Party to any Secured Party
(other than any Foreign Obligations Secured Party) under the Loan Documents, any
Hedge Agreement, any Cash





193

 




--------------------------------------------------------------------------------










Management Agreement or any Treasury Transaction (as each may be amended,
varied, supplemented or extended from time to time) whether for principal,
interest, (including interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise, as and when those amounts are due
(its "U.S. Corresponding Debt"), and each Secured Party (other than any Foreign
Obligations Secured Party) consents to the undertaking of each Loan Party (other
than any Foreign Loan Party) pursuant to this paragraph (ii).

(b)

Each party to this Agreement acknowledges that the obligations of each Loan
Party under a Parallel Debt are several and are separate and independent (eigen
zelfstandige verplichting) from, and shall not in any way limit or affect, the
relevant Corresponding Debt under any Loan Document, any Hedge Agreement, any
Cash Management Agreement or any Treasury Transaction nor shall the amounts for
which each Loan Party is liable under a Parallel Debt be limited or affected in
any way by its relevant Corresponding Debt provided that:

(i)

a Parallel Debt of a Loan Party shall be decreased to the extent that its
relevant Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;

(ii)

a Corresponding Debt of a Loan Party shall be decreased to the extent its
relevant Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(iii)

the amount of a Parallel Debt of a Loan Party shall at all times be equal to the
amount of its relevant Corresponding Debt.

(c)

For the purpose of this Section 9.14, the Collateral Agent acts in its own name
and on behalf of itself and not as agent, representative or trustee of any other
Secured Party and its claims in respect of a Parallel Debt shall not be held on
trust. Any Lien granted to the Collateral Agent to secure a Parallel Debt is
granted to the Collateral Agent in its capacity as sole creditor of a Parallel
Debt and shall not be held on trust.

(d)

All monies received or recovered by the Collateral Agent pursuant to this
Section 9.14, and all amounts received or recovered by the Collateral Agent from
or by the enforcement of any Liens granted to secure a Parallel Debt, shall be
applied in accordance with the terms of this Agreement.

(e)

Without limiting or affecting the Collateral Agent’s rights against any Loan
Party (whether under this Section 9.14 or under any other provision of the Loan
Documents), the Collateral Agent agrees with each other Secured Party (on a
several and divided basis) that, subject as set out in the next sentence, it
will not exercise its rights under any Parallel Debt in relation to a Secured
Party except with the consent of the relevant Secured Party. However, for the
avoidance of doubt, nothing in the previous sentence shall in any way limit the
Collateral Agent’s right to act in the protection or preservation of rights
under or to enforce any





194

 




--------------------------------------------------------------------------------










Security Document as contemplated by this Agreement, the relevant Security
Document or any other Loan Document, any Hedge Agreement, any Cash Management
Agreement or any Treasury Transaction (or to do any act reasonably incidental to
the foregoing).

(f)

Without limiting or affecting the Collateral Agent's rights against a Loan Party
(whether under this Section 9.14  or under any other provision of this
Agreement), each Loan Party acknowledges that:

(i)

nothing in this Section 9.14 shall impose any obligation on the Collateral Agent
to advance any sum to a Loan Party or otherwise under a Loan Document, except in
its capacity as Lender; and

(ii)

for the purpose of any vote taken under a Loan Document, the Collateral Agent
shall not be regarded as having any participation or commitment other than those
which it has in its capacity as a Lender.

(g)

For the avoidance of doubt, a Parallel Debt will become due and payable
(opeisbaar) at the same time the relevant Corresponding Debt becomes due and
payable.

(h)

For the purpose of any Security Document governed by Dutch law, each party to
this Agreement confirms that, in accordance with this Section 9.14 a claim of
the Collateral Agent against a Loan Party in respect of a Parallel Debt does not
constitute common property (een gemeenschap) within the meaning of Section 3:166
of the Dutch Civil Code and that the provisions relating to such common property
shall not apply. If, however, it shall be held that such claim of the Collateral
Agent does constitute such common property and such provisions do apply, the
parties to this Agreement agree that this Agreement shall constitute the
administration agreement (beheersregeling) within the meaning of Section 3:168
of the Dutch Civil Code.

(i)

For the purpose of any Security Document governed by German law, the Collateral
Agent, the Loan Parties and each of the other Secured Parties agree that the
Collateral Agent shall be the joint and several creditor (Gesamtgläubiger)
(together with the relevant other Secured Party) of each and every obligation of
the Loan Parties towards that other Secured Party under any Loan Document, any
Hedge Agreement, any Cash Management Agreement or any Treasury Transaction, and
that accordingly the Collateral Agent will have its own and independent right to
demand performance by the Loan Parties of those obligations
(Gesamtgläubigerschaft) in full.

(j)

Notwithstanding anything to the contrary herein, nothing in this Section 9.14
shall impose any obligation on any Foreign Loan Party to make any payment, or
provide any security for, any Obligation of a U.S. Loan Party, or be construed
as a guaranty by any Foreign Loan Party of any Obligation of a U.S. Loan Party.











195

 




--------------------------------------------------------------------------------










ARTICLE X.
MISCELLANEOUS

Section 10.01

Notices

.  

(a)

Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent, the Administrative
Agent, the Swing Line Lender or the Issuing Bank, shall be sent to such Person’s
address as set forth on Schedule 1.01(d) or in the other relevant Loan Document,
and in the case of any Lender, the address as indicated on Schedule 1.01(d) or
otherwise indicated to the Administrative Agent in writing.  Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, ordinary or registered post, or three (3) Business Days after
depositing it in the ordinary or prepaid post or United States mail with postage
prepaid and properly addressed; provided, that no notice to any Agent shall be
effective until received by such Agent; provided, further, that any such notice
or other communication shall at the request of the Administrative Agent be
provided to any sub-agent appointed pursuant to Section 9.03(c) hereto as
designated by the Administrative Agent from time to time.

(b)

Electronic Communications.  

(i)

Notices and other communications to the Administrative Agent, the Collateral
Agent, the Swing Line Lender, the Lenders and any Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent, the Collateral Agent, the Swing Line
Lender, each Lender and each Issuing Bank, as applicable; provided, that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, each other Agent
and the Borrower Representative hereby agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that any Borrowing Notice or notice of an
Event of Default shall be promptly confirmed by fascimile.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its





196

 




--------------------------------------------------------------------------------










e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii)

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)

The Platform and any Approved Electronic Communications are provided “as is” and
“as available”.  None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, Software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform.  In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct or (B) indirect, special, incidental or consequential damages.

(iv)

Each Loan Party, each Lender, the Issuing Bank and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(v)

All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.01, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

(c)

Change of Address.  Any party hereto may changes its address or telecopy number
for notices and other communications hereunder by written notice to the other
parties hereto.

Section 10.02

Expenses





197

 




--------------------------------------------------------------------------------










.  Whether or not the transactions contemplated hereby are consummated, each
Borrower agrees to pay promptly (a) all the actual and reasonable out-of-pocket
costs and expenses incurred by the Agents and the Arrangers in connection with
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, supplements, waivers or other modifications thereto; (b)
the reasonable fees, expenses and disbursements of counsel to the Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, supplements, waivers or other modifications thereto
and any other documents or matters requested by any Borrower; provided that so
long as a Default or Event of Default shall not have occurred and be continuing,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by the Administrative Agent, one local counsel per
jurisdiction and one specialist counsel per specialty, provided, further, that
no such limitation shall apply if counsel for the Administrative Agent
determines in good faith that there is a conflict of interest that requires
separate representation for any Agent or Lender; (c) all the actual costs and
reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
Taxes, stamp or documentary Taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to the Collateral Agent
and the Administrative Agent; (d) all the actual costs and reasonable
out-of-pocket expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (e) all other actual costs and
reasonable out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto; and (f) all actual costs and reasonable out-of-pocket
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent or any Lender
in enforcing any Obligations of or in collecting any payments due from any Loan
Party hereunder or under the other Loan Documents (including in connection with
the sale, lease or license of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.  All amounts due under this Section 10.02 shall be due and payable
promptly after demand therefor.

Section 10.03

Indemnity

.  

(a)

In addition to the payment of expenses pursuant to Section 10.02, whether or not
the transactions contemplated hereby are consummated, each Loan Party agrees to
defend (subject to Indemnitees’ rights to selection of counsel), indemnify, pay
and hold harmless, each Agent, Arranger, Bookrunner, Issuing Bank, Swing Line
Lender and Lender and the officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents, sub-agents and Affiliates of each Agent, Arranger, Bookrunner,
Issuing Bank, Swing Line Lender and Lender, as well as the respective heirs,
successors and assigns of the foregoing (each, an “Indemnitee”), from and
against any and all





198

 




--------------------------------------------------------------------------------










Indemnified Liabilities; provided, that no Loan Party shall have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities (a) arise from the gross negligence, bad
faith or willful misconduct of such Indemnitee, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction or (b) arise
out of any dispute among Indemnified Persons (other than a dispute involving
claims against the Administrative Agent, the Collateral Agent, the Arrangers or
any other agent or co-agent (if any) designated by the Arrangers with respect to
the Facilities, in each case in their respective capacities as such, or any
Arranger, solely in connection with its syndication activities as contemplated
hereunder) that a court of competent jurisdiction has determined in a final and
non-appealable decision did not involve actions or omissions of the Loan
Parties; and provided, further, that in respect of a Dutch Loan Party, the
Guaranty of such Dutch Loan Party (including the contribution requirements in
respect of the indemnity in this Section 10.03) does not apply to any
Indemnified Liability to the extent that it would result in this indemnity
constituting unlawful financial assistance prohibited by section 2:98c or 2:207c
of the Dutch Civil Code.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall to the extent permitted by law
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b)

To the extent permitted by applicable law, no Loan Party shall assert, and each
Loan Party hereby waives, any claim against each Agent, Arranger, Bookrunner,
Issuing Bank, Swing Line Lender and Lender and their respective Affiliates,
officers, partners, members, directors, trustees, shareholders, advisors,
employees, representatives, attorneys, controlling persons, agents and
sub-agents on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of or in any
way related to this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the transmission of information
through the Internet, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each Loan Party hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(c)

All amounts due under this Section 10.03 shall be due and payable within five
days after demand therefor.

Section 10.04

Set-Off

.  In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each Lender is hereby authorized by each
Loan Party at any time or from time to time to the fullest extent permitted by
law and subject to the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived to the fullest extent permitted by applicable law, to set off
and to appropriate and to apply





199

 




--------------------------------------------------------------------------------










any and all deposits (time or demand, provisional or final, general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Loan Party against and on account of the obligations and liabilities of any Loan
Party to such Lender hereunder, the Letters of Credit and participations therein
and under the other Loan Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Loan Document, irrespective of whether
or not (a) such Lender shall have made any demand hereunder or (b) such
obligations and liabilities, or any of them, may be contingent or unmatured.  

Section 10.05

Amendments and Waivers

.  

(a)

Required Lenders’ Consent.  Subject to the additional requirements of Sections
10.05(b) and 10.05(c), no amendment, supplement, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders and the U.S. Borrower (delivery of an
executed counterpart of a signature page to the applicable amendment,
supplement, modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof); provided that any Defaulting Lender shall be deemed not to be a
“Lender” for purposes of calculating the Required Lenders (including the
granting of any consents or waivers) with respect to any of the Loan Documents.

(b)

Affected Lenders’ Consent.  Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly and adversely affected thereby,
no amendment, supplement, modification, termination, or consent shall be
effective if the effect thereof would:

(i)

extend the scheduled final maturity of any Loan or Note;

(ii)

waive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;

(iii)

[reserved];

(iv)

reduce the rate of interest on any Loan (other than any waiver of any increase
in the interest rate applicable to any Loan pursuant to Section 2.10) or any fee
or any premium payable hereunder (it being understood that any change to the
definition of Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest); provided, further, that only
the consent of the Required Lenders shall be necessary to amend the Default Rate
in Section 2.10 or to waive any obligation of any Borrower to pay interest at
the Default Rate;

(v)

waive or extend the time for payment of any such interest, fees or premiums, it
being understood that only the consent of the Required Lenders shall be





200

 




--------------------------------------------------------------------------------










necessary to rescind an acceleration of Obligations after acceleration thereof
pursuant to Section 8.01 hereof;

(vi)

reduce or forgive the principal amount of any Loan or any reimbursement
Obligation in respect of any Letter of Credit;

(vii)

amend, modify, terminate or waive any provision of Section 2.13(b)(ii), Section
2.13(c)(i) to the extent relating to the requirement to make Offers to all
Lenders in a Class, Section 2.15 (except to the extent provided for in
10.05(c)(iii)), Section 2.16(c), Section 2.17, this Section 10.05(b), Section
10.05(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required;

(viii)

consent to the assignment or transfer by any Loan Party of any of its rights and
obligations under any Loan Document except as expressly provided in any Loan
Document;

(ix)

amend the definition of “Required Lenders” or amend Section 10.5(a) in a manner
that has the same effect as an amendment to such definition or the definition of
“Pro Rata Share”; provided that with the consent of Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

(x)

release all or substantially all of the Collateral or all or substantially all
of the Guarantors (by value) from the Guaranty except as expressly provided in
the Loan Documents or any Intercreditor Agreement;

(xi)

amend or modify any provision of Section 10.06 in a manner that further
restricts assignments thereunder;

(xii)

amend or modify any Intercreditor Agreement in a manner that would adversely
affect the priority of the Liens of the Collateral Agent or the Subordination of
any Indebtedness to the Obligations; or

(xiii)

change the stated currency in which any Borrower is required to make payments of
principal, interest, fees or other amounts hereunder or under any other Loan
Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix), (x) and (xii).

(c)

Other Consents.  No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:





201

 




--------------------------------------------------------------------------------










(i)

increase any Commitment of any Lender over the amount thereof then in effect or
extend the outside date for such Commitment without the consent of such Lender;
provided that no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall be deemed to constitute an increase
in any Commitment of any Lender;

(ii)

amend, modify, terminate or waive any provision hereof relating to (x) the U.S.
Swing Line Sublimit or the U.S. Swing Line Loans without the consent of the U.S.
Swing Line Lender, or (y) the Canadian Swing Line Sublimit or the Canadian Swing
Line Loans without the consent of the Canadian Swing Line Lender;

(iii)

alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50.0% of the aggregate Tranche A Term Loan Exposure of all Lenders,
Tranche B Term Loan Exposure of all Lenders, Revolving Exposure of all Lenders
or Incremental Term Loan Exposure of all Lenders, as applicable, of each Class
which is being allocated a lesser repayment or prepayment as a result thereof;
provided, that Required Lenders may waive, in whole or in part, any prepayment
so long as the application, as between Classes, of any portion of such
prepayment which is still required to be made is not altered;

(iv)

amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of the Administrative Agent and of the Issuing Bank;

(v)

amend, modify or waive this Agreement or any Security Document so as to alter
the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty;

(vi)

amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;

(vii)

amend any condition for Credit Extensions set forth in Section 3.02 without the
consent of Lenders holding more than 50% of the aggregate Revolving Exposure of
all Lenders;

(viii)

without limiting the provisions of Section 10.05(b), amend, modify, terminate or
waive any provision hereof that would materially, disproportionately and
adversely affect the obligation of any Borrower to make any payment of Revolving
Loans without the consent of Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders (or if such amendment, modification or





202

 




--------------------------------------------------------------------------------










waiver affects only the Foreign Revolving Loans or only the U.S. Revolving
Loans, 50% of the aggregate Revolving Exposure of the relevant Class);

(ix)

without limiting the provisions of Section 10.05(b), amend, modify, terminate or
waive any provision hereof that would materially, disproportionately and
adversely affect the obligation of any Borrower to make payment of Term Loans
without the consent of Lenders holding more than 50.0% of the aggregate Term
Loans of all Lenders (or if such amendment, modification or waiver affects only
the Foreign Tranche A Term Loans. the Foreign Tranche B Term Loans, the U.S.
Tranche A Term Loans or the U.S. Tranche B Term Loans, 50% of the aggregate Term
Loans of the relevant Class); and

(x)

(i) the Commitment or Loan of any Defaulting Lender may not be increased or
extended and the principal of any Loan of a Defaulting Lender may not be
reduced, in each case without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of each such Defaulting Lender.

(d)

Execution of Amendments, Etc.  The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, subject to
any conditions or qualifications set forth therein, the parties hereto shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and, subject to any conditions or qualifications set forth therein,
any Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right or consequence in respect thereof.  No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.05 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.

Notwithstanding anything to the contrary provided herein, no consent of any
Lender shall be required in connection with the marking of any amendment to any
Loan Document of the type described in Section 2.24 hereof which states in such
Section that no consent of any Lender, other than the applicable Incremental
Revolving Loan Lender or Incremental Term Loan Lender, is required.

Section 10.06

Successors and Assigns; Participations

.  

(a)

Generally.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders.  No Loan Party’s rights or
obligations hereunder nor any





203

 




--------------------------------------------------------------------------------










interest therein may be assigned or delegated by any Loan Party without the
prior written consent of all Lenders (and any purported assignment or delegation
without such consent shall be null and void) and no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.06.

(b)

Register.  Each Borrower, each Guarantor, the Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(d).  Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”  Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

(c)

Right to Assign.  Each Lender shall have the right at any time to sell, assign
or transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment or Loans owing to it or other
Obligations (provided, that pro rata assignments shall not be required and each
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any applicable Loan and any related
Commitments):

(i)

to any Person meeting the criteria of clause (i) of the definition of the term
of “Eligible Assignee” upon the giving of notice to the Administrative Agent;
and

(ii)

to any Person meeting the criteria of clause (ii) of the definition of the term
of “Eligible Assignee” upon giving of notice to the Borrower Representative and
the Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person, consented to by the Borrower
Representative (provided that the Borrower Representative shall be deemed to
have consented to assignments made during the initial syndication of the
Revolving Commitments to Lenders previously approved by the Borrower
Representative and to any other such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof, the Administrative Agent, the applicable Issuing
Bank and the applicable Swing Line Lender (each such consent not to be (x)
unreasonably withheld or delayed or (y) in the case of the Borrower
Representative, required at any time an Event of Default described in clause
(a), (f), (g) or (h) of Section 8.01 has occurred and is continuing); provided,
that each such assignment pursuant to this Section 10.06(c)(ii) shall be in an
aggregate amount of





204

 




--------------------------------------------------------------------------------










not less than (A) $2,500,000 (or such lesser amount as may be agreed to by the
Borrower Representative and the Administrative Agent or as shall constitute the
aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and Revolving Loans and (B) $1,000,000 (or such lesser amount as may be agreed
to by the Borrower Representative and the Administrative Agent or as shall
constitute the aggregate amount of the Tranche A Term Loan, Tranche B Term Loan
or Incremental Term Loans of a Series of the assigning Lender) with respect to
the assignment of Term Loans; provided, that the Related Funds of any individual
Lender may aggregate their Loans for purposes of determining compliance with
such minimum assignment amounts.

(d)

Mechanics.  Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to the Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income Tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable (x)
in connection with an assignment elected or caused by a Borrower pursuant to
Section 2.23, (y) in connection with an assignment by or to Barclays Bank or any
Affiliate thereof or (z) in the case of an assignee which is already a Lender or
is an Affiliate or Related Fund of a Lender or a Person under common management
with a Lender).  

(e)

Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or  loans
such as the applicable Commit­ments or Loans, as the case may be; and (iii) it
shall make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(f)

Effect of Assignment.  Subject to the terms and conditions of this Section
10.06, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan





205

 




--------------------------------------------------------------------------------










Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the applicable Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply the requirements of this Section 10.06 shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(g).  Any assignment by a Lender pursuant to this Section 10.06 shall not
in any way constitute or be deemed to constitute a novation, discharge,
rescission, extinguishment or substitution of the Indebtedness hereunder, and
any Indebtedness so assigned shall continue to be the same obligation and not a
new obligation.

(g)

Participations.

(i)

Each Lender shall have the right at any time to sell one or more participations
to any Person (other than any Group Member or any of their respective
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation: provided, that (A) such Lender’s obligations shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) each Borrower, the Administrative
Agent, each Issuing Bank and Each of the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s agreements and
obligations.

(ii)

The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating or the amortization schedule therefor, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Loan Party of any of its rights and





206

 




--------------------------------------------------------------------------------










obligations under this Agreement or (C) release all or substantially all of the
Guarantors or the Collateral under the Security Documents (except as expressly
provided in the Loan Documents) supporting the Loans hereunder in which such
participant is participating.

(iii)

Each Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, that such participant agrees to be subject to Sections 2.19
and 2.20 as if it were a Lender; provided, further, that (x) a participant shall
not be entitled to receive any greater payment under Section 2.19 or 2.20 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower Representative’s prior written
consent and (y) a participant shall not be entitled to the benefits of Section
2.20 unless such participant agrees, for the benefit of the Borrowers, to comply
with Section 2.20 as though it were a Lender; provided, further, that, except as
specifically set forth in clause (x) of this sentence, nothing herein shall
require any notice to the Borrower Representative or any other Person in
connection with the sale of any participation.  To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.04 as
though it were a Lender; provided, that such participant agrees to be subject to
Section 2.17 as though it were a Lender.  A participant shall not be entitled to
the benefits of Section 2.20 to the extent such participant fails to comply with
Section 2.20(c).

(iv)

Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts of
each participant’s interest in the Commitments, Loans and other Obligations held
by it (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
Commitments, Loans and other Obligations as the owner thereof for all purposes
of this Agreement notwithstanding any notice to the contrary.  Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior notice.

(h)

Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may pledge (without the consent of any Borrower or the Administrative Agent) all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank; provided, that no Lender, as between any Borrower and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, that in no event shall the applicable
Federal Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.





207

 




--------------------------------------------------------------------------------










(i)

Act on the Financial Supervision.  In order to comply with the Dutch Financial
Supervision Act (Wet op het financieel toezicht), the amount transferred under
this Section 10.06 shall include a portion outstanding from the Foreign Borrower
of at least € 50,000 (or its equivalent in other currencies) or such other
amount as may be required from time to time by the Dutch Financial Supervision
Act (or implementing legislation) or if less, the new Lender shall confirm in
writing to the Loan Parties that it is a professional market party
(professionele marktpartij) within the meaning of the Dutch Financial
Supervision Act.

Section 10.07

Independence of Covenants, Etc.

.  All covenants, conditions and other terms hereunder and under the other Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, conditions or other terms,
the fact that it would be permitted by an exception to, or would otherwise be
within the limitations of, another covenant, condition or other term shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 10.08

Survival of Representations, Warranties and Agreements

.  All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
 Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20, 10.02
and 10.03 and the agreements of Lenders set forth in Sections 2.17, 9.03(b),
9.06 and 9.09 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 10.09

No Waiver; Remedies Cumulative

.  No failure or delay or course of dealing on the part of any Agent or any
Lender in the exercise of any power, right or privilege hereunder or under any
other Loan Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Loan Documents or
any of the Hedge Agreements.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.  Without
limiting the generality of the foregoing, the making of any Credit Extension
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, Issuing Bank or Lender may have had notice or
knowledge of such Default or Event of Default at the time of the making of any
such Credit Extension.

Section 10.10

Marshalling; Payments Set Aside

.  Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the





208

 




--------------------------------------------------------------------------------










Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

Section 10.11

Severability

.  In case any provision in or obligation hereunder or under any other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby (it being understood that the
invalidity, illegality or unenforceability of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity, legality
or enforceability of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provisions.

Section 10.12

Obligations Several; Independent Nature of Lenders’ Rights

.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
 Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 10.13

Table of Contents and Headings

.  The Table of Contents hereof and Article and Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose, modify or amend the terms or conditions
hereof, be used in connection with the interpretation of any term or condition
hereof or be given any substantive effect.

Section 10.14

APPLICABLE LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW





209

 




--------------------------------------------------------------------------------










YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 10.15

CONSENT TO JURISDICTION

.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES (I)
JURISDICTION AND VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE
ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE
AND (II) ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 10.16

WAIVER OF JURY TRIAL

.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS





210

 




--------------------------------------------------------------------------------










TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 10.17

Confidentiality

.  Each Agent and each Lender (which term shall for the purposes of this Section
10.17 include the Issuing Bank) shall hold all non-public information regarding
the Group and their businesses identified as such by the Borrower Representative
and obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower Representative that, in any event, the Administrative Agent may
disclose such information to the Lenders and each Agent and each Lender may make
(i) disclosures of such information to Affiliates or Related Funds of such
Lender or Agent and to their respective officers, directors, employees,
representatives, agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17); provided, that, prior to any disclosure, such Affiliates, Related Funds,
officers, directors, employees, representatives, agents and advisors and other
persons be instructed to preserve the confidentiality of any confidential
information relating to the Loan Parties received by it from any Agent or any
Lender, (ii) disclosures of such information reasonably required by (A) any
pledgee referred to in Section 10.06(h), (B) any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations
therein, (C) any bona fide or potential direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to any Borrower and its obligations or (D) any direct or
indirect investor or prospective investor in a Related Fund; provided, that such
pledgees, assignees, transferees, participants, counterparties, advisors and
investors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17,
(iii) disclosure to any rating agency when required by it; provided, that, prior
to any disclosure, such rating agency be instructed to preserve the
confidentiality of any confidential information





211

 




--------------------------------------------------------------------------------










relating to the Loan Parties received by it from any Agent or any Lender, (iv)
disclosures in connection with the exercise of any remedies hereunder or under
any other Loan Document and (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, that unless specifically prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify the Borrower Representative of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.  

Section 10.18

Usury Savings Clause

.  Notwithstanding any other provision herein, the aggregate interest rate
charged with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect; provided, that in no event shall the amount paid
pursuant hereto be in excess of the amount of interest that would have been due
if the state rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, such Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and each Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the applicable
Borrower.

Section 10.19

Counterparts

.  This Agreement may be executed in any number of counterparts (and by
different parties hereto on different counterparts), each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.





212

 




--------------------------------------------------------------------------------










Section 10.20

Effectiveness; Entire Agreement; No Third Party Beneficiaries

.  This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof.  With the exception of those terms contained in Sections 3,
5, 8 and 9 of the Commitment Letter, dated March 15, 2010, between the
Arrangers, the Bookrunners and the U.S. Borrower (the “Commitment Letter”),
which by the terms of the Commitment Letter remain in full force and effect, all
of the Arrangers’, the Bookrunners’ and their respective Affiliates’ obligations
under the Commitment Letter shall terminate and be superseded by the Loan
Documents and the Arrangers, the Bookrunners and their respective Affiliates
shall be released from all liability in connection therewith, including any
claim for injury or damages, whether consequential, special, direct, indirect,
punitive or otherwise.  This Agreement, the other Loan Documents and any fee
letter entered into in connection with the Commitment Letter represent the
entire agreement of the Group, the Agents, the Issuing Bank, the Swing Line
Lender, the Arrangers, the Bookrunners and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent, Issuing Bank, Swing Line Lender,
Arranger, Bookrunner or Lender relative to the subject matter hereof or thereof
not expressly set forth or referred to herein or in the other Loan Documents.
 Nothing in this Agreement or in the other Loan Documents, express or implied,
shall be construed to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders, holders of participations in all or any part of a Lender’s Commitments,
Loans or in any other Obligations, and the Indemnitees) any rights, remedies,
obligations, claims or liabilities under or by reason of this Agreement or the
other Loan Documents.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of any Agent, the Issuing Bank or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement.

Section 10.21

PATRIOT Act

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that shall allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act.

Section 10.22

“Know Your Customer” Checks

.  If in connection with (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date hereof, (b) any change in the status of a Loan Party after the
date hereof, (c) the addition of any Guarantor pursuant to Section 5.12 or (d)
any proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that was not previously a Lender
hereunder, the





213

 




--------------------------------------------------------------------------------










Administrative Agent or any Lender (or, in the case of clause (d) above, any
prospective Lender) requires additional information in order to comply with
"know your customer" or similar identification procedures, each Loan Party
shall, promptly upon the request of the Administrative Agent or such Lender,
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or such Lender (for
itself or, in the case of the event described in clause (d) above, on behalf of
any prospective Lender) in order for the Administrative Agent, such Lender or
such prospective Lender to carry out and be satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

Section 10.23

Electronic Execution of Assignments

.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.24

No Fiduciary Duty

.  Each Agent, each Lender, each Arranger, each Bookrunner, each Issuing Bank,
the Swing Line Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of each Borrower, its stockholders and/or its Affiliates.
 Each Borrower agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Borrower, its
stockholders or its Affiliates, on the other; provided that each Loan Party
acknowledges that one or more Affiliates of Barclays Bank, DBSI and BAS
(collectively, the “Borrower Financial Advisor”) has been retained by the
Borrower as a buy-side financial advisor in connection with the Acquisition.
 The Borrowers, on behalf of themselves and their respective Subsidiaries and
Affiliates, agree not to assert any claim that the Borrowers and their
respective Subsidiaries and Affiliates might allege based on any actual or
potential conflict of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Borrower Financial Advisor and, on the
other hand, Barclays Bank’s, DBSI’s or BAS’s or their respective Affiliates’
respective relationships as Agent, Lender, Arranger, Bookrunner, Issuing Bank or
Swing Line Lender, as applicable, described herein.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any





214

 




--------------------------------------------------------------------------------










Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to any Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Borrower, its management, stockholders, creditors or
any other Person.  Each Borrower acknowledges and agrees that such Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.

Section 10.25

Judgment Currency

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment in given.  The obligation of any Borrower in respect of such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
 If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the applicable Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

Section 10.26

Ancillary Borrowers

.  Subject to the terms of this Agreement, a Restricted Subsidiary of the
Foreign Borrower may, with the approval of any relevant Ancillary Lender, become
a borrower with respect to an Ancillary Facility.  The Borrower Representative
shall specify the relevant Restricted Subsidiary in a written notice delivered
by it to the Administrative Agent pursuant to Section 2.26.  Such Restricted
Subsidiary shall become an Ancillary Borrower when such Restricted Subsidiary
has delivered the following to the Administrative Agent and the relevant
Ancillary Lender: (i) a Counterpart Agreement in the form of Exhibit F-2, (ii)
all such information required by the Administrative Agent or the relevant Lender
with respect to the regulations described in Section 10.21 or 10.22 and (iii)
such documentation and certificates as are similar to those described in
Sections 3.01(b), 3.01(h) and 3.01(m) and such other legal opinions as the
Administrative Agent or the relevant Ancillary Lender may request.  








215

 




--------------------------------------------------------------------------------










[Remainder of page intentionally left blank]





216

 




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




PHILLIPS-VAN HEUSEN CORPORATION, as U.S. Borrower







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President







TOMMY HILFIGER B.V., as Foreign Borrower







By:

/s/ Ludo Onnink

/s/ Fred Gehring

Name:

Ludo Onnink

Fred Gehring

Title:

Amsterdam











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




PVH PUERTO RICO, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PHILLIPS VAN HEUSEN PUERTO RICO LLC







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH PRINCE C.V. HOLDING CORPORATION







By:

/s/ Michael Shaffer

Name:

Michael Shaffer

Title:

Executive Vice President




Guarantor:




BASSNET, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH RETAIL STORES, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




IZOD.COM INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH WHOLESALE CORP.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH FOREIGN HOLDINGS CORP.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH WHOLESALE NEW JERSEY, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




CALVIN KLEIN, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




CK SERVICE CORP.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




CLUETT PEABODY RESOURCES CORPORATION







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




CLUETT, PEABODY & CO., INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH EUROPE, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




PVH REALTY CORP.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




PVH NECKWEAR, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




KARL LAGERFELD LLC







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




TOMMY HILFIGER U.S.A., INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




TOMMY HILFIGER RETAIL, LLC







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




TOMMY HILFIGER WHOLESALE, INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




TOMMY HILFIGER LICENSING LLC







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President




Guarantor:




TOMCAN INVESTMENTS INC.







By:

/s/ Mark D. Fischer

Name:

Mark D. Fischer

Title:

Senior Vice President











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Guarantor:




TRUMPET C.V.

Represented by its general partner

BassNet, Inc.







By:

/s/ Mark D. Fischer

Name:

Title:











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










PRINCE 1 B.V.







By:

/s/ A.R. van der Veen

/s/ J. Haneveer

Name:

A.R. van der Veen

J. Haneveer

Title:  Managing Director

Proxyholder

of ATC

of ATC

Management B.V.

Management B.V.











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










PRINCE 2 B.V.







By:

/s/ A.R. van der Veen

/s/ J. Haneveer

Name:

A.R. van der Veen

J. Haneveer

Title:  Managing Director

Proxyholder

of ATC

of ATC

Management B.V.

Management B.V.

















Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Lender







By:

/s/ Diane Rolfe

Name:

Diane Rolfe

Title:

Director











Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender







By:

/s/ Shaheen Malik

Name:

Shaheen Malik

Title:

Vice President




By:

/s/ Kevin Buddhdew

Name:

Kevin Buddhdew

Title:

Associate








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Royal Bank of Canada,

as a Lender







By:

/s/ Gordon MacArthur

Name:

Gordon MacArthur

Title:

Authorized Signatory





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender







By:

/s/ Mary Kay Coyle

Name:

Mary Kay Coyle

Title:

Managing Director





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender







By:

/s/ Scottye Lindsey

Name:

Scottye Lindsey

Title:

Director





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










BANK OF AMERICA, N.A.,

as Issuing Bank and a Lender







By:

/s/ Thomas Kainamura

Name:

Thomas Kainamura

Title:

VP, Bank of America, N.A.





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










JPMorgan Chase Bank, N.A.,

as Issuing Bank and a Lender







By:

/s/ James A. Knight

Name:

James A. Knight

Title:

Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










FORTIS BANK (NEDERLAND), N.V.,

as Issuing Bank and a Lender







By:

/s/ P. Booij

Name:

P. Booij

Title:

Senior Banker





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Compass Bank,

as a Lender







By:

/s/ Ramon Garcia

Name:

Ramon Garcia

Title:

Vice President








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Caja De Ahorros Y Monte de Piedad de Madrid,

as a Lender







By:

/s/ Manuel Nunez Fernandez

Name:

Manuel Nunez Fernandez

Title:

General Manager







By:

/s/ Juan Pablo Hernandez de la Merced

Name:

Juan Pablo Hernandez de la Merced

Title:

Director – North American Corporate Banking








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Crédit Agricole Corporate & Investment Bank







By:

/s/ Pamela Donnelly

Name:

Pamela Donnelly

Title:

Managing Director







By:

/s/ Yuri Muzichenko

Name:

Yuri Muzichenko

Title:

Director





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










HSBC Bank USA, N.A.







By:

/s/ Darren Pinsker

Name:

Darren Pinsker

Title:

Senior Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










THE BANK OF NOVA SCOTIA,

as a Lender







By:

/s/ Todd S. Miller

Name:

Todd S. Miller

Title:

Managing Director








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Sumitomo Mitsui Banking Corporation,

as a Lender







By:

/s/ Yasuhiko Imai

Name:

Yasuhiko Imai

Title:

Senior Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










SunTrust Bank,

as a Lender







By:

/s/ Donald Besch Jr.

Name:

Donald Besch Jr.

Title:

Managing Director





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










U.S. Bank National Association,

as a Lender







By:

/s/ Blake Malia

Name:

Blake Malia

Title:

Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










General Electric Capital Corporation,

as a Lender







By:

/s/ Marie G. Mollo

Name:

Marie G. Mollo

Title:

Duly Authorized Signatory





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Mediobanca International (Luxembourg) S.A.,

as a Lender







By:

/s/ Andrew O’Rourke

Name:

Andrew O’Rourke

Title:

Associate





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










DZ Bank AG - Deutsche Zentral-Genossenschaftsbank,

as a Lender







By:

/s/ Spangenberg

/s/ Romer

Name:

(Spangenberg)

Romer

Title:

Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










ICBC (London) Ltd,

as a Lender







By:

/s/ Ko Jung

/s/ Junlei Xu

Name:

Ko Jiang

Junlei Xu

Title:

DGM

MD





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










TORONTO DOMINION (NEW YORK) LLC,

as a Lender







By:

/s/ Jackie Barrett

Name:

Jackie Barrett

Title:

Authorized Signatory





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










DBS Bank Ltd., Los Angeles Agency,

as a Lender







By:

/s/ James McWalters

Name:

James McWalters

Title:

General Manager





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










RAYMOND JAMES BANK, FSB,

as a Lender







By:

/s/ Thomas F. Macina

Name:

Thomas F. Macina

Title:

Executive Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










PNC Bank, National Assoc.,

as a Lender







By:

/s/ Edward M. Tessalune

Name:

Edward M. Tessalune

Title:

Senior Vice President








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










CREDIT INDUSTRIEL ET COMMERCIAL,

as a Lender







By:

/s/ Brian O’Leary

Name:

Brian O’Leary.

Title:

Managing Director




By:

/s/ Anthony Rock

Name:

Anthony Rock.

Title:

Managing Director








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------










Israel Discount Bank of New York,

as a Lender







By:

/s/ George Commander

Name:

George Commander

Title:

Senior Vice President







By:

/s/ Esther Lainis

Name:

Esther Lainis

Title:

First Vice President








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------







State Bank of India,

as a Lender







By:

/s/ Mr. Ashok Gulia

Name:

Mr. Ashok Gulia

Title:

Vice President & Head (Credit)








Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------







BANK LEUMI USA,

as a Lender







By:

/s/ Joung Hee Hong

Name:

Joung Hee Hong

Title:

Vice President





Credit and Guaranty Agreement

 




--------------------------------------------------------------------------------







EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

BORROWING NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of May 6, 2010
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

Pursuant to Section(s) [2.01] [2.02] [2.03] [2.24]1 of the Credit Agreement,
[Borrower Representative] [U.S. Borrower] [Foreign Borrower] desires that
Lenders make the following Loans to [U.S. Borrower] [Foreign Borrower] in
accordance with the applicable terms and conditions of the Credit Agreement on
[mm/dd/yy] (the “Credit Date”):

U.S. Tranche A Term Loans




□  

Base Rate Loans:




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):







$ [___,___,___]







$ [___,___,___]

Foreign Tranche A Term Loans




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):










€ [___,___,___]




U.S. Tranche B Term Loans




□  

Base Rate Loans:




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):










$ [___,___,___]







$ [___,___,___]




Foreign Tranche B Term Loans




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):













€ [___,___,___]

U.S. Revolving Loans




□  

Base Rate Loans:




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):







$ [___,___,___]







$ [___,___,___]

1 Indicate below Incremental Term Loan or Incremental Revolving Loan as
applicable.





EXHIBIT A-1-1




--------------------------------------------------------------------------------










Canadian Revolving Loans




□  

Base Rate Loans or Canadian Prime Rate Loans:




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):







[$][CAD] [___,___,___]







[$][CAD] [___,___,___]

Foreign Revolving Loans




□

Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):










[€] [£] [¥] [___,___,___]

U.S. Swing Line Loans:

$ [___,___,___]

Canadian Swing Line Loans:

[$][CAD] [___,___,___]

The proceeds of the Loans under this Borrowing Notice should be credited to
[account defaults to be inserted]. This Borrowing Notice is irrevocable. [U.S.
Borrower] [Foreign Borrower] [Borrower Representative] hereby certifies that:

(i)

after making the Loans requested on the Credit Date, (x) the Total Utilization
of U.S. Revolving Commitments shall not exceed the U.S. Revolving Commitments
then in effect, (y) the Total Utilization of Foreign Revolving Commitments shall
not exceed the Foreign Revolving Commitments then in effect and (z) the Total
Utilization of Canadian Revolving Commitments shall not exceed the Canadian
Revolving Commitments then in effect;




(ii)

as of the Credit Date, the representations and warranties contained in each of
the Loan Documents are true, correct and complete in all material respects on
and as of such Credit Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date, provided that, in each case, to the extent that any such representation
and warranty is already qualified by materiality or Material Adverse Effect,
such representation and warranty shall be true and correct in all respects; and




(iii)

as of the Credit Date, no event has occurred and is continuing or would result
from the consummation of the borrowing contemplated hereby that would constitute
an Event of Default or a Default.







Date: [mm/dd/yy]

[PHILLIPS-VAN HEUSEN CORPORATION, as Borrower Representative







By: ___________________________________

Name:

Title: ]




[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________





EXHIBIT A-1-2




--------------------------------------------------------------------------------







Name:

Title: ]




[TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]





EXHIBIT A-1-3




--------------------------------------------------------------------------------







EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT




CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of May 6, 2010
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

Pursuant to Section 2.09 of the Credit Agreement, the Borrower Representative
desires to convert or to continue the following Loans, each such conversion
and/or continuation to be effective as of [mm/dd/yy]:

1.  U.S. Tranche A Term Loans:




$[___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

 

$[___,___,___]

Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)

 

 

$[___,___,___]

Eurocurrency Rate Loans to be converted to Base Rate Loans

 

 

2.  Foreign Tranche A Term Loans:




€ [___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

3.  U.S. Tranche B Term Loans:




$[___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

 

$[___,___,___]

Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)

 

 

$[___,___,___]

Eurocurrency Rate Loans to be converted to Base Rate Loans

 

 

4.  Foreign Tranche B Term Loans:




€ [___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

 

5.  U.S. Revolving Loans




$[___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

 





EXHIBIT A-2-1




--------------------------------------------------------------------------------










 $[___,___,___]

Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)

 

 

 $[___,___,___]

Eurocurrency Rate Loans to be converted to Base Rate Loans

 

 

6.  Canadian Revolving Loans

 [$][CAD] [___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)

 

 

 [$][CAD] [___,___,___]

Base Rate Loans or Canadian Prime Rate Loans to be converted to Eurocurrency
Rate Loans with Interest Period of ____ month(s)

 

 

 [$][CAD] [___,___,___]

Eurocurrency Rate Loans to be converted to Base Rate Loans or Canadian Prime
Rate Loans







7.  Foreign Revolving Loans:




  [€] [£] [¥] [___,___,___]

Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)




This Conversion/Continuation Notice is irrevocable. Borrower Representative
hereby certifies that as of the date hereof, no event has occurred and is
continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

Date: [mm/dd/yy]

PHILLIPS-VAN HEUSEN CORPORATION,
as Borrower Representative




By: __________________________

Name:

Title:





EXHIBIT A-2-2




--------------------------------------------------------------------------------







EXHIBIT A-3 TO

CREDIT AND GUARANTY AGREEMENT




ISSUANCE NOTICE

Reference is made to the Credit and Guaranty Agreement, dated as of May 6, 2010
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

Pursuant to Section 2.04(a)[(i)][(ii)][(iii)] of the Credit Agreement, the [U.S.
Borrower] [Foreign Borrower] or one of its Restricted Subsidiaries desires a
[U.S. Letter of Credit] [Canadian Letter of Credit] [Foreign Letter of Credit]
to be issued in accordance with the terms and conditions of the Credit Agreement
on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of [___,___,___]1.

Attached hereto for each such Letter of Credit are the following:

(a)

the stated amount of such Letter of Credit;

(b)

the name and address of the beneficiary;

(c)

the expiration date; and

(d)

either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

This Issuance Notice is irrevocable. [U.S. Borrower] [Foreign Borrower] hereby
certifies that:

(i)

after issuing such Letter of Credit requested on the Credit Date, (x) the Total
Utilization of U.S. Revolving Commitments shall not exceed the U.S. Revolving
Commitments then in effect, (y) the Total Utilization of Foreign Revolving
Commitments shall not exceed the Foreign Revolving Commitments then in effect
and (z) the Total Utilization of Canadian Revolving Commitments shall not exceed
the Canadian Revolving Commitments then in effect;

(ii)

as of the Credit Date, the representations and warranties contained in each of
the Loan Documents are true, correct and complete in all material respects on
and as of such Credit Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date, provided that, in each case, to the extent that any such representation
and warranty is already qualified by materiality or Material Adverse Effect,
such representation and warranty shall be true and correct in all respects; and

1 Indicate currency denomination: Dollars or Canadian Dollars for U.S. Letters
of Credit; Euros, Japanese Yen or Pounds Sterling for Foreign Letters of Credit.





EXHIBIT A-3-1




--------------------------------------------------------------------------------







(iii)

as of such Credit Date, no event has occurred and is continuing or would result
from the consummation of the issuance contemplated hereby that would constitute
an Event of Default or a Default.

Date: [mm/dd/yy]

[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________

Name:

Title: ]




[TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]











EXHIBIT A-3-2




--------------------------------------------------------------------------------







EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT




TRANCHE A TERM LOAN NOTE

[$][€][___,___,___]

[______], 2010

New York, New York




[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]

[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]

[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Credit and Guaranty Agreement, dated as of May 6, 2010 (as it may
be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Phillips-Van Heusen Corporation, a Delaware
corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.12 of the Credit Agreement.

This Note is one of the Tranche A Term Loan Notes for [U.S.] [Foreign] Tranche A
Term Loans in the aggregate principal amount of [$367,700,000] [€100,000,000]
and is issued pursuant to and entitled to the benefits of the Credit Agreement,
to which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [the single currency of the
European Union] in same day funds at the Principal Office of Administrative
Agent designated for [U.S. Tranche A Term Loans] [Foreign Tranche A Term Loans]
or at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, [U.S. Borrower] [Foreign Borrower], each Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect
to payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.





EXHIBIT B-1-1




--------------------------------------------------------------------------------







THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.

The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

[Remainder of page intentionally left blank]





EXHIBIT B-1-2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.




[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________

Name:

Title: ]




[TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]

















EXHIBIT B-1-3




--------------------------------------------------------------------------------







EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT




TRANCHE B TERM LOAN NOTE

[$][€][___,___,___]

[______], 2010

New York, New York




[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]

[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]

[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Credit and Guaranty Agreement, dated as of May 6, 2010 (as it may
be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Phillips-Van Heusen Corporation, a Delaware
corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.12 of the Credit Agreement.

This Note is one of the Tranche B Term Loan Notes for [U.S.] [Foreign] Tranche B
Term Loans in the aggregate principal amount of [$1,003,100,000] [€300,000,000]
and is issued pursuant to and entitled to the benefits of the Credit Agreement,
to which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [the single currency of the
European Union] in same day funds at the Principal Office of Administrative
Agent designated for [U.S. Tranche B Term Loans] [Foreign Tranche B Term Loans]
or at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, [U.S. Borrower] [Foreign Borrower], each Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect
to payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.





EXHIBIT B-2-1




--------------------------------------------------------------------------------







THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.

The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 [Remainder of page intentionally left blank]





EXHIBIT B-2-2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.




[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________

Name:

Title: ]




[TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]











EXHIBIT B-2-3




--------------------------------------------------------------------------------










EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT




REVOLVING LOAN NOTE




[$][€][___,___,___]

[______], 2010.

New York, New York




[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [_________]
([$][___,___,___]) [(or its Canadian Dollar equivalent, as applicable)] and
(b) the unpaid principal amount of all advances made by Payee to the U.S.
Borrower as Revolving Loans under the Credit Agreement referred to below.]

[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns, on or before [mm/dd/yy], the lesser of (a) [_________]
([€][___,___,___]) (or its equivalent in any Other Foreign Currency, as
applicable) and (b) the unpaid principal amount of all advances made by Payee to
the Foreign Borrower as Revolving Loans under the Credit Agreement referred to
below.]

[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Credit and Guaranty Agreement, dated as of May 6, 2010 (as it may
be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Phillips-Van Heusen Corporation, a Delaware
corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

This Note is one of the Revolving Loan Notes for [U.S.] [Canadian] [Foreign]
Revolving Loans in the aggregate principal amount of [$265,000,000] [$10,000,000
(or its Canadian Dollar equivalent)] [€132,275,132.28] and is issued pursuant to
and entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
 Unless and until an Assignment Agreement effecting the assignment or transfer
of the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, [U.S. Borrower] [Foreign Borrower], each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of the [U.S. Borrower] [Foreign Borrower]
hereunder with respect to payments of principal of or interest on this Note.





EXHIBIT B-3-1




--------------------------------------------------------------------------------










This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.

The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 [Remainder of page intentionally left blank]








EXHIBIT B-3-2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.

[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________

Name:

Title: ]




TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]











EXHIBIT B-3-3




--------------------------------------------------------------------------------













TRANSACTIONS ON

REVOLVING LOAN NOTE




Date

Amount of Loan Made This Date  

Amount of Principal Paid This Date   

Outstanding Principal

Balance This Date

Notation

Made By

 

 

 

 

 

 

 

 

 

 






































EXHIBIT B-3-4




--------------------------------------------------------------------------------



  

        







EXHIBIT B-4 TO

CREDIT AND GUARANTY AGREEMENT




SWING LINE NOTE

[$][___,___,___]

[______], 2010

New York, New York




FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay Barclays Bank PLC, as Swing Line Lender
(“Payee”), on or before [mm/dd/yy], the lesser of (a) [_________]
([$][___,___,___]) [(or its Canadian Dollar equivalent, as applicable)] and
(b) the unpaid principal amount of all advances made by Payee to U.S. Borrower
as Swing Line Loans under the Credit Agreement referred to below.

The U.S. Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of May 6, 2010 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S.
Borrower”), Tommy Hilfiger B.V., a Dutch private limited liability company with
its corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Banc of America Securities LLC,
Credit Suisse Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation
Agents.

This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

This Note is subject to mandatory prepayment and to prepayment at the option of
the U.S. Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE U.S. BORROWER AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the U.S. Borrower,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency herein
prescribed.





EXHIBIT B-4-1




--------------------------------------------------------------------------------



  

        







The U.S. Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.  The U.S. Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

[Remainder of page intentionally left blank]





EXHIBIT B-4-2




--------------------------------------------------------------------------------



  

        







IN WITNESS WHEREOF, U.S. Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

PHILLIPS-VAN HEUSEN CORPORATION







By:_______________________________

Name:

Title:





EXHIBIT B-4-3




--------------------------------------------------------------------------------



  

        










TRANSACTIONS ON

SWING LINE NOTE




Date

Amount of Loan Made This Date  

Amount of Principal Paid This Date   

Outstanding Principal

Balance This Date

Notation

Made By

 

 

 

 

 

 

 

 

 

 






































EXHIBIT B-4-4




--------------------------------------------------------------------------------










EXHIBIT B-5 TO

CREDIT AND GUARANTY AGREEMENT




INCREMENTAL TERM LOAN NOTE

[$][€][___,___,___]

[_________], 20[_]

New York, New York




[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]

[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]

[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Credit and Guaranty Agreement, dated as of May 6, 2010 (as it may
be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Phillips-Van Heusen Corporation, a Delaware
corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.24 of the Credit Agreement.

This Note is one of the “Incremental Term Loan Notes” made to the [U.S.
Borrower] [Foreign Borrower] in the aggregate principal amount of
[$[___,___,___]][€[___,___,___]] and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
 Unless and until an Assignment Agreement effecting the assignment or transfer
of the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, the Borrowers, each Agent and Lenders shall
be entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby.  Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect to
payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.





EXHIBIT B-5-1




--------------------------------------------------------------------------------










THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.

The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

 [Remainder of page intentionally left blank]





EXHIBIT B-5-2




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the [U.S. Borrower] [Foreign Borrower] has caused this Note
to be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.




[PHILLIPS-VAN HEUSEN CORPORATION







By: ___________________________________

Name:

Title: ]







[TOMMY HILFIGER B.V.







By: ___________________________________

Name:

Title: ]











EXHIBIT B-5-3




--------------------------------------------------------------------------------










EXHIBIT C-1 TO

CREDIT AND GUARANTY AGREEMENT




COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:




1.

I am the Principal Financial Officer of the Phillips-Van Heusen Corporation, a
Delaware corporation (the “Borrower Representative”).

2.

I have reviewed the terms of that certain Credit and Guaranty Agreement, dated
as of May 6, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
(including in Annex A hereto) being used herein (and in Annex A hereto) as
therein defined), by and among Phillips-Van Heusen Corporation, a Delaware
corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

3.

The examination described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in a separate attachment, if any, to this Certificate, describing
in detail, the nature of the condition or event, the period during which it has
existed and the action which any Borrower has taken, is taking, or proposes to
take with respect to each such condition or event.

The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.01(c) of the
Credit Agreement.

PHILLIPS-VAN HEUSEN CORPORATION, as Borrower Representative







By: ______________________________

Name:

Title: Principal Financial Officer

















EXHIBIT C-1-0




--------------------------------------------------------------------------------







ANNEX A TO
COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

1. Consolidated Net Income1:  (i) - (ii) =

$[___,___,___]

(i)

the net income (or loss) of the Group on a consolidated basis
for the applicable period taken as a single accounting period
determined in conformity with GAAP:

$[___,___,___]

(ii)

minus

(a) + (b) + (c) + (d) + (e) + (f) =

$[___,___,___]

(a)

the income (or loss) of any Person (other than a Group Member)
in which any other Person (other than a Group Member) has a joint
interest, except to the extent of the amount of dividends or other
distributions actually paid to any Group Member by such Person
during the applicable period:

$[___,___,___]

(b)

to the extent included in net income, the income (or loss)
of any Person accrued prior to the date it becomes a Group Member
or is merged into or consolidated with the Group or that Person’s
assets are acquired by any Group Member:

$[___,___,___]

(c)

the income of any Subsidiary of the U.S. Borrower to the extent
that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary:

$[___,___,___]

(d)

any after-tax non-cash gains (or losses) attributable to
Asset Sales or returned surplus assets of any Pension Plan:

$[___,___,___]

(e)

the CKI Amount and the Itochu Amount to the extent not already

reducing net income; provided that, if during the applicable period, the

U.S. Borrower or any of its Subsidiaries repaid the Itochu Amount in

whole, then for the applicable period, this amount shall be calculated

to exclude the excess of the amount of such amounts repaid over the

regularly scheduled payment of the Itochu Amount for the applicable

period:

$[___,___,___]

(f)

to the extent not included in clauses (ii)(a) through (ii)(e) above,


1 For the avoidance of doubt, cash amounts used by the Borrowers to make
purchases of debt (including purchases of Loans under Section 2.13(c) of the
Credit Agreement and purchases of the 2023 Debentures) shall not reduce
Consolidated Net Income, nor will any non-cash gain associated with the
cancellation of such purchased debt increase Consolidated Net Income.





EXHIBIT C-1-A-1




--------------------------------------------------------------------------------







any net extraordinary gains or net extraordinary losses:

$[___,___,___]

2.

Consolidated Adjusted EBITDA2:  (i) + (ii) - (iii) =

$[___,___,___]

(i)

Consolidated Net Income (see Section 1 above):

$[___,___,___]

(ii)

plus, to the extent reducing Consolidated Net Income,
the sum without duplication, of amounts for:

(a)

consolidated interest expense:

$[___,___,___]

(b)

provisions for taxes based on income, profits or capital:

$[___,___,___]

(c)

total depreciation expense:

$[___,___,___]

(d)

total amortization expense:

$[___,___,___]

(e)

other non-cash charges (including, without limitation,
any non-cash charges related to writing up inventory in
connection with the Acquisition, but excluding any
non-cash charge to the extent that it represents an
accrual of or reserve for cash expenditures in any future period):

$[___,___,___]

(f)

net cash charges associated with or related to any contemplated
restructurings related to the Acquisition in an aggregate amount not to
exceed $90,000,000:

$[___,___,___]

(g)

all amounts in respect of extraordinary, unusual or non-recurring
losses, expenses or charges (including, without limitation,
(A) restructuring charges (other than those described in clause (ii)(f)),
(B) any fees, expenses or charges relating to plant shutdowns and
discontinued operations, (C) acquisition integration costs and (D) any
expenses or charges relating to any offering of Equity Interests,
Permitted Acquisition, or any Investment or Indebtedness permitted
under the Credit Agreement, in each case under clause (D), whether
or not successful):

$[___,___,___]

(h)

any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and related
out-of-pocket expenses incurred by any Group Member as a
result of the Acquisition, in an aggregate amount not to
exceed $55,000,000:

$[___,___,___]

(i)

with respect to any four-Fiscal Quarter measurement period
ending on or prior to the end of the eighth full Fiscal Quarter
following the Closing Date, the amount of cost savings
and other operating improvements and synergies projected

2 Determined for the Group on a consolidated basis. For the avoidance of doubt,
Consolidated Adjusted EBITDA shall be calculated to exclude any gain resulting
from any debt repurchase (including, for the avoidance of doubt, repurchases of
Loans under Section 2.13(c) of the Credit Agreement or repurchases of the 2023
Debentures).









EXHIBIT C-1-A-2




--------------------------------------------------------------------------------







by the U.S. Borrower in good faith to be realized as a result of
the Acquisition (calculated on a pro forma basis as though
such cost savings and other operating improvements and
synergies had been realized on the first day of the applicable period),
without duplication of the amount of actual benefits realized
during the applicable period from such actions to the extent already
included in the Consolidated Net Income for the applicable period,
in an aggregate amount not to exceed $40,000,000:

$[___,___,___]

(j)

losses on agreements with respect to Hedge Agreements
and any related tax gains, in each case incurred in connection
with or as a result of the Acquisition:

$[___,___,___]

(k)

non-cash losses on agreements with respect to Hedge Agreements:

$[___,___,___]

(l)

pro forma adjustments3:

$[___,___,___]

(iii)

minus, to the extent included in calculating Consolidated Net Income, the sum
of:

(a)

all amounts in respect of extraordinary, unusual or

nonrecurring gains:

$[___,___,___]

(b)

gains on agreements with respect to Hedge Agreements

and any related tax gains, in each case incurred in connection

with or as a result of the Acquisition:

$[___,___,___]

(c)

non-cash gains on agreements with respect to

Hedge Agreements:

$[___,___,___]

(d)

cash payments made during the applicable period with respect

to non-cash charges that were added back pursuant to

clause (ii)(e) above in a prior period:

$[___,___,___]

(e)

other non-cash gains increasing Consolidated Net Income

for the applicable period (excluding any such non-cash gain to the

extent it represents the reversal of an accrual or reserve

for potential cash gain in any prior period):

$[___,___,___]




3 For purposes of making the calculation of Consolidated Adjusted EBITDA,
acquisitions (including the Acquisition), Investments, dispositions, mergers,
consolidations, operational improvements and discontinued operations (as
determined in accordance with GAAP) that have been made by any Group Member,
including through mergers or consolidations and including any related financing
transactions, during the relevant period or subsequent to such period and on or
prior to the date of such calculation (the “relevant transaction”), shall be
deemed to have occurred on the first day of the relevant period and (without
duplication of the pro forma adjustments provided for in the immediately
preceding paragraph with respect to the Acquisition) such calculation shall be
made giving pro forma effect to any cost savings and other operating
improvements and synergies in connection with such relevant transaction (without
duplication of actual benefits realized during such period from the same) that
are (a) factually supportable and determined in good faith by the U.S. Borrower,
as certified in an officer’s certificate signed by an Authorized Officer and (b)
do not exceed the actual cost savings expected in good faith to be realized by
the Group over the twelve-month period following such relevant transaction.





EXHIBIT C-1-A-3




--------------------------------------------------------------------------------







3.  Consolidated Cash Interest Expense:  (i) – (ii) =

$[___,___,___]

(i)

total interest expense payable in cash in the applicable period (including that
portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Group on a consolidated basis with
respect to all outstanding Indebtedness of the Group (net of cash
interest income):

$[___,___,___]

(ii)

less, to the extent included in clause (i) for the applicable period, any one
time financing fees:

$[___,___,___]

4.  Consolidated Total Debt4:  (i) + (ii) =

$[___,___,___]

(i)

the aggregate stated balance sheet amount of all Indebtedness of the Group
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness) determined on a consolidated basis
in accordance with GAAP, exclusive of any contingent liability in respect of
any Letter of Credit:

$[___,___,___]

(ii)

plus, to the extent not included in clause (i), Indebtedness relating to
securitization
of receivables generated by the Group (whether or not such Indebtedness is
on the balance sheet of the Group):

$[___,___,___]

5.  Interest Coverage Ratio:  (i)/(ii) =

(i)

Consolidated Adjusted EBITDA:

$[___,___,___]

(ii)

Consolidated Cash Interest Expense:

$[___,___,___]

Actual:

_.__:1.00

Required:

_.__:1.00

6.  Leverage Ratio:  (i)/(ii) =

(i)

Consolidated Total Debt:

$[___,___,___]

(ii)

Consolidated Adjusted EBITDA:

$[___,___,___]

Actual:

_.__:1.00

Required:

_.__:1.00

Include the following calculations for the annual Compliance Certificate:

7.  Material Companies:  [to be provided]

4 For the avoidance of doubt, Consolidated Total Debt will be calculated to
exclude all Indebtedness of the Group to ITOCHU Corporation pursuant to the
Itochu Agreement or otherwise related to such agreement and all Indebtedness of
the Group pursuant to the CKI Documents.








EXHIBIT C-1-A-4




--------------------------------------------------------------------------------







8.  Consolidated Capital Expenditures:  (i) – (ii) =

$[___,___,___]

(i)

aggregate expenditures of the Group during the applicable Fiscal Year determined
on
a consolidated basis that, in accordance with GAAP, are or should be
included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of the Group:

$[___,___,___]

(ii)

less, to the extent included in clause (i):  (a) + (b) =

$[___,___,___]

(a)

expenditures for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Cash Proceeds invested
pursuant to Section 2.14(a) or 2.14(b) of the Credit Agreement:

$[___,___,___]

(b)

expenditures which constitute a Permitted Acquisition permitted
under Section 6.08 of the Credit Agreement:

$[___,___,___]

9.  Maximum Consolidated Capital Expenditures5:

Actual:

$[___,___,___]

Permitted:6

$[___,___,___]

(a)

Rollover Amount:

the excess, if any, of the scheduled amount for the immediately

preceding Fiscal Year (with the amount of any rollover

from the prior Fiscal Year being deemed to be used first)

over the actual amount of Consolidated Capital Expenditures

for such previous Fiscal Year:

$[___,___,___]

(b)

Acquired Permitted CapEx Amount:  (i) + (ii) =

$[___,___,___]

(i)

an amount equal to 5% of the Acquisition Consideration

with respect to any Permitted Acquisition  prior to the

applicable Fiscal Year:

$[___,___,___]

(ii)

plus, an amount equal to 5% of the Acquisition Consideration

with respect to any Permitted Acquisition during the applicable

Fiscal Year, multiplied by the fraction (a) / (b) with respect to

such Permitted Acquisition:  (ii) x (a) / (b) =

$[___,___,___]

(a)

the number of days remaining in such Fiscal Year after

the date such Permitted Acquisition is consummated

(b)

the actual number of days in such Fiscal Year

5 Notwithstanding the foregoing, for purposes of determining compliance with
Section 6.07(c) of the Credit Agreement for any given Fiscal Year, the actual
amount of Consolidated Capital Expenditures that are made or incurred in such
Fiscal Year and that are denominated in any currency other than Dollars will be
converted into Dollars based on the relevant currency exchange rate in effect on
the Closing Date.

6 Including Rollover Amount and the Acquired Permitted CapEx Amount calculated
below.





EXHIBIT C-1-A-5




--------------------------------------------------------------------------------







10.  Consolidated Current Assets:

the total assets of the Group on a consolidated
basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents:

$[___,___,___]

11.  Consolidated Current Liabilities:

the total liabilities of the Group on a consolidated
basis that may properly be classified as current liabilities in conformity
with GAAP, excluding the current portion of long term debt:

$[___,___,___]

12.  Consolidated Working Capital as of the beginning of the applicable period:
 (i) - (ii) =

$[___,___,___]

(i)

Consolidated Current Assets of the Group:

$[___,___,___]

(ii)

Consolidated Current Liabilities of the Group:

$[___,___,___]

13.  Consolidated Working Capital as of the end of the applicable period:  (i) -
(ii) =

$[___,___,___]

(i)

Consolidated Current Assets of the Group:

$[___,___,___]

(ii)

Consolidated Current Liabilities of the Group:

$[___,___,___]

14.  Consolidated Working Capital Adjustment7:  (i) - (ii) =

$[___,___,___]

(i)

Consolidated Working Capital as of the beginning of such period:

$[___,___,___]

(ii)

Consolidated Working Capital as of the end of such period:

$[___,___,___]

15.  Consolidated Excess Cash Flow:  (i) - (ii) =

$[___,___,___]

(i)

the sum, without duplication, for the applicable period of (a) + (b) + (c) =

$[___,___,___]

(a)

Consolidated Net Income:

$[___,___,___]

(b)

to the extent reducing Consolidated Net Income,

the sum, without duplication, of amounts for non cash

charges reducing Consolidated Net Income, including for

depreciation and amortization (excluding any such non cash




7 In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided, that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.





EXHIBIT C-1-A-6




--------------------------------------------------------------------------------







charge to the extent that it represents an accrual or reserve

for potential cash charge in any future period or amortization

of a prepaid cash charge that was paid in a prior period):

$[___,___,___]

(c)

Consolidated Working Capital Adjustment:

$[___,___,___]

(ii)

less, the sum without duplication, of:  (a) + (b) =

$[___,___,___]

(a)

the amounts for the applicable period paid in cash of: (1) + (2) + (3) =

$[___,___,___]

(1)

scheduled repayments of Indebtedness to the extent actually

made (excluding for the avoidance of doubt, repayments of

revolving loans or swing line loans except to the extent the related

revolving commitments are permanently reduced in connection

with such repayments and any purchases (or repayments in

connection therewith) of Loans pursuant to Section 2.13(c) of

the Credit Agreement) and scheduled repayments of obligations

under Capital Leases (excluding any interest expense

portion thereof):

$[___,___,___]

(2)

Consolidated Capital Expenditures:

$[___,___,___]

(3)

to the extent actually declared, Restricted Payments permitted

by Section 6.04(d) of the Credit Agreement:

$[___,___,___]

(b)

other non-cash gains increasing Consolidated Net Income for such
period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in
any prior period):

$[___,___,___]








EXHIBIT C-1-A-7




--------------------------------------------------------------------------------



  

        







EXHIBIT C-2 TO

CREDIT AND GUARANTY AGREEMENT

GUARANTOR COVERAGE CERTIFICATE

To:  Barclays Bank PLC as Administrative Agent (as defined below)

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.

I am the principal financial officer of the Phillips-Van Heusen Corporation, a
Delaware corporation (the “Borrower Representative”).

2.

I have reviewed the terms of the Credit and Guaranty Agreement, dated as of May
6, 2010 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.

3.

Terms defined in the Credit and Guaranty Agreement and not otherwise defined
herein shall have the meaning given to them in the Credit and Guaranty
Agreement.

4.

Reference is made to Sections 5.01(c) and 5.18 of the Credit and Guaranty
Agreement, and in accordance with such sections, pursuant to which the
undersigned hereby certifies as follows:

(a)

as at [______], the aggregate (without duplication) Group Member Adjusted EBITDA
attributable to the Loan Parties as a group is [______], being [__] percent of
the Consolidated Adjusted EBITDA; and  

(b)

as at [______], the aggregate (without duplication) Group Member Assets of the
Loan Parties as a group are [______], being [__] percent of the Consolidated
Total Assets.

The foregoing certifications, are made and delivered [mm/dd/yy] pursuant to
Section 5.01(c) of the Credit Agreement.

PHILLIPS-VAN HEUSEN CORPORATION, as Borrower Representative

By: ______________________________


Name:
Title: Principal Financial Officer











EXHIBIT C-2-1




--------------------------------------------------------------------------------







EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT




CERTIFICATE RE NON-BANK STATUS

Reference is made to the Credit and Guaranty Agreement, dated as of May 6, 2010
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Banc
of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.  Pursuant to Section 2.20(c) of the Credit
Agreement, the undersigned hereby certifies that it is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code of 1986, as
amended.




[NAME OF LENDER]




By: ____________________________

Name:

Title:





EXHIBIT D-1




--------------------------------------------------------------------------------



  

        




EXHIBIT E-1 TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1.  I am an Authorized Officer of Phillips-Van Heusen Corporation, a Delaware
corporation (the “Borrower Representative”).

2.  I have reviewed the terms of Section 3 of the Credit and Guaranty Agreement,
dated as of May 6, 2010 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Phillips-Van
Heusen Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Banc of America Securities LLC, Credit Suisse Securities
(USA) LLC and Royal Bank of Canada, as Co-Documentation Agents, and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.

3.  Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of each Borrower, that as of the date hereof:

(i)

since (a) January 31, 2010, with respect to the U.S. Borrower and any Subsidiary
of the U.S. Borrower prior to giving effect to the Acquisition and (b) March 31,
2009 with respect to the Acquired Business, no event, circumstance or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect;

(ii)

each of the conditions precedent described in Section 3.01 and Section 3.02 of
the Credit Agreement has been satisfied on the Closing Date (except that no
opinion is hereby expressed as to Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter); and

(iii)

no terms or conditions of the Acquisition Agreement have been amended, waived or
terminated without the consent of the Administrative Agent, except to the extent
it does not materially affect the interests of the Lenders.

The foregoing certifications are made and delivered as of [______], 2010.

PHILLIPS-VAN HEUSEN CORPORATION, as  
Borrower Representative

_______________________
Name:
Title:





EXHIBIT E-1-1




--------------------------------------------------------------------------------



  

        




EXHIBIT E-2 TO

CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.  I am the chief financial officer of the U.S. Borrower.

2.  Reference is made to that certain Credit and Guaranty Agreement, dated as of
May 6, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V.,
a Dutch private limited liability company with its corporate seat in Amsterdam,
The Netherlands (the “Foreign Borrower” and, together with the U.S. Borrower,
the “Borrowers”), certain subsidiaries of the U.S. Borrower, as Guarantors, the
Lenders party thereto from time to time, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent,
and Banc of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal
Bank of Canada, as Co-Documentation Agents.

3.  I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto, and, in my opinion, have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to
express an informed opinion as to the matters referred to herein.

4.  Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the Transactions, the related financings and the other transactions contemplated
by the Loan Documents, the Group Members are, on a consolidated basis, Solvent.

The foregoing certifications are made and delivered as of [______], 2010.

PHILLIPS-VAN HEUSEN CORPORATION

________________________
Name:  Michael Shaffer
Title:  Chief Financial Officer





EXHIBIT E-2-1




--------------------------------------------------------------------------------







EXHIBIT F-1 TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT
(Guarantor)

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
May 6, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V.,
a Dutch private limited liability company with its corporate seat in Amsterdam,
The Netherlands (the “Foreign Borrower” and, together with the U.S. Borrower,
the “Borrowers”), certain subsidiaries of the U.S. Borrower, as Guarantors, the
Lenders party thereto from time to time, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent,
and Banc of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal
Bank of Canada, as Co-Documentation Agents.

Section 1.  Pursuant to Section 5.12 of the Credit Agreement, the undersigned
hereby:

(a)

agrees that this Counterpart Agreement may be attached to the Credit Agreement
and that by the execution and delivery hereof, the undersigned becomes a
Guarantor under the Credit Agreement and agrees to be bound by all of the terms
thereof;

(b)

represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to the
undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date;

(c)

hereby irrevocably and unconditionally guarantees the due and punctual payment
in full of all Obligations (or, in the case of any Foreign Subsidiary part
hereto, solely in respect of the Foreign Obligations) when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article VII of the Credit
Agreement (subject, in the case of any Foreign Subsidiary party hereto, to the
limitations applicable to certain Foreign Guarantors set forth in the Credit
Agreement or as set forth below [insert relevant guarantee limitation language
for any jurisdictions not referenced in the Credit Agreement]) subject to the
terms and conditions of the Credit Agreement; and

(d)

[the undersigned hereby (i) agrees that this counterpart may be attached to the
U.S. Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the U.S. Pledge and Security Agreement as
if it were an original signatory thereto, (iii) grants to Collateral Agent a
security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the U.S. Pledge and Security
Agreement) of the undersigned, subject to the terms of Section 2 of the U.S.
Pledge and Security Agreement, in each case whether now or hereafter existing or
in which the undersigned now has or hereafter acquires an interest and wherever
the same may be located and (iv) delivers to Collateral Agent supplements to all
schedules attached to the U.S. Pledge and Security Agreement with respect to
assets owned by it.  All such Collateral shall be deemed to be part of the
“Collateral” as defined in and hereafter subject to each of the terms and
conditions of the U.S. Pledge and Security Agreement.][the undersigned hereby
acknowledges that it has executed and delivered or is, simultaneously with the
execution of this Counterpart Agreement, executing and delivering such other
Security Documents, if any, as shall be required pursuant to the terms of the
Credit Agreement.]





EXHIBIT F-1-1




--------------------------------------------------------------------------------







Section 2.  The undersigned agrees to execute, acknowledge and deliver such
further documents as it is required to pursuant to Section 5.16 of the Credit
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided pursuant to the Credit Agreement.
 Any notice or other communication herein required or permitted to be given
shall be given pursuant to Section 10.01 of the Credit Agreement, and for all
purposes thereof, the notice address of the undersigned shall be the address as
set forth on the signature page hereof.  In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]





EXHIBIT F-1-2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

[NAME OF SUBSIDIARY]




By:______________________

Name:

Title:




Address for Notices:




______________

______________

______________

Attention:

Telecopier




with a copy to:




______________

______________

______________

Attention:

Telecopier




ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:




BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent




By:_____________________

Name:

Title:











EXHIBIT F-1-3




--------------------------------------------------------------------------------







EXHIBIT F-2 TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT
(Ancillary Borrower)

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
May 6, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V.,
a Dutch private limited liability company with its corporate seat in Amsterdam,
The Netherlands (the “Foreign Borrower” and, together with the U.S. Borrower,
the “Borrowers”), certain subsidiaries of the U.S. Borrower, as Guarantors, the
Lenders party thereto from time to time, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent,
and Banc of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal
Bank of Canada, as Co-Documentation Agents.

Section 1.  Pursuant to Sections 2.26 and 10.26 of the Credit Agreement, the
undersigned hereby:

(a)

agrees that this Counterpart Agreement may be attached to the Credit Agreement
and that by the execution and delivery hereof, the undersigned becomes a
Borrower, an Ancillary Borrower [and a Guarantor]1 under the Credit Agreement
and agrees to be bound by all of the terms thereof as though it had executed the
Credit Agreement as a Borrower [and a Guarantor];

(b)

represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Loan Document and applicable to the
undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date;

(c)

[hereby irrevocably and unconditionally guarantees the due and punctual payment
in full of all Foreign Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Credit Agreement (subject to the
limitations applicable to certain Foreign Loan Parties set forth in the Credit
Agreement or as set forth below [insert relevant guarantee limitation language
for any jurisdictions not referenced in the Credit Agreement]);]1 and

(d)

[acknowledges that it has delivered to the Administrative Agent and, if
applicable, executed, or is, simultaneously with the execution of this
Counterpart Agreement, delivering to the Administrative Agent and, if
applicable, executing (i) all information required by the Administrative Agent
or the relevant Ancillary Lender with respect to the regulations described in
Sections 10.21 and 10.22 of the Credit Agreement, (ii) documents and
certificates similar to those described in Sections 3.01(b), 3.01(h) and 3.01(n)
of the Credit Agreement and (iii) such other Security Documents (and such other
documents and instruments) as shall be required pursuant to the Credit
Agreement.]1

Section 2.  The undersigned agrees to execute, acknowledge and deliver such
further documents as it is required to pursuant to Section 5.16 of the Credit
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided pursuant to the Credit Agreement.
 Any notice or other communication herein required or permitted to be given
shall be given pursuant to Section 10.01 of the Credit

1 To be included if the signing party is not already party to the Credit
Agreement as a Guarantor.





Exhibit F-2-1




--------------------------------------------------------------------------------







Agreement, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof.  In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]





Exhibit F-2-2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

[NAME OF ANCILLARY BORROWER]




By:______________________

Name:

Title:




Address for Notices:




______________

______________

______________

Attention:

Telecopier




with a copy to:




______________

______________

______________

Attention:

Telecopier




ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:




BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent




By:_____________________

Name:

Title:














Exhibit F-2-3




--------------------------------------------------------------------------------










EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

U.S. PLEDGE AND SECURITY AGREEMENT

(to be provided separately)




















Exhibit G-1




--------------------------------------------------------------------------------







EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

MORTGAGE

(to be provided separately)





Exhibit H-1




--------------------------------------------------------------------------------







  EXHIBIT I TO

 CREDIT AND GUARANTY AGREEMENT







RECORDING REQUESTED BY:

Latham & Watkins LLP




AND WHEN RECORDED MAIL TO:




Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn:  Melissa S. Alwang, Esq.




Re:  Phillips-Van Heusen Corporation




Space above this line for recorder’s use only

LANDLORD WAIVER AND CONSENT AGREEMENT

This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as of
 [mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for the
benefit of BARCLAYS BANK PLC, as collateral agent for Lenders and Lender
Counterparties (in such capacity “Collateral Agent”).

RECITALS:

WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession of and
occupies all or a portion of the property described on Exhibit A annexed hereto
(the “Premises”);

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B annexed hereto, pursuant to
which Landlord has rights, upon the terms and conditions set forth therein, to
take possession of, and otherwise assert control over, the Premises;

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of May 6, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V.,
a Dutch private limited liability company with its corporate seat in Amsterdam,
The Netherlands (the “Foreign Borrower” and, together with the U.S. Borrower,
the “Borrowers”), certain subsidiaries of the U.S. Borrower, as Guarantors, the
Lenders party thereto from time to time, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent,
and Banc of America Securities LLC, Credit Suisse Securities (USA) LLC and Royal
Bank of Canada, as Co-Documentation Agents, pursuant to which Tenant has
executed a security agreement, mortgages, deeds of trust, deeds to secure debt
and assignments of rents and leases, and other collateral documents in relation
to the Credit Agreement;





EXHIBIT I-1




--------------------------------------------------------------------------------







WHEREAS, Tenant’s repayment of the extensions of credit made by Lenders under
the Credit Agreement will be secured, in part, by all Inventory of Tenant
(including all Inventory of Tenant now or hereafter located on the Premises (the
“Subject Inventory” or the “Collateral”); and

WHEREAS, Collateral Agent has requested that Landlord execute this Agreement as
a condition to the extension of credit to Tenant under the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with,
Collateral Agent as follows:

1.  Landlord hereby (a) waives and releases unto Collateral Agent and its
successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Landlord against the Collateral, and any and all other claims, liens and
demands of every kind which it now has or may hereafter have against the
Collateral, and (b) agrees that any rights it may have in or to the Collateral,
no matter how arising (to the extent not effectively waived pursuant to clause
(a) of this paragraph 1), shall be second and subordinate to the rights of
Collateral Agent in respect thereof.  Landlord acknowledges that the Collateral
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Premises.

2.  Landlord consents to the placement of the Collateral on the Premises, and
Landlord grants to Collateral Agent a revocable license to enter upon and into
the Premises to do any or all of the following with respect to the Collateral:
 assemble, have appraised, display, remove, maintain, prepare for sale or lease,
repair, transfer, or sell (at public or private sale).  In entering upon or into
the Premises, Collateral Agent hereby agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, judgments, liabilities,
costs and expenses incurred by Landlord caused solely by Collateral Agent’s
entering upon or into the Premises and taking any of the foregoing actions with
respect to the Collateral.  Such costs shall include any damage to the Premises
made by Collateral Agent in severing and/or removing the Collateral therefrom.

3.  Landlord agrees that it will not prevent Collateral Agent or its designee
from entering upon the Premises at all reasonable times to inspect or remove the
Collateral.  In the event that Landlord has the right to, and desires to, obtain
possession of the Premises due to the default of Tenant thereunder, Landlord
will deliver to Collateral Agent a copy of the notice (the “Landlord’s Notice”)
that it delivered to the Tenant to that effect.  Within the 30 day period after
Collateral Agent receives the Landlord’s Notice, Collateral Agent shall have the
right, but not the obligation, to cause the Collateral to be removed from the
Premises.  During such 30 day period, Landlord will not remove the Collateral
from the Premises nor interfere with Collateral Agent’s actions in removing the
Collateral from the Premises or Collateral Agent’s actions in otherwise
enforcing its security interest in the Collateral.  Notwithstanding anything to
the contrary in this paragraph, Collateral Agent shall at no time have any
obligation to remove the Collateral from the Premises.

4.  Landlord shall send to Collateral Agent a copy of any notice of default
under the Lease sent by Landlord to Tenant.

5.  All notices to Collateral Agent under this Agreement shall be in writing and
sent to Collateral Agent at its address set forth on the signature page hereof
by telefacsimile, by United States mail, or by overnight delivery service.

6.  The provisions of this Agreement shall continue in effect until Landlord
shall have received Collateral Agent’s written certification that all amounts
advanced under the Credit Agreement have been paid in full.





EXHIBIT I-2




--------------------------------------------------------------------------------







7.  This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles.

[Remainder of page intentionally left blank]





EXHIBIT I-3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

[NAME OF LANDLORD]

By: _________________________

Name:

Title:

____________________________

____________________________

____________________________

Attention:

Telecopier:

By its acceptance hereof, as of the day and year first set forth above,
Collateral Agent agrees to be bound by the provisions hereof.

BARCLAYS BANK PLC,

as Collateral Agent

By: _________________________

Name:

Title:

____________________________

____________________________

____________________________

Attention:

Telecopier:

[APPROPRIATE NOTARY BLOCKS]





EXHIBIT I-4




--------------------------------------------------------------------------------










EXHIBIT A TO

LANDLORD WAIVER AND CONSENT

Legal Description of Premises:








EXHIBIT I-A-1




--------------------------------------------------------------------------------







EXHIBIT B TO

LANDLORD WAIVER AND CONSENT

Description of Lease:








EXHIBIT I-B-1




--------------------------------------------------------------------------------







EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [mm/dd/yy] (this “Agreement”), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the financial institution[s] party hereto as
[Incremental Revolving Lender[s]] [Incremental Term Loan Lender[s]] (the
“Incremental Lender[s]”), and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of May 6, 2010 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among the Borrowers, the Guarantors, the Lenders party thereto from time to
time, Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche
Bank Securities Inc., as Syndication Agent, and Banc of America Securities LLC,
Credit Suisse Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation
Agents.

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers  may increase the existing Revolving Loan Commitments and/or provide
Incremental Term Loan Commitments by entering into one or more Joinder
Agreements with the Incremental Term Loan Lenders and/or Incremental Revolving
Loan Lenders, as applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:

Each Incremental Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement (this “Agreement”); (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

Each Incremental Lender hereby agrees to make its Commitment on the following
terms and conditions1:

1.

Incremental Term Loan Maturity Date.  The Incremental Term Loan Maturity Date
for the Series [__] Incremental Term Loan shall be [   ].

1 Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.24 of the Credit Agreement.





EXHIBIT J-1




--------------------------------------------------------------------------------







2.

Applicable Margin.  

i.

Base Rate Loans: The Applicable Margin for each Series [__] Incremental Term
Loan that is a Base Rate Loan shall mean, as of any date of determination,
[___]% per annum.

ii.

Eurodollar Rate Loans: The Applicable Margin for each Series [__] Incremental
Term Loan that is a Eurodollar Rate Loan shall mean, as of any date of
determination, [___]% per annum.

3.

Principal Payments.  [U.S. Borrower] [Foreign Borrower] shall make principal
payments on the Series [__] Incremental Term  Loans in accordance with Section
2.12 of the Credit Agreement in installments on the dates and in the amounts set
forth below:




(A)

Payment

Date




(B)

Scheduled

Repayment of

Series [__] Incremental Term Loans







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________







      [$] [€]__________




TOTAL




      [$] [€]__________




4.

Voluntary and Mandatory Prepayments.  Scheduled installments of principal of the
[Series [__]] Incremental Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [__]]
Incremental Term Loans in accordance with Sections 2.13, 2.14 and 2.15 of the
Credit Agreement as applicable.  





EXHIBIT J-2




--------------------------------------------------------------------------------







5.

Other Fees.  [U.S. Borrower] [Foreign Borrower] agrees to pay each [Incremental
Term Loan Lender] [Incremental Revolving Lender] party hereto its Pro Rata Share
of an aggregate fee equal to [________ __, ____] on [_________ __, ____].

6.

Proposed Borrowing.  This Agreement represents [U.S. Borrower’s] [Foreign
Borrower’s] request to borrow [Series [__] Incremental Term Loans] from the
Incremental Term Loan Lenders party hereto as follows (the “Proposed
Borrowing”):

a.

Business Day of Proposed Borrowing:  ___________, ____

b.

Amount of Proposed Borrowing:  [$][€]___________________

c.

Interest rate option:

¨

a.  Base Rate Loan(s)

¨

b.  Eurocurrency Rate Loans
with an initial Interest
Period of ____ month(s)

7.

[Incremental Lenders.  Each [Incremental Term Loan Lender] [Incremental
Revolving Loan Lender] party hereto acknowledges and agrees that upon its
execution of this Agreement [and the making of [Series [__] Incremental Term
Loans][ Incremental Revolving Loans]] that such [Incremental Term Loan Lender]
[Incremental Revolving Loan Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]2

8.

Credit Agreement Governs.  Except as set forth in this Agreement, [Series [__]
Incremental Term Loans] [Incremental Revolving Loans] shall otherwise be subject
to the provisions of the Credit Agreement and the other Loan Documents.

9.

[U.S. Borrower’s] [Foreign Borrower’s] Certifications.  By its execution of this
Agreement, the undersigned officer, to the best of his or her knowledge, and
[U.S. Borrower] [Foreign Borrower] hereby certifies that:

i.

The representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided, that
to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Effect, such representation or warranty is true
and correct in all respects;

ii.

No Default or Event of Default exists on the Increased Amount Date before or
after giving effect to the Incremental Revolving Commitments or Incremental Term
Loan Commitments, as applicable, provided for hereby; and

10.

[U.S. Borrower] [Foreign Borrower] Covenants.  By its execution of this
Agreement, [U.S. Borrower] [Foreign Borrower] hereby covenants that:

2 Insert bracketed language if the lending institution is not already a Lender.








EXHIBIT J-3




--------------------------------------------------------------------------------







i.

[[U.S. Borrower] [Foreign Borrower] shall make any payments required pursuant to
Section 2.11[(a)][(b)] of the Credit Agreement in connection with the
Incremental Revolving Loan Commitments;]3

ii.

[U.S. Borrower] [Foreign Borrower] shall deliver or cause to be delivered the
following legal opinions and documents: [___________], together with all other
legal opinions and other documents reasonably requested by Administrative Agent
in connection with this Agreement; and

iii.

Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating that the U.S. Borrower is in pro forma
compliance with each of the covenants set forth in Section 6.07 of the Credit
Agreement as of the last day of the most recently ended Fiscal Quarter after
giving effect to the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, provided for hereby.

11.

Eligible Assignee.  By its execution of this Agreement, each Incremental Lender
represents and warrants that it is an Eligible Assignee.

12.

Notice.  For purposes of the Credit Agreement, the initial notice address of
each [Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be
as set forth below its signature below.

13.

Non-US Lenders.  For each Incremental Lender that is a Non-U.S. Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(c) of the Credit Agreement.

14.

Recordation of the Incremental Loans.  Upon execution and delivery hereof,
Administrative Agent will record the  [Series [__] Incremental Term Loans]
[Incremental Revolving Loans] made by the Incremental Lenders in the Register.

15.

Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

16.

Entire Agreement.  This Agreement, the Credit Agreement and  the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

17.

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

18.

Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.




3 Select this provision in the circumstance where Loans are Incremental
Revolving Loans.





EXHIBIT J-4




--------------------------------------------------------------------------------







19.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]





EXHIBIT J-5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].

[NAME OF INCREMENTAL LENDER]

By:______________________________
Name:
Title:

Notice Address:

Attention:
Telephone:
Facsimile:

PHILLIPS-VAN HEUSEN CORPORATION

By: __________________________
Name:
Title:

TOMMY HILFIGER B.V.

By: __________________________
Name:
Title:

[GUARANTORS]

By: __________________________
Name:
Title:








EXHIBIT J-6




--------------------------------------------------------------------------------







Consented to by:

BARCLAYS BANK PLC
as Administrative Agent

By: _____________________________
Name:
Title:





EXHIBIT J-7




--------------------------------------------------------------------------------










 SCHEDULE A
TO JOINDER AGREEMENT




Name of Lender




Type of Commitment




Amount




[___________________]




[Incremental Term Loan Commitment] [Incremental Revolving Loan Commitment]




[$][€]____________________



















Total: [$][€]_________________








EXHIBIT J-8


